Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 1 of 161




           EXHIBIT 7
/
    Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 2 of 161
                                                            AMTRAK TRUST HS-EDC-1




                        PARTICIPATION AGREEMENT

                           Dated as of November 6, 2000

                                        among

          NATIONAL RAILROAD PASSENGER CORPORATION,
                           as Lessee

                           HNB INVESTMENT CORP.,
                              as Owner Participant

                 EXPORT DEVELOPMENT CORPORATION,
                           as Loan Participant

                                 ALLFIRST BANK,
                                 as Indenture Trustee

                       WILMINGTON TRUST COMPANY,
         in its individual capacity only to the extent expressly stated herein,

                                          and

                           AMTRAK TRUST HS-EDC-I



          Eight (S) Dual Cab, High-Horsepower Electric Locomotives and
                          Ten (10) High-speed Trainsets



                           AMTRAK TRUST HS-EDC-1




                                                                                  NY 6?8?66"16
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 3 of 161



                                                    TABLE OF CONTENTS




SECTION 1 .             DEFINITIONS ...................................................................................................... 3

SECTION 2 .             OBLIGATIONS OF PARTIES ............................................................................           3
                        2.1  Obligations of Owner Trustee ................................................................... 3
                        2.1A Obligations of Trust Company.................................................................. 4
                        2.2  Obligations ofAmtrak ...................................................................       ..........4
                                                                                                                                      ~




                        2.3  Obligations of Loan Participant ................................................................        4
                        2.4  Obligations of Indenture Trustee       ..............................................................    5
                        2.5  Obligations of Owner Participant .............................................................           5
                        2.6  Econoniic. Terms For Each Closing .......................................................... 5

SECTION 3 .             CLOSING DATE .................................................................................................           6
                        3.1  Closing ......................................................................................................      6
                        3.2  Funding Procedures ..........................................                   .................................   7
                        3.3  Payment of Loan Participant's Commitment a
                                 ..
                             Participant's Commitment ........................................................................                   8
                        3.4  Return of Funds .........................................................................................           5
                        3.5  Acceptance of Equipment .........................................................................                   8

SECTION 4 .             REPRESENTATIONS AND WARRANTIES .................................................... 8
                        4.1  Representations, Warranties and Agreements of Amtrak ......................... 8
                        4.2  Representations, Warranties and Agreements of the
                             Participants, Trust Company, Owner Trustee and
                             Indenture Trustee .................................................................................... 13

SECTION 5 .             CONDITIONS PRECEDENT ............................................................................                        18
                        5.1 Conditions to Obligations of the Participants .........................................                              18
                        5.2 Conditions to Obligations of Amtrak ......................................................                           26

SECTION 6 .             INDEMNITIES BY AMTRAK ..........................................................................                         27
                        6.1  General Tax Indemnity ...........................................................................                   27
                        6.2  General Indemnity ..................................................................................                35
                        6.3  Sunival ...................................................................................................         42

SECTION 7.              EXPENSES .........................................................................................................       42
                        7.1  Transaction Expenses ..............................................................................                 42
                        7.2  Ongoing Expenses ..................................................................................                 43
                        7.3  Amendments, Waivers, Etc.....................................................................                       44

SECTION 8.              FMANCIAL INFORMATION; OTHER INFORMATION .............................                                                    44

SECTION 9 .             CERTAIN OTHER COVENANTS................................................
                        9.1  Trust Company Covenants ......................................................................                      47

Pnnieipnrion .4gree,neo r (An8rmk T m l HS-EDC-Ij                    PA-i                                                         NY A28266 "16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 4 of 161



                      9.2       Owner Participant Covenants ................................................................. 47
                      9.3       Additional Covenants of Trust Company, Owner
                                Participant, Owner Trustee and Indenture Trustee ................................. 49
                      9.4       Additional Amtrak Covenants ................................................................ 49
                      9.5       Additional Covenants Regarding Replacement Units ............................ 50
                      9.6       Bankruptcy of Owner Participant ........................................................... 50
                      9.7       Liniitation on Amendments .................................................................... 51

SECTION 10            TRANSFERS ......................................................................................................       51
                                                            ..
                      10.1 Transfer of Owner Participant's Interest .................................................                        51
                      10.2 Transfer of Secured Notes ......................................................................                  53
                      10.3 Special Transfer of Beneficial Interest ...................................................                       53

SECTION 1 1. NON-RECOURSE OBLIGATIONS ..................................................................                                     55

SECTION 12. EXCESS &MOUNTS .........................................................................................                         56

SECTION 13. NOTICES; PAYMENTS ....................................................................................                            56
            13.1 Notices ....................................................................................................                 56
            13.2 Payments .................................................................................................                   55

SECTION 14. MISCELLANEOUS ...........................................................................................                        58
            14.1 Amendments, Etc ....................................................................................                        55
            14.2 Benefits and Binding Effect ....................................................................                            59
                           ..
            14.3 Severability .............................................................................................                  59
            14.4 Governing Law .......................................................................................                       59
                       ...             . .
            14.5 Liabilities of Participants ........................................................................                        59
            14.6 Further Assurances ..................................................................................                       59
            14.7 Section 1 16s Applicability; Waiver ........................................................                                59
            14.S Refundings; Amendments .......................................................................                              60
            14.9 Successor Bank and Trustees ..................................................................                              61
                             . .
            14.10 Confidentiality ........................................................................................                   61
            14.11 Quiet Enjoyment .....................................................................................                      62
            14.12 Entire Agreement ....................................................................................                      62
            14.13 Service of Process; Jurisdiction; Waiver of Jury Trial ...........................                                         62
            14.14 Applicability of Provisions Concerning French
                  Documents ..............................................................................................                    63




                                                                 PA-ii                                                       NY f Z S Z ( i 6 v i 6
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 5 of 161



SECTION 15.      SURVIVAL OF COVENANTS, AGREEMENTS, ETC ..................................                                             63

SECTION 16.      ADJUSTMENTS TO RENT, CASUALTY VALUE FACTORS
                 Ah'D TERiiINATION VALUE FACTORS .....................................................                                 63

SECTION 17.      EXECUTION ......................................................................................................      66

SECTION 18.      ASSUMPTION OF SECURED NOTES BY AMTRAK ...................................                                             66

SECTION 19.      SPECIAL EVENT ..............................................................................................          68


Schedule I      Information Relating to Loan Participant
Schedule I1     UCC Filings
Schedule 111    Closing Date Assumptions
Schedule IV     Rent Factors for first Closing Date
Schedule V      Participants' Commitments for first Closing Date
Schedule VI     Casualty Value Factors for first Closing Date
Schedule VI1    Termination Value Factors for first Closing Date
Schedule VI11   Amortization Schedule for first Closing Date
Schedule IS     EBO Price and EBO Date for first Closing Date
Schedule X      Equity TV Amounts
Schedule XI     Disclosure
Schedule XI1    Table: Measurement Test of Operating Self-sufficiency

Exhibit A       Form of Transferee Assumption Agreement
Exhibit B       Form of Parent Guarantee
Exhibit C       Form of Equity Guarantee Agreement
Annex A         Definitions




                                                                                                                          NY   E 6 2 6 6 v16
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 6 of 161



                                PARTICIPATION AGREEhlENT
                                 (AMTRAK TRUST HS-EDC-I)


               THIS PARTICIPATION AGREEMENT (Anitrak Trust HS-EDC-I) dated as of
November 6 . 2000, is entered into among NATIONAL RAILROAD PASSENGER
CORPORATION, a corporation organized under the Rail Passenger Service Act and the laws of
the District of Columbia (”‘AnrrruX-”),Hh’B INVESTMENT CORP., a Delaware corporation
(“Owner Purricipurrf”), E?(PORT DEVELOPMENT CORPORATION, a corporation established
by an Act of the Parliament of Canada (“EDC’ and “Lou,r Purricipnrrc”), AMTRAK TRUST HS-
EDC-I, a Delaware business trust (the “Tritsl”), all of the activities of which shall be conducted
by Wilmington Trust Company, a Delaware banking corporation, not in its individual capacity
but solely as trustee for the Trust (“Owner Tnuree”, which term, unless the context otherwise
requires, includes the Trust). and WILMMGTON TRUST COMPANY, a Delaware banking
corporation, i n its individual capacity only to the extent expressly provided herein, and
ALLFIRST BAhK, a Maryland banking corporation, as Indenture Trustee C’Imfetrriire
Trirsree”).

                                       -
                                       \\’I - -
                                              T-K-
                                                 E-S-
                                                    S-E-
                                                       T-H:

                WHEREAS, on or prior to each Closing Date in respect of a Unit;

                (i)      Manufacturer has sold such Unit to French Lessor; and

                (ii)       French Lessor and Amtrak have entered into (a) a French Lease,
.whereby, French Lessor leases such Unit to Amtrak, and (b) a Lessor Security Agreement,
 whereby, French Lessor grants to Amtrak a first priority collateral security interest in all of
 French Lessor’s right, title and interest in and to such Unit in order to secure French Lessor’s
 obligation to deliver title to such Unit to Amtrak (or its assignee) in accordance with the terms of
 such French Lease and the Amtrak Delegation related to such Unit;

              WHEREAS, immediately prior to the execution and delivery of this Agreement,
Owner Participant and Trust Company entered into the Trust Agreement, whereby, among other
things, Owner Participant appointed Trust Company as trustee of the trust created thereby;

               WHEREAS, subject to the terms and conditions set forth herein, the parties hereto
propose to take the following actions on each Closing Date;

                (i)      Amtrak proposes to:

                        (a)    sell, transfer and assign to Lessor all of its right, title and interest in
                and to the Units to be financed on such Closing Date and the related French
                Leasehold Interest, pursuant to an Assignment (Cession) with respect to the Units
                to be delivered on such Closing Date;

                       (b)    delegate French Lessor to Owner Trustee for the performance by
                French Lessor directly to Owner Trustee of French Lessor’s obligations set forth


                                                                                              NY $28266 v16
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 7 of 161



              in Clause 21 of the French Lease relating to the Units to be financed on such
              Closing Date;

                     (c)   together with French Lessor, appoint Wilmington Trust Company
              as escrow agent to hold in escrow an undated bill of sale executed by French
              Lessor; and

                      (d)     enter into a Lease Supplement with Owner Trustee subjecting the
              Units to be delivered on such Closing Date to the Lease.

                (ii)    Owner Participant proposes to furnish funds to Owner Trustee equal to
Owner Participant’s Commitment for the Units delivered on such Closing Date plus funds
sufficient to pay Transaction Expenses in accordance with Section 7.1 hereof;

               (iii)    Loan Participant proposes to make a secured loan to Owner Trustee in an
aggregate principal amount equal to Loan Participant’s Commitment for the Units to be
delivered on such Closing Date against receipt of Secured Notes of the appropriate series in an
aggregate princ.ipal amount equal to such amount;

               (i.)  Indenture Trustee proposes to enter into an Indenture Supplement with
Owner Trustee subjecting the Units to be delivered on such Closing Date to the Lien of the
Indenture; and

              (v)      Owner Trustee proposes to:

                      (a)   enter into a Lease Supplement with Amtrak subjecting such Units
              to the Lease;

                      (b)     exec.ute and deliver an Indenture Supplement subjecting such Units
              to the Lien of the Indenture;

                      (c)    issue Secured Notes of the appropriate series under the Indenture
              to Loan Participant as evidence of the making of secured loans by Loan
              Participant to Owner Trustee in an aggregate principal amount equal to Loan
              Participant’s Commitment for the Units to be delivered on such Closing Date;

                     (d)     purchase Amtrak’s right, title, and interest in and to such Units and
              the applicable French Leasehold Interest, pursuant to the Assignment (Cession),
              with respect to the Units to be delivered on such Closing Date; and

                      (e)     accept the benefit of the delegation of French Lessor for the
              performance by French Lessor directly to Owner Trustee of French Lessor’s
              obligations set forth in Clause 21 of the applicable French Lease.

               (vi)    Wilmington Trust Company proposes to accept appointment as escrow
agent to hold in escrow an undated bill of sale covering the Units to be financed on such Closing
Date executed by French Lessor.
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 8 of 161



              WHEREAS, the parties hereto desire to set forth herein the terms and conditions
agreed upon with respect to the Overall Transaction.

               NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and for other valuable consideration, the receipt and sufficiency of which are hereby
aclino\vledged, the parties hereto covenant and agree as follows:

                 SECTION 1.’       DEFINITIONS.

               Capitalized ternis and phrases used and not otherwise defined herein shall for all
purposes of this Agreement, including the preceding recitals, have the respective meanings
specified therefor in Annex A hereto, and the rules of interpretation set forth in Annex A shall
apply to this Agreement.

                 SECTION 2.        OBLIGATIONS OF PARTIES.

               Upon and subject to the ternis and conditions hereof and in each party’s reliance
upon the representations, warranties, covenants and agreements of each other party contained
herein or made, performed or to be performed pursuant hereto or in connection herewith, each of
Trust Company, Owner Trustee, Amtrak, Owner Participant, Indenture Trustee and Loan
Participant shall fulfill its obligations as set forth in this Section 2.

                2.1     Obligations of Owner Trustee. Owner Participant agrees that its release
to Owner Trustee in accordance with the tenns of Section 2 3 i ) of funds in the amount of Owner
Participant’s Commitment for the Units to be delivered on each Closing Date shall, without
hrther act, constitute authorization and direction by Owner Participant to Owner Trustee, and
upon such release of Owner Participant’s Commitment, Owner Trustee shall be so authorized
and directed, to perform the obligations of Owner Trustee set forth in this Section 2.1 in respect
of such Units. On each Closing Date, Owner Trustee agrees to, subject to the terms and
c.onditions of the Operative Documents (including performance by Amtrak, Loan Participant,
Indenture Trustee and Equity Guarantor of their respective obligations under this Section 2):

               (9      execute and deliver a Lease Supplement with respect to the Units to be
delivered on such Closing Date;

                 (ii)    exec.ute and deliver an Indenture Supplement with respect to the Units to
be delivered   011such Closing Date;

               (iii)   issue Secured Notes of the appropriate series to Loan Participant in an
aggregate principal amount equal to Loan Participant’s Commitment with respect to the Units to
be delivered on such Closing Date;

               (iv)   immediately upon receipt in full of each Participant’s Commitment,
together with instructions from such Participant or its special counsel to release such
Participant’s Commitment. apply such funds in the manner set forth in Section 3.2; and
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 9 of 161



              (v)      purchase from Amtrak all of its right, title and interest in and to such
Units and the applicable French Leasehold Interest, pursuant to the Assi,ment (Cession) and
the Amtrak Bill of Sale, with respect to the Units to be delivered on such Closing Date;

                (,vi)   execute and deliver the Anitrak Delegation covering the Units to be
delivered 011 such Closing Date in order to receive the benefit of the delegation of French Lessor
for the performance by French Lessor directly to Owner Trustee of French Lessor’s obligations
set forth in Clause 21 of the Applicable French Lease; and

             (vii)   perform its obligations (or confirm that it has performed) under each
Operative Document due on or prior to such Closing Date.

                2.1A Oblieations o f Trust Companv.               On each Closing Date, Trust
Company agrees to, subject to the terms and conditions of the Operative Documents, execute and
deliver the Escrow Agreement in order to accept appointment as escrow agent to hold an undated
bill of sale executed by French Lessor covering the Units to be delivered on such Closing Date.

                2.2     Oblieations of Amtrak. On each Closing Date, Amtrak agrees to,
subject to the terms and conditions of the Operative Documents:

                (9     sell, transfer and assign to Lessor all of its right, title and interest in and
to such Units and the applicable Frenc.h Leasehold Interest, pursuant to the Assignment (Cession)
and the Amtrak Bill of Sale with respect to the Units to be delivered on such Closing Date and
arrange for the due execution and delivery of the applicable Consent to Assignment (Cession);

               (ii)    execute and deliver a Lease Supplement with respect to the Units to be
delivered on such Closing Date;

               (iii)   execute and deliver the Amtrak Delegation covering the Units to be
delivered on such Closing Date in order to delegate French Lessor to Owner Trustee for the
performance by French Lessor directly to Owner Trustee of French Lessor’s obligations set forth
in Clause 21 of the applicable French Lease;

               (iv)     execute and deliver the Escrow Agreement together with French Lessor,
in order to appoint Wilniington Trust Company as escrow agent to hold in escrow an undated bill
of sale covering the Units to be delivered on such Closing Date executed by French Lessor; and

              (v)       perform its obligations under each Operative Document due on or prior to
such Closing Date.

               2.3       Obligations of Loan Participant. On each Closing Date, Loan
Participant agrees lo, subject to the terms and conditions of the Operative Documents:

               (i)      make a secured loan to Owner Trustee in an amount equal to Loan
Participant’s Commitment in respect of the Units to be delivered on such Closing Date;
provided, that (a) the principal amount of such loan made by Loan Participant on such Closing
Date, together with the aggregate initial principal amount of the loans made by Loan Participant
on any prior Closing Dates (if any) shall not exceed the Loan Participant’s Maximum
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 10 of 161



Commitment, (b) the maturity of the loan to be made by Loan Participant on such Closing Date
shall not esceed 70 years, (c) the weighted average life to maturity of the loan to be made by
Loan Participant on such Closing Date shall not exceed 15 years, (d) the aggregate principal
aniount of the loan to be made by Loan Participant on such Closing Date shall not exceed SO% of
the Lessor’s Cost of the Units to be delivered on such Closing Date and (e) the payment by
Owner Participant contemplated by Section 2.5(i) shall be made prior or concurrently thereto or
concurrently therewith; and

              (ii)     accept one or more Secured Notes of the appropriate series dated such
Closing Date in an aggregate principal amount equal to the amount of the secured loan being
niade by Loan Participant on such Closing Date.

               2.4     Obligations of Indenture Trustee. On each Closing Date, Indenture
Trustee agrees to, subject to the terms and conditions of the Operative Documents, perform its
obligations under each Operative Document due on or prior to such Closing Date.

                2.5       Obligations of Owner Participant. On each Closing Date, Owner
Participant a p e s to, subject to the ternis and conditions of the Operative Documents:

                (i)     provide immediately available funds to Owner Trustee equal to Owner
Partic.ipant’s Commitment in respect of the Units to be delivered on such Closing Date plus an
aniount sufficient to pay the Transaction Expenses to be paid on such Closing Date; provided,
that (s) the secured loans to Owner Trustee from Loan Participant contemplated by Section 2.3
shall be made prior thereto or concurrently therewith in accordance with Section 2.3; (y) that
Owner Participant’s Commitment including Transaction Expenses together with Owner
Partic.ipant’s Commitment and Transaction Expenses previously disbursed hereunder cannot
exceed Owner Participant’s Masiniuni Commitment and (z) Amtrak shall have perfornied its
obligations pursuant to Section 2.2; and

                (ii)   perform its obligations under each Operative Document due on such
Closing Date.

                2.6      Economic Terms for Each Closing.              (i) Owner Participant’s
Commitment, Loan Participant’s Commitment, Rent Factors, Casualty Value Factors,
Termination Value Factors, amortization schedules for the Secured Notes, Adjusted EBO Price
and EBO Date, Equity TV Amounts and Closing Date assumptions for the first Closing Date are
set forth on Schedules 111 through X inclusive as such items have been determined pursuant to
the ternis of this Section 2.6, and such schedules shall operate as indicative schedules for each
subsequent Closing Date (the “hidicurive Scliedttles”). Owner Participant’s Commitment, Loan
Participant’s Commitment, Rent Factors, Casualty Value Factors, Termination Value Factors,
amortization schedules for the Secured Notes, Adjusted EBO Price and EBO Date and Equity
TV Amounts for each subsequent Closing Date will be adjusted pursuant to Section 16 hereof.

               (ii)    Following Loan Participant’s receipt of each Closing Notice in
accordance with Section 3.1, Loan Participant shall determine the Debt Rate for the Secured
Notes to be issued on the Closing Date specified in such Closing Notice (the “Relevant Secured
Nores”) at approsimately 1O:OO a.m. (New York time) on the date 2 Business Days next
            Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 11 of 161



preceding such Closing Date. Upon the determination by Loan Participant of the Debt Rate for
the Relevant Secured Notes, Loan Participant shall notify Amtrak and Owner Participant of such
Debt Rate. The “Debf Rate” for any Secured Notes shall be the per annum rate equal to the sum
of the Treasury Rate (as defined below) as of the date and time specified above & the Margin.
For the purposes of determining the Debt Rate for any Secured Note, the “Trertsiq! Rate” shall
mean the per annum rate equal to the yield of United States Treasury Securities for a weighted
average life to maturity equal to the Specified Average Life (as determined in Section 3.1)
determined by interpolation between the weighted average yield to maturity for (x) United States
Treasury Securities’with maturities of 10 years and (y) United States Treasury Securities with
maturities of thirty years, on display on Dow Jones Markets Service 7677 (or such other display
screen as may replace Dow Jones Markets Service 7677). For the purposes of this.Section
2.6(ii), the “n.largiri” shall mean 1.25% per annum.

              (iii)    Upon receipt of notice of the Debt Rate for a Closing Date, Amtrak and
Owner Participant shall promptly adjust the Indicative Schedules in accordance with Section 16
hereof, and Amtrak and Owner Participant shall promptly implement such adjustments.

                (iv)    Promptly upon the determination of the adjustments made pursuant to
Section 2.6(iii) (and in any event no later than 9:00 a.m. (New York time) one Business Day
prior to the scheduled Closing Date), Amtrak shall notify Loan Participant, Owner Participant,
Owner Trustee and Indenture Trustee of the final Owner Participant’s Commitment, Loan
Participant’s Commitment, Rent Factors, Casualty Value Factors, Termination Value Factors,
amortization schedules for the Secured Notes, Adjusted EBO Price, EBO Date and Equity TV
Amounts for such Closing Date. The actual weighted average life to maturity of the Secured
Notes shall be within 0.5 years of the Spec.ified Average Life and shall not exceed 15 years and
the Loan Participant’s Commitment shall not be greater or less than the Specified Loan
Participant’s Commitment (as defined in Section 3.1) by more than 5%.

               (v)     On each Closing Date, Amtrak and Owner Trustee shall enter into a
Lease Supplement which shall include as exhibits thereto schedules in the forms of Schedules IV
through X inclusive hereto which include the actual Rent Factors, Rent Payment Dates, Casualty
Value Factors, Termination Value Factors, Adjusted EBO Price, EBO Date, Equity TV Amounts
and amortization schedules for the Secured Notes, in each case in respect of the Units to be
delivered on such Closing Date, and shall attach a list of the Units to be financed on such date.

               (vi)    On each Closing Date, Owner Trustee shall enter into an Indenture
Supplement which shall include as exhibits thereto the Debt Rate, original principal amounts and
amortization schedules for the Secured Notes, in each case in respect of the Units to be delivered
on such Closing Date, and shall attach a list of the Units to be financed on such date.

                       SECTION 3.                    CLOSING DATE.

               3.1     Closing. There shall be no more than six (6) Closing Dates. The closing
of the transactions contemplated hereby on each Closing Date will be held, and the Secured
Notes to be issued and delivered at such closing will be issued and delivered, at the offices of
Thelen Reid 6r Priest LLP, 40 West 571h Street, New York, New York 10019 at IO a.m. New
York time or as soon thereafter as possible on such Closing Date. Each Closing Date shall be on

PnrlicipipnrionAgrccriienr ( A n i l m k Tmsl HS-EDC-I)      PA-6                      NY #28?66 v l 6
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 12 of 161



a Business Day on or prior to September 30, 2001 as may be designated by Amtrak in a written
notice (a ”Clositrg Notice”) given to Loan Participant, Owner Participant, Indenture Trustee and
Owner Trustee at least 4 Business Days prior to such designated Closing Date; provided,
however, that if no Units are subjected to the Lease on such designated Closing Date, Amtrak
may deliver another Closing Notice under this Section 3.1 designating a new proposed Closing
Date. Such written notice shall specify the Units to be subjected to the Lease on such Closing
Date, the Lessor’s Cost therefor, the expected Loan Participant’s Commitment for such Units
(the “Specified Loun Pur-ficiputif’s Cotntnimetif”)and the weighted average life to maturity of
the Secured Notes (which may not exceed 15 years) (the “Specified Averuge Lfe”); provided,
however, that if prior to such Closing Date Amtrak determines that a Casualty Occurrence shall
have occurred with respect to a Unit referred to in a Closing Notice, Amtrak shall promptly
advise the other parties hereto or their special counsel, and, except for any indemnity payment in
respect therewith and as may be required by Section 3.4, such Unit shall automatically no longer
be deemed a Unit for any purpose of the Operative Docunie.nts and Owner Participant’s
Conunitnient and Loan Participant’s Commitment in respect thereof shall be appropriately
reduced.

                3.2      Funding Procedures. (i) Subject to the ternis and conditions hereof, by
10:30 a.m. New York time on each Closing Date designated in a Closing Notice, (a) Owner
Participant will wire transfer immediately available funds to an account, designated in the
Closing Notice, of Owner Trustee in the amount of Owner Participant’s Commitment for the
Units to be delivered on such Closing Date plus the estimated aggregate amount of Transaction
Expenses to be paid on such Closing Date pursuant to Section 7, and (b) Loan Participant will
wire transfer immediately available funds or othenvise make available funds in the amount of
Loan Participant’s Conunitment as directed in the Closing Notice. If any Participant shall default
in its obligation under this Section 3, no other Participant shall have any obligation to make any
portion of such defaulted amount available or to increase the amount of its Commitment and the
obligation of such nondefaulting party shall remain subject to the terms and conditions of this
Agreement.

                (ii)     Loan Participant hereby authorizes and directs Owner Trustee, and
Owner Participant hereby authorizes and directs Owner Trustee. and Owner Trustee agrees, to
hold and invest in accordance with Section 3.4 all such funds received by Owner Trustee
pursuant to Section 3.2(i), for the account of Loan Participant with respect to the Loan
Participant’s Commitment, and for the account of Owner Participant with respect to the Owner
Participant’s Conmiitnient, until such funds are released in accordance with this Section 3.2(ii)
or Section 3.4. Owner Trustee shall hold any such funds received from Loan Participant and
from Owner Participant in trust, and not as part of the Trust Estate under the Trust Agreement,
until such funds are released in accordance with the immediately succeeding sentence. Provided
that with respect to eac.h Closing Date, all conditions precedent to the obligations of Loan
Participant shall have been complied with to the satisfaction of Loan Participant, and that all
conditions precedent to the obligations of Owner Participant shall have been complied with to
the satisfaction of Owner Participant (or waived in writing by the applicable Participant) and
such Participant or its special counsel shall have so notified Owner Trustee in writing, (a) Loan
Participant authorizes and directs Owner Trustee to pay the Loan Participant’s Conunitnient
relating to the Units to be delivered on such Closing Date in the manner described in Section 3.3,
and (b) Owner Participant authorizes and directs Owner Trustee to pay the Owner Participant’s

Pnrfiripnrion Agreenwnr /Anwok   Tnrrr HS-EDC-I)   PA-7                                NY #?8?66 v16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 13 of 161



Commitment relating to the Units to be delivered on such Closing Date in the manner described
in Section 3.3 and to take the other actions described hereunder relating to the Overall
Transaction. If special counsel for Owner Participant orally notifies Owner Trustee on such
Closing Date that such actions may be taken by Owner Trustee, such conditions precedent to the
obligations of Owner Participant shall be deemed satisfied or waived by Owner Participant for
purposes of this Section 3.2(ii).

               3.3      Payment of Loan Participant’s Commitment and Owner
Participant’s Commitment. On each Closing Date, subject to the terms and conditions of this
Agreement, Owner Trustee shall remit to Amtrak, or as Amtrak may direct, the Loan
Participant’s Commitment and the Owner Participant’s Commitment in the manner and in the
amount set forth in the Closing Notice for the Units to be delivered on such Closing Date.

                 3.4     Return of Funds. If for any reason whatsoever the Units specified in
any Closing Xotice have not become subject to the Lease by 2:00 p.m. New York time on the
Closing Date designated in such Closing Notice, (a) Owner Trustee agrees that it will return any
amounts received by it from Loan Participant and Owner Participant pursuant to Section 3.2(i),
by wire transfer to the same account in the same bank from which such funds were made
available by or on behalf of Loan Participant and Owner Participant, as the case may be, at 2:OO
p.m. New York time on the designated Closing Date (or, if requested by a Participant on or
before 2:OO p.m. New York time, and if such Participant shall have executed and delivered to
Owner Trustee, via facsimile or otherwise, such form as is required by Owner Trustee, Owner
Trustee shall invest such Participant’s funds in overnight Federal funds or in such other manner
as such Participant may instruct in writing, and return such funds together with any earnings
thereon (net of any costs or losses relating thereto) to such Participant on the next succeeding
Business Day) and (b) Amtrak shall reimburse such Participant for the loss of the use of any
funds that it made available to Owner Trustee by paying to such Participant upon demand
interest at a rate per annum equal to, with respect to Owner Participant, the Prime Rate plus 1%.
and with respect to Loan Participant, the Debt Rate, on the amount of such funds for the period
from and including the Closing Date designated in such Closing Notice but excluding the
Business Day on which such funds shall be returned to such Participant (or, if returned after 2:OO
pm., New York City time, on such Business Day, then to but excluding the next succeeding
Business Day after such funds are.so returned to such Participant) less the amount of net earnings
returned.to such Participant pursuant to the preceding clause (a). Any funds invested by Owner
Trustee shall be at the risk of Amtrak and Amtrak shall reimburse each Participant for any losses
incurred on such investments.

               3.5     Acceptance of E.quipment Upon execution and delivery of a Lease
Supplement by Anitrak and Owner Trustee, the Units described therein shall be deemed to have
been delivered to and accepted by Amtrak for all purposes of this Agreement and the Lease and
thereupon shall be subject to all the terms and conditions of the Lease.

              SECTION 4.          REPRESENTATIONS AND WARRANTIES

              4.1      Representations. Warranties and Agreements of Amtrak. Amtrak
hereby represents and warrants to, and agrees with, Loan Participant, Owner Participant,
Indenture Trustee and Owner Trustee that:
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 14 of 161



               (9       Anitrak is a corporation duly organized under the Rail Passenger Service
Act and the laws of the District of Columbia, is validly existing and in good standing under 49
U.S.C. S24301 and the laws of the District of Columbia, has full power, corporate and othenvise,
and authority to carry on its business as currently being conducted, to own or hold under lease all
properties owned or leased by it and to enter into and perform its obligations under this
Agreement and the other Operative Documents to which it is or is to become a party, is a railroad
carrier under Parts A, C, D and E of subtitle V of Title 49 of the United Slates Code, and Amtrak
is deemed, thereunder, qualified to do business in each state that Amtrak carries out an activity
authorized under said section.

                (ii)   The execution and delivery by Amtrak of, and the perfomiance by
Amtrak of its obligations under, this Agreement, the Lease, each Lease Supplement, the Tax
Indemnity Agreement and all other Operative Documents to which Amtrak is or is to become a
party, have been or by the applicable Closing Date shall have been, duly authorized by all
necessary corporate action on the part of Amtrak, and eac.h of such agreements or instruments
constitutes, or when exec.uted and delivered by Amtrak will constitute, a legal, valid and binding
obligation of Amtrak, enforceable against Anitrak in accordance with its temis.

                (iii)    Neither the execution and delivery by Amtrak of this Agreement or any
of the other Operative Documents to which it is or is to become a party, nor the performance by
Anitrak of its obligations hereunder or thereunder, (a) conflic.ts or will conflict with or violate in
any material respect any currently existing law or governmental rule, regulation, judgment or
order or any judicial or administrative order or dec.ree applicable to or binding upon Amtrak or
on any of its properties, (b) conflicts or will conflict with the articles of incorporation or by-laws
of Amtrak, (c) c.onflicts or will conflict with, or contravene, violate or result in a breach of, any
indenture, mortgage, loan agreement or in any material respect conflicts with any other
agreement or instrument to which Amtrak is a party or by which any of its properties is bound,
(d) results or will result in the creation or imposition of any Lien (other than Permitted Liens)
upon any Unit or any material properties, real, personal or mixed, tangible or intangible, of
Amtrak, (e) other than the FRA Temiination, requires or will require, on the part of Amtrak, the
consent or approval of, the giving of notice to, the registration with, or'the taking of any other
action in respect of, any federal, state or local governmental or public conimission, board,
authority or agency or (,f) other than the FRA Termination, requires or will require the consent or
approval of its shareholders or any trustee or holders of any currently existing indebtedness or
obligations of Amtrak.

               (iv)     With respect to Units to be delivered on any Closing Date, except for the
filing of the Termination and Release, the Lease and a Lease Supplement (or appropriate
memoranda thereof), the Indenture and an Indenture Supplenient (or appropriate memoranda
thereof), a French Lease (or appropriate memoranda thereof), an FRA Termination, a Lessor
Security Agreement, an Assignment (Cession) and an Amtrak Delegation, in each case covering
the Units to be delivered on suc.h Closing Date, with the STB pursuant to Section 11301 of the
Act and deposited with the Registrar General of Canada, as appropriate (all of which filings shall
have been duly made on or prior to such Closing Date), the filing of Uniform Commercial Code
financing statements described in Schedule I1 (true, correct and complete copies of which
financing statements shall have been delivered to Loan Participant, Owner Participant, Indenture
Trustee and Owner Trustee on or before such Closing Date), publication of an appropriate notice

Pnnieipnrion Agreemcnr (Amrmk   Trust HS-EDC- I )   PA-9                                  NY U28266 v l 6
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 15 of 161



in The Cariada Gazerre, and performance of the French Actions, no filing, recording, publication
or registration of any financing statement or other document or instrument is or will be necessary
or advisable i n order to establish and protect the right, title and interest of Owner Trustee in and
to such Units and under the applicable French Lease, the Lease, the applicable Assignment
(Cession), the applicable Amtrak Bill of Sale, the applicable Amtrak Delegation and the
applicable Lessor Security Agreement to create for the benefit of the holders of Secured Notes
pursuant to the Indenture a valid prior perfected security interest in the Trust Indenture Estate,
including such Units and Owner Trustee’s rights under the Lease, the applicable French Lease
and the applicable Lessor Security Agreement in each suc.h c.ase subject only to Permitted Liens
not of record.

                (v)     Except as described in Schedule XI, as of the date hereof, there are no
actions, suits or proceedings pending or, so far as is known to a Responsible Officer of Amtrak,
threatened before any court or by or before any other federal, state or local governmental or
public commission, board, authority or agency, any arbitrator, which, if adversely determined,
could reasonably be expected to have a material adverse effect on Amtrak’s business, condition
(financial or other) or results from operations, property or assets or its ability to perform its
obligations under this Agreement or any other Operative Document to which it is, or is to
become. a party, or whic.h call into question the validity of suc.h agreement or instrument.

                (vi)    All licenses, permits, rights of way and other authorizations, consents and
other filings required by law to be obtained or made in order to permit the use and operation of
the Equipment in the manner contemplated by the Operative Documents have been obtained or
made, where the failure to obtain any such license, permit, authorization or consent or make any
such filing might have a material adverse effect on Anitrak’s ability to perform its obligations
under this Agreement and each of the other Operative Documents to which Amtrak is or is to
become a party.

              (vii)  Anitrak is not an “investment company” or an “affiliated person” of an
“investment company” within the meaning of the Investment Company Act of 1940.

                (viii) Neither Amtrak, nor any Affiliate of Amtrak, nor any other Person
authorized to act on behalf of Amtrak or any Affiliate of Amtrak, has directly or indirectly
offered the Trust Estate or the Secured Notes, any interest in either thereof or any security
similar to either thereof for sale to, or solicited offers to buy any of the same from, or otherwise
approached or negotiated with respect to any of the same with, anyone other than, (a) in the case
of any interest in the Trust Estate, Owner Participant and not more than 30 other Institutional
Investors and (b) in the case of any Secured Notes, Loan Participant and not more than 5 other
Institutional Investors.

               (ix)   Amtrak is not in default in any material respect under any of the
Operative Documents to whic.h it is a party. No Casualty Occurrence has occurred and all
insurance required under the Lease is in effect and all premiums due and payable in respect of
such insurance have been paid in full.




                                               PA- 10                                    h’Y $28266 v16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 16 of 161



              (x)    The chief executive office or chief place of business (as either of such
terms is used in Article 9 of the Uniform Commercial Code) of Amtrak is located at 60
Massachusetts Avenue, N.E., Washington, D.C. 20002.

               (xi)    On each Closing Date, upon Owner Trustee’s application of the Lessor’s
Cost in accordance with this Agreement with respect to the Units to be made subject to the Lease
on such Closing Date, Owner Trustee shall, subject to the rights of the French Lessor under the
French Lease, be the owner of such Units free and clear of all Liens other than Permitted Liens.

                (xii)    Assuming that (i) Loan Participant is not acquiring the Secured Notes to
be acquired by it hereunder, and Owner Participant is not ac.quiring its interest in the Trust
Estate, with the “plan assets’’ of any “employee benefit plan” (or its related trust) as defined in
Section 3(3) of ERISA or with the assets of any “plan” (or its related trust) as defined in
Section 4975(e)(l) of the Code and (ii) none of the Participants or any subsequent holder of a
Participant’s interest has or will have any conflict of interest involving the investment that might
give rise to a violation of Section 406(b) of ERISA or Section 4975(C)(l)(E) or (F) of the Code,
neither the execution and delivery by Amtrak of this Agreement and the other Operative
Documents to which Amtrak is or is to become a party nor any of the transactions contemplated
by the Operative Documents will involve any prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

                (xiii) The audited financial statements of Amtrak as at September 30, 1999,
and the unaudited financial statements of Amtrak contained in its quarterly report for its fiscal
quarter ended March 30, 2000, and the related statements of operations, cash flows, and changes
in capitalization for the year or period then ended, copies of which have been furnished to each
Participant, are correct in all material respects and fairly present the financial position of Amtrak
as at such dates and the results of its operations for such periods in conformity with generally
accepted accounting principles applied on a consistent basis. Since September 30, 1999, there
has been no material adverse change in the financial condition of Amtrak.

              (xiv) Amtrak has not retained or employed any broker, finder or financial
advisor (other than Babcock & Brown) to act on its behalf in connection with the Overall
Transaction and it h3s not authorized any broker, finder or financial advisor retained or
employed by any other Person so to act.

                 (xv)    Amtrak is subject to the civil and commercial laws of the United States of
America and the jurisdictions in which i t does business in respect of its obligations generally and
is not entitled to claim for itself or its assets immunity from jurisdiction, suit, judgment, set off,
execution, attachment or other legal process in respect of its obligations under this Agreement or
any other Operative Document to which Amtrak is or is to become a party.

                 (xvi) Amtrak is in compliance with all Applicable Law with respect to the
Units to which it is subject, the failure to comply with which could reasonably be expected to
have a material adverse effect on the financial condition or the business or assets of Anitrak or its
ability to perform its obligations under this Agreement or any other Operative Document to
which it is, or is to become, a party, or which c.all into question the validity of such agreement or
instrument.
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 17 of 161



               (xvii) None of the proceeds from the issuance of the Secured Notes or from the
acquisition by Owner Participant of its beneficial interest in the Trust Estate will be used directly
or indirectly by Amtrak so as to result in a violation of Regulation G or U of the Board of
Governors of the Federal Reserve System.

               (sviii) The preferred stock of Amtrak held by the Secretary of Transportation
confers no liquidation preference to the Secretary of Transportation.

                (xix) The amounts set forth opposite the captions for each line item in the
Table attached as Schedule XI1 hereto were transcribed from the GAAP financial statements
shown in Amtrak’s Annual Report entitled Consolidated Statements of Operations and
Comprehensive Loss and notes thereto dated September 30, 1999, audited by the Independent
Auditors (the “Aiimml Repor/”), except for the amounts set forth opposite the following
captioned line items, all of which were prepared in accordance with GAAP but not reflected as
separate line items in such financial statements: (i) “Capital Funds for Progressive Overhaul and
Other” (derived from Amtrak’s General Ledger), (ii) “Depreciation and Other Non-Cash”
(derived from Amtrak’s General Ledger and actuarial data) and (iii) “Excess Mandatory Railroad
Retirement Taxes” (derived from information received from the Railroad Retirement Board).
Amtrak records the net gain received from the sale of an asset under a sale and leaseback
transaction as a deferred credit on its balance sheet; therefore, this credit is amortized into
income over the term of the leaseback. As of September, 2000, Amtrak anticipates (based on its
good faith estimates as to which no assurances of accuracy can be given) that for purposes of
calculating revenues in Amtrak’s Strategic Business Plan, commercial revenues for Fiscal Year
2000 are expected to be S67,000,000, commercial revenues for Fiscal Year 2001 are expected to
be S70,000,000 and conmiercial revenues for Fiscal Year 2002 are expected to be E80,000,000.

               (sx)     Upon conditional acceptance of each Unit from the Manufacturer, such
Unit shall be in conformity in all material respects with the specifications of the Commercial
Contract, except for the matters set forth in the applicable Certificate of Conditional Acceptance,
and shall be qualified by the FRA and capable of:

                            (a)     in the case of the Trainsets, a maximum continuous speed of up to
                     150 miles per hour in revenue service and a maximum continuous test speed of up
                     to 165 miles per hour;

                            (b)     in the case of the Locomotives, a maximum continuous speed of up
                     to 125 miles per hour in revenue service and a maximum continuous test speed of
                     up to 140 miles per hour; and

                               (c)        immediate coniniercial operation in revenue service by Amtrak.

                 (xxi) The Amtrak Documents constitute all of the documents to which Amtrak
is a party relating to the Units and Amtrak’s sale, transfer and assignment all of its right, title and
interest in and to the Units to be financed on such Closing Date and the related French Leasehold
Interest.

                (xxii) True, correct and complete copies of the French Documents have been
delivered to the Participants.
Pnrrieipnrion Agrt~,ncnflrlnirrnk Tmrr HS-EDC- 1)       PA-12                                    SY 628x6 v i 6
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 18 of 161



            4.2   Representations, Warranties and Agreements of the Participants,
Trust Companv. Owner Trustee and Indenture Trustee.

             (9        Loan Participant hereby represents and warrants to, and agrees with
Anitrak, Owner Participant, Owner Trustee and Indenture Trustee as follows:

                             (a)     Any Secured Note acquired by Loan Participant on any Closing
                     Date has been acquired by it for its own account and not with a view to the
                     distribution or resale thereof except in accordance with the Securities Act and any
                     applicable state securities law or in accordance with any exemption therefrom.

                             (b)    No part of the assets used by Loan Participant in acquiring Secured
                     Notes hereunder is being acquired through the investment, either directly or
                     indirectly, of the assets of any “employee benefit plan”, as defined in
                     subsection (3) of Section 3 of ERISA, or any other entity subject to Section 4975
                     of the Code.

             (ii)     Owner Participant hereby represents and warrants to, and agrees with,
Amtrak, Loan Participant, Owner Trustee and Indenture Trustee as follows:

                            (a)    Owner Participant is a corporation duly organized, validly existing
                     and in good standing under the laws of the State of Delaware and has full power,
                     corporate and otherwise, and authority to enter into and perform its obligations
                     under the Owner Participant Documents.

                             (b)     The execution and delivery by Owner Participant of, and the
                     performance by Owner Participant of its obligations under, each Owner
                     Participant Document have been duly authorized by all necessary corporate action
                     on the part of Owner Participant, and (assuming the due authorization, execution
                     and delivery by each other party thereto) each Owner Participant Document
                     constitutes, or when executed and delivered by Owner Participant will constitute,
                     a legal, valid and binding obligation of Owner Participant, enforceable against
                     Owner Participant in accordance with its terms.

                             (c)    Neither the execution or delivery by Owner Participant of Owner
                     Participant Documents nor the performance by Owner Participant of its
                    obligations thereunder, (1) conflicts or will conflict with or violate in any material
                    respect any currently existing law or governmental rule, or regulation, or any
                    judgment or order or any judicial or administrative order or decree applicable to
                    or binding upon Owner Participant or any of its properties, (2) conflicts or will
                    conflict with or violate the articles of incorporation or by-law of Owner
                    Participant, (3) conflicts or will conflict with, or contravene, violate or result in a
                    breach of, any indenture, mortgage, loan agreement or in any material respect
                    conflicts with any other agreement or instrument to which Owner Participant is a
                    party or by which any of its properties is bound, in any such case which does or
                    will materially adversely affect the financial condition or the business or assets of
                    Owner Participant or its ability to perform its obligations under any Owner

Pnrlicipnrion Agr~cntrnrf.4mrmk Tmrurr HS-EDC-I )   PA- 13                                     NY Z 0 2 M V I 6
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 19 of 161



                     Participant Document, (4) results or will result in the creation or imposition of any
                     Owner Participant’s Lien upon any Unit or Owner Participant’s interest in the
                     Trust Estate under the Trust Agreement, or upon the interest of Owner Trustee in,
                     to or under the Lease, (5) requires or will require, on the part of Owner
                     Participant, the consent or approval of, the giving of notice to, the registration
                     with, or the taking of any other action in respect of, any governmental or public
                     commission, board, authority or agency, except for filings, if any, made pursuant
                     to any notice reporting requirement applicable to it, or (6) requires or will require
                     the consent or approval of its shareholders or any trustee or holders of any
                     currently existing indebtedness or obligations of Owner Participant (provided that
                     no representation and warranty is made as to ERISA in this subsection (c)).

                            (d)      Owner Participant is not in default of its obligations under
                     Section 9.2(i) hereof.

                            (e)    Owner Participant, or if applicable, Owner Participant Guarantor,
                     shall on the Closing Date have a tangible net worth equal to or greater than
                     s75,000,000.

                             (f)    The Trust Estate and the Trust Indenture Estate are free of Owner
                     Participant’s Liens.

                             (9)    Neither Owner Participant nor any Person authorized to act on
                     behalf of Owner Participant has directly or indirectly offered any interest in the
                     Secured Notes or any security siniilar to either thereof for sale to, or solicited
                     offers to buy any of the sanie from, or otherwise approached or negotiated with
                     respect to any of the same with, any Person.

                             (h)     Owner Participant is acquiring its interest in the Trust Estate for its
                     own account for investment and not with a view to the distribution or resale
                     thereof, other than in compliance with the ternis hereof, and in a manner which
                     does not require registration or qualification under Applicable Law.

                             (i)     There are no actions, suits or proceedings pending or, to the best
                     knowledge of Owner Participant, threatened before any court or by or before any
                     other federal, state or local government or public commission, board, authority or
                     agency, or any arbitrator, domestic or foreign, which can reasonably be expected
                     to have a materially adverse effect on Owner Participant’s ability to perform its
                     obligations under any Owner Participant Document or which call into question
                     the validity of any Owner Participant Document.

                             6)    Owner Participant is not an “investment company” or a company
                     controlled by an “investment company” within the meaning of the Investment
                     Company Act of 1940.

                            (k)     Assuming the correctness of the representations made in
                     Section 4.l(sii) and 4.2(i)(b), no part of Owner Participant’s Commitment is
                     being acquired through the investment, either directly or indirectly, of the assets
Pmricipnrion .4grrrmmr f.4nzrn;k   Tau HS-EDC-I)     PA- 14                                     NY P28266 r16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 20 of 161



                of any “employee benefit plan”, as defined in subsection (3) of Section 3 of
                ERISA. or any other entity subject to Section 4975 of the Code.

                       (I)     Owner Participant has not retained or employed any broker, finder
                or financial advisor to act on its behalf in connection with the transaction
                contemplated hereby and it has not authorized any broker, finder or financial
                advisor retained or employed by any other Person to so act.

                 (iii)      Trust Company with respect to clauses (iii)(a), (b), (c), (e), (0, (g), (h), (i)
and (in), as they apply to Trust Company, and 0wne.r Trustee with respect to clauses (iii) (a), (c).
(d), (e). (0. (h), (j), (k), and (I), as they apply to Owner Trustee, hereby represent and warrant to,
and agree with. Loan Participant, Amtrak, Indenture Trustee and Owner Participant that:

                        (a)     Trust Company is a Delaware banking corporation, and the Trust is
                a Delaware business trust, in each case duly organized, validly existing and in
                good standing under the laws of the State of Delaware and Trust Company has
                full corporate power, authority and legal right to execute, deliver and perform its
                obligations under the Trust Ageement and (assuming due authorization,
                execution and delivery of the Trust Agreement by Owner Participant) Owner
                Trustee has full power, authority and legal right to execute, deliver and perform
                its obligations under this Agreement and the other Operative Documents to which
                it is or is to become a party and to issue, execute, deliver and perform its
                obligations under the Secured Notes.

                       (b)   Trust Company has been duly constituted as Owner Trustee by the
                Trust Agreement.

                        (c)     The Trust Agreement, the Indenture, each Secured Note and the
                other Operative Documents to which Trust Company or Owner Trustee is or is to
                become a party have been duly executed and delivered by Trust Company or
                Owner Trustee, as the case may be, and (assuming due authorization, execution
                and delivery of the Trust Agreement by Owner Participant) the Trust Agreement
                constitutes a legal, valid and binding obligation of Trust Company, enforceable
                against Trust Company in accordance with its terms.

                       (d)    Assuming due authorization, execution and delivery of the Trust
                Agreement by Owner Participant, this Agreement, each Secured Note and the
                other Operative Documents to which Owner Trustee is or is to become a party
                have been duly authorized by Owner Trustee and constitute, or when executed
                and delivered by Owner Trustee will constitute, legal, valid and binding
                agreements or instruments of Owner Trustee, enforceable against Owner Trustee
                in accordance with their respective terms.

                        (e)    Neither the execution or delivery by Trust Company or (assuming
                due authorization, execution and delivery of the Trust Agreement by Owner
                Participant) Owner Trustee of this Agreement, each Secured Note or any other
                Operative Document to which it is or is to be a party, nor the performance or
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 21 of 161



                    observance by Owner Trustee of the terms, conditions or provisions hereof or
                    thereof, ( I ) conflicts or will conflict with or violate any currently existing
                    applicable Delaware or federal law, governmental rule, regulation, judgment or
                    order governing the banking or trust powers of Trust Company or any judicial or
                    administrative order or decree applicable to or binding upon Trust Company or
                    any of its Affiliates, or on any of their respective properties in any material
                    respect, (2) conflicts or will conflict with or violate Trust Company’s charter or
                    by-laws, (3) conflicts or will conflict with, contravene. violate or result in a
                    breach of any agreement or instrument to which Trust Company or any of its
                    Affiliates is a party or by which any of their respective properties are bound in
                    any material respect, or does or will constitute a material default thereunder or (4)
                    requires or will require, on the part of Trust Company or any Affiliate of Trust
                    Company, the consent or approval of, the giving of notice to, the registration with,
                    or the taking of any other action in respect of, any governmental or public
                    conmiission, board, authority or agency of the State of Delaware or any political
                    subdivision thereof or the United States of America governing the banking or trust
                    powers of Trust Company.

                            (0      On and as of each Closing Date, title to the Units delivered on such
                    Closing Date and the related French Leasehold Interest will be free and clear of
                    all Lessor’s Liens attributable to Trust Company.

                            (9)    On and as of each Closing Date, Trust Company will not be in
                    default with respect to any covenants and agreements expressly made by it in its
                    individual capacity in any of the Operative Documents to which it is a party in its
                    individual capacity.

                           (h)     The chief executive office or chief place of business (as either of
                    such temis is used in Article 9 of the Uniform Conmiercial Code) of Trust
                    Company is located at Rodney Square North, 1100 North Market Street,
                    Wilniington, Delaware 19890-0001 and Owner Trustee’s and Trust Company’s
                    records with respect to the Lease are located at such address.

                            (i)    Neither Trust Company, nor any Person authorized to act on behalf
                    of Trust Company, has directly or indirectly offered any interest in the Trust
                    Estate, the Trust Indenture Estate or the Secured Notes or any security similar to
                    either thereof for sale to, or solicited offers to buy any of the same from, or
                    otherwise approached or negotiated with respect to any of the same with, any
                    Person.

                         6)       Owner Trustee is not in default under any of the Operative
                    Documents to \vhich it is a party.

                             (k)      Except to the extent, and in the manner, contemplated by the Lease
                    and the Indenture, Owner Trustee has not assigned or transferred any of its right,
                    title or interest in. to or under the Lease or in or to any Unit.


Pnrririparion .Agrcr.irimr IAmrmk T ~ NHSEDC-I)
                                        II         PA- 16                                    NY #?E266 “16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 22 of 161



                      (I)    There are no Taxes which may be imposed on or asserted against
              the Trust Estate, the Trust Indenture Estate or any part thereof or any interest
              therein, Amtrak, Loan Participant or Owner Participant by any applicable state or
              local government or taxing authority (except Taxes imposed on the fees payable
              to Owner Trustee) required to be paid under the laws of the State of Delaware in
              connection with the execution, delivery or performance of any Operative
              Document by Owner Trustee or Trust Company, as the case may be, or in
              connection with the issuance of the Secured Notes, which Taxes result solely
              from the participation therein by a trust company located in the State of Delaware
              as Owner Trustee.

                      (m)    There are no proceedings pending or, to the bowledge of Trust
              Company, threatened against or affecting Trust Company in any court or before
              any Governmental Authority or arbitration board or tribunal which, if adversely
              determined, might, individually or in the aggregate, materially and adversely
              affect the Trust Estate or the Trust Indenture Estate or adversely affect the right,
              power and authority of Trust Company to e.nter into and perform its obligations
              under this Agreement, the Indenture and the Trust Agreement.

              (iv)   Indenture Trustee, in its individual and trust capacity, hereby represents
and warrants to, and agrees with, Amtrak, the Participants, and Owner Trustee that, under
present law:

                      (a)    Indenture Trustee is a Maryland banking corporation duly
              organized. validly existing and in good standing under the laws of Maryland and
              has full power and authority (corporate and other) to enter into and perforni its
              obligations under this Agreement and the Indenture.

                     (b)     This Agreement and the Indenture have been duly authorized by all
              necessary corporate action on the part of Indenture Trustee, and (assuming the
              due authorization, execution and delivery by eac.h other party thereto) constitute,
              or when executed and delivered by Indenture Trustee will constitute, legal, valid
              and binding agreements or instruments of Indenture Trustee, enforceable against
              Indenture Trustee in accordance with their respective terms.

                      (c)     Neither the execution or delivery by Indenture Trustee of this
              Agreement or the Indenture, nor the performance or observance by Indenture
              Trustee of the ternis, conditions or provisions hereof or thereof, (1) conflicts or
              will conflict with or violate any currently existing federal or Maryland law or
              governmental rule, regulation, judgment or order or any judicial or administrative
              order or decree applicable to or binding upon Indenture Trustee or on any of its
              properties in any material respect, (2) conflicts or will conflict with or violate the
              articles of association or by-laws of Indenture Trustee, (3) conflicts or will
              conflict with, contravene, violate or result in a breach of any mortgage, indenture,
              loan agreement or any other agreement or instrument to which Indenture Trustee
              is a party or by which any of its properties are bound in any material respect, or
              does or will constitute a material default thereunder or (4) conflicts or will
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 23 of 161



               require, on the part of Indenture Trustee, the consent or approval of, the giving
               notice to. the registration with, or the taking of any other action in respect of, any
               federal. state or local governmental or public commission, board, authority or
               agency under federal or Maryland law.

                     (d)     Indenture Trustee is not in default under any of the Operative
                Documents to which it is a party.

                       (e)    Neither Indenture Trustee, nor any Person authorized to act on
               behalf of Indenture Trustee, has directly or indirectly offered any interest in the
               Trust Estate or Secured Notes or any security similar to either thereof for.sale to,
               or solicited offers to buy any of the same from, or othenvise approached or
               negotiated with respect to any of the same with, any Person.

                       (0     There are no Taxes which may be imposed on or asserted against
               the Trust Indenture Estate or any part thereof or any interest therein, Amtrak,
               Owner Trustee, Trust Company, Loan Participant or Owner Participant by any
               Maryland state or local government or taxing authority (except Taxes imposed on
               the fees payable to Indenture Trustee) required to be paid under the laws of
               Maryland in connection with the execution, delivery or performance by Indenture
               Trustee of this Agreement, the Indenture or the authentication of the Secured
               Notes, which Taxes result solely from the participation therein by a trust company
               located in Maryland as Indenture Trustee.

                      (g)     There are no proceedings pending or, to the knowledge of
               Indenture Trustee, threatened against or affecting Indenture Trustee in any court
               or before any Governmental Authority or arbitration board or tribunal which, if
               adversely determined, might, individually or in the aggregate, materially and
               adversely affect the Trust Indenture Estate or would adversely affect the right,
               power and authority of Indenture Trustee to enter into or perform its obligations
               under this Agreement and the other Operative Documents to which it is a party.

               SECTION 5.           CONDITIONS PRECEDENT.

                5.1      Conditions to Obligations of the Particioants. The obligation of each
of the Participants to perform its obligations set forth in Section 2 on each Closing Date is
subject to the fulfillment to the satisfaction of or waiver by such Participant prior to or on such
Closing Date, of each of the following conditions precedent, except that (1) the obligation of any
party shall not be subject to such party’s own performance or compliance with the terms hereof
and of the other Operative Documents (it being understood that special counsel to any party shall
not be deemed to be within such party’s control to the extent that such special counsel is unable
to render a favorable opinion as to matters of law reasonably requested by such party to be
addressed in such counsel’s opinion), (2) paragraphs (iii)(b), (ix) (insofar as it relates to Loan
Participant) (v)(a)(7), (xiii), (xiv), (xviii) (excluding the last sentence), (xxii) and (xxvii) of this
Section 5.1 shall not be a condition precedent to the obligations of Loan- Participant, (3)
paragraphs (iii)(a), (vii)(b), (vii)(c), (insofar as each such paragraph relates to Owner
Participant), and (xvi)(b) of this Section 5.1, shall not be a condition precedent to the obligations
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 24 of 161



o f o w n e r Participant and (4)if any condition precedent cannot be satisfied or is not waived with
respect to one or more Units being delivered on such Closing Date, Amtrak may withdraw such
Unit or Units and the transactions described herein shall be completed on such Closing Date with
respect to the remaining Unit or Units so delivered:

              (9       Notice of Closing Date. Such Participant shall have received a Closing
Notice pursuant to Section 3.1 hereof with respect to the Units to become subject to the Lease on
such Closing Date.

                (ii)    No Illegality. No change shall have occurred after the date of the
execution and delivery of this Agreement in Applicable Law or regulations thereunder or
interpretations thereof by regulatory authorities that, in the opinion of such Participant or its
counsel, would make it illegal for such Participant to enter into any transaction contemplated by
the relevant Operative Documents.

               (iii)     Participants’ Investments.

                      (a)    With respect to such Closing Date, Owner Participant shall have
               made available its Commitment and amounts necessary for Transaction Expenses
               in accordance with Sections 2.5(i) and 3.2(i)(a).

                      (b)     With respect to such Closing Date, Loan Participant shall have
               made its secured loan to Owner Trustee in the amount specified in, and othenvise
               in accordance with, Sections 2.3(i) and 3.2(i)(b).

               (iv)    Consents. All approvals and consents of any trustees or holders of any
indebtedness or obligations of Anitrak, which in the reasonable opinion of such Participant are
required in connection with the transactions contemplated by this Agreement, shall have been
duly obtained and be in full force and effect.

                (v)       Operative and Other Documents. (a) On or prior to the first Closing
Date, each of the following documents shall have been duly authorized, executed and delivered
by the respective parties thereto: ( I ) this Agreement, (2) the Trust Agreement, (3) the Lease,
(4)the Indenture, ( 5 ) the Tax Indemnity Agreement (which shall be delivered solely to Owner
Participant and Anitrak), ( 6 )the Equity Guarantee Agreement and (7) the Equity Guarantee Fee
Undertaking. (b) On or prior to each Closing Date, the following documents shall have been
duly authorized, executed and delivered by the respective party or parties thereto (other than by
such party), sh311 each be satisfactory in form and substance to such party and shall each be in
full force and effect, and executed counterparts of each thereof (or copies thereof where
indicated) shall have been delivered to such party or its counsel on or prior to such Closing Date
for such Units:

                        (I)    a Lease Supplement, dated such Closing Date, relating to such
               Units;

                       (2)     an Indenture Supplement, dated such Closing Date, subjecting such
               Units to the Lien of the Indenture:


                                                                                          h’Y 628266 v l 6
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 25 of 161



                          (3)     Secured Notes, dated such Closing Date, in aggregate principal
                    amount equal to Loan Participant's Commitment for such Units;

                            (4)     an Equity Guarantee Agreement Supplement, dated such Closing
                    Date, relating to such Units;

                          (5)          a Termination and Release, dated such Closing Date, relating to
                    such Units;

                          (6)          the Assignment of Warranties, dated such Closing Date, relating to
                    such Units;

                             (71       the Consent, dated such Closing Date, relating to such Units;

                            (sj        the FRA Temiination, dated such Closing Date, relating to such
                    Units; and

                             (9)       the French Documents applicable to such Units.

               (vi)     Filines and Financing Statements. With respect to the Units to be
delivered on such Closing Date, Amtrak shall have filed with the STB, pursuant to Section
11301 of the Act, an FRA Temiination, a Termination and Release, the Lease and a Lease
Supplement (or appropriate memoranda thereof), the Indenture and an Indenture Supplement (or
appropriate memoranda thereof), the French Lease (or appropriate memoranda thereof), the
Lessor Security Agreement, the Assignment (Cession) and the Amtrak Delegation. With respect
to the Units to be delivered on such Closing Date, Amtrak shall have deposited with the
Registrar General of Canada pursuant to Section 105 of the Canada Transportation Act, the
Lease and a Lease Supplement (or appropriate memoranda thereof), and the Indenture and an
Indenture Supplement (or appropriate memoranda thereof). A Uniform Commercial Code
financing statement or statements covering all of the security interests created by or pursuant to
the Indenture that are not covered by the recording system established.by the STB shall have
been executed and delivered by Owner Trustee or Amtrak, as the case may be, and such
financing statement or statements in fomi and substance satisfactory to Loan Participant shall
have been duly filed in all places 'set forth on Schedule I1 copies of which are to be delivered to
Loan Partic.ipant, Indenture Trustee, Owner Trustee and Owner Participant in form and substance
satisfactory to Loan Participant, Owner Trustee and Owner Participant. A precautionary
Unifomi Commercial Code financing statement or statements describing the Lease and the Units
to be delivered on such Closing Date shall have been executed and delivered by Amtrak, as
"debtor", naming Owner Trustee as Lessor and noting Indenture Trustee as assignee of Lessor
shall have been duly filed in all places listed on Schedule 11, copies of which are to be delivered
to Loan Participant, Indenture Trustee, Owner Trustee and Owner Participant in fomi and
substance satisfactory to Loan Participant, Owner Trustee and Owner Participant. The French
Actions shall have been performed with respect to the Units to be delivered on the Closing Date.

               (vi;)    Corporate Documents. Such Participant with respect to Anitrak. Owner
Participant, Trust Company, Indenture Trustee, and Manufacturer shall have received the
following, in each case in form and substance reasonably satisfactory to it:


Pnrlicipnlion Agrwncnr I.4nmok Tmrr HS-EDC. IJ        PA-20                                     XY 128266 v16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 26 of 161



                                (a)a current and complete copy of the articles of incorporation and
                     by-law or other organic documents of each of Amtrak, Owner Participant, Owner
                     Participant Guarantor, if applicable, Trust Company, Indenture Trustee, and
                     Manufacturer, a copy of resolutions of the board of directors or other such
                     governing body of each such Person (or the executive committee authorized to act
                     on behalf of such Person), duly authorizing the execution and delivery by such
                     Person of the.Operative Documents to which it is or will be a party and each other
                     document required to be executed and delivered by such Person on such Closing
                     Date in accordance with the provisions hereof and the performance by such
                     Person of its obligations thereunder, and an incumbency certificate of such Person
                     as to the Person or Persons authorized to execute and deliver such Operative
                     Documents and such other documents on behalf of such Person and including
                     specimens of the signatures of such Person or Persons, each certified as of such
                     Closing Date by the Secretary or an Assistant Secretary of such Person;

                            (b)           a good-standing certificate from the Secretaries of State (or
                     comparable          Governmental Authority) of the respective jurisdiction of
                     incorporation        of each of Anitrak, Owner Participant, Owner Participant
                     Guarantor, if       applicable, Trust Company, Indenture Trustee, and Manufacturer;
                     and

                             (c)    such other documents and evidence with respect to Amtrak, Owner
                     Participant, Owner Participant Guarantor, if applicable, Trust Company, Indenture
                     Trustee, and Manufacturer as such Partkipant, or its counsel, may reasonably
                     request in order to establish the authority of such parties to consummate the
                     transactions contemplated by this Agreement and the taking of all corporate
                     proceedings in connection herewith.

                (viii) Assignment (Cession); Lien of Indenture. On such Closing Date, such
Participant shall have received evidence reasonably satisfactory to it that (a) Amtrak shall have
assigned to Owner Trustee all of its right, title and interest i n and to the Units being delivered on
such Closing Date and the French Leasehold Interest with respect thereto and that such Units and
such French Leasehold Interest shall be free and clear of any and all Liens except Permitted
Liens, (b) the French Documents are in full force and effect and (c) Owner Trustee shall have
duly and validly subjected to the Lien of the Indenture all property and property rights (kee and
clear of all Liens except Permitted Liens) which are then required to be subject to the security
interest created by the Indenture, and the recording and filings contemplated by Section 5.l(vi)
shall have been made, and such recording and filings shall be the only action necessary or
advisable in order to establish and protect the right, title and interest of Owner Trustee in such
Units and such French Leasehold Interest and to create for the benefit of the holders of the
Secured Notes a valid prior perfected security interest in the Trust Indenture Estate under the
Indenture.

               (is)    Remesentations and Warranties True; No Default. On such Closing
Date, (a) the representations and warranties of Amtrak, Equity Guarantor, Owner Participant,
Owner Participant Guarantor, if applicable, Owner Trustee, Indenture Trustee and Loan
Participant contained in Section 4 of this Agreement and in any other Operative Document to

Pnrliripnrion Agreernmr [Airirrnk Tmsr HS-EDC-I )      PA-21                                 NY 628266 "16
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 27 of 161



which it is a party shall be true and correct on such date as though made on and as of such date
except to the extent that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties shall be true and correct on and as of such earlier
date), (b) no event shall have occurred and be continuing, or would result from the purchase,
sale, lease or sublease of such Units, that c.onstitutes (or would, with the passage of time or the
giving of notice or both, constitute) a Special Event, a Lease Event of Default or an Indenture
Event of Default, (c) all of the Operative Documents shall be in full force and effect, and (d)
none of such Units shall have suffered a Casualty 0c.currence.

                      (s)         Amtrak Counsel Opinions.

                                 (a) Such Participant shall have received an opinion addressed to the
                      Opinion Addressees and dated such Closing Date froni Thelen Reid & Priest LLP,
                      special counsel for Amtrak, in fomi, scope and substance reasonably satisfactory
                      to the Opinion Addressees.

                             (b)    Such Participant shall have received an opinion addressed to the
                      Opinion Addressees and dated such Closing Date from the General Solicitor of
                      Amtrak or his designee, in form, scope and substance reasonably satisfactory to
                      the Opinion Addressees.

                             (c)     Such Participant shall have received an opinion concerning STB
                      matters addressed to the Opinion Addressees and dated such Closing Date froni
                      Alvord and Alvord, STB counsel for Amtrak, in form, scope and substance
                      reasonably satisfactory to the Opinion Addressees.

                             (d)    Such Participant shall have received an opinion concerning
                      Canadian filings and related matters addressed to the Opinion Addressees and
                      dated such Closing Date from Mc.Carthy Tetrault, Canadian counsel to Amtrak, in
                      form, scope and substance reasonably satisfactory to the Opinion Addressees.

                      (xi)        Owner Trustee’s and Indenture Trustee’s Counsel Opinions.

                             (a)     Such Participant shall have received an opinion addressed to the
                      Opinion Addressees and dated such Closing Date 6 0 m Moms, James, Hitchens &
                      Williams LLP, special counsel for Owner Trustee, in form, scope and substance
                      reasonably satisfactory to the Opinion Addresses.

                             (b)     Such Participant shall have received an opinion addressed to the
                      Opinion Addressees and dated such Closing Date from Miles & Stockbridge,
                      P.C., special counsel for Indenture Trustee, in form, scope and substance
                      reasonably satisfactory to the Opinion Addresses.

                      (sii)       Owner Participant’s Counsel Opinions.

                             (a)    Loan Participant shall have received an opinion addressed to the
                      Opinion Addressees and dated such Closing Date from Hunton & Williams,
                      special counsel for Owner Participant, and Owner Participant Guarantor, if

Pnrtiripnriori .Agrr.rrnenr I.4nirmk Tmurr HS-EDC-I]   PA-22                                  NY $28266 v l 6
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 28 of 161



                    applicable, in form, scope and substance reasonably satisfactory to the Opinion
                    Addressees.

                           (b)      Loan Participant shall have received an opinion addressed to the
                    Opinion Addressees and dated such Closing Date from corporate counsel for
                    Owner Participant, and Owner Participant Guarantor, if applicable, in form, scope
                    and substance, reasonably satisfactory to the Opinion Addressees.

                (siii) Owner Participant's Tax Opinion. Owner Participant shall have received
from Hunton 8: Williams, special counsel for Owner Participant, a favorable opinion, in form
and substance reasonably satisfactory to Owner Participant and dated such Closing Date, with
respect to certain Federal inconie tax consequences arising out of its participation in the Overall
Transaction.

               (xiv) Opinions Concerning EDC and Equity Guarantee Aereement. Owner
Participant shall have received opinions concerning EDC and the Equity Guarantee Agreement
addressed to Owner Participant and Owner Trustee and dated the Closing Date from William
Doyle, Esq., corporate counsel for EDC, and from McCarthy Tetrault, Canadian counsel to
Amtrak, as to the enforceability of the Equity Guarantee Agreement in form, scope and
substance reasonably satisfactory to Amtrak, Trust Company, Owner Trustee, Indenture Trustee
and Owner Partic.ipant.

               (xv)     Opinions Concemine French Law Matters. Owner Partkipant shall have
received from Watson, Farley and Williams, special French counsel to the Owner Partkipant, an
opinion in form, scope and substance reasonably satisfactory to Owner Participant, dated as of
such closing date, with respect to certain matters relating to French law.

                    (xvi)       Manufacturer's Counsel Opinion.

                            (a)     Such Participant shall have received an opinion addressed to the
                     Opinion Addressees and dated such Closing Date fioni counsel for Manufacturer,
                     in form, scope and substance reasonably satisfactory to the Opinion Addressees.

                            (b)    Such Participant shall have received an opinion addressed to the
                     Opinion Addressees and dated such Closing Date from special counsel for
                     Manufacturer, in form, scope and substance reasonably satisfactory to the Opinion
                     Addressees.

                     (xvii)     Certificates of Amtrak and Owner Particbant.

                             (a)    Such Participant shall have received a certificate signed by a duly
                     authorized representative of Amtrak, dated such Closing Date, addressed to each
                     Participant and certifying as to the matters stated in Section 5.l(ix) (insofar as
                     such matters relate to Amtrak).

                            (b)    Loan Participant and Amtrak shall have received a certificate
                     signed by a duly authorized representative of Owner Participant, dated such
                     Closing Date, addressed to Loan Participant and Amtrak and certifying as to the

Pnrrieipnrion ;Igrecn,ml (Ainrrnk Tmrr HS-EDC-I)     PA-23                                  NY #?8266v16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 29 of 161



               matters stated in Section 5.l(ix) (insofar as such matters relate to Owner
               Participant).

               (sviii) Certificates of Owner Trustee and Indenture Trustee. Such Participant
shall have received (a) a certific.ate signed by the President, any Vice President, any Assistant
Vice President, the Secretary or any Assistant Secretary of Indenture Trustee, dated such Closing
Date, addressed to Loan Participant, Owner Trustee, Owner Participant and Amtrak and
certifying as to the matters stated in Section S.l(ix) hereof (insofar as such matters relate to
Indenture Trustee) and (b) a certificate signed by the President, any Vice President, any Assistant
Vice President or any other authorized officer of Trust Company, dated such Closing Date,
addressed to Loan Participant, Owner Participant, Indenture Trustee and Amtrak and certifying
as to the matters stated in Section 5.l(ix) hereof (insofar as such matters relate to Owner
Trustee).

                (xis) Appraisal. Owner Participant shall have received an appraisal, addressed
to and in form and substance satisfactory to Owner Participant, from the Appraiser (a) setting
forth the Fair Market Value as of such Closing Date of the Units to be delivered on such Closing
Date, which shall be equal to the Lessor's Cost thereof, (b) setting forth the estimated remaining
useful life of such Units as of such Closing Date, which shall not be less than 30 years, (c) to the
effect that such Units are reasonably expected to have a Fair Market Value equal to at least 20%
of the Lessor's Cost thereof (without taking into account any increase or decrease for inflation or
deflation during such period) on the 23'' anniversary of the Base Lease Commencement Date,
(d) to the effect that at the EBO Date, it is estimated that such Units will have a Fair Market
Value that is not greater than the Adjusted EBO Price (after taking into account the reasonably
estimated increase or decrease for inflation or deflation during the Base Lease Term to such EBO
Date), (e) to the effect that the Fixed Rate Renewal Rent is not less than 105% of the projected
(after taking into account the reasonable estimated increase or decrease for inflation or deflation
during Base Lease Term to the Base Lease Expiration Date) of Fair Market Rental as of the Base
Lease Expiration Date and (0 to the effect that at the end of the Base Lease Term and any
Renewal Term, the use of each such Unit by a Person (other than Amtrak or an Affiliate of
Amtrak) will be con~n~ercially      feasible to such Person from an economic viewpoint and
addressing such other matters as are deemed necessary by Owner Participant and its tax counsel.
Loan Participant shall have received a letter, addressed to and in form and substance satisfactory
to Loan Participant, from the Appraiser setting forth the Fair Market Value as of such Closing
Date of the Units to be made subject to the Lease on such Closing Date, the Appraiser's basis
therefor and confimiing its expertise and independence.

               (xx)      Payment of Taxes. All Taxes, if any, payable in connection with the
execution, delivery, recording and filing of the documents and instruments referred to in Section
S.l(vi). or in connection with the issuance of the Secured Notes and the making by Owner
Participant of its investment on such Closing Date, shall have been duly paid in full by Amtrak
or otherwise provided for by Amtrak. All sales taxes and duties, if applicable, related to the
consummation of the transactions contemplated by the Operative Documents on such Closing
Date shall, if then due, have been duly paid in full by Amtrak, to the extent not included in the
Lessor's Cost of the Equipment.



                                              PA-24                                     N Y 628266 "16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 30 of 161



               (xxi) Governmental Actions. All actions required to have been taken on or
prior to such Closing Date in connection with the transactions contemplated by this Agreement
on such Closing Date shall have been taken by any governmental or political agency, subdivision
or instrumentality of the United States and all orders, permits, waivers, exemptions,
authorizations and approvals of such entities required to be in effect on such Closing Date in
connection with the transactions contemplated by this Agreement on such Closing Date shall
have been issued, and all, such orders, permits, waivers, exemptions, authorizations, and
approvals shall be in full force and effect, on such Closing Date.

                (xxii) No Threatened Proceedines. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or governmental .agency,
nor shall any order, judgment or decree have been issued or proposed to be issued by any court
or govertunental agency at the time of such Closing Date, to set aside, restrain, enjoin or prevent
the completion and consummation of this Agreement or the transactions contemplated hereby.

               (xxiii) Withholdine Exemption.       Indenture Trustee shall have received a
complete and effective original signed copy of United States Internal Revenue Service Form W-
8 ECI andor W-8 BEN (as applicable) evidencing Loan Participant’s qualification for complete
exemption from US. federal income tax with respect to payments of interest made under the
Indenture and the Secured Notes.

               (xxiv) Insurance. Such Participant, Indenture Trustee and Owner Trustee shall
have received satisfactory evidence as to the due compliance by Amtrak with the terms of the
Lease relating to any required insurance with respect to the Units delivered on such Closing
Date.

               (xsv) Secured Notes. Owner Trustee shall have duly issued and executed, and
Indenture Trustee shall have authenticated and delivered to Loan Participant Secured Notes of
the appropriate series dated such Closing Date in aggregate principal amount equal to Loan
Participant’s Commitment for such Units.

                (xxvi) Satisfactory Proceedings. All proceedings taken in connection with the
transactions contemplated hereby and all documents and papers relating thereto shall be
reasonably satisfac.tory to the Pirticipants and their counsel, and such Participants and their
counsel shall have received copies of such documents and papers as such Participants or their
counsel reasonably may request in connection therewith or as a basis for such counsel’s closing
opinion, all in form and substance reasonably satisfactory to such Participants and their counsel.

             (sxvii) Closing Date.         Such Closing Date shall occur not later than
September 30,2001.

                (xxviii) Change in Tax Law or Proposed Change in Tax Law. No Change in Tax
Law or Proposed Change in Tax Law shall have occurred on or prior to such Closing Date that in
the reasonable opinion of Owner Participant would adversely affect (a) the Federal tax treatment
to Owner Participant of the transactions contemplated by this Agreement, or (b) Owner
Participant’s Net Economic Return, in each case, with respect to which an adjustment under
Section IG(i) is not feasible.
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 31 of 161



                (sxix) Babc0c.k 6: Brown Letter. Such Participant shall receive a letter
satisfactory in form and substance from Babcock 6: Brown as to certain matters described in
Section 3.1(viii).

               (xsx) Weiehted Average Cost of Capital Letter. Owner Participant shall
receive a weighted average cost of capital letter acceptable in form and substance from Amtrak.

               (xxxi) French Lease Opinion. The Participants shall have received an opinion
with respect to the French Documents from Norton Rose, special French counsel to the French
Lessors, in form and substance reasonably satisfactory to the Participants.

              (xsxii) Certificate of Conditional Acceptance. Owner Participant shall receive a
copy of a Certificate of Conditional Acceptance with respect to the Units delivered on such
Closing Date.

               (xsxiii) FRA Oualification. The Partkipants shall receive a copy of the FRA
qualification with respect to the Units delivered on such Closing Date.

                A copy of each instrument, opinion or other docunient referred to in this
Section 5.1 (other than the Tax Indemnity Agreement, the opinions referred to in paragraphs
(xiii) and (siv) and the appraisal referred to in paragraph (xviii) of this Section 5.1) shall be
delivered to Owner Trustee and Indenture Trustee, and Owner Trustee and Indenture Trustee
shall be entitled to rely on such instruments, opinions or other documents as true copies of the
originals thereof.

                5.2    Conditions to Obligations of Amtrak. The obligation of Anitrak to
accept delivery of any Unit under the Lease on each Closing Date is subject to the hlfillment to
the satisfaction of or waiver by Amtrak prior to or on such Closing Date of the following
conditions (provided that the following conditions shall be deemed fulfilled with respect to such
Unit if Amtrak accepts delivery of such Unit under the Lease):

               (9       Governmental Actions. All appropriate actions required to have been
taken on or prior to such Closing Date in connection with the transactions contemplated by this
Agreement shall have been taken by any governmental or political agency, subdivision or
instrumentality of the United States and all orders, permits, waivers, exemptions, authorizations
and approvals of such entities required to be in effect on such Closing Date in connection with
the transactions contemplated by this Agreement shall have been issued, and all such orders,
permits, waivers, exemptions, authorizations and approvals shall be in full force and effect, on
such Closing Date.

               (ii)     Certain Participants’ Conditions Satisfied.        The conditions precedent
specified in Sections 5.1(ii), (iii) and (iv) shall have been satisfied.

               (iii)   Operative Documents. The Operative Documents relating to the Units to
be delivered on such Closing Date shall each be reasonably satisfactory in form, scope and
substance to Amtrak, shall have been duly authorized, executed and delivered by the respective
party or panies thereto (other than Anitrak) in the manner specified in Section 5.l(v) and shall
each be in full force and effect on such Closing Date, and an executed counterpart of each

Pnrficipnrlon .4grremenf (Ani,ml Tmsl HS-EDC-I)   PA-26                                  NV $28266~16
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 32 of 161



thereof (or copies thereof where indicated in Section 5.l(v)) shall have been delivered to Amtrak
or its special counsel.

               (iv)    Receipt of Certain of tlle Partic.ipants' Closing Documents. Amtrak shall
have received a copy of the documents referred to in Section 5.1(vii) (other than those relating to
Amtrak) and the certificates described in Sections s.l(xvi)(b), (xvii) and (xxii) in fomi, scope
and substance reasonably satisfactory to Anitrak.

               (v)     Certain Legal Opinions. Amtrak shall have received the opinions
described in Sections 5.1(xi), (xii)(a) and (b), (xiv) and (xvi), in each case addressed to Amtrak
and dated such Closing Date and in form, scope and substanc.e reasonably satisfactory to Amtrak.

                (vi)    No Threatened Proceedins. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or governmental agency,
nor shall any order, judgment or decree have been issued or proposed to be issued by any court
or govemniental agency at the time of such Closing Date, to set aside, restrain, enjoin or prevent
the completion and consummation of this Agreement or the transactions contemplated hereby.

                (vi)     No Ille~ality. No change shall have occurred after the date of the
execution and delivery of this Agreement in Applicable Law or regulations thereunder or
interpretations thereof by appropriate regulatory authorities that would make it illegal for Anitrak
to enter into any transaction contemplated by the Operative Documents relating to the Units to be
delivered on such Closing Date.

               (viii) Change in Tax Law: Adiustnients. No Change in Tax Law shall have
occurred on or prior to such Closing Date that in the reasonable opinion of Anitrak affects or
could affect the. tax treatment to Anitrak of the transactions contemplated by this Agreement,
with the result that, in the reasonable judgment of Anitrak, such tax treatment is adversely
affected or the value to Amtrak of its contemplated use of such Units will or could be
diminished. No event of the type described in Section 16(i:)(a)or (b) shall have occurred on or
prior to such Closing Date that in the reasonable opinion of Amtrak would result in an
adjustment to Base Rent under Section 16 which increases the net present value of Base Rent by
more than 100 basis points.

              (ix)    Babcock & Brown Letter. Arntrak shall receive a letter satisfactory in
form and substance from Babc0c.k & Brown as to certain matters described in Section 4.l(viii)..

                   SECTION 6.              INDEhlNlTIES BY MITRAK

                   6.1        General T a r lndeninitv

                (9       General. Amtrak agrees that each payment of Rent shall be free and clear
of, and without deduction for, any and all withholdings on account of Taxes (as defined below)
of any nature whatsoever. If any such deduction or withholding is required, Anitrak shall pay an
additional amount such that the net amount actually received by the recipient of such payment,
after suc.h deduction or withholding, will be equal to the amount that would have been received if
no such deduction or withholding had been required. If Amtrak- pays an additional amount
pursuant to the preceding sentence in respect of any Taxes that are not subject to indemnification

Pnnicipnrion Agrecnwnr (.lnmok Tmsl HS-EDC-I)      PA-27                                 NY P28266 "16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 33 of 161



pursuant to the following provisions of this Section 6.1(i), then the Indemnified Party for whose
account such Taxes were paid (or, if Lessor, Owner Participant) shall reimburse Amtrak for such
Taxes within 30 days of written notice accompanied by evidence of payment of such Taxes paid
by Amtrak. Amtrak agrees to pay and assume the liability for, and does hereby agree to
indemnify, protect, defend and hold harmless on an After-Tax Basis each Indemnified Party
from and against, any and all taxes (including income, franchise, doing business, excise, sales,
use, value-added, gross receipts, ad valorem. property and stamp taxes), duties, assessments. fees
(including documentation, license, filing. recording and registration fees) and charges, together
with any penalties, fines, additions to tax, interest or other charges in respect thereof, however
imposed. whether levied or imposed upon such Indemnified Party, Amtrak or the Equipment or
any Unit thereof or any user thereof by any federal, state or local government or other taxing
authority of or in the United States, any territory or possession of the United States, any
international authority or any foreign country or political subdivision or taxing authority thereof
or therein (all such taxes, duties, assessments, fees, charges, penalties, fines, additions to tax and
interest imposed as aforesaid, whether now existing or hereafler enacted or adopted, being
hereinafter referred to as "Tnues") upon or with respect to: each Unit or any part thereof or
interest therein. the manufacture, financing, refinancing, mortgaging, construction, acceptance,
rejection, transfer, control, operation, condition, occupancy, servicing, maintenance, repair,
abandonment, substitution, replacement, purchase, sale, ownership, delivery, nondelivery,
registration, reregistration, leasing, subleasing, hire, presence, location, alteration, addition,
renovation, insuring, possession, repossession, use, non-use, interchange, storage or the
imposition of any lien, modification. improvement, transfer of title, return or other disposition
thereof; any indebtedness with respect thereto; the rentals, receipts or earnings arising therefrom;
the execution or delivery of, or the exercise of any rights or remedies under, the Operative
Documents, or any amendment or supplement thereto and any other documents contemplated
thereby or the transaction contemplated thereby; the payment or receipt of any amounts pursuant
to the Operative Documents, or any amendment or supplement thereto and any other documents
contemplated thereby or the transaction contemplated thereby, or otherwise in connection with
the transactions contemplated by the Operative Documents, excluding, however:

               (a)     Taxes imposed on Trust Company or Indenture Trustee that are with
respect to or measured by any trustee fees received by Owner Trustee or Indenture Trustee for
services rendered under the Trust Agreement or the Indenture;

               (b)     Taxes imposed on any Indemnified Party to the extent that such Taxes
result from the gross negligence or willful misconduct of such Indemnified Party, or from the
breach by such Indemnified Party of any of its representations, covenants or obligations under
the Operative Documents;

                (c)     Taxes imposed on Owner Trustee or Owner Participant as a result of a
voluntary sale, assignment, transfer or other disposition by Owner Participant or Owner Trustee
of any interest in the Equipment, any Unit or any part thereof, or the Trust Estate or any
Operative Document, or of an involuntary sale, assignment, transfer or other disposition in
connection with any bankruptcy or other proceedings for the relief of debtors in which Owner
Participant is the debtor, or any foreclosure by a creditor of Owner Participant, unless, in each
case, such sale, assignment, transfer or other disposition results from a transfer or disposition
made pursuant to an exercise of remedies following a Lease Event of Default, arising in

Pnrficipnrion Agrermenr ( . h r m k Tmsr HS-EDC-I)   PA-28                                NY $28266 "16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 34 of 161



connection with any Casualty Occurrence, the use or maintenance of any Unit during the Lease
(including replacement and substitution of parts and modifications and improvements to any
Units), any sublease or assignment of Arntrak’s or any sublessee’s rights during the Lease, the
return of any Unit upon termination of the Lease with respect to that Unit, the purchase of the
Equipment or any Unit by Amtrak pursuant to Section 16 of the Lease, the substitution of any
Replacement Unit pursuant to Section 7 of the Lease, or a purchase of any Unit pursuant to
Section 17.l(iii) of the Lease, or a termination of the Lease with respect to any Unit under
Section 26 of the Lease;

                (d)     Taxes imposed on Indenture Trustee, any holder of a Secured Note or the
Trust Indenture Estate as a result of a sale, assignment, transfer or other disposition (whether
voluntary or involuntary) by such Indemnified Party of any interest in the Equipment or any Unit
or any part thereof, or a Secured Note, Trust Estate or the Trust Indenture Estate other than a
sale, assigtunent, transfer or other disposition (1) following a Lease Event of Default or (2)
arising in connection with any Casualty Occurrence, the use or maintenance of any Unit during
the Lease (inc.luding replacement and substitution of parts and modifications and improvements
to any Units), any sublease or assignment of Amtrak’s or any sublessee’s rights during the Lease,
the return of any Unit upon termination of the Lease with respect to that Unit, the purchase of the
Equipment by Anitrak pursuant to the Operative Documents, the substitution of any
Replacement Unit pursuant to Section 7 of the Lease or a termination of the Lease with respect
to any Unit under Section 26 of the Lease;

               (e)       Taxes imposed on an Indemnified Party with respect to any period
commencing after the later of (i) the expiration or earlier termination of the Lease and (ii)(l)
possession of the Equipment has been redelivered to Owner Trustee in accordance with the terms
of the Lease or (2) in the case of any holder of a Secured Note, if later, the Secured Notes or the
notes issued pursuant to h i c k I1 of the Indenture are no longer Outstanding, unless such Taxes
relate to events or matters occurring prior to or coincident with such expiration, termination or
redelivery;

                (f)       Taxes (without regard to whether such Taxes are collected by
withholding or otherwise) imposed on an Indemnified Party (other than Indenture Trustee, Loan
Participant, any holder of a Secured Note and their respective successors and assigns and the
Affiliates, agents, officers, directors, servants and employees of any thereof) by any state or local
govemnient or taxing authority in the United States (and any interest, additions to tax, penalties,
fines or other charges in respect thereof) that are imposed on, based on or measured by net
income (including without limitation capital gains taxes, excess profits tax, minimum taxes,
alternative minimum taxes and taxes on tax preference items), provided, however, that the
exclusion provided in this clause (f) shall not apply to taxes in the nature of property, sales, use,
transfer, rental, license., excise, ad valorem, value added or stamp Taxes; provided further,
however, that the exclusion provided in this clause (f) shall not apply to Taxes imposed by any
state other than (i) states in which any of the Equipment will operate as of the Closing Date, (ii)
Virginia or (iii) North Carolina or (iv) the District of Columbia, (a “Noli-Nortlieusr Corridor
Strite”) or any local government or political subdivision or tax authority of a Non-Northeast
Corridor State to the extent such Taxes result from, or would not have been imposed but for (x)
the location, operation, registration, or use of a Unit in such jurisdiction, (y) the identity,
location, place of business, activities or presence of Lessee, any sublessee, user or person in

Pnrricipnrion .Igrzmzcnr (An~rmkTmrr HS-EDC- I )   PA-29                                 NY #?8?66 v16
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 35 of 161



possession of any Unit or any Affiliate of the foregoing in such jurisdiction (including the
execution and delivery by such Person of any Operative Document in such jurisdiction), or (2)
the making of any payment under the Operative Documents by, or on behalf of, Lessee to an
Indemnified Party in or from such jurisdiction.

                   (9)    Taxes (without regard to whether such Taxes are collected by
 withholding or othenvise) imposed on an Indemnified Party (other than Indenture Trustee, Loan
 Participant, any holder of a Secured Note and their respective successors and assigns and the
 Affiliates, agents, officers, directors, servants and employees of any thereof) by any state or local
 government or taxing authority in the United States (and any interest, additions to tax, penalties,
 fines or other charges in respect thereof) that are based on or measured by capital, receipts, net
 worth or intangibles, accumulated earnings tax, personal holding company tax or taxes in the
nature of franchise or conduct of business taxes; provided, however, that the exclusion provided
 in this clause (9) shall not apply to property, sales, use, transfer, rental, license, excise, ad
valorem, value added, stamp, or similar Taxes; provided further, ho\vever, that the exclusion
provided in this clause (9) shall not apply to Taxes to the extent such Taxes result from, or would
not have been imposed but for (x) the location, operation, registration, or use of a Unit in such
jurisdiction, (y) the identity, location, place of business, activities or presence of Lessee, any
sublessee, user or person in possession of any Unit or any Affiliate of the foregoing in such
jurisdiction (including the execution and delivery by such Person of any Operative Document in
such jurisdiction), or (2) the making of any payment under the Operative Documents by, or on
behalf of, Lessee to an Indemnified Party in or from such jurisdiction.

                 (h)     Taxes (without regard to whether such Taxes are collected by
withholding or othenvise) imposed by any foreign govemnient or political subdivision or taxing
authority thereof or any territory or possession of the United States or any international authority
(and any interest, additions to tax, penalties, fines or other charges in respect thereof) on an
Indemnified Party that are imposed on, based on or measured by gross or net income or gross or
net receipts, capital gains taxes, excess profits tax, minimum taxes, alternative minimum t a x s
and taxes on tax preference items or that are capital, net worth, franchise, doing business,
accumulated earnings tax, personal holding company tax or similar taxes and, in the case of a
Loan Participant, any holder of a Secured Note and their respective successors and assigns and
the Affiliates, agents, officers, directors, servants and employees of any thereof, that are imposed
by reason of such Indemnified Party's being organized in or having any presence or activities in
such jurisdiction unrelated to the transactions contemplated by the Operative Documents;
provided, however, that the exclusion provided in this clause (h) shall not apply to (1) property,
sales, use, rental, license, excise, value-added, ad valorem or stamp Taxes or Taxes imposed
under Section 4975 of the Code or (2) such Taxes that would not have been imposed but for (x)
the location, operation, registration, or use of a Unit in such jurisdiction, (y) the identity,
location, place of business, activities or presence of Lessee, any sublessee, user or person in
possession of any Unit or any Affiliate of the foregoing in such jurisdiction (including the
execution and delivery by such Person of any Operative Document in such jurisdiction), or (z)
the making of any payment under the Operative Documents by Lessee, or on behalf of, to an
Indemnified Party in or from such jurisdiction;

               (i)     Taxes (without regard to whether such Taxes are collected by
witllholding or othenvise) imposed on an Indemnified Party (other than Indenture Trustee, Loan

Pnnicipnrion Agreenwnr (Amrmk Tmrr HS-EDC-IJ   PA-30                                      N Y 1128266 "16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 36 of 161



Participant or any holder of a Secured Note (in each case that is a Non-U.S. Person and either
EDC or a Permitted Loan Participant (as defined in the Indenture)) and their respective
successors and assigns and the Affiliates, agents, officers, directors, servants and employees of
any thereof) by the United States govemnient (and any interest, additions to tax, penalties, fines
or charges in respect thereof), that are imposed on, based on or measured by gross or net income
or receipts, or accumulated earnings taxes, personal holding company taxes, capital, net worth,
excise taxes, capital gains taxes, minimum taxes, taxes imposed by Section 59A of the Code and
taxes on or measured by tax preference itenis; provided, however, the exclusion provided in this
clause (i) shall not apply to property, sales, use, rental, license, excise, value-added, ad valorem
or stamp Taxes or Taxes imposed under Section 4975 of the Code;

                6)      Taxes (without regard to whether such Taxes are collected by
withholding or otherwise) imposed on Owner Trustee or Owner Participant by any taxing
authority of any jurisdiction to the extent that such Taxes would not have been imposed by such
authority in the absence of activities of Owner Participant or Owner Trustee, as the case may be,
in such jurisdiction unrelated to the transactions contemplated by the Operative Documents, and
Taxes imposed on Indenture Trustee, Loan Participant or any holder of a Secured Note by reason
of such Indemnified Party’s being organized in or having any presence or activities in such
jurisdiction unrelated to its participation in the transactions contemplated by the Operative
Doc.unients;

                (k)     Taxes imposed on any Indemnified Party in the nature of penalties,
additions to tax, interest or fines in connection with the perforniance of, or failure to perform,
any requirement imposed on suc.h Indemnified Party under this Section 6.1 if such Indemnified
Party failed to perform such requirement or, with respect to any return otherwise required to be
filed by such Indemnified Party without regard to the transactions contemplated by the Operative
Documents, in connection with the preparation or filing of such tax returns by such Indemnified
Party or the payment of such Indemnified Party’s taxes required to’be shown in such returns or
the conduct of any proceeding in respect thereof;

                (1)      Taxes imposed on an Indemnified Party to the extent they exceed the
amount of Taxes that would have been imposed had that Indemnified Party been the original
Indemnified Party from which such Indemnified Party’s interest in any Unit, any interest in the
Trust Estate, any interest in or under any Operative Documents or any proceeds thereunder, or
any interest in the Trust Indenture Estate or the Secured Notes, was directly or indirectly derived;
provided, however, the exclusion provided in this clause (I) shall not apply to transferees that
acquired their interest in connection with the exercise of remedies following a Lease Event of
Default the purchase of a Unit or a beneficial interest in the Trust Estate pursuant to Section 16
or to any Permitted Loan Participant that is a h’on-U.S. Person (as those ternis are defined in the
Indenture); and shall not apply to “gross-up” amounts necessary to make payments on After Tax
Basis, as required under the Operative Documents;

              (ni) Taxes imposed on Owner Trustee or Owner Participant resulting from, or
which would not have occurred but for, a Lessor’s Lien or Owner Participant’s Lien,
respectively;



                                              PA-3 1                                    NY A128266 “16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 37 of 161



                (n)     Taxes that are being contested as provided in Section 6.1(ii), unless
required to be paid pursuant to Sec.tion 6.1(ii), but only for so long as Amtrak is complying with
its obligations under Section 6. I(ii);

                      (0)         Taxes included in Equipment Cost and if paid by Lessee to the proper
taxing authority;

                (p)     Any Taxes imposed on an Indemnified Party to the extent such Taxes are
actually utilized by such Indemnified Party as determined in good faith in the sanie taxable year
(or, if the Taxes are imposed on Owner Trustee, to the extent they are actually utilized by Owner
Trustee or Owner Participant) as a credit against Taxes not indemnified under this Section 6.1(i);

               (4)      Taxes that would not have been imposed but for any failure of an
Indemnified Party to comply with (1) certification, information, documentation, reporting or
other similar requirements concerning the nationality, residence, identity or connection with the
jurisdiction imposing such Taxes, or (2) any other c.ertification, information, documentation,
reporting or other similar requirements under the Tax laws or regulations of the jurisdiction
imposing such Taxes that would establish entitlement to otherwise applicable relief or exemption
from such taxes, if in either case, such conipliance is required by law as a condition to relief or
exemption from such tax and such Indemnified Party was eligible to comply with such
requirement and avail itself of the applicable exemption, provided that this exclusion (9) will not
apply if such failure results from the failure of Lessee to notify the Indemnified Party of such
requirements with respect to taxes and provide reasonable assistance in complying with such
requirements (and reimburse the out-of-pocket expenses of such party with respect to such
compliance) or the Indemnified Party determines in good faith that such conipliance would
expose it or any Affiliate to any adverse consequence or risk thereof;

              (r)     Taxes to the extent imposed on Owner Participant or Owner Trustee by
reason of the trust described in the Trust Agreement being taxed in the same manner as a
corporation;

                     (s) Taxes that would not have been imposed but for any amendment to any
Operative Document to which any Indemnified Party is a party and to which Lessee is not a
party which amendment is not initiated or requested by or consented to by Lessee or any
Affiliate in writing. other than any amendment (A) that may be necessary or appropriate to, and
is in conformity with any Amendment to any Operative Document initiated or requested by or
consented to by Lessee or any Affiliate in writing, or (B) that is due to or in c.onnection with an
Event of Default; or

              (0       Taxes imposed on an Indemnified Party which are in the nature of value
added taxes imposed by the United States to the extent clearly and demonstrably imposed in
replacement of or substitution for an income tax.

Notwithstanding the exclusions set forth in this Section 6.1 or any other provision of the
Operative Doc.uments, Lessee hereby agrees to indemnify and hold harniless on a net After-Tax
Basis the Trust Estate, Owner Trustee and Owner Participant for any failure to withhold taxes



Pnrrieipnrion Agrcernmr IAinimk Tmnrrr HS-EDC- I )    PA-32                                 NY U28266 v l b
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 38 of 161



upon payments of principal. interest, premium or discount on the Secured Notes (or any other
debt outstanding with respect to the Equipment), including interest and penalties thereon.

                (ii)     Contests. Amtrak shall be entitled, at its expense, to require the
imposition of any Tax for which it is obligated to indemnify hereunder to be contested and to
withhold payment during pendency of such contest (if such forbearance is permitted by law)
unless prior payment is a condition to such contest. At Amtrak’s election, such contest shall be
conducted by it in its name, but only if Amtrak is permitted as a matter of law to so contest such
Taxes, the Indemnified Party has determined in good faith that its interests will not be materially
adversely affected by Anitrak contesting in its own name, and such contest does not involve any
Taxes not indemnified by Anitrak under Section 6.l(i) which cannot be severed and separately
contested by the Indemnified Party and Amtrak shall have previously acknowledged in writing
its obligation to indemnify the Indemnified Patty in respect of such Taxes. Amtrak may conduct
and control any other contest contemplated herein if consented to by the Indemnified Party
(contests other than (i) those permitted in Amtrak’s name, (ii) consented to be contested by
Amtrak or (iii) in the case of Owner Participant or Owner Trustee involve the statutory
exemption contained in 49 U.S.C. 5 24301(k) or (I) (as amended, supplemented or superseded
from time to time)(referred to as an “Ide/iiii$ed Pnry Controlled Conlesl”). If any written
claim is made or any proceeding is commenced against any Indemnified Party for any Taxes as
to which Amtrak has an indemnity obligation pursuant to subsection (i) of this Section 6.1, such
Indemnified Party shall promptly notify Amtrak of notice of any such claim or proceeding, but
the failure to provide such notice shall not release Anitrak from its indemnity obligation
hereunder except to the extent that Amtrak’s contest is effectively precluded thereby. Amtrak
shall have no right to require a contest hereunder at any time during which a Lease Event of
Default shall have occurred and be continuing. If an Indemnified Party is requested by Amtrak
in writing within 30 days of receipt of such notice from the Indemnified Party (provided that in
the case of any such claim or proceeding, if such Indemnified Party shall be required by law or
by regulation to take action prior to the end of such 30-day period, such Indemnified Patty shall,
in such notice to Amtrak, so inform Anitrak, and such Indemnified Party shall not take any
action with respect to such claim or proceeding without the consent of Amtrak before the date on
which the Indemnified Party shall be required by law or regulation to take such action) to contest
an indemnifiable Tax and provided Amtrak is not contesting such Tax in its own name, the
Indemnified Party shall, in good faith, with due diligence and at Amtrak’s expense, contest the
validity, applicability or amount of such Taxes by, in Amtrak’s sole discretion or in the case of
an Indemnified Party Controlled Contest, in such Indemnified Party’s sole discretion,
(a) resisting payment thereof, (b) not paying the same except under protest, if protest is necessary
and proper, or (c) if payment is made, using reasonable efforts to obtain a refund thereof in
appropriate administrative and judicial proceedings; provided, however, that the Indemnified
Party shall not be required to take any action pursuant to this sentence unless and until Amtrak
shall have agreed to pay on demand on an After-Tax Basis to such Indemnified Party all
reasonable costs and expenses that such Indemnified Party may incur in contesting such claim
(including, without limitation, all costs, expenses, losses, reasonable legal and accounting fees,
disbursement, penalties, fines, additions to tax or interest thereon). In addition to any other
conditions set forth herein, Amtrak shall be entitled to contest or to cause an Indemnified Party
to contest a Tax pursuant to the foregoing provisions only (i) if such Indemnified Party shall
have determined that the action lo be taken will not result in a sale, forfeiture or loss of, or the
creation of any Lien (other than a Permitted Lien) (unless Amtrak shall have adequately bonded

Porficipnrion Agrezrn<nl [Aiiirrnk TWNII
                                      HS-EDC-I )   PA-33                                 NY #?8?66v16
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 39 of 161



such Lien or otherwise made provision to protect the interests of the Indemnified Party and, if
different, the interests of Owner Participant and Indenture Trustee, such other provision to be
reasonably satisfactory to the applicable Indemnified Party and Indenture Trustee in their sole
discretion) on, the Equipment or any Unit, (ii) if the amount of the Tax subject to the contest is at
least $35,000, and (iii) if requested by such Indemnified Party provide the Indemnified Party
with an opinion of tax counsel for Amtrak (including Amtrak’s internal tax counsel with respect
to matters arising under the statutory exemption set forth in 49 U.S.C. 24301(k) or (I), as
amended, supplemented or superceded from time to time) to the effect that there is a reasonable
basis for contesting such claim. Such amount shall be payable not later than 30 days after such
refund. credit or benefit is received, realized or allowed. If any such contest involves payment of
the Tax in question. Amtrak shall either make such payment directly to the appropriate authority
or furnish to such Indemnified Party sufficient funds on an After-Tax Basis and interest free to
make such payment (an "Advance").

                In the case of any contest, other than an Indemnified Party Controlled Contest,
Anitrak shall conduct and control such contest (including. without limitation, selecting the forum
for such contest), provided in the case of any contest in the name of an Indemnified Party, such
Indemnified Party shall have, upon request, the right to participate (including its counsel) in all
proceedings and Amtrak shall (a)keep the Indemnified Party informed as to all material
developments in such contest and afford the Indemnified Party a reasonable opportunity to
discuss with Amtrak the Indemnified Party’s interests with respect to such contest and (b) if
requested by such Indemnified Party provide the Indemnified Party with an opinion of tax
counsel for Anitrak (including Amtrak’s internal tax counsel with respect to matters arising
under the statutory exemption set forth in 49 U.S.C. 24301(k) or (I), as amended, supplemented
or superceded from time to time) to the effect that there is a reasonable basis for contesting such
claim. In the case of an Indemnified Party Controlled Contest, the Indenmified Party, shall
conduct and control such contest, provided the Indemnified Party shall keep Amtrak informed as
to all material developnients in such contest and afford Amtrak a reasonable opportunity to
discuss with such Indemnified Party, Amtrak’s interests with respect to such contest, but the
Indemnified Party shall have ultimate control over all aspects of such contest. In the case of an
Indemnified Party Controlled Contest, in addition to any other conditions set forth herein, the
Indemnified Party shall not be required to contest any such claim unless the Indemnified Party
has been provided with an opinion of tax counsel for Amtrak (including Amtrak’s internal tax
counsel with respect to matters arising under the statutory exemption set forth in 49 U.S.C.
24301(k) or (I), as amended, supplemented or superceded from time to time) to the effect that
there is a reasonable basis for contesting such claims. In no event shall an Indemnified Party be
required (and Amtrak shall not have the right) to appeal any adverse determination to the United
States Supreme Court.

                If any Indemnified Party shall actually obtain or realize a refund of any Tax paid
or indemnified against by Amtrak, or shall obtain a refund, credit, or other tax benefit (whether
by way of deduction, offsets, allocation or apportionment of income or othenvise) in respect of
Taxes not indemnified against under Section 6.l(i) as a result of any Tax paid or indemnified by
Amtrak (which refund, credit or other tax benefit was not taken into account in computing the
amount of the indemnity payable by Amtrak), such Indemnified Party shall pay Amtrak an
amount equal to the amount of such refund, credit or tax benefit, including interest received
attributable thereto, reduced by reasonable out of pocket expenses incurred in connection with

Pnnicipnrion Agreceaimr rAnirrnk Tmrr HS-EDC-I)   PA-34                                  NY #28266v16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 40 of 161



obtaining such refund, credit or tax benefit not previously reimbursed, for which reasonable and
customary documentation of such payment has been provided to Amtrak, plus any net tax benefit
(and minus any net tax detriment) realized (or sustained) by suc.h Indemnified Party as a result of
any refund received, credits, tax benefit or interest and payment by such Indemnified Party made
pursuant to this sentence; provided, however, that (a) the amount of any such payment by the
Indemnified Party to Amtrak shall not exceed the aggregate amounts previously paid by Amtrak
to such Indemnified Party pursuant to this Section 6.1 plus the interest thereon received or
credited by such Indemnified Party as described above, but any such excess shall be carried
fonvard and reduce Amtrak’s obligations to make subsequent payments to such Indemnified
Party pursuant to Section 6.l(i) hereof and (b) such amount shall not be payable so long as a
Specified Default or Lease Event of Default has occurred and is continuing. Such amount shall
be payable not later than 30 days after such refund, credit or benefit is received, realized or
allowed. If any such Tax refund, credit or benefit is subsequently disallowed, the amount so
disallowed shall be treated as a Tax subject to indemnification under this Section 6.1 without
regard to the exclusions or contest provisions in this Section 6. I .

                Notwithstanding anything contained in this Section 6.1 to the contrary, the
Indemnified Party shall not be required to contest any claim if the subject matter thereof shall be
of a continuing nature and shall previously have been decided adversely by a court of competent
jurisdiction pursuant to the contest provisions of this Section 6.1(ii), unless there shall have been
a change in law (or interpretation thereof) or a change in facts after the date with respect to
which such previous contest shall have been decided, and the Indemnified Party shall have
received, at Amtrak’s expense, an opinion of independent tax counsel selected by such
Indemnified Party and reasonably acceptable to Amtrak to the effect that as a result of such
change in law (or interpretation thereof) or c.hange in facts, it is more likely than not that the
Indemnified Party will prevail in suc.h contest.

               Nothing contained in this Section 6.1 shall require any Indemnified Party to
contest or permit Amtrak to contest a claim which it would othenvise be required to contest
pursuant to this Section 6.1 if such Indemnified Party shall (a) waive paynient by Amtrak of any
amount that might othenvise be payable by Anitrak under this Section 6.1 by way of indemnity
in respect of such claim and (b) repay to Amtrak any amounts paid by Amtrak as an Advance
pursuant to the last sentence ofthe first paragraph ofthis subsection (ii) of Section 6.1.

               (iii)    Payments. All Taxes shall be paid when due and payable and all amounts
payable as indemnities pursuant to this Section 6.1 shall be payable to the extent not theretofore
paid, on written demand by the appropriate Indemnified Party; provided, however, that in the
case of Taxes which are being contested pursuant to subsection (ii) of this Section 6.1, any
amount payable by Amtrak pursuant to subsection (i) of this Section 6.1, shall, unless othenvise
required by Subsection (ii) of this Section 6.1, not be required to be paid, until 30 days after the
time such contest is finally resolved.

               (iv)    Reports and Returns. In case any report or return shall be required to be
made with respec.t to any Tax which is indemnifiable by Amtrak under or arising out of this
Section 6.1, Amtrak shall (a) to the extent required or permitted by law, timely make and file in
its own name such return, statement or report. and in the case of any other such return, statement
or report required to be made in the name of any Indemnified Party, advise such Indemnified
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 41 of 161



Party of such fact and prepare such return, statement or report for filing by such Indemnified
Party or (b) where such return, statement or report shall be required to reflect items in addition to
any obligation of Amtrak under or arising out of this Section 6.1 and such Indemnified Party
elects to file such return, statement or report, provide such Indemnified Party with information
sufficient to perniit such return, statement or report to be properly made with respect to any
obligations of Amtrak under or arising out of this Section 6.1.

                (v)      Records and Receiots; Best Efforts. Amtrak agrees to use its best efforts
to obtain official receipts indicating the payment of all Taxes that are subject to indemnification
under this Section 6.1 and that are paid by Amtrak and shall promptly send to the Indemnified
Party each such receipt obtained by Amtrak. Amtrak and Owner Participant agree to use their
best efforts to avoid the imposition of any sales taxes in connection with a disposition of any
Unit.

               Within a reasonable time after Amtrak receives from an Indemnified Party a
written request for specified information or copies of specified records reasonably necessary to
enable such Person to file its Tax returns or to contest Taxes imposed upon it, including
information specifying the loc.ation of the Equipment during the Tax filing period to which the
return or contest relates, Amtrak shall, if reasonably available, provide such information or
copies of such records to the requesting party.

              (vi)    Tax Indemnitv Payments as Suooleniental Rent. All indenmities payable
by Amtrak pursuant to this Section 6.1 shall be treated as obligations of Amtrak under the Lease
and shall constitute Supplemental Rent under the Lease; provided, however, that all such
amounts shall be payable directly to the Indemnified Party entitled thereto.

               (vi;)    Payments on After-Tax Basis. Amtrak agrees that, notwithstanding
anything to the contrary that may be contained herein, with respect to any payment or indemnity
under this Section 6.1, Amtrak’s indemnity obligation shall include any amount necessary to
hold the Indemnified Party hamiless on an After-Tax Basis.

                   (viii)      [Rese.rved].

                (ix)    Interest. Anitrak will pay as Supplemental Rent to each Indemnified
Party, with the payment to which it relates without the necessity of demand to the extent
permitted by Applicable Law, interest at the Overdue Rate on the amount of any indemnity not
paid when due pursuant to this Section 6.1 until the same shall be paid. Each Indemnified Party
shall pay interest to Amtrak, to the extent permitted by Applicable Law, at the Overdue Rate, on
the amount of any payment due from such Indemnified Party to Amtrak from the due date until
paid. Such interest shall be paid in the same manner as the unpaid amount in respect of which
such interest is due.

                (x)      Affiliated Grouo. For purposes of this Section 6. I , the terni “Idmriified
Purry” shall include any combined, consolidated or affiliated group (and any member thereof) of
which Owner Participant is or shall become a member if combined or consolidated returns are or
shall be filed for such affiliated group for foreign, federal, state or local Tax purposes.



Porricipnrion Agrrwwnr (Anirrnk Tmrr HS-EDC-I)   PA-36                                    NY *?E266 v16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 42 of 161



               (xi)     Survival. All indemnities, obligations, adjustments and payments
provided for in this Section 6.1 shall survive, and remain in full force and effect, notwithstanding
the expiration or other termination of this Agreement, the Lease or any other Operative
Document. The obligations of Amtrak in respect of all such indemnities, obligations,
adjustments and payments are expressly made for the benefit of, and shall be enforceable by, the
Indemnified Party entitled thereto, without declaring the Lease to be in default or taking other
action thereunder, and notwithstanding any provision of the Indenture.

                (xii)    Verification.    The computations required to be made under this
Section 6.1 shall, at Anitrak’s expense and written request, be verified in writing by any
nationally recognized fimi of certified public accountants selected by Amtrak and reasonably
acceptable to the Indemnified Party; provided that, the costs of such verification shall be bome
by the Indemnified Party if, according to such verification, the Indemnified Party’s computation
should be reduced by 5% or more in the case of an indemnity payment or increased by 5% or
more in the case of a tax benefit payment. Such determination shall be final and binding, absent
manifest error on the part of the certified public accountants. Indemnified Parties hereby agree
to provide the accountants with all information and materials (other than tax returns or books) as
shall be reasonably necessary or desirable in connection therewith. Any information provided to
such ac.countants by any Person shall be deemed by the parties to be (and the accountants will
confirm in writing that they will treat such infomiation as) the private, proprietary and
confidential property of such Person, and no Person other than such Person and the accountants
shall be entitled thereto, other than as required by law. Amtrak and the Indemnified Party agree
that the accountant’s sole responsibility shall be to verify the amount of any payment hereunder
and that matters of interpretation are not within the scope of the accountant’s responsibility.

                (xiii) Withholding.     Notwithstanding anything to the contrary in this
Section 6.1, all payments to EDC as a holder of the Secured Notes, to the extent permitted by
law, will be made without deduction for and free from any present or hture Taxes, except those
levied or imposed by or within Canada. Amtrak covenants and agrees to pay or cause to be paid
all present or future Taxes levied or imposed (,other than by or within Canada) on or in
connection with the execution, issuance, delivery, registration and enforcement of this
Participation Agreement, the Indenture or the Secured Notes or the payment of principal or
interest thereunder or of any other sunis payable to EDC, in its capacity as a Note Holder, by
Amtrak or Owner Trustee pursuant hereto or with respect to the Overall Transaction, including
all additional amounts and penalties payable in respect of any delay or failure of Owner Trustee
to pay any such Taxes. Amtrak shall not be required to pay or discharge any such Taxes,
provided that no Lease Event of Default shall have occurred and be continuing, and so long as it
shall in good faith and by appropriate administrative or legal proceedings contest the validity
thereof in a reasonable manner which will not affect or endanger the right, title or interest of
Owner Trustee or the security interest of Indenture Trustee in the Trust Indenture Estate, and
Amtrak shall reimburse Owner Trustee and EDC for any damages or expenses resulting from
such failure. to pay or discharge. If any such Taxes are deducted or withheld from any such
payments, Amtrak hereby agrees to promptly remit to EDC or to Owner Trustee to the extent the
amount of the p3yiient to EDC was increased pursuant to Section 2.04(b) of the Indenture the
equivalent of the amounts so deducted or withheld; provided, however, unless Amtrak othenvise
consents, Amtrak shall be released from its obligations under this Section 6.l(xiii), (1) following
any transfer by succession or assignment of EDC’s complete interest as a Note Holder (or, if a

                        iArrlrmk Tmrr HS-EDC. I )
Pnniripnrion .Ipl~~.iiicnr                          PA-37                               NY 128266 v16
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 43 of 161



part of its interest is transferred, to the extent of suc.h part) as a holder of the Secured Note,
(2) with respect to withholdings resulting fiom the failure of EDC to provide the information or
certificates to Owner Trustee and Indenture Trustee pursuant to Section 2.04 of the Indenture or
(3) if EDC (A) is not now or c.eases to be an agent of or beneficially owned by Her Majesty in
right of Canada or an instrumentality of Canada, (B) is now or becomes subject to tax in Canada
or (C) carries on business in the United States through a permanent establishment in the United
States, to the extent that the obligations of Amtrak under this Section would be greater than such
obligations prior.to such transfer or change in status of EDC as provided above. In the event of
any conflict between this Section 6.l(xiii) and any other provision of Section 6.1 hereof with
respect to any Taxes on payments to EDC, the terms of Section 6.l(xiii) shall control. Any
payment by Anitrak pursuant to this clause (xiii) will be made on an After-Tax Basis to Owner
Participant and Owner Trustee.

                  6.2        General Indemnitv.

                (9       Indemnity. Whether or not any of the transactions contemplated by the
Operative Documents are consummated, Anitrak hereby agrees to assume liability for, and does
hereby agree to indemnify, protect, defend, and keep harmless each Indemnified Party, on an
After-Tax Basis, from and against any and all liabilities, obligations, losses, damages, penalties,
claims (including claims involving strict or absolute liability in tort or ordinary negligence),
actions, suits, demands, judgments, costs, expenses and disbursements (including reasonable
legal fees and expenses), of any kind and nature whatsoever (“Claim”) which may be imposed
on, incurred by or asserted against an Indemnified Party, whether or not such Indemnified Party
shall also be indemnified as to any such Claim by any other Person, in any way relating to or
arising or alleged to arise out of

                          (a)     this Agreement, any other Operative Document, any transactions
                  contemplated hereby or thereby, any payments made pursuant thereto or the
                  perfomiance or enforcement of any of the terms hereof or thereof (including but
                  not limited to any amendments, supplements, waivers or consents hereto or
                  thereof, or a preservation of rights hereunder or thereunder);

                          (b)    the    manufacture,      construction,     assembly,    acquisition,
                  improvements, preparation, installation, restoration, abandonment, dismantling
                  application, testing, condition, modification, design, purchase, acceptance,
                  rejection, ownership, documenting, mortgaging, delivery, nondelivery, lease,
                  sublease, possession, use, non-use, operation, maintenance, registration, sale,
                  ownership, rental, return, storage (other than storage pursuant to Section 17.1 of
                  the Lease), transfer of title, or other disposition of the Equipment or any Unit
                  thereof, or any event or occurrence (including but not limited to any accident) in
                  connection therewith, inc.luding any relating to or arising out of latent or other
                  defects, whether or not disc.overable;

                          (c)    patent, trademark or copyright infringement relating to the
                  transactions contemplated by the Operative Documents;



Pnnicipmion .4grecn,mr (Anzmk Tmsr HS-EDC-I)      PA-38                                   N Y 1128266 “16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 44 of 161



                             (d)     any injury to or the death of any Person (including without
                     limitation any passengers, shippers or other Persons) or any damage to or loss of
                     property on or near the Equipment or in any manner arising out of or connected
                     with, or alleged to arise out of or be connected with, the ownership, use,
                     replacement, operation or maintenance of the Equipment or of any other
                     equipment in connection with the Equipment or resulting or alleged to result from
                     the condition .of any thereof;

                             (e)    any violation, or alleged violation, by Amtrak of any provision of
                     this Agreement. the Lease, or any other Operative Document to which Amtrak is
                     a party, or of any agreement, law, rule, regulation, ordinance or restriction,
                     affecting or applicable to the Equipment, Owner Trustee or Owner Participant or
                     the leasing, subleasing, ownership, use, replacement, operation or maintenance of
                     the Equipment;

                             (f)    any injury to the environment or public health or safety, including
                     Claims resulting from the generation, transportation, handling, transfer, delivery,
                     disposition or discharge of hazardous or toxic wastes or substances including all
                     claims involving the clean-up or remediation of environmental discharges; and

                               (9)       any governmental investigation or inquiry relating to any of the
                     foregoing;

               provided, that Amtrak shall not be required to indemnify an Indemnified Party
under this Section 6.2 in respect of any Claim to the extent:

                            (a)    attributable to acts or events which occur after the Equipment is no
                     longer leased under the Lease, unless such Claim arises in connection with a
                     Lease Default or Lease Event of Default;

                           (b)     attributable to the gross negligence or willful misconduct of such
                    Indemnified Party, or any Affiliates, agents, officers, directors, servants or
                    employees thereof (other than gross negligence or willful misconduct imputed as
                    a matter of law to'such Indemnified Party solely by reason of its interest in the
                    Equipment);

                           (c)      constituting or attributable to a Loss (other than with respect to
                    Indenture Trustee, Equity Guarantor or Loan Participant) or to Taxes, whether or
                    not Anitrak is required to indemnify therefor pursuant to Section 6.1 hereof or the
                    Tax Indemnity Agreement, except to the extent that any payments are required to
                    be made on an After-Tax Basis;

                            (d)    arising out of any sale, assignment, transfer or other disposition
                    (whether voluntary or involuntary) of its interest in or to any part of the Trust
                    Estate by Owner Participant or Owner Trustee or, in the case of Loan Participant,
                    of any part of any Secured Note by any Note Holder thereof other than, in any
                    such case, in connection with the exercise of rights or remedies following a Lease


Pnnieipnrion Agrecnienl /.4nilmk Tmsl HS-EDC-I )       PA-39                                  M' P28266 v16
Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 45 of 161



      Event of Default or the performance of an act required by any Operative
      Document or in connection with the transfer contemplated by Section 10.3 hereof;

              (e)    attributable to the incorrectness in any respect of any
      representation or warranty by such Indemnified Party in the Operative Documents
      except to the extent based on representations and warranties made by Amtrak;

             (0      attributable to the failure by such Indemnified Party to perform or
      observe in any respect any agreement, covenant or condition on its part required
      to be performed or observed in any of the Operative Documents including the
      creation or existence, in the case of Trust Company, of a Lessor's Lien or, in the
      case of Owner Participant, of an Owner Participant's Lien;

             (8)    arising out of the offer or sale by or on behalf or for the account of
      such Indemnified Party of the Secured Notes or any interest in the Trust Estate or
      the Trust Agreement or any similar interest (other than arising in connection with
      the exercise of rights or remedies following a Lease Event of Default or the
      performance of any act required by any Operative Document or at the request of
      Amtrak);

              (h)     in the case of Indenture Trustee or Owner Trustee, respectively,
      arising out of a failure on the part of Indenture Trustee or Owner Trustee, as the
      case may be, to distribute in accordance with the Indenture or Trust Agreement
      any amounts received and distributable by it thereunder;

              (i)    arising out of the authorization or giving or withholding of any
      future amendments, supplements, waivers or consents by such Indemnified Party
      with respect to any of the Operative Documents other than (A) such as have been
      requested or consented to by Amtrak or (B) in connection with the exercise of
      rights or remedies following a Lease Event of Default;

             6) for any expense that is incurred by any such Indemnified Party (or
      any successor, assign, director, officer, employee, servant or agent of such
      Indemnified Party) to the extent that such Indemnified Party shall have expressly
      agreed in any Operative Document to bear such expense without right of
      reimbursement under any Operative Document;

              (k)    for any amount payable by Owner Trustee under the Indenture
      resulting from an Indenture Event of Default that does not also constitute or result
      from a Lease Event of Default and was caused by an act or omission of Owner
      Participant;

             (I)    in the case of Owner Participant, arising out of any expense that
      would not have been incurred but for the appointment of a successor Owner
      Trustee pursuant to Section 10.01 of the Trust Agreement; or




                                                                               N Y e28266 "16
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 46 of 161



                               (ni)    with respect to any Indemnified Party, any Claim to the extent
                       attributable to transactions or business activities of such Indemnified Party not
                       related to the Operative Documents or the transactions contemplated thereby.

                 (ii)     Procedures. Etc. If any Claim is made against Amtrak or any
Indemnified Party, such party receiving notice of such Claim shall promptly notify Amtrak or
such Indemnified Party, as the case may be, but if an Indemnified Party having received such
notice fails to notify or delays in notifying Anitrak, Amtrak shall not be relieved from any
liability it may have to such Indemnified Party or of any liability it may have to any other
Indemnified Party with respect to such Claim except (in the case of the Indemnified Party
required to notify Amtrak) to the estent of any increase in the amount of such Claim resulting
from such failure or delay. Subject to the rights of any insurer under any policy of insurance
maintained pursuant to Section S of the Lease, Anitrak shall have (so long as it shall have
confirmed in writing to the affected Indemnified Parties its obligation to indemnify such Claim)
the right, at its sole cost and expense. acting through counsel selected by it with the consent of
the respective Indemnified Party (such consent not to be unreasonably withheld or delayed) to
investigate and defend or compromise any Claim for which it indemnifies under this Section and
each Indemnified Party agrees to cooperate (at Amtrak’s cost and expense) with all reasonable
requests of Amtrak in connection therewith; provided, however, that (a) Amtrak shall have no
such right (i) during the continuation of any Specified Default or any Lease Event of Default, or
(ii) if such contest c.ould, in the good faith opinion of the affected Indemnified Party (I) entail a
significant risk to such Indemnified Party or an Affiliate thereof of (1) civil liability which
exceeds Amtrak’s ability to pay (as reasonably demonstrated to such Indemnified Party, taking
into account the availability of insurance proceeds) or (2) claims not fully indemnified against by
Amtrak or (11) entail any risk to such Indemnified Party or an Affiliate thereof of any criminal
liability, and (b) Amtrak shall not take any action in connection with the investigation, defense or
compromise of any Claim without the prior written concurrence of such Indemnified Party, not
to be unreasonably withheld (except in the case of clause (ii) below), (i)if any such
investigation, defense or compromise would create any danger (in the good faith opinion of such
Indemnified Party) of the sale, forfeiture or loss of, or the creation of any Lien (other than a
Permitted Lien) upon, the Equipment or any part thereof, the Trust Estate or the Trust Indenture
Estate which would not otherwise occur, or (ii) if any such investigation, defense or compromise
would, in the good faith opinion .of such Indemnified Party, be inappropriate under applicable
standards of legal professional conduct due to actual or potential conflicting interests. Such
Indemnified Party may participate at its own expense and with its own counsel reasonably
satisfactory to Anitrak in any proceeding controlled by Amtrak pursuant to the preceding
provisions; provided, however, that Anitrak shall pay the fees and expenses of such counsel if
(x) the employment of such counsel has been specifically requested by Arntrak or (y) the named
parties to such action (including any impleaded parties) include both such Indemnified Party and
Amtrak and representation of such Indemnified Party and Amtrak by the same counsel would be
inappropriate under applicable standards of legal professional conduct due to actual or potential
conflicting interests between them (which are not waived by the parties). The Indemnified Party
shall supply Amtrak with such infomiation as is available to the Indemnified Party and is
requested by Amtrak as in the reasonable opinion of counsel to Amtrak is necessary or advisable
for Amtrak to control or participate in any proceeding to the extent permitted by this Section 6.2.
Unless such Indemnified Party waives its right to be indemnified with respect to a Claim under
this Section or such claim, in the reasonable opinion of the Indemnified Party, exposes such

Pnrricipntion .igrwnienr f.4nifml.   T n m HS-EDC-I)   PA-4 1                                NY 1125266 v16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 47 of 161



Indemnified Party to a risk of criminal liability, no Indemnified Party shall enter into a settlement
or other compromise with respect to such Claim without the prior written consent of Amtrak,
which consent shall not be unreasonably withheld or delayed. Each Indemnified Party further
agrees. in the case of any Claim covered by any policy of insurance maintained pursuant to
Section 8 of the Lease, to cooperate with the insurers in the exercise of their rights to investigate,
defend or compromise such Claim as may be required by such policy to maintain the insurance
coverage provided. To the extent that any Indemnified Party in fact receives complete and full
indemnification payments from or on behalf of Amtrak under the indemnification provisions of
this Section 6.2, Amtrak (or its insurers), without any further action, shall be subrogated, to the
extent of such Indemnified Party’s rights with respect to the transaction or event requiring or
giving rise to such indenmity other than with respect to such Indemnified Party’s rights in
respect of insurance policies maintained by such Indemnified Party and other than with respect to
such Indemnified Party’s rights against Owner Participant under the Trust Agreement.

                (iii)   Tax Benefits. If any Indemnified Party is entitled to a tax benefit
(whether by way of deduction, credit or otherwise) as a result of the matter for which an
indemnity has been paid pursuant to this Section 6.2 that was not taken into account in
detrmiining the amount of such payment, such tax benefit shall be treated as an amount payable
pursuant to, and subject to the provisions of, the third paragraph of Section 6.l(ii). If it is
subsequently determined that any such tax benefit is not allowable, the amount of such benefit
shall be treated as a Tax subject to indemnification pursuant to Section 6.1 without regard to the
exclusions or contest provisions of such Section 6.1. Without limiting the foregoing obligations
of Amtrak, at Amtrak’s request, any Indemnified Party claiming a payment or indemnity from
Amtrak under this Section 6.2 will, to the extent such payment or indemnity included a
”gross-up” for Taxes or takes into account any tax benefits of such Indemnified Party, and to the
extent such Indemnified Party is required by the terms of this Section 6.2 to pay to Amtrak any
additional tax benefit attributable to the matter indemnified against under this Section 6.2, have
the reasonableness of the calculation by such Indemnified Party of the amount of any such
“gross-up’’ for Taxes or the amount of any such additional tax benefit payable to Amtrak verified
in accordance with the procedures set forth in Section 6.l(xii). In no event shall an Indemnified
Party be obligated to pay Amtrak any amount pursuant to this paragraph that exceeds the amount
of the indemnity paid by Amtrak in respect of the matters that gave rise to the tax benefit.

                 6.3     Survival. The indemnities contained in this Section 6 shall survive the
expiration or termination of this Agreement and the other Operative Documents and payment in
full of all sunis due under the Operative Documents.

                    SECTION 7.                EXPENSES.

                    7.1        Transaction Expenses

              (i)      If Units become subject to the Lease as contemplated hereunder,
(x) Owner Participant shall pay the following expenses (hereinafter referred to as “Trurisacrion
Expeiises”) up to the amount specified in Schedule I11 (the “Trunsacfioti Expenses Cup”), and
Amtrak shall pay the balance thereof: (a) the initial (but not ongoing) fees and disbursements of
Owner Trustee and Indenture Trustee and Trust Company in its capacity as escrow agent under
each Escrow Agreement and (b) all costs and expenses reasonably incurred by Owner

Poniciparion Agrsenwnr (,4rnrmP TmsI HS-EOC- /)      PA-42                                NY 1128266 “16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 48 of 161



Participant, Owner Trustee, Equity Guarantor, if applicable, Indenture Trustee, Loan Participant
or Amtrak in connection with the preparation, execution and delivery of the Operative
Documents and any other documents referred to herein or therein (including the delivery of each
Secured Note), including (1) the reasonable fees, expenses and disbursements of Thelen Reid &
Priest LLP, special counsel for Amtrak; McCarthy Tetrault, special Canadian counsel for
Anitrak; Alvord and Alvord, special STB counsel for Amtrak; Babcock & Brown, financial
advisor for Amtrak; Moms, James, Hitchens & Williams LLP, special counsel for Owner
Trustee; Hunton 6: Williams, special counsel for Owner Participant; Watson, Farley and
Williams, special French counsel to Owner Participant; Osler Hoskin & Harcourt, special
Canadian counsel to Owner Participant; Vedder, Price, Kaufinan & Kammholz, special counsel
to Loan Participant and Equity Guarantor; Miles 6: Stockbridge, P.C., counsel for Indenture
Trustee; and the independent appraiser in connection with the appraisal required by Section
5.l(xviii), for services rendered in connection with any such transactions by any such Persons,
and (2) all other expenses in connection with such transactions, including Owner Participant’s
”out-of-pocket” expenses, internal documentation fees, printing and reproduction expenses, any
travel costs of Loan Participant or Equity Guarantor and all fees, taxes and other charges payable
in connection with the recording or filing of instruments (including financ.ing statements)
described in, or the rec.ording or filing of which is contemplated by or required under the
provisions of, this Agreement, the Lease, the Trust Agreement or the Indenture; provided, that, if
there shall be any Transac.tion Expenses in excess of the Transaction Expenses Cap, Owner
Participant shall have the right to specify by notice to Amtrak which of the Transaction Expenses
shall be paid by Owner Participant (up to the Transaction Expenses Cap), on the one hand, and
Amtrak on the other hand, so long as the total amount of the Transaction Expenses paid, or so
specified as to be paid, by Owner Participant is not less than the Transaction Expenses Cap.

                (ii)     If Units do not become subject to the Lease for any reason whatsoever,
except as set forth in the immediately succeeding proviso, Amtrak shall bear and be responsible
for all Transaction Expenses; provided, however, if the Units do not become subject to the Lease
because of a failure of any party (other than Amtrak) to comply with its obligations set forth in
Section 2 after satisfaction of all conditions set forth in Section 3 to such party’s satisfaction,
then such party shall be responsible for its own Transaction Expenses including the fees and
expenses of its counsel (but not for the Transaction Expenses of any other party). A party’s
acceptance of primary responsibility for all or any portion of Transaction Expenses under this
Section 7.l(ii) shall not constitute a waiver by such party of any rights against a breaching party
for damages, including reimbursement of such Transaction Expenses.

                (iii)    Each of the Transaction Expenses shall be evidenced by appropriate bills
or invoices and approved by Amtrak, insofar as practicable, prior to the Closing Date to which
such Transaction Expense relates. Amtrak shall have the right to receive and review any
reasonable substantiation relating to any Transaction Expenses as it may reasonably request prior
to approving same for inclusion in Transaction Expenses. It is expressly understood and agreed
that, insofar as practicable, all Transaction Expenses up to the Transaction Expenses Cap, to the
extent properly evidenced and approved in accordance with this Section 7.1, shall be paid by
Owner Participant on or after such Closing Date.

                    7.2        Ongoing Ex:penses. Amtrak agrees to pay as Supplemental Rent all
ongoing fees and reasonable out-of-pocket expenses (including reasonable legal fees) of Owner

Porricipnrion Agrernienr (.4nllmk Tmn HS-EDC-I)   PA-43                                 NY $28266 r16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 49 of 161



Trustee and Indenture Trustee incurred in connection with the performance of their duties under
the Operative Documents and of Trust Company in its capac.ily as escrow agent under each
Escrow Agreement. Each of the expenses referred to in this Section 7.2 shall be evidenced by
appropriate bills or invoices. Anitrak shall have the right to rec.eive and review any
substantiation relating to such ongoing expenses as i t may reasonably request.

                7.3     Amendments, Waivers, Etc.            Anitrak will pay all reasonable
 out-of-pocket costs and expenses of Owner Trustee, Indenture Trustee, Trust Company, Equity
 Guarantor and the Participants (including fees and reasonable expenses of their respective
 counsel; provided, that there shall be only one counsel for all Note Holders in each relevant
jurisdiction) incurred in connection with any restructurings, amendments, waivers or consents
requested by Anitrak in connection with any of the Operative Documents or resulting from a
Lease Default or Lease Event of Default (whether or not requested by Amtrak), any action
pursuant to Sections 19 or 27 of the Lease, and all recording and filing fees, stamp taxes and
other recording or filing taxes in connection with the recording or filing of any such
 amendments, waivers and consents and in connection with any continuation statements or other
documents tiled to maintain and protect the rights of the parties under the Operative Documents,
whether or not the same shall become effective. Amtrak agrees to pay upon request, all
reasonable. out-of-pocket costs and expenses incurred by any Note Holder in connection with
actions which may be required to be taken by Loan Participant pursuant to Sections 2.04, 2.16,
3.02, 5.06 or 10.01 of the Indenture, (it being understood that in any case where conflicts of
interest and similar considerations do not render the same inadvisable each Note Holder shall, if
outside counsel is used, use the same outside counsel).

               SECTION 8.          FINANCIAL INFOFWATION; OTHER
                                   IIVFOR\IATION.

               Amtrak hereby agrees to deliver or cause to be delivered to Indenture Trustee,
each Note Holder, Owner Participant, Equity Guarantor and Owner Trustee the following
financial statements and other information at the respective times specified below:

                (i)      Annual Statements. As soon as practicable after the end of each fiscal
year of Amtrak and in any event within 120 days thereafter (a) duplicate copies of a balance
sheet of Anitrak as of the end of such fiscal year and statements of operations, changes in
financial position and changes in capitalization of Amtrak for such fiscal year, all in reasonable
detail and setting forth, in each case in comparative forni, the figures for the previous fiscal year,
certified by independent public accountants of recognized national standing selected by Amtrak
stating that (1) except as othenvise specified in such opinion, the financial statements (A) were
prepared in accordance with generally accepted accounting principles and practices applied on a
basis consistent with that of the preceding fiscal year and (B) present fairly the financial
condition of Amtrak and its c.onsolidated Affiliates as of the end of such fiscal year and the
results of operations for the period then ended and (2) the audit by such accountants was niade in
accordance with generally accepted auditing standards and (b) a certificate of a Responsible
Officer of Amtrak (i) to the effect that such Responsible Officer has no actual knowledge that
any Lease Default or Lease Event of Default has occurred and is continuing, or if one has
occurred, describing the status thereof and (ii) stating that the insurance for the Units is in
compliance with the Lease and is in full force and effect;
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 50 of 161



                (ii)    Ouarterlv Statements. Within 60 days after the end of each of the first
three fiscal quarters in each financial year, prepare and deliver quarterly unaudited financial
statements setting forth, in each case, in comparative form the figures for the comparable period
in the previous fiscal year, certified by a Responsible Officer as being prepared in accordance
with generally accepted accounting principles consistently applied and as fairly presenting the
financial condition of Amtrak and its consolidated Affiliates as of the end of such fiscal year and
the results ofoperations for the period then ended subject to normal year-end adjustment;

               (iii)   Other Reoorts. Promptly upon their becoming available, copies of (a) all
regular or periodic reports, if any, Amtrak shall file with the Securities and Exchange
Commission or any Governmental Authority or agency substituted therefor, or with any national
securities esch3nge and (b) all reports. proxy statements and financial statements delivered or
sent by Amtrak to its stockholders pursuant to the requirements of the Securities and Exchange
Commission, any Governmental Authority or agency substituted therefor or any instrumentality
or other Governmental Authority or agency;

              (,iv)   Notice of Default. Promptly after a Responsible Officer of Amtrak
becomes aware of the existence thereof, a notice specifying any condition that constitutes a
Lease Default or a Lease Event of Default and the actions being taken by Amtrak to remedy the
same;

              (v)     Reauested Information. With reasonable promptness, such other data and
information as from time to time may be reasonably requested by Owner Participant, Equity
Guarantor, any Note Holder, Indenture Trustee or Owner Trustee;

                (vi)     Maior Leeislation. Within 30 days after enactment into law, a copy of
any final legislation, and within reasonable promptness after adoption by both the United States
Congress and the United States Senate, a copy of any proposed legislation, subject to a House-
Senate conference resolution, affecting in any material respect the corporate organization or
authority, ownership, financ.ial condition or funding of Amtrak; and

              (vii)     Strategic Business Plan. From time to time, but not more than once in
any 12 month period, upon the request of Lessor, Owner Participant or Lender, Lessee shall
provide a copy of the then c u r r e n t ’ h t r a k Strategic Business Plan.

                (viii) Self-Sufficiency. As soon as practicable after the end of each fiscal year
of Amtrak commencing fiscal year 2002, and in any event within 120 days thereafter (a) a
certificate of a Responsible Officer of Amtrak (1) certifying an attached or accompanying table
(each, a ‘‘Cerrifierl Table”) for such period prepared on a basis consistent with (including
calculations, compositions of line items, methodology, acc.ounting principles and categories) the
Table set forth in Schedule XI1 hereto and taking into account any restatement of any financials
or components thereof required by any Person and otherwise complying with the requirements
set forth in clause (iii) of the definition of “Self Sufficient” (each such certificate shall contain a
representation with respect to the Certified Table attached thereto to the same effect as the
representation given in Section 4.l(xix) of the Participation Agreement given with respect to the
Table set forth in Schedule XI1 hereto), (2) certifying whether, for the Fiscal Year then ended,
(A) the Amtrak Reform Council has made a finding under Section 204 of the Amtrak Reform
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 51 of 161



Act that (x) Anitrak’s business performance meets the financial goals set forth in
Section 24101(d) ofTitle 49 United States Code and (y) Amtrak will not require operating grant
funds or operating subsidies (or any similar funds or subsidies by any name or designation
whatsoever that are intended to subsidize Amtrak for its operating costs) from The United States
of America. for Fiscal Year 2002 or for any Fiscal Year thereafter or (B) Amtrak has requested
operating grant funds or operating subsidies (or any similar funds or subsidies by any nanie or
designation whatsoever that are intended to subsidize Amtrak for its operating costs) from The
United States of America, any State thereof, any municipality or other local governmental body,
or any agency of any thereof (escluding operating subsidies specifically designated to fund tax
liabilities under Section 3221 of the Code that are more than the amount needed for the benefits
of individuals who retire from Amtrak and for their beneficiaries and operating subsidies.granted
to Amtrak by any State, any municipal or other local governmental body, or any agency or any
thereof to maintain a particular rail service (as such intent is evidenced by appropriate public
record) in lieu of termination or reduction of such service) and (3) certifying that each
requirement set forth in clause (iii) of the definition of “Self Sufficiency” has been met and (b)
evidence that the Independent Auditors have audited or otherwise certified the amounts
described in clauses (i), (ii) and (iii) of Section 4,l(xix), and to the matters specified in c.lause
(iii) of the term “Self-Sufficient” as defined in the Equity Guarantee Agreement, as they apply to
each Certified Table; provided, that if Amtrak is not Self-Sufficient as demonstrated by such
Certified Table, Amtrak shall not be required to cause the Independent Auditors to perform such
audit or certification. For purposes of this clause (viii), it is understood that the terms “operating
grant funds” and “operating subsidies” do not include capital grant funds or capital subsidies
from The United States of America or any capital grant funds or capital subsidies from any State
thereof, any municipality or other local governmental body, or any agency of any thereof.

                (is)    Operatins Subsidy Requests. Within 5 Business Days of any request,
Amtrak will deliver or cause to be delivered to all Persons named in the first sentence of
Section S duplicate copies of all requests made by Amtrak for any operating grant funds or
operating subsidies (or any similar funds or subsidies by any name or designation whatsoever
that are intended to subsidize Amtrak for its operating costs) from The United States of America,
any State thereof, any municipality or other local governmental body, or any agency of any
thereof.

               The obligation of Amtrak to provide the certificate (and attachments) described in
the preceding clause ( v i ) and the copies of requests described in the preceding clause (ix) shall
terminate and be of no further force and effect on the end of the fiscal year following the last
fiscal year in which any accounting or other adjustments could be required by any Person that
have the effect of restating any of the financials required to have been delivered under this
Section 8 or any line item (or component thereof ) of any Certified Table that was used to
demonstrate the occurrence of a Release Event if the effect of any such required adjustment,
whether or not actually made, would be to change the amount on the line item titled “Test for
Self Sufficiency” i n any Certified Table to be less than “$0“.

                   (x)  Modifications and Amendments to Oualification. Promptly upon the
same . becoming available, copies of material modifications and amendments to the FRA
qualification with respect to any Unit.


Pnrriciporion Agreenwnr (Anirmk Tms,HS-EDC-I)   PA-46                                     h’Y A28266 v.16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 52 of 161



                    SECTION 9.                 CERTAIN OTHER COVENANTS.

               9.1       Trust Companv Covenants. Trust Company hereby unconditionally
agrees with and for the benefit of the other parties to this Agreement, Equity Guarantor and each
Note Holder that Trust Company will not directly or indirectly create, incur, assunie or suffer to
exist any Lessor’s Lien attributable to Trust Company on or against any part of the Trust Estate
or the Trust Indenture Estate and Trust Company agrees that it will, at its own cost and expense,
promptly take such action as may be necessary to duly discharge and satisfy in full any such
Lessor’s Lien attributable to Trust Company on the Trust Estate or the Trust Indenture Estate;
provided that Trust Company may contest any such Lessor’s Lien in good faith by appropriate
proceedings so long as such proceedings do not involve any material risk of the sale, forfeiture or
loss of the Equipment or any interest therein and do not interfere with the use, operation, or
possession of the Equipment by Amtrak or any permitted sublessee under the Lease or the rights
of Loan Participant under the Indenture or the subrogation rights of the Equity Guarantor under
the Equity Guarantee Agreement. Trust Company hereby indemnifies and holds harmless the
Trust Estate, the Trust Indenture Estate, Owner Participant, Amtrak, Indenture Trustee, Equity
Guarantor, each Note Holder and Loan Participant from and against any loss, cost or expense
(including reasonable legal fees and expenses) which may be suffered or incurred by any of them
as the result of the failure of Trust Company to discharge and satisfy any such Lessor’s Lien.
Trust Company shall give Amtrak, Owner Participant, Indenture Trustee, Equity Guarantor and
Loan Participant prior written notice of any relocation of its chief executive office or chief place
of business or the office where it keeps its records with respect to the Lease and concerning its
accounts relating to the transactions contemplated hereby. Trust Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its corporate existence
in good standing and in accordance with its organizational documents and to observe, conform to
and comply with the provisions of its organizational documents.

               9.2      Owner Participant Covenants.              (i) Owner Participant hereby
unconditionally agrees with and for the benefit of the other parties to this Agreement and the
other Operative Documents and each Note Holder and the Equity Guarantor, that Owner
Participant will not directly or indirectly create, incur, assume or suffer to exist any Owner
Participant’s Lien and Owner Participant agrees that it will, at its own cost and expense,
promptly take such ac.tion as may be necessary to duly discharge and satisfy in full any such
Owner Participant’s Lien; provided, however, that Owner Participant may contest any such
Owner Participant’s Lien in good faith by appropriate proceedings so long as such proceedings
do not involve any material risk of the sale, forfeiture or loss of the Equipment or any interest
therein and do not interfere with the use, operation, or possession of the Equipment by Amtrak or
any pemiitted sublessee under the Lease or the rights of Loan Participant under the Indenture,
including the amounts payable to Indenture Trustee pursuant to the Operative Documents and the
subrogation rights of the Equity Guarantor under the Equity Guarantee Agreement. Owner
Participant hereby indemnifies and holds harmless Amtrak, the Trust Estate, the Trust Indenture
Estate, Owner Trustee, Indenture Trustee, Equity Guarantor, each Note Holder and Loan
Participant from and against any loss, cost or expense (including reasonable legal fees and
expenses) which may be suffered or incurred by any of them as the result of the failure of Owner
Partkipant to discharge and satisfy any such Owner Participant’s Lien.



Porricipnrim Agrrernrnr (,4mfrnL Tmsr HS-EDC- I )     PA-47                              NY P28266v16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 53 of 161



               (ii)      Until the lien and security interest of the Indenture on the Trust Indenture
Estate shall have been released and until full payment of the principal and premium, if any, and
interest on the Secured Notes and all other amounts secured by the Indenture shall have been
made and the Lease shall have terminated in accordance with its terms, Owner Participant shall
not terminate or elect to terminate the trust created by the Trust Agreement.

               (iii)   Owner Participant shall not instruct Owner Trustee to take any action that
is prohibited by this Participation Agreement or any other Operative Document or that is in
violation of Applicable Law. Owner Participant shall, if requested by another party hereto,
instruct Owner Trustee, subject to the rights of Loan Participant or Indenture Trustee, to take all
actions that Owner Trustee shall be required to take under the Operative Documents and
Applicable Law.

               (iv)     Owner Participant hereby agrees that so long as no Lease Event of
Default has occurred and is continuing or the Lien of the Indenture is in effect, it shall not take
any action or cause any action to be taken that shall submit the Trust Estate as a debtor to any
proceeding under any Applicable Law involving bankruptcy, insolvency, reorganization or other
laws affecting the rights of creditors generally.

                (v)     Owner Participant hereby unconditionally agrees with Amtrak, and only
with Amtrak (and not with any other party to this Agreement), that, so long as no Lease Event of
Default has occurred and is continuing. it will pay or cause to be paid to Indenture Trustee with
respec.1 to the first Closing Date, S154,678.75 on January3, 2001, and with respect to each
subsequent Closing Date, such amount on such date as may be specified in the applicable Lease
Supplement for such Closing Date (each such payment being referred to as a “Deferred
Pqnieril’’ and each such date on which such amount is due being referred to as a “Deferred
Payme,ir Dare”). Owner Participant and Owner Trustee hereby direct Indenture Trustee, and
Indenture Trustee hereby agrees, to apply the Deferred Payment to the payment of principal and
interest on the Secured Notes which niay be due and payable pursuant to the provisions of the
Indenture on such Deferred Payment Date. Owner Participant agrees to make the Deferred
Payment in immediately available funds on or before 11:OO a m . , New York City time, on the
Deferred Payment Date, if required to do so. Owner Participant agrees to give Amtrak notice by
11:OO a.m., New York City time, on the Deferred Payment Date if it has failed to make the
Deferred Payment due on such date, if required to do so. If Owner Participant is not required to
niake the Deferred Payment on the Deferred Payment Date due to the occurrence and
continuation of a Lease Event of Default, Owner Participant will make such payment to Amtrak
within 5 Business Days after the discontinuance of such Lease Event of Default, and such
payment shall be deemed to be the Deferred Payment. In the event Owner Participant fails to
make the Deferred Payment pursuant to this Section 9.2(v), if required to do so, Amtrak may
inimediately demand repayment (to the extent not so repaid). Amtrak may obtain reimbursement
in the manner provided in Sec.tion 4.3 of the Lease for any Amtrak Advance, together with
interest on such amount at the Overdue Rate from (and including) the date of such Deferred
Payment Date to (but excluding) the date of reimbursement by Owner Participant or the date
Amtrak deducts such Amtrak Advance from other payments as provided in Section 4.3 of the
Lease and, without duplication of the foregoing, shall have such remedies as may be available to
it against Owner Participant at law or in equity in respect of any such Amtrak Advance. All
amounts paid to Amtrak by Owner Participant in respect of an Amtrak Advance or deducted by
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 54 of 161



Amtrak pursuant to Section 4.3 of the Lease shall be applied first to payment to Amtrak of
interest and then to payment to Amtrak of amounts equal to the Amtrak Advance.

             9.3     Additional Covenants of Trust Company. Owner Participant. Owner
Trustee and Indenture Trustee.

                (i)    Owner Participant and Trust Company each hereby covenants and agrees
with each other party hereto, each subsequent Note Holder and Equity Guarantor that it will not
(a) terniinate or, in the case of Owner Participant, revoke the trust created by the Trust
Agreement except in accordance with the provisions of Section 9.2(ii) hereof and Article 1X of
the Trust Agreement or (b) by affirniative act convey, or cause the conveyance of, its (or in the
case of Trust Company, Owner Trustee’s) interests under the Operative Documents or the
Equipment, except (x) in the case of Owner Participant and Trust Company (in its individual
capacity), in accordance with the Operative. Documents, and (y) i n the case of Trust Company in
its capacity as Owner Trustee, as required by the ternis of any Operative Document other than
the Trust Agreement. Nothing in clause (a) of this subsection (i) shall impair any right of Owner
Trustee or Owner Participant under Article X of the Trust Agreement.

               (ii)   Owner Participant and Trust Conipany each hereby covenants and agrees
with Amtrak and Loan Participant, each subsequent Note Holder and Equity Guarantor that (a) it
will not amend, supplement, terminate or othenvise modify any provision of the Trust
Agreement in a way that would adversely affect Amtrak, Loan Participant, any Note Holder or
Equity Guarantor, and (b) it shall not cause the Trust to engage in any business or other activity
except as contemplated by the Operative Documents.

               (,iii)   Owner Trustee and Indenture Trustee each hereby covenants and agrees
with Amtrak that it will comply with the provisions of the Indenture and will not (a) take any
action not expressly provided for in the Indenture to increase the interest rate, principal payment
or other payment provisions of the Secured Notes that would cause an upward adjustment in
Amtrak’s obligation to pay Base Rent, Casualty Value, Termination Value, Adjusted EBO Price,
Equity TV Amounts or Supplemental Rent under the Lease, or (b) amend, supplement. terniinate
or othenvise modify any provision of Sections 2.16, 4.04, 4.05, 4.06 and 10.05 of the Indenture
in a way that would adversely affect Amtrak.

                (iv)     Trust Company and Owner Trustee agree to give each Participant and
Indenture Trustee at least 30 days’ prior written notice of (x) any change in its jurisdiction of
incorporation or formation, as the case may be, and (y) any relocation of its chief executive
office or chief place of business from its present location.

                9.4      Additional Amtrak Covenants. Amtrak hereby covenants and agrees
that, for the benefit of Loan Participant, Owner Participant, each Note Holder, Equity Guarantor
and Owner Trustee, Amtrak shall:

                (0       not, and shall not permit any of its Affiliates to, acquire, directly or
indirectly. any ownership interest in any Secured Note (other than in connection with the
acquisition of the Equipment or the Trust Estate and other than as provided in Section 19 hereof;
provided that if it shall at any time purchase the Secured Notes pursuant to Section 19 hereof, it
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 55 of 161



shall dispose of such Secured Notes on or before the date IS0 days from the date of such
purc.hase);

              (ii)                comply with its obligations under the Lease and the Equity Guarantee
Fee Undertaking;

               (iii)    give each Participant, Owner Trustee and Indenture Trustee at least 30
days’ prior written notice of any relocation of its chief executive 0ffic.e or chief place of business
from its present location;

                (iv)   cause to be done all things necessary to maintain its existence as a
corporation, to be in good standing and to observe, conform and comply with the provisions of
its organizational documents, as may be amended from time to time;

               (v)    not enter into a restructuring of the transactions contemplated by the
French Documents, as provided in Clause 13 of any All Parties Agreement, if the effect of such
restructuring would have a material adverse effect on Loan Participant, Owner Participant, any
Note Holder, Equity Guarantor or Owner Trustee;

              (vi)    promptly after each Closing Date, cause to be made, pursuant to
Section 105 of the Canada Transportation Act, a publication of an appropriate notice in The
Camdiarr Gazelle of the deposit of documents c.ontemplated by Section 5.l(vi); and

                (vii)   give Owner Participant at least 30 days’ prior written notice of any
change in its Fiscal Year.

               9.5      Additional Covenants Regarding Replacement Units. If Amtrak shall
have elected pursuant to Section 7.2 of the Lease to cause a Replacement Unit to become subject
to the Lease and satisfied all of the requirements of such Section 7.2, the parties hereto hereby
covenant and agree as follows:

              (i)     Amtrak and Owner Trustee shall execute and deliver a Lease Supplement
covering the Replac.ement Unit;

               (ii)   Owner Trustee shall execute and deliver an Indenture Supplement to
include the Replacement Unit in the Trust Indenture Estate;

               (iii)   Indenture Trustee shall execute and deliver a release of the replaced Unit
from the Lien of the Indenture (including Uniform Commercial Code amending statements); and

              (iv)     Owner Trustee shall execute and deliver a release of the replaced Unit
from the Lease (including Uniform Commercial Code amending statements).

                9.6      Bankruptcy of Owner Participant. The bankruptcy, insolvency or
other similar incapacity of Owner Participant shall not (i) operate to terminate the Trust
Agreement. (ii) entitle Owner Participant’s legal representatives to claim an accounting or to take
any action in any court for a partition or winding up of the Trust Estate or (iii) otherwise affect
the rights. obligations and liabilities of the parties hereto.

Pnnieipnrion Agreenienl(.4ntrmk   Tms!HS-EDC-I )      PA-50                                 NY $28266 “16
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 56 of 161



               9.7      Limitation on Amendments. Notwithstanding any provision in any
Operative Document to the contrary, Trust Company shall not, without the prior written consent
of Indenture Trustee and without the prior written notice thereof to Amtrak, execute any
amendment of Article IX or Section 10.01 of the Trust Agreement or any other amendment to
the Trust Agreement that might result in the trust created thereunder being terminated or that
would adversely affect the Trust Indenture Estate or the Note Holders prior to the satisfaction
and discharge of the lien and security interest of the Indenture on the Trust Indenture Estate or
prior to the payment in full of the principal of and premium, if any, and interest on the Secured
Notes.

                9.8      Certain Amendments.            Notwithstanding anything herein to the
contrary, so long as no Lease Event of Default shall have occurred and be continuing, Loan
Partkipant, Owner Participant and Owner Trustee hereby agree for the benefit of Amtrak that,
without the consent of Anitrak, they will not amend, modify or supplement any Operative
Document to which Anitrak is not a party in a way that would adversely affect Amtrak (except as
set forth in Sections 9.3(ii) and 9.7 with respect to the Trust Agreement and except as set forth in
Section 9.3(iii) with respect to the Indenture). In addition, Amtrak shall not amend, modify or
supplement any French Document in a way that would adversely affect Owner Participant,
Owner Trustee, Trust Company, Loan Participant, Indenture Trustee or Equity Guarantor. Loan
Participant, Owner Participant and Owner Trustee further agree that any such amendment,
modification. supplement, consent or waiver without Anitrak’s consent in violation of the
previous sentence shall be void and ineffective as against Amtrak. Loan Participant, Owner
Participant and Owner Trustee agree promptly to furnish to Amtrak copies of any supplement,
amendment. waiver, consent or modific.ation of any of the Operative Documents to which
Amtrak is not a party.

                   SECTION 10.             TRANSFERS.

                   10.1       Transfer of Owner Participant’s Interest.

                (9       Prior to the later of (i) the discharge of the Lien of the Indenture and
(ii) expiration of the Lease Term, Owner Participant shall not, without the prior written consent
of Anitrak, Loan Participant, Indenture Trustee and Equity Guarantor, directly or indirectly
assign, convey or othenvise transfer any of its right, title or interest in and to the Trust Estate,
this Agreement, the Trust Agreement, the Tax Indemnity Agreement or any other Operative
Document or any proceeds therefrom; provided that, subject to the conditions set forth below,
Owner Participant may transfer to a Transferee any or all of its right, title and interest in and to
the Trust Estate, this Agreement, the Trust Agreement, the Tax Indemnity Agreement, and each
other Operative Document to which Owner Participant is a party or by which Owner Participant
is bound. Each such transfer shall be subject to the following conditions:

                           (a)     the Transferee shall be (1) any Affiliate of Owner Participant so
                   long as all of its obligations are guaranteed by Owner Participant pursuant to a
                   guaranty substantially in the forni of Exhibit B hereto; or (2) any corporation or
                   financial institution (who may be an Affiliate of Owner Participant) with a
                   combined capital, surplus and undivided profits of at least $75,000,000, or a
                   corporation or financial institution whose consolidated tangible net worth is at

Pnrlicfpnlion Agrzemenr IAmrmk Tmsr HS-EDC-I)     PA-5 1                                  NY R28266vl6
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 57 of 161



                least E75,000,000 or a wholly owned subsidiary of any such corporation or
                financial institution and all of the obligations of such subsidiary are guaranteed by
                such corporation or financial institution pursuant to a parent guaranty
                substantially in the fomi of Exhibit B hereto;

                        (b)     the Transferee shall have entered into an assumption agreement
                substantially in the fonn of Exhibit A hereto, whereby such Transferee shall agree
                to become a party to Owner Participant Documents and to be bound by the terms
                thereof and shall make representations and warranties as to the Transferee to the
                effect in all material respects as Owner Participant's representations and
                warranties set forth in Section 4,2(ii);

                        (c)     Owner Participant shall transfer to the Transferee all of its right,
                title and interest in, and to the Trust Estate, this Agreement, the Trust Agreement,
                the Tax Indemnity Agreement or any other Operative Document or any proceeds
                there6oni exclusive of Excepted Payments and Excepted Rights accruing prior to
                the date of such transfer or relating to acts, conditions or events occurring or
                existing prior to the date of such transfer;

                        (d)     an opinion of counsel of the Transferee in a form reasonably
                satisfactory to Amtrak, Owner Trustee, Loan Participant, Equity Guarantor and
                Indenture Trustee, shall be provided, at least 3 Business Days prior to such
                transfer, to Amtrak, Loan Participant, Indenture Trustee, Equity Guarantor and
                Owner Trustee;

                       (e)     if the Transferee is a Non-U.S. Person, such person agrees to
                administer the Overall Transaction from an office located in the United States;
                and

                     (0      after giving effect to such transfer, there are not more than 2
               Owner Participants.

                 (ii)     Upon any such transfer, (a) the Transferee shall be deemed to have paid
the original investment previously made by the transferring Owner Participant in respect of the
right, title and interest so transferred, and each reference herein to Owner Participant and in the
other Operative Documents to Owner Participant shall thereafter be deemed to be a reference to
the Transferee for all purposes to the extent of the right, title and interest so transferred and (b) in
the case of a transfer permitted by Section lO,l(i)(a)(2), Owner Participant shall be released from
any obligations under the Operative Documents arising after such transfer only in respect of the
right, title and interest so transferred; provided, however, that in no event shall any such transfer
or assignment waive or release the transferring Owner Participant of any liability on account of
any breach of any representations or warranties, covenants or obligations set forth in any,of the
Operative Documents, in any such case occurring prior to the effective date of such transfer or
assignment.

               (iii)     An Owner Participant proposing to transfer any interest described in
Section lO.l(i) shall, at least I O Business Days prior to the proposed date oftransfer, give written
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 58 of 161



notice thereof to Owner Trustee, Indenture Trustee, Loan Participant, Equity Guarantor and
Amtrak, which notice shall specify the name and address of the proposed Transferee and shall
include draft copies of all doc.unients required hereby to be executed and delivered in connection
with such transfer other than the opinion required under Section lO.l(i)(d) which shall be
provided as set forth in such section. Whether or not a proposed transfer described in such a
notice is consummated (including a proposed transfer under clause (i) of this Section lO.l),
Owner Participant shall reimburse each party hereto and Equity Guarantor for all reasonable
expenses of each such party, including, without limitation, the reasonable out-of-pocket expenses
incurred in connection therewith (including legal fees and disbursements).

               10.2    Transfer of Secured Notes. Nohvithstanding any provision herein or
any Operative Document to the contrary, Amtrak shall not be required to indemnify Loan
Participant or assume any obligation to Loan Participant arising out of any assignment,
conveyance, or grant of a participation in all or any part of the Secured Notes (except a transfer
or exchange of Secured Notes as provided in Section 2.04,2.09,2.13 or 2.16 of the Indenture) by
Loan Participant or any successor Note Holder other than following the occurrence of a Lease
Event of Default. Loan Participant or any successor Note Holder shall not transfer any interest
therein unless, concurrently with any such transfer, Loan Participant or holder provides to
Amtrak, Owner Participant, Owner Trustee and Indenture Trustee the representation set forth in
Section 4.2(i)(b) and a covenant to obtain the same such representation from any subsequent
transferee.

                    10.3      Special Transfer of Beneficial Interest.

                (i)      Transfer of Entire Beneficial Interest. If Amtrak (A) exercises its right to
purchase the Equipment pursuant to Sec.tion 16.1 or 16.2 of the Lease, (B) exercises its rights to
terminate the Lease pursuant to Section 26.1 of the Lease, or (C) elects (or is deemed to have
elected) Section 7.3 of the Lease upon the occurrence of a Casualty Occurrence relating to all the
units then subject to the Lease, then, in lieu of a direct transfer of the Equipment pursuant to such
sections from Lessor to Amtrak (or such other party who has agreed to purchase the Equipment
pursuant to Section 26.1 of the Lease), in exchange for payment by Amtrak (or by such other
party who has agreed to purchase the Equipment pursuant to Section 26.1 of the Lease) to Owner
Participant of a sun1 equal to all m o u n t s due pursuant to the relevant provision relating to such
transfer (less an amount required to retire the Secured Notes in accordance with their terms) (the
“Piircliase Price”), Owner Participant may elect, by written notice provided to Amtrak and
Owner Trustee not less than 10 Business Days prior to the date specified for the transfer of the
Equipment by Lessor to Amtrak, to transfer to Amtrak all of its beneficial interest in the Trust
Estate; provided that such payment of the Purchase Price shall in no way affect Anitrak’s
obligations to concurrently make all other payments (other than payments of amounts equal to
the Purchase Price) that would otherwise be payable by Amtrak under the Operative Documents.
Upon such election and payment of the Purchase Price and all other amounts then due and owing
by Amtrak to Owner Participant under the Operative Documents, Owner Participant shall,
subject to the next sentence, transfer, at Amtrak’s expense, its beneficial interest in the Trust
Estate to Amtrak free and clear of all Liens, but excluding any Excluded Rights and Excluded
Obligations (as defined in clause (iv) below). Immediately prior to such transfer, Amtrak shall
pay or cause IO be paid all amounts then due and payable by it to all other parties under the
Operative Documents (which amounts payable under the Lease shall include the amount required

Pcinicipnrion Agreenwnr (Amrmk Tmrr HS-EDC-/I      PA-53                                  NY #?8?66 “16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 59 of 161



to retire the Secured Notes which, unless the Secured h’otes have previously been retired, shall
be paid directly to Indenture Trustee in accordance with the provisions of the Operative
Documents). Following such payments and the transfer of the beneficial interest in the Trust
Estate to Amtrak, Owner Trustee shall, at Anitrak’s expense, transfer to Amtrak (or such other
party who has agreed to purchase the Equipment pursuant to Section 26.1 of the Lease) all the
Trust’s right, title and interest in and to the Equipment in accordance with Article IX of the Trust
Agreement. Amtrak shall prepare and Lessor shall execute a termination of the Lease and a
transfer of the Equipment and such other documents and opinions as Amtrak may reasonably
request and upon such termination and transfer, the Trust shall be terminated in accordance with
Article 1X of the Trust Agreement.

                 (ii)     Transfer of a Portion of the Beneficial Interest. If Amtrak elects (or is
deemed to have elected) Section 7.3 of the Lease upon the occurrence of a Casualty Occurrence
relating to less than all the Units then subject to the Lease, then, in lieu of a direct transfer of the
Equipment relating to the Units suffering the Casualty Occurrence pursuant to such Section 7.3
from Lessor to Amtrak, in exchange for payment by Amtrak to Owner Participant of a sum equal
to all an~ountsdue pursuant to such section (less an amount required to retire the Secured Notes
relating to such Units in accordance with their terms) (the “Special Pirrcliase Price”), Owner
Participant may elect, by written notice provided to Amtrak and Owner Trustee not less than 10
Business Days prior to the date specified for the transfer of such Equipment by Lessor to
Amtrak, to transfer, at Amtrak’s expense, to Amtrak its beneficial interest in the Units suffering
the Casualty Occurrence; provided that such payment of the Special Purchase Price shall in no
way affect Amtrak’s obligations to concurrently make all other payments (other than payments
of amounts equal to the Special Purchase Price) that would otherwise be payable by Amtrak
under the Operative Documents. If Owner Participant makes such an election, in order to
implement such transfer Owner Participant shall, subject to the next sentence, immediately
instruct Owner Trustee to transfer the Equipment, at Amtrak’s expense, with respect to such
Units to a trust to be established by Owner Participant (the “Other Trust”) and, upon payment of
the Special Purchase Price and all other amounts then due and owing by Amtrak to Owner
Participant under the Operative Documents, Owner Participant shall transfer, at Amtrak’s
expense, its beneficial interest in the Other Trust to Amtrak free and clear of all Liens, but
excluding any Excluded Rights and Excluded Obligations relating to such Units. Immediately
prior to such transfer, Amtrak shall pay or cause to be paid all amounts then due and payable to
the other parties under the Operative Documents (which amounts payable under the Lease shall
include the amount required to pay the Secured Notes relating to such Units which, unless such
Secured Notes have previously been retired, shall be paid directly to Indenture Trustee in
accordance with the provisions of the Operative Documents). Following such payment and the
transfer, at Amtrak’s expense, of the beneficial interest referred to above, Amtrak shall instruct
the Other Trust to transfer its right, title and interest in and to such Equipment to Amtrak. Upon
the transfer, at Amtrak’s expense, of such Equipment to Anitrak, the Other Trust shall be
terminated.

               (iii)    Application of Other Transfer Restrictions.           The provisions of
Section 15.3 shall not apply to transfers made pursuant to this Section 10.3.

               (iv)    Excluded Riehts and Obliqations. For the purposes of this Section 10.3,
“Exclrided Rights” shall mean those rights of the transferor Owner Participant or Owner Trustee

Pnnicipniion Agree,nenI (AntimL Tnnar HS-EDC- I )   PA-54                                   NY 628266 v i 6
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 60 of 161



under the Operative Documents (in respect of which the transferor Owner Participant has not
been paid as part of the Purchase Price or the Special Purchase Price, as the case may be) to
make claims and rec.eive payments under the Operative Documents (including, without
limitation, under Section 6 and under the Tax Indemnity Agreement) that accrue or that are
attributable to acts, omissions or events occ.uning on or prior to the date on which Owner
Participant transfers its beneficial interest in the Trust Estate as provided in clauses (i) and (ii)
above (the ”Pitrcliase Dare”). “Exclitded Ubligatiom” shall mean any obligations of Owner
Participant under the Operative Documents that accrue or that are attributable to acts, omissions
or events occumng on or prior to the Purchase Date.

                       SECTION 11.                 NON-RECOURSE OBLIGATIONS.

                       It is expressly understood and agreed by and among all parties hereto and their
respective successors and assigns that:

                (.i)    all representations, warranties, covenants, and agreements of Owner
Trustee in this Participation Agreement and in the other Operative Documents constitute the
obligations of the Trust, and except for the provisions of this Agreement and any of the other
Operative Documents which expressly apply to Trust Company, nothing contained in this
Agreement or any of such other Operative Documents or arising in any way from the
transactions contemplated hereby or thereby shall be construed as c.reating any liability of Trust
Company for the failure to perform any covenant or agreement, either expressed or implied, of
Owner Trustee, or for the inaccuracy of any representation or warranty, contained herein of
Owner Trustee, all such liability (except as aforesaid) being expressly waived by all parties
hereto. and by each and every Person now or hereafter claiming by, through or under any Person;
provided, however, that Trust Company shall be liable hereunder on the same basis as set forth in
Sections 6.04, 7.01 and 7.03 of the Trust Agreement (a) for its own willful misconduct or gross
negligence, (b) for liabilities that may result from the incorrectness of any representation or
warranty expressly made by Trust Company or from the failure of Trust Company to perform the
covenants and agreements of Trust Company set forth in this Agreement and any of the other
Operative Documents to which Trust Company is a party, (c) for any Tax based on or measured
by any fees, commission or compensation received by it for acting as trustee in connection with
any of the transactions contemplated by this Agreement or the other Operative Documents or
(d) for any loss resulting from its failure to use ordinary care in respect of the handling or
investment of moneys constituting any portion of the Trust Estate. It is understood and agreed
that, except as provided in the preceding proviso and except for the provisions of this Agreement
and any other Operative Documents which expressly apply to Trust Company: (1)Trust
Company shall have no personal liability under any of the Operative Documents as a result of
acting pursuant to and consistent with any one or other of the Operative Documents; (2) all such
personal liability of Trust Company is expressly waived and released as a condition of, and as
consideration for, the execution and delivery of the Operative Documents by Trust Company or
Owner Trustee. as the case may be; and (3) this Agreement and each of the other Operative
Documents (other than the Trust Agreement) are executed and delivered by Owner Trustee
solely in the exercise of the powers expressly conferred upon it as trustee under the Trust
Agreement. It is further understood and agreed that Owner Participant shall not be personally
liable for, or for any loss in respect of, any action taken or omitted to be taken by, or any
representation, warranty, undertaking or agreement of Trust Company or Owner Trustee, as the

Parlicipnrion Agremwnr ( h t r n k   Tnrrr HS-EDC-1)      PA-55                            NY 2 8 2 6 6 v16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 61 of 161



case may be, under this Agreement, the Secured Notes, or any other Operative Document, unless
taken or omitted to be taken pursuant to the express instructions of Owner Participant.
Notwithstanding the foregoing provisions of this Section 11, nothing herein shall be deemed to
prevent any party hereto from having recourse to and seeking enforcement against the Trust
Estate for performance and observance of covenants, agreements and conditions required to be
performed or observed by Owner Trustee in this Agreement and the other Operative Documents;

               (ii)     Escept for payments made by Owner Participant, Equity Guarantor or
Owner Trustee in effecting cure payments pursuant to Section 4.03 of the Indenture or effecting
a purchase pursuant to Section 2.13 of the Indenture, Indenture Trustee and any Note Holder, and
any Person clainiing by, through or under any such Person, shall (except as aforesaid) look solely
to the Trust Indenture Estate for the payment of any indebtedness under the other Operative
Documents due from Owner Trustee and that neither Owner Participant nor Trust Company shall
be personally liable to Indenture Trustee or any Note Holder for any amount payable under the
Secured Notes or the Indenture or for any liability under the Indenture except as provided in the
Indenture and this Agreement; and

              (iii)    it is espressly understood and agreed that (a) the representations and
warranties contained in Section 4 hereof shall be for the benefit of Trust Company as well as
Owner Trustee, (b) the agreements of Anitrak contained in Section 6 hereof shall run to Trust
Company as well as Owner Trustee, and (c) Excepted Payments shall include amounts paid or
payable to Trust Company as \vel1 as Owner Trustee.

                    SECTION 12.               EXCESS AMOUNTS.

                If (i) the Trust Estate becomes a debtor subject to the reorganization provisions of
the federal bankruptcy laws or other insolvency laws as now or hereafter in effect, (ii) pursuant
to such reorganization provisions, Owner Participant is required, by reason of Owner Participant
being held to have recourse liability (other than by way of separate agreement between Owner
Participant and Indenture Trustee or any Note Holder), to make payment on account of any
amount payable as principal, interest or premium on the Secured Notes and (iii)Indenture
Trustee or any Note Holder actually receives any Excess Amount (as defined below) which
reflects any payment by Owner Participant on account of clause (ii) above, then Indenture
Trustee or such Holder shall promptly refund to Owner Participant such Excess Amount. For
purposes of this paragraph, “.Excess .4n1o1rr1t”means the amount by which such payment by
Owner Participant on account of clause (ii) above received by Indenture Trustee or such holder
exceeds the amount which would have been received by Indenture Trustee or such Holder if
Owner Participant had not become subject to the recourse liability referred to in clause (ii)
above. It is the intent of the parties in this Section 12 to give effect to the agreement of the
parties that the obligations to the Note Holders are nonrecourse to Owner Participant, and not to
affect in any way any other rights of the Note Holders under this Agreement or any of the other
Operative Documents.

                    SECTION 13.               NOTICES; PAYMENTS.

                13.1   Notices. Unless otherwise expressly specified or permitted by the terms
hereof, notices and other communications required or permitted to be given or made under the

Pnrrrcipnrion Agrecnzenr I.4n:rmk Tm$r HS-EDC-I)     PA-56                               NY U28266 v16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 62 of 161



temis hereof shall be in writing. Any such communication or notice shall be deemed to have
been duly made or given (i) when delivered personally, (ii) in the case of mail delivery, upon
receipt, refusal of delivery or return for failure of the intended recipient to retrieve such
communication or (iii) in the case of transmission by facsimile, upon telephone and return
facsimile confirmation of receipt and, in each case, if addressed to the intended recipient as
follows (subject to the next sentence of this Section 13.1):

Name of Party                              Address

Amtrak                                     National Railroad Passenger Corporation
                                           60 Massachusetts Avenue, NE
                                           Washington, DC 20002
                                           Attention: Treasurer
                                           Facsimile No.: (202) 906-2174

Owner Participant                          HNJ3 Investment Corp.
                                           c/o Philip Moms Capital Corporation,
                                           200 First Stamford Place, Suite 400
                                           Stamford, CT 06902
                                           Attention: John J. Mulligan, VP-Portfolio
                                           Facsimile No.: (914) 335-8297

         with a copy to:                   the General Counsel
                                           Facsimile No.: (914) 335-8256

Owner Trustee                              Wilniington Trust Company
                                           Rodney Square North
                                           1100 North Market Street
                                           Wilmington, DE 19890-0001
                                           Attention: Corporate Trust Administration
                                           Facsimile No.: (302) 651-8882
         with a copy to:

         Equity Guarantor                  Export Development Corporation
                                           151 O’Connor Street
                                           Ottawa, Canada K1 A 1K3
                                           Attention: Loans Operations
                                           Facsimile No.: (613) 598-2514

Loan Participant                           Export Development Corporation
                                           151 O’Connor Street
                                           Ottawa, Canada K1A 1K3
                                           Attention: Loans Operations
                                           Facsimile No.: (613) 598-2514




                                           PA-57                                     NY 6 2 8 2 6 6 ~ 1 6
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 63 of 161



Indenture Trustee                                  Allfirst Bank
                                                   25 South Charles Street
                                                   Mail Code 101-591
                                                   Baltimore, MD 21201
                                                   Attention: Corporate Trust Administration
                                                   Facsimile No.: (410) 244-4236

Each Note Holder                                   The address contained in the Note Register.

Each party hereto may from time to time designate by notice in writing to the other parties hereto
a different address for communications and notices.

                    13.2       Psvments.

               (i)      Unless otherwise expressly specified or permitted by the terms hereof, all
payments provided for in any Operative Document to be made to Indenture Trustee shall be
made to it at Allfirst Bank, 25 South Charles Street, Mail Code 101-591, Baltimore, Maryland
21201 (ABA No. 0520001 13). Credit Trust Receipts Account No. 090-02-764, Reference:
Amtrak Trust HS-EDC-1, Attention: Robert D. Brown, Corporate Trust Administration, or at
such other address andor to the attention of such other department as Indenture Trustee shall
from time to time designate by notice in writing to the other parties hereto.

                (ii)     Unless otherwise expressly specified or permitted by the terms hereof, all
payments provided for in any Operative Document to be made to Trust Company shall be made
at Wilniington Trust Company, Rodney Square North, 1100 North Market Street, Wilniington,
Delaware 19S90-0001, ABA No. 021 OOOOS9, Credit: Account No. 52997-0, Attention:
Corporate Trust Administration, Re: Amtrak Trust HS-EDC-I or at such other address and/or to
the attention of such other department as Owner Trustee shall from time to time designate by
notice in writing to the other parties hereto.

                (iii)    Unless othenvise expressly specified or permitted by the ternis hereof, all
payments provided for in any Operative Document to be made to Owner Participant shall be
made to Citibank, N.A., 399 Park Avenue, New York, New York 10043, ABA No. 021-000-089,
Credit: Account No. 3024-1 278, Attention: Will Holland, Re: Philip Moms Capital Corporation,
or to such other account as Owner Participant shall from time to time designate by notice in
writing to the other parties hereto.

                (iv)  Unless othenvise expressly specified or permitted by the ternis hereof, all
payments provided for in any Operative Doc.unient to be made to Loan Participant shall be made
as specified in Schedule I or at such other address andor to the attention of such other
department as Loan Participant shall from time to time designate by notice in writing to the other
parties hereto.

                   SECTION 14.              MISCELLANEOUS.

               14.1     Amendments. Etc.        Except as othenvise expressly provided in
Section 16 hereof, neither this Agreement nor any of the terms hereof (including the ternis of this
Section 14) may be terminated, amended, supplemented, waived or modified, except by an

Pnnicipnrion Agrrenwnr (Amrmnk Trust HS-EDC-I)     PA-58                                    h'l' #?8?66 "16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 64 of 161



instrument in writing signed (i) in the case of waivers, by the party against which enforcement of
the waivers is sought or (ii) in the case of termination, amendments, supplements or
modifications, by all parties hereto.

               14.2     Benefits and Binding Effect. The ternis of this Agreement shall be
binding upon the parties hereto and their respective successors and permitted assigns (including
any Note Holder. and, in the case of Owner Participant, any Transferee), and shall inure to the
benefit of and be enforceable by the parties hereto and their respective successors and permitted
assigns (including, in the case of Loan Participant, any Note Holder, and, in the case of Owner
Participant, any Transferee). Notwithstanding the foregoing, escept as expressly provided in
Section 27 of the Lease, Amtrak may not assign or transfer all or any part of its rights or
obligations hereunder without the prior written consent of the Participants and Equity Guarantor.

                14.3 Severabilitv. Any provision of this Agreement which is invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without invalidating, prohibiting the observance of
or rendering unenforceable the remaining provisions hereof, and any such invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate, prohibit the observance of or render
unenforceable such provision in any other jurisdiction.

               14.4    Governing Law. The ternis of this Agreement and all rights and
obligations hereunder shall be governed by the law of the District of Columbia without regard to
conflicts or choice of law provisions; provided, that the parties shall be entitled to all rights
conferred by Section 11301 of the Act.

               14.5     Liabilities of Participants. No Participant shall have any obligation to
any other Participant or to Amtrak, Indenture Trustee or Owner Trustee with respect to the
transactions contemplated by the. Operative Documents except those obligations of such
Participant expressly set forth in the Operative Documents or except as set forth in the
instruments delivered in connection therewith, and no Participant shall be liable for performance
by any other party hereto of such other party’s obligations under the Operative Documents
except as otherwise set forth.

              14.6    Further Assurances. Each of the parties hereto shall cause to be
promptly and duly taken. executed, acknowledged and delivered all such further acts, documents
and assurances as Amtrak, Owner Participant or Loan Participant kom time to time may
reasonably request in order to carry out more effectively the intent and purposes of this
Agreement, the other Operative Documents and the transactions contemplated hereby and
thereby.

                14.7    Section 1168 ApplicabiliR; Waiver. (i) It is the intention of each of the
parties hereto that Lessor (and Indenture Trustee as a consequence thereof) will be entitled to
possession of the Equipment pursuant to Section 116s of the United States B a h p t c y Code
upon Amtrak’s becoming the subject of Chapter 11 of the Bankruptcy Code as provided in such
Section.




                                                                                         NY $28266 v16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 65 of 161



                (ii)      Amtrak agrees that this Agreement and the other Operative Documents
and transactions contemplated herein and therein constitute a commercial activity and Amtrak
hereby irrevoc.ably waives, to the extent permitted by law, any right of immunity which it or any
of its property has or may acquire in respect of its obligations hereunder and under the other
Operative Documents and irrevocably waives, to the extent permitted by law, any immunity
from jurisdiction, suit, judgment, set-off, execution, attachment (and in any action in rem, arrest,
detention, seizure and forfeiture) or other legal process (including, without limitation, relief by
way of injunction and specific performance) to which it or any of its property may otherwise be
entitled in any suit or proceeding arising out of or relating to this Agreement or any of the other
Operative Documents.

               14.5     Refundings: Amendments.

                (i)     Anitrak Requests. Subject to the limitations set forth in Section 14.8(iii)
below, Owner Trustee and Owner Participant each agree to cooperate with Amtrak to implement
not more than two (2) refundings (the second such refunding to be subject to payment by Anitrak
to Owner Participant of a fee of S50,OOO) or amendments of the Secured Notes (including the
execution, delivery a n d o r provision of any appropriate additional or modified amendment,
representation, warranty, c.ertificate, opinion or other document that may reasonably be requested
by Amtrak or any other Person in connection with such refunding or amendment and as are
reasonably satisfactory to Owner Participant and Owner Trustee, provided, that no such
refunding, amendment, representation, warranty, certificate, opinion or other document shall,
taken as a whole, result in, or cause any risk of, any increase in any of Owner Participant’s,
Equity Guarantor’s or Owner Trustee’s obligations under any Operative Documents) at such
interest rates and on such other terms and conditions as may be reasonably satisfac.tory to
Amtrak, the Equity Guarantor and Owner Participant (such terms and conditions to be no less
favorable, taken as a whole. to Owner Participant, Equity Guarantor or Owner Trustee than those
rates and terms and conditions applicable to the Secured Notes being refunded or amended and
shall be such as to preserve Owner Participant’s Net Economic Return). Amtrak shall provide a
notice to Owner Participant, Loan Participant, the Equity Guarantor and Owner Trustee at least
30 days prior to the date specified in such notice for the refunding. For the avoidance of doubt,
no such refunding shall increase the principal amount of the Secured Notes. Any adjustments to
the Rent Factors, Termination Value Factors, Adjusted EBO Price, Casualty Value Factors,
Equity TV Amounts or debt amortization schedules pursuant to any suc.h refunding or
amendment shall satisfy the requirements set forth in Section 16 and shall satisfy Section 4.l(ii)
of the Lease. The documentation relating to any such refunding or amendment shall be
reasonably satisfactory to Owner Participant and Equity Guarantor.

              (ii)     Pavment of Expenses. Whether or not any refunding, amendment or
payment of Supplemental Rent pursuant to this Section 14.5 is consummated, Amtrak hereby
agrees to pay on an After-Tax Basis the out-of-pocket costs and expenses (including all legal
fees and expenses) of each Participant, Indenture Trustee and Owner Trustee.

              (iii)    Limitation on Refundings. Etc. No refunding (including any refinancing
described in clause (i) above) shall be permitted at any time during the continuation of any
Specified Default or any Lease Event of Default or if any Specified Default or Lease Event of
Default would occur immediately after giving effect to such refunding. The Secured Notes shall
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 66 of 161



not be subject to optional refunding or amendment by Owner Trustee or Indenture Trustee
without the consent of Amtrak. In addition, as a precondition to any such refinancing, Anitrak
shall provide either (a) an opinion of independent tax counsel selected by Owner Participant to
the effect that there would be no material adverse tax consequences to Owner Participant of such
refinancing or (b) a tax indemnity (in addition to the Tax Indemnity Agreement) as to any
adverse tax consequences to Owner Participant of such refinancing satisfactory in form and
substance to Owner Participant (including as to collateral or such other credit support for such
indemnity as Owner Participant shall require in its good faith discretion). Notwithstanding
anything to the contrary contained herein, Owner Participant shall have the right to consent or
withhold its consent to the refinancing, which consent Owner Participant may withhold in its
sole discretion, exercised in good faith, provided that Owner Participant shall have no such
consent right if Thelen Reid 6; Priest LLP or such other counsel as shall be selected by Lessee
and reasonably acceptable to Owner Participant shall deliver an opinion (the “Refirianci~rg
Opirriori”) to Owner Participant to the effect that such refinancing (and any actions in connection
therewith) (A) will not result in contingent rent under Section 467 of the Code and the
Regulations thereunder, and (B) will not adversely affect the eligibility of the Lease for initial or,
if relevant, continued compliance with Section 1.467-3(~)(3)and (4) of the Regulations or any
successor provision thereto, or othenvise result in any adverse consequences for Owner
Participant under Section 467 of the Code and the Regulations thereunder, in each case as of the
Closing Date and as of the date of the refinancing.

                14.9    Successor Bank and Trustees. If a successor trustee is appointed in
accordance with the terms of the Trust Agreement or Indenture, such successor trustee shall,
without further act, succeed to all the rights, duties, immunities and obligations of the entity then
sewing as Owner Trustee or Indenture Trustee, as the case may be, hereunder and under each
other Operative Document to which it is a party or by which it is bound, and the predecessor
shall be released from all further duties and obligations hereunder and thereunder, all without the
necessity of any consent or approval by the parties hereto (except as provided in the Trust
Agreement or Indenture) and without in any way altering the terms of this Agreement or any
other document or the obligations of any party hereto or thereto. Each party hereto or thereto
consents to the provisions of the Trust Agreement or Indenture relating to the appointment from
time to time of one or more co-trustees or separate trustees to exercise or hold any or all of the
rights, power and title of Owner Trustee or Indenture Trustee, as the case may be, hereunder or
thereunder, without the necessity of any consent or approval by any of the parties hereto (except
as provided in the Trust Agreement or Indenture) and without in any way altering the terms of
this Agreement or any other document or the obligations of any party hereto or thereto.

                14.10 Confidentialitv. No party hereto will itself use or intentionally disclose,
directly or indirectly, any information obtained from Anitrak or Owner Participant hereunder or
in connection herewith which is reasonably designated in writing by Amtrak or Owner
Participant as confidential or proprietary, except as required by law or by the express terms of
any Operative Document, and will use all reasonable efforts to have all such information kept
confidential and not used in any way known to such party to be detrimental to Amtrak or to
Owner Participant; provided, that (i) each party may use, retain and disclose any such
information to its counsel or special counsel and public accountants, any potential Transferees or
successor trustees or subsequent Note Holders or transferees of the Trust’s interest in the
Equipment upon exercise of remedies in connection with a Lease Event of Default and any

Pnniripnrion Agrronenr (;(nirmk Tmsl HS-EDC-I)   PA-61                                   N Y $28266 v16
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 67 of 161



Governmental Authority or Instrumentality requesting such disclosure, provided that such
counsel, special counsel, public accountants or potential Transferees, successor trustees,
transferees of the Trust’s interest in the Equipment upon exercise of remedies in connection with
a Lease Event of Default or subsequent Note Holders agree in advance to keep such information
confidential, (ii) each party niay use, retain and disclose any such information which has been
publicly disclosed (other than by such party or any Affiliate thereof in breach of this Sec.tion
 14.10) or has rightfully come into the possession of such party or any Affiliate thereof, (iii) each
party may disclose any such information to any Governmental Authority or Instrumentality,
having jurisdiction over such party in the course of any review of the books and records of such
party by such Governmental Authority or Instrumentality (including, as to EDC, any requirement
that such information be disclosed by virtue of EDC’s status as an agent of Her Majesty-in right
of Canada or by virtue of any law, regulation, order-in-council, court or administrative order, or
Canadian government policy), (iv) in the case of any Note Holder such Note Holder may
disclose any such information as it determines is reasonably necessary to satisfy its disclosure
obligations under Applicable Laws, rules or regulations, or to any proposed transferee of any
Secured Note provided such proposed transferee agrees in advance to keep such information
confidential and (v) to the extent that such party or any Affiliate thereof niay have received a
subpoena or other written demand under color of legal right for suc.h information, such party or
Affiliate niay disclose such information, but such party shall first to the extent permitted by law
or order of any court, as soon as prac.tic.able upon receipt of such demand, furnish a copy thereof
to the party as to which disclosure is proposed and afford such party reasonable opportunity to
obtain a protective order or other reasonably satisfactory assurance of confidential treatment for
the information required to be disclosed.

                14.11 Quiet Eniovment.         Each party to this Participation Agreement
acknowledges notice of, and consents in all respects to, the terms of the Lease, and expressly,
severally and as to its own actions only, agrees that, so long as no Lease Event of Default
thereunder has occurred and is continuing, (a) it shall not take or cause to be taken any action
contrary to Amtrak’s rights under the Lease, including, without limitation, the right to
possession, use and quiet enjoyment by Amtrak or any permitted sublessee, assignee or
transferee in accordance with the terms of the Lease, and (b) it shall not (directly or indirectly)
give the notice of the exercise of the purchase option under clause 4.1 of any French Lease
(provided, that to the extent that Amtrak has not already done so, Owner Participant, Owner
Trustee and Indenture Trustee shall each be entitled to give such notice in the event that Amtrak
has exercised its right of Voluntary Termination). Notwithstanding the immediately preceding
sentence, each party to this Participation Agreement agrees that Owner Participant, Owner
Trustee and Indenture Trustee shall each have the right to exercise the purchase option set forth
under Clause 4.2.1 of each French Lease.

               14.12 Entire Aereement. This Participation Agreement, together with the
other Operative Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior agreements and understandings relating to the subject matter
hereof and thereof.

              14.13 Service of Process: Jurisdiction; Waiver of Jurv Trial. Any suit,
action or proceeding against Amtrak, Owner Trustee, Trust Company, Loan Participant and
Owner Participant (each individually a ‘*Party” and collectively, the “Parties”) with respect to

Pnrricipnrion A ~ w o n e n r(.4mrmk   Thrr HS-EDC-I)   PA-62                            NY 428266 “16
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 68 of 161



this Agreement or any other Operative Document or any judgment entered by any court in
respect of any thereof may be brought in the Supreme Court of the State of New York, County of
New York or the United States District Court. for the Southern District of New York (provided
that such jurisdiction shall be non-exclusive) and each Party hereby submits to non-exclusive
jurisdiction in such courts. Each Party hereby irrevocably consents to the service of process in
any suit, action or proc.eeding in said courts by the giving of notice thereof to such Party in
accordance with Section 13.1 at its address specified therein. Nothing herein shall affect the right
to serve process in any other manner permitted by law. Each Party hereby irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to this Agreement or
such other Operative Documents or any judgment entered by any court in respect of any thereof
brought in any of the aforesaid courts and hereby further irrevocably waives any claim that any
such suit. action or proceeding has been brought in an inconvenient forum. EACH PARTY
HEREBY LRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ITS RIGHT TO A JURY TRIAL OF ANY SUCH SUIT,
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENTS.

                14.14 ADDlicabiliW of Provisions Concerning French Documents.         If any
Unit was never subject to a French Lease, then any and all provisions herein or in any other
Operative Document concerning the French Documents shall have no operative effect with
respect to such Unit.

               SECTION 15.        SURVIVAL OF COVENANTS, AGREEMENTS, ETC.

               All covenants, agreements (including indemnities), representations and warranties
made herein and in certificates delivered pursuant hereto or in connection herewith by any party
hereto shall survive the execution and delivery of this Agreement and consummation of’the
transactions contemplated hereby, and such representations and warranties are, and shall be
deemed to have been, material and relied upon by each other party hereto as being true and
correct on the date or dates as of which such representations and warranties are or were made,
regardless of any investigation made by such other party or any of them, or on their behalf. In
addition, the representations, warranties and agreements (including indemnities) of the parties
provided for herein or in any other Operative Document, and the parties’ obligations under such
Operative Documents, shall unless otherwise expressly provided therein survive the expiration or
other termination of such Operative Documents.

               SECTION 16.        ADJUSTMENTS TO RENT, CASUALTY VALUE
                                  FACTORS AND TERhllNATION VALUE FACTORS.

               (i)    Adiustments Prior to Closins. On or prior to any Closing Date, if (a) any
Closing Date assumptions set forth in Schedule I11 hereto relating to the Units to be delivered on
such Closing Date are determined to be inaccurate or (b) a change in any of the Federal Tax
Benefit Assumptions occurs as a result of a Change in Tax Law or a Proposed Change in Tax
Law or (c) a change occ.urs in 5-year United States Treasury rates from the rate used on the first
Closing Date of 5.69%, which shall result i n an equal change in Owner Participant’s pretax full
tern1 and EBO yield in subsequent closings, the Indicative Schedules, in respect of Units lo be
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 69 of 161



delivered and Secured Notes to be issued on such Closing Date, shall be appropriately adjusted
upward or downward:

                           (a) to preserve the Net Economic Return (computed using the same
                   methodology and assumptions (other than the changed assumptions giving rise to
                   the adjustment in question) used by Owner Participant in computing the
                   Indicative Schedules in respect of Units delivered on the first Closing Date) that
                   would have been realized by Owner Participant if such condition had not existed;

                          (b) to the extent consistent with the foregoing, minimizing the net present
                   value of the resulting Base Rent through the EBO Date and the Base Lease
                   Termination Date (discounted at the Debt Rate applicable to such Units and
                   conipounded semi-annually) and complying with Section 4.l(ii) of the Lease; and

                          (c) to take into account the number of Units to be financed on such
                   Closing Date;

        provided, that, if any such adjustments under this clause (i) cause such net present value
to increase by more than 100 basis points (or if the adjustment is due to a Proposed Tax Law
Change, in any amount), Anitrak shall have the right, affer consultation with Owner Participant
and considering in good faith any such adjustment, not to proceed with the transactions
contemplated by such Closing.

                   (ii)       [Reserved].

              (iii)    Adiustnients Bv Reason of Rehnding of the Secured Notes. Upon any
refunding or amendment of any Secured Notes pursuant to Section 14.8 or 19, the Rent Factors,
Casualty Value Factors, Termination Value Factors, Adjusted EBO Price, EBO Date and Equity
TV Amounts, in each case in respect of the Units delivered on such Closing Date corresponding
to such Secured Notes, and the maturity and the amortization schedules relating to such Secured
Notes (to the extent such Secured Notes are being amended), shall be appropriately adjusted
upward or downward to take into account the terms of such refunding or amendment:

                           (a) to preserve the Net Economic Return (computed using the same
                   methodology and assumptions (other than the changed assumptions giving rise to
                   the adjustment in question) used by Owner Participant in computing the
                   Indicative Schedules in respect of Units delivered on the first Closing Date) that
                   would have been realized by Owner Participant if such Secured Notes had not
                   been amended or refunded, and

                          (b) to the extent consistent with the foregoing, minimizing the net present
                   value of the resulting Base Rent through the EBO Date and the Base Lease
                   Termination Date (discounted at the Debt Rate applicable to such Units and
                   compounded semi-annually) and complying with Section 4. I(ii) of the Lease.

              (iv)     Documentation and Verification of Adiustments. Any adjustment
required by this Section 16 shall be evidenced by the execution and delivery by Lessor and
Amtrak of a written amendment to Schedules 111 through X inclusive, as appropriate, to the

Poniripnrion Rgreeniolr (Anirmd TNII HS-EDC-I)   PA-64                                    NY a28266 v l b
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 70 of 161



applicable Lease Supplement reflecting such adjustment but failure to execute and deliver such
amendment shall not affect the making of such adjustment (and Amtrak agrees that it will,
promptly after such adjustment, furnish Loan Participant and Indenture Trustee with a written
notice thereof). Notwithstanding the immediately preceding sentence, any adjustment required
by Section 16(i) shall be evidenced by the execution and delivery by Lessor and Amtrak of a
Lease Supplement with the appropriately adjusted Schedules attached thereto on or prior to the
relevant Closing Date. Any computation of such an adjustment shall be provided by Owner
Participant to Amtrak in a notice setting forth in reasonable detail the coniputations and methods
used in computing such amount, with the information required to be set forth in such notice to be
provided by Owner Participant. Amtrak shall be entitled to review such computations with a
financial advisor selected by it and reasonably satisfactory to Owner Participant, provided that
such financial advisor shall agree to maintain the confidentiality of all information provided by
Owner Participant (including Owner Participant’s assumptions); provided, however, that Owner
Participant shall not be required to disclose its tax returns or other proprietary information. If
requested by Amtrak, such determination shall be verified by one of the 5 largest nationally
recognized independent certified public accounting firms or other mutually acceptable party,
which fimi shall be selected by Amtrak and reasonably acceptable to Owner Participant;
provided, that in each such case, any such Person shall agree to maintain the confidentiality of all
information provided by Owner Participant (including Owner Participant’s assun~ptions)) (but
Owner Participant shall under no conditions be required to furnish such firm with its tax returns
or books). Whoever is selected shall advise Amtrak and Owner Participant as to whether the
calculations submitted by Owner Participant are based on the correct assumptions, are
mathematically correct and satisfy the tests set forth in Section 16(i) or (iii) hereof. The results
of the verification by such firm shall be final and binding on the parties hereto except in the case
of manifest error. Amtrak shall not be informed as to, and shall not have any right to review any
of the data used by such fimi in rendering its conclusion. The cost of such verification shall be
paid by Amtrak unless the net present value of the adjusted Base Rent payments which had been
proposed by Owner Participant exceeds the net present value of the verified Base Rent payments
by an amount in excess of 0.10% of the aggregate Lessor’s Cost of all Units then subject to the
Lease.

                (v)     Constraints on Adjustments. All adjustments to Base Rent under this
Section 16 shall be made in a manner that complies with Revenue Procedures 75-21 and 75-28
and complies with Section 467 of the Code and any Treasury Regulations thereunder to the same
extent the indicative Base Rent set forth on Schedule IV hereto complies at the time of such
adjustment. Notwithstanding anything to the contrary contained herein or in any other Operative
Document: (a) any adjustment pursuant to this Section 16 implemented prior to the Closing Date
to which such adjustment relates shall constrain the final maturity, amortization schedules and
aggregate principal for the Secured Notes IO be issued on such Closing Date, such that (w) the
maturity of such Secured Notes will not exceed 20 years after the relevant Closing Date, (x) the
weighted average life of the Secured Notes will not be greater or less than the relevant Specified
Average Life for such Secured Notes by more than 6 months (but in no event shall the weighted
average life of the Secured Note be greater than 15 years), (y) the aggregate principal amount of
such Secured Notes will not increase and (z) Loan Participant’s Commitment (as defined in
Section 3.1) will not be greater or less than the relevant Specified Loan Participant’s
Commitment by more than 5%; (b) any adjustments pursuant to this Section 16 implemented
after the Closing Date to which such adjustment relates shall not change the amortization

                      ( A m r m k Tmrr HS-EDC-I)
Pnrticipmim ..lgrc~~nz,z~                          PA-65                                 KY ,928266 v16
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 71 of 161



sc.hedulrs in a manner which changes the amount of Owner Participant’s Commitment, increases
any Equity CV Amounts (as defined in the Equity Guarantee Agreement) or increases or
decreases the average life of the Secured Notes by more than 6 months from the original average
life of such Secured Notes or changes the principal amount or final maturity of such Secured
Note; and (c) in all events and irrespective of any adjustment thereto, each installment of Base
Rent shall be at least in an amount such that, as and when received by Indenture Trustee, it shall
be sufficient to pay the installment of principal and accrued interest in respect of all Secured
Notes then Outstanding under the Indenture which is due on the Rent Payment Date of such
installment of Base Rent, and each amount of Casualty Value and Termination Value, any
payment of Adjusted EBO Price and each unpaid balance payable on any Termination Date with
respect to a Voluntary Termination, shall be at least in an amount such that, as and when
received by Indenture Trustee, shall be sufficient to pay the full unpaid balance of principal, and
interest then due and payable in respect of all Secured Notes then Outstanding under the
Indenture. Nothing in this subsection (v) shall be deemed to constitute a guarantee by Amtrak of
the indebtedness evidenced by the Secured Notes or a guarantee of the residual value of any Unit
or an indemnity with respect to any Taxes required to be withheld or deducted.

                     SECTION 17.                EXECUTION.

                 This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts (or upon separate signature pages bound together
into one or more counterparts), each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the same instrument.

                     SECTION 18.               ASSUhlPTION OF SECURED NOTES BY AMTIWK.

               (i)      In connection with the purchase by Amtrak of any Units on any EBO
Date pursuant to Section 16.1 of the Lease (and provided Amtrak shall not have elected to pay
the Adjusted EBO Price in installments pursuant to said Section 16.1) and subject to the terms of,
and the satisfaction of the conditions set forth in, this Section 18, Amtrak may deliver notes
(“New Notes”) having an aggregate principal amount equal to the aggregate principal amount of
the Secured Notes that would have been mandatorily prepaid pursuant to Section 2.14 of the
Indenture had Anitrak paid a purchase price for such Units entirely in cash, provided that Amtrak
shall have delivered a written notice to Indenture Trustee not less than 30 days prior to the EBO
Date specifying the aggregate principal amount of Secured Notes to be exchanged hereunder (the
“Assurned Principal Arriourir”).

               (ii)     If Amtrak elects to issue New Notes in exchange for all of the Secured
Notes of a series Outstanding on an EBO Date in connection with the purchase by Amtrak of all
ofthe related Units on such EBO Date, each such Secured Note shall be exchanged on such EBO
Date for one or more New Notes of Amtrak having an aggregate principal amount equal to the
aggregate principal amount of such Secured Notes. If Amtrak elects to issue New Notes in
exchange for less than all of the Secured Notes of a series Outstanding on an EBO Date in
connection with the purchase by Amtrak of certain Units on such EBO Date, each such Secured
Note of such series shall be exchanged on such EBO Date for (a) one or more New Notes of
Amtrak having an aggregate principal amount equal to (1) the Assumed Principal Amount
multiplied by (2) a fraction, the numerator of which shall be the principal amount of the Secured

Pnrlieipnrion Agrcerriml (An~rrnkTmrr HS-EDC- I )      PA-66                            NY $28266 v l 6
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 72 of 161



Notes being exchanged and the denominator of which shall be the aggregate principal amount of
all Secured Notes of such series Outstanding on the EBO Date before giving effect to any
exchange under this Section 18 and (b) one or more replacement Secured Notes of the same
series delivered in accordance with Section 2.09 of the Indenture having an aggregate principal
amount equal to the difference between the aggregate principal amount of such Secured Notes
being exchanged and the aggregate principal amount of such New Notes to be issued in
exchange for such Secured Note pursuant to the immediately preceding clause (a). Any Secured
Note not tendered for exchange hereunder on the EBO Date shall automatically be deemed to
represent a right to receive the New Notes and replacement Secured Notes which would have
been exchanged for such Secured Note had it been so tendered. Upon Amtrak’s execution and
delivery to the applicable Note Holders of any such New Notes and subject to the ternis of, and
the satisfaction of the conditions set forth in, this Section 18, Owner Trustee shall be released
from all of its obligations under all of the Secured Notes of such series Outstanding to the extent
of the Assumed Principal Amount, whether or not tendered for exchange hereunder, provided
that with respect to such Secured Notes not so tendered, Owner Trustee shall reniain liable for
the principal and interest portion thereof that would have been payable under any replacement
Secured Note which would have been exchanged for such Secured Note had it been so tendered.
Each Secured Note tendered in exchange for a New Note shall have the marking
“CANCELLED” prominently written on each page of such Secured Note.

                 (iii)   Nohvithstanding the foregoing provisions of this Section 18, (a) no Note
Holder shall be obligated to accept any such New Note issued by Amtrak unless: (1) such New
Note is a full recourse obligation of Amtrak, requires payment of interest, principal (as scheduled
amortization. mandatory prepayment, payment upon maturity or otherwise), and Make Whole
Premium Amount on the same basis as, and is in substantially the same form as, the Secured
Notes and is in all respects, and is issued pursuant to a new indenture and security agreement (the
“New 1mlerim-e”) in all reasonable respects, satisfactory to each Note Holder; (2) such New
Indenture provides, among other things, for: a first priority security interest in the Units
purchased pursuant to Section 16.1 of the Lease; representations, warranties and agreements of
Anitrak comparable to those in Section 4.1 hereof, covenants of Amtrak comparable to Amtrak’s
covenants in Sections 4.1, 6, 7.1, 7.2, 7.3, 8, and 9.4 hereof and Sections 6, 7, 8, 9, 10, 11, 12, 13,
14, 15, 17, 18, 19 and 27 of the Lease and othenvise reasonably satisfactory in all respects to
each Note Holder and events of default substantially similar in scope and effect to those set forth
in the Lease and the Indenture; (3) such security interest is duly perfected by all necessary filings
and recordings as reasonably determined by such holder of the New Notes including Uniform
Commercial Code financing statements, filing of the New Indenture and any supplements thereto
or memoranda thereof with the STB and under the Canada Transportation Act; (4) such holder
receives such opinions (including, without limitation, a due authorization, execution, delivery
and enforceability opinion as to the New Notes and New Indenture, a perfection opinion as to the
security interests intended to be created by the New Indenture and an opinion to the effect that
the protections afforded to such holder by Section 1168 of the Bankruptcy Code will not be less
than such protections immediately prior to giving effect to such transactions), certificates,
insurance certificates, insurance reports and other documents as such holder reasonably requires
to provide adequate assurance that the New Indenture provides to the trustee thereunder and the
holders of the New Notes rights and protections in respect of the Units purchased pursuant to
Section 16.1 of the Lease in all material respects equivalent to the rights and protections in
respect of the Units afforded Indenture Trustee under the Operative Documents; ( 5 ) Amtrak shall

Pnrrropnrron A ~ r ~ c n z eIArnrrd
                             m      Tmnrrr HS-EDC-I)   PA-67                               NY   #28266 \ I 6
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 73 of 161



have indemnified on an After-Tax Basis, in form and substance reasonably satisfactory to each
thereof. each Note Holder and Indenture Trustee for all taxes, losses, and expenses (including,
without limitation, legal fees and disbursements) inc.urred in connection with the transactions
c.onteniplated by this Section 18; (6) no Specified Default or Lease Event of Default shall have
occurred and be continuing either immediately before or after giving effect to the issuance of
such New Notes; (7) no Lease Event of Default under Sec.tion 13.1(i), (ii), (vi), (vii), (vi$, (ix)
or (x) shall have occurred at any time during the Lease Term; and (8) the EBO Date for the Units
relating to any series of Secured Notes being assumed shall not be earlier than 6 months from the
indicative EBO Date for such Unit set forth in Schedule IX hereto (without giving effect to any
amendment or supplement to such Schedule); and (b) all such New Notes and the New Indenture
shall be independent of the Indenture and Indenture Trustee's and Owner Trustee's respective
rights and obligations thereunder. Without limiting the generality of the foregoing, a default
under any of such New Notes, New Indenture or any documents, instruments or agreements
entered into in connection therewith, shall neither constitute nor result in an Indenture Default or
Indenture Event of Default (whether or not such default is cured or waived or remedies are
exercised in connection therewith) and no part or item of the Trust Indenture Estate shall be
pledged as collateral for, or otherwise secure, any of Amtrak's obligations under such New
Notes, New Indenture or any documents, instruments or agreements related thereto.

                (iv)    It shall be a condition of any transaction contemplated by clause (i) of
this Section I S that such instruments as Owner Trustee or Owner Participant may reasonably
request, prepared at the sole cost and expense of Amtrak, evidencing the release and discharge of
Owner Trustee from any liability on or with respect to the New Notes and discharging the Lien
of Indenture Trustee with respect to the Units purchased pursuant to Section 16.1 of the Lease
shall be delivered to Owner Trustee, and that Loan Participant shall have tendered to Owner
Trustee each Secured Note marked "CANCELLED in exchange for a New Note.

              (v)      Neither Amtrak nor any other Person may assunie the Secured Notes
except pursuant to and in accordance with the provisions of this Section 1s. Amtrak shall pay on
an After-Tax Basis all reasonable costs and expenses (including reasonable counsel's fees and
disbursements) of Owner Trustee. Owner Participant, Indenture Trustee and Loan Participant in
connection with the consummation of the transactions contemplated by this Section 18.

               SECTION 19.        SPECIAL EVENT.

               So long as EDC is a Note Holder, if a Special Event (as defined below) occurs,
then within 90 days of such occurrence EDC may suspend any further loans under this
Participation Agreement and/or request that Amtrak either (i) cause Owner Trustee to effect a
refunding of the Secured Notes (in accordance with Section 14.8) without premium or penalty, or
(ii) provide additional credit support in the forni of a letter of credit (in form and substance
reasonably satisfactory to EDC) or an unconditional guarantee (in form and substance reasonably
satisfactory to EDC) for the repayment of the loans made by EDC from a Person who is
reasonably satisfactory to EDC. Any such request shall be in writing, specify in reasonable
detail the nature of the Special Event and be delivered to each of Amtrak, Owner Trustee,
Indenture Trustee and Owner Participant. Upon any such request, EDC's obligation to make any
further loans under this Participation Agreement shall be suspended and Amtrak shall be
obligated to effect within 120 days thereafter either (i) a refunding of the Secured Notes in
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 74 of 161



accordance with Section 14.8 (it being agreed that Amtrak shall, in its sole discretion, have the
right to purchase such Secured Notes for its own account, provided, that Amtrak shall dispose of
such Secured Notes within 180 days of such purchase) which results in EDC receiving an
amount equal to the then outstanding principal amount of the Secured Notes held by it together
with accrued interest thereon through the date of such refunding, without penalty or premium, or
(ii) delivery of such credit support. For purposes of this Section 19, a “Special Everif” shall
occur if, as a result of (i) a change in ownership of Amtrak involving a cessation of Amtrak’s (or
any assignee of Amtrak’s) support from the United States government, (ii) a change in any law
which modifies or affects the principal purpose of Amtrak (or any assignee of Amtrak) or (iii)
the revocation, suspension or non-renewal of any authorization, license, or consent necessary for
the operation of the business of Amtrak (,or any assignee of Amtrak), there is a material.adverse
change in the business. operation or properties of Amtrak such that its ability to perform its
obligations under the Lease and other Operative Documents is materially and adversely affected.




                                             PA49                                      NY 628266 “16
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 75 of 161



               IN WITNESS WHEREOF. the parties hereto have caused this Participation
Agreement to be duly executed by their respective officers thereunto duly authorized, as of the
day and year first above written.


                                                 NATIONAL RAILROAD PASSENGER
                                                      CORPORATION



                                                 By:
                                                        Name: C a r g J : Dillon
                                                        Title: Treasurer


                                                 ALLFIRST BANK, not in its individual capacity
                                                      but solely as Indenture Truster; except as
                                                      otherwise expressly provided herein



                                                 By:
                                                        Name:
                                                        Title:


                                                 HNB INVESTMENT CORP



                                                 By:
                                                        Name:
                                                        Title:


                                                 EXPORT DEVELOPMENT CORPORATION



                                                 By:
                                                        Name:
                                                        Title:


                                                 By:
                                                        Name:
                                                        Title:


Panicipation Agreement (Amrrak Trust HS-EDC-I)
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 76 of 161



               IN WITNESS WHEREOF, the parties hereto have caused this Participation
Agreement to be duly executed by their respective officers thereunto duly authorized, as of the
day and year first above written.


                                              NATIONAL RAILROAD PASSENGER
                                                   CORPORATION



                                              By:
                                                     Name: Carol J. Dillon
                                                     Title: Treasurer


                                              ALLFIRST BANK, not in its individual capacity
                                                   but solely as Indenture Trustee, except as
                                                   otherwise expressly provided herein



                                              By:
                                                     Name: ROBERT D. BROWN
                                                     Title: VICE PRESIDENT


                                              HNB INVESTMENT CORP.


                                              By:
                                                     Name:
                                                     Title:


                                              EXPORT DEVELOPMENT CORPORATION



                                              By:
                                                     Name:
                                                     Title:


                                              By:
                                                     Name:
                                                     Title:


Participation Agreemenl (Amtrak Trust HS-EDC-I)
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 77 of 161



               IN WITNESS WHEREOF, the parties hereto have caused this Participation
Agreement to he duly executed by their respective officers thereunto duly authorized, as of the
day and year first above written.


                                                 NATIONAL RAILROAD PASSENGER
                                                      CORPORATION



                                                 By:
                                                        Name: Carol J. Dillon
                                                        Title: Treasurer


                                                 ALLFIRST BANK, not in its individual capacity
                                                      but solely as Indenture Trustee, except as
                                                      otherwise expressly provided herein



                                                 By:
                                                        Name:
                                                        Title:


                                                 HNB INVESTMENT COW.




                                                 EXPORT DEVELOPMENT CORPORATION



                                                 By:
                                                       Name:
                                                       Title:


                                                 By:
                                                       Name:
                                                       Title:


Participalion Agreement (Amtnk T N S HS-EDC-I)
                                     ~
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 78 of 161




               IN WITNESS WHEREOF, the parties hereto have caused this Participation
Agreement to be duly executed by their respective officers thereunto duly authorized, as of the
day and year first above written.


                                                  NATIONAL RAILROAD PASSENGER
                                                       CORPORATION



                                                  By:
                                                         Name: Carol J. Dillon
                                                         Title: Treasurer


                                                  ALLFIRST BANK, not in its individual capacity
                                                       but solely as Indenture Trustee, except as
                                                       otherwise expressly provided herein



                                                  By:
                                                         Name:
                                                         Title:


                                                  HNB INVESTMENT COW.


                                                  By:
                                                         Name:
                                                         Title:


                                                  EXTORT DEVELOPMENT CORPORATION




Panicipation Agreement (Amtrak Trust HS-EDC-I:)
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 79 of 161




                                                   AMTRAK TRUST HS-EDC-1

                                                   By:   Wilniington Trust Company. not in
                                                         jrs individual capacity but solely
                                                         as Owner Trustee




                                                   By:
                                                         Name:
                                                         Title:     /
                                                                    . CHRIS SPONENBERG
                                                                    ASSISTAhlT VICE PRESIDENT



                                                   WILMIKGTON TRUST COMPANY.
                                                         in its individual capacity only to the extent
                                                         expressly provided herein



                                                   By:

                                                         Title:          /
                                                                  /W.     CHRIS SPONENBERG
                                                                        ASSISTAhlT VICE PRESIDENT




Participation Agreement (Amtrak Trust HS-EDC- I)
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 80 of 161



                                                      SCHEDULE I TO
                                                      PARTICIPATION AGREEMENT


                       Information Relatine to Loan Participant


1.   Loan Participant and Address. All communications, other than payments and notices
     regarding payments to Loan Participant, should be addressed as follows:

                       Export Development Corporation
                       15 I O’Connor Street
                       Ottawa, Canada KIA 1K3
                       Attention: Loans Operations
                       Facsimile No.: (613) 598-2514

2.   Payment Instructions. All payments to Loan Participant should be made in immediately
     available funds to the following account, with sufficient information to identify the
     source and application of funds:

                       Account No. 36236357 at Citibank, N.A.
                       ABA No. 021000089
                       11 1 Wall Street
                       New York, NY,USA
                       Reference: 880-USA-7370




                                                                               NY #?8?66 v16
            Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 81 of 161



                                                                SCHEDULE I1 TO
                                                                PARTICIPATION AGREEMENT


                                           UCC FILINGS


Operative Document                                                Place of Filing

Lease (Precautionary)                                             District of Columbia
        Debtor: Amtrak
        Secured Party: Owner Trustee
        Assignee: Indenture Trustee

Indenture                                                         Delaware Secretary of Slate
        Debtor: Owner Trustee
        Secured Party: Indenture Trustee

UCC-3 Partial Release (concerning procurement loan agreement)     District of Columbia
      Debtor: Amtrak
       Secured Party: EDC, as Collateral Agent




                                                                                         NI’ E28266 r16
            Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 82 of 161
                                                                                     SCHEDULE 111 TO
                                                                          PARTICIPATION AGREEMENT




                         CLOSNG DATE ASSUMPTIONS - LOCOMOTIVES


       The foregoing Closing Date Rent Factors are based on the following Closing Date
       Assumptions:

       I.         Transac.tion Expenses equal 1.649832592% of aggregate Lessor’s Cost.

      2.          Lessor’s Cost equals $ 7,161,300.00 per Unit,

      3.          Such Closing Date is November 15, 2000

      4.          The Debt Rate for the Secured Notes for such Closing Date is 7.017%.

      5.          The Base Lease Commencement Date is February 15,2000

      6.          Owner Participant’s Commitment: 76.95331467% of Lessor’s Cost.

      7.          Loan Participant’s Commitment: 23.04668533% of Lessor’s Cost.

      S.          EBO Price: 33.32829325% of Lessor’s Cost.

      9.          EBO Date is January 3,2018.

       to.        Tax Rates
                  (i) Federal Rate                              35.000%
                  (ii) State Rate                               I .OOO%
                  (iii) Combined Tax Rate                       35.650%




Participation Agreement (Amtrak Trust HS-EDC-[S?))edule 111-1
            Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 83 of 161
                                                                                               SCHEDULE IV TO
                                                                                     PARTICIPATION AGREEMENT

                                                             -
                                             RENT FACTORS LOCOMOTIVES

                                         Expressed as percentages of Lessor's Cost

                                Rent Payment Date                            Base Rent

                                    Nov 15 2000                                0.00000000
                                    Jan 32001                                  0.00000000
                                     Jul 32001                                 2.69990705
                                    Jan 32002                                  2.69990705
                                     Jul 32002                                 2.69990705
                                    Jan 32003                                  2.69990705
                                     Jul 32003                                 2.69990705
                                    Jan 32004                                  2.69990705
                                     Jul 32004                                 4.23840536
                                    Jan 32005                                  2.64592883
                                     Jul 32005                                 4.45602594
                                    Jan 32006                                  2.58242157
                                     Jul 32006                                 4.51953320
                                    Jan 32007                                  2.51445801
                                     Jul 32007                                 4.58749676
                                    Jan 32008                                  2.44172545
                                     Jul 32008                                 4.66022933
                                    Jan 32009                                  2.36388924
                                    Jul 32009                                  4.73806554
                                    Jan 32010                                  2.70384331
                                    Jul 32010                                  4.3981 1146
                                    Jan 32011                                 21.29063613
                                    Jul 3 2011                                 1.59782430
                                    Jan 32012                                  7.30485432
                                    Jul 32012                                  1.37531263
                                    Jan 32013                                  7.52045670
                                    Jul 32013                                  1.15971025
                                    Jan 32014                                  7.75173799
                                    Jul 32014                                  0.92842896
                                    Jan 32015                                  7.99983839
                                    Jul 3 2015                                 0.68032856
                                    Jan 32016                                  8.26598101
                                    Jul 32016                                  0.41418594
                                    Jan 32017                                  7.16818145
                                    Jul 32017                                  0.17722201
                                    Jan 32018                                  0.52289030
                                    Jul 32018                                  9.49204014
                                    Jan 32019                                  8.50294494
                                    Jul 32019                                  0.17722201
                                    Jan 32020                                  7.98288607
                                    Jul 32020                                  0.69728088
                                    Jan 32021                                  5.61 154215
                                    Jul 32021                                  0.52486402
                                    Jan 32022                                  0.52486402
                                    Jul 32022                                  0.52486402


                                                                                             !.
                                    Nov 15 2022                                0.38490028

                                                                                             I'
Participation Agreement (Amtrak Trust HS-EDC-[l/Z])   Schedule IV-1
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 84 of 161
                                                                                                SCHEDULE VI TO
                                                                                      PARTICIPATION AGREEMENT

                                                                    -
                                   CASUALTY VALUE FACTORS LOCOMOTIVES

                                       Expressed as percentages of Lessor's Cost


                Casualty Value                                         Rent             Casualty Value
               Determination Date          Casualty Value           Adjustment             Factor
                  Dec 32000                  104.43199860               0.00000000       104.43199860
                  Jan 32001                  104.99528312               0.00000000       104.99528312
                  Feb 32001                  105.69318681               0.00000000       105.69318681
                  Mar 3 2001                 106.02265603               0.35509774       106.37775377
                  Apr 3 2001                 106.11696575               0.94692730       107.06389305
                  May 32001                  106.14655559               1.53875687       107.68531246
                  Jun 32001                  106.22149633               2,13058643       108.35208277
                   Jul 32001                 106.231 58737              2.72241600       108.95400337
                  Aug 32001                  106.28689862               0.61433852       106.90123714
                  Sep 32001                  106,34353134               1.20616808       107.54969942
                  Oct 32001                  106.33519164               1.79799765       108.13318929
                  Nov 32001                  106.37194862               2.38982721       108.76177583
                  Dec 32001                  106.40990271               2.98165678       109.39155949
                  Jan 32002                  106.38275918               3.57348634       109.95624553
                  Feb 32002                  106.40058630               1.46540886       107.86599516
                  Mar 3 2002                 106.41948364               2.05723842       108.47672206
                  Apr 3 2002                 106.43945838               2.64906799       109.08852637
                  May 32002                  106.4161 1905              3.24089755       109.65701660
                  Jun 32002                  106.42317315               3.83272712       110.25590027
                  Jul 32002                  106.38682657               4.42455668       110.81138326
                  Aug 32002                  106.38078625               2.31647920       108.69726546
                  Sep 32002                  106.37565619               2.90830877       109.28396496
                  Oct 32002                  106.32704377               3.50013833       109.82718210
                  Nov 32002                  106.30865540               4.09196790       110.40062330
                  Dec 32002                  106.29109452               4.68379746       110.97489198
                  Jan 32003                  106.22996796               5.27562703       111.50559499
                  Feb 32003                  106.19898158               3.16754955       109.36653112
                  Mar 3 2003                 106.16873824               3.7593791 1      109.92811735
                  Apr 3 2003                 106.13924293               4.35120868       110.49045161
                  May 32003                  106.08002099               4.94303824       111.02305923
                  Jun 32003                  106.04167263               5.53486780       111.57654044
                  Jul 32003                  105,97353830               6.12669737       112.10023567
                  Aug 32003                  105.92621781               4.01861989       109.94483770
                  Sep 32003                  105.87953089               4.61044945       110.48998034
                  Oct 32003                  105.80300210               5.20227902       111.00528112
                  Nov 32003                  105.74723089               5.79410858       111.54133948
                  Dec 32003                  105.69203661               6.38593815       112.07797476
                  Jan 32004                  105.60694345               6.97776771       112.58471116
                  Feb 32004                  105.54255045               4.86969023       110.41224068
                  Mar 3 2004                 105.47867659               5.461 51980      110.94019639
                  Apr 3 2004                 105.41532535               6.05334936       111.46867471
                  May 32004                  105.33211137               6.64517893       111.97729030
                  Jun 32004                  105.26288295               7.23700849       112.49989144
                  Jul 32004                  105.17375240               7.82883806       113.00259045
                  Aug 32004                  105.08957137               4.1 8226226      109.27183363

Participation Agreement (Amlrak TNSI HS-EDG[ln])    Schedule Vi-I
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 85 of 161


                                                                     SCHEDULE V TO
                                                                     PARTICIPATION AGREEMENT


                         PARTICIPANTS' COMMITMENTS LOCOMOTIVES   -
1.        Owner Participant's Commitment for Closing Date: 23.0467 % o f Lessor's Cost

2.        Loan Participant's Commitment for Closing Date: 76.9533 '?& of Lessor's Cost.




Paniciporion Agmmmr (Amrrok TNSIH S - E X - I )   Schedule V-1                        NY U28266 "16
            Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 86 of 161
                                                                                                   SCHEDULE VI TO
                                                                                         PARTICIPATION AGREEMENT

                                     CASUALTY VALUE FACTORS LOCOMOTIVES-
                                         Expressed as percentages of Lessor's Cost


                  Casualty Value                                          Rent             Casualty Value
                Determination Date            Casualtv Value           Adiuslment             Factor
                    Sep 32004                   105.00583715                4.77409182      109.77992897
                    Oct 32004                   104.90216387                5.36592139      110.26808526
                    Nov 32004                   104.81239932                5.95775095      110.77015027
                    Dec 32004                   104.72304414                6.54958052      111.27262466
                    Jan 32005                   104.61371223                7.14141008      111.75512231
                    Feb 32005                   104.51825112                5.08731081      109.60556193
                    Mar 3 2005                  104.42316120                5.67914038      110.102301 58
                    Apr 3 2005                  104.32844496                6.27096994      110.59941491
                    May 32005                   104.21404296                6.86279951      111.07684247
                    Jun 32005                   104.11325984                7.45462907      111.56788891
                     Jul 32005                  103.99275029                8.04645864      112.03920892
                    Aug 32005                   103.87523413                4.18226226      108.05749639
                    Sep 32005                   103.75801229                4.77409182      108.5321041 1
                    Oct 32005                   103.62102478                5.36592139      108.98694617
                    Nov 32005                   103.49757571                5.95775095      109.45532666
                    Dec 32005                   103.37438118                6.54958052      109.92396170
                    Jan 32006                   103.23138096                7.14141008      110.37279104
                    Feb 32006                   103.10187887                5.15081807      108.25269694
                    Mar 3 2006                  102.97259076                5.74264764      108.71523839
                    Apr 3 2006                  102.84351805                6.33447720      109.17799525
                    May 32006                   102.69496625                6.92630677      109.62 127302
                    Jun 32006                   102.55963138                7.51813633      110.07776771
                    Jul 32006                   102.40477543                8.10996589      110.51474133
                    Aug 32006                   102.25176690                4.18226226      106.43402915
                    Sep 32006                   102.09889070                4.77409182      106.87298252
                    Oct 32006                   101.92645179                5.36592139      107.29237318
                    Nov 32006                   101.76714562                5.95775095      107.72489657
                    Dec 32006                   101.60792957                6.54958052      108.15751009
                    Jan 32007                   101.42910832                7.14141008      108.57051840
                    Feb 32007                   101.26337702                5.21878163      106.48215865
                    Mar 3 2007                  101.09769279                5.81061120      106.90830399
                    Apr 3 2007                  100.93205594                6.40244076      107.33449670
                    May 32007                   100.75959024                6.99427033      107.75386056
                    Jun 32007                   100.59171083                7.58609989      108.17781072
                    Jul 32007                   100.41698753                8.17792946      108.59491699
                    Aug 32007                   100.23471331               .4.18226226      104.41697556
                    Sep 32007                   100.05245652                4.77409182      104.82654834
                    Ocl 32007                    99.86334072                5.36592139      105.2292621 1
                    Nov 32007                    99.67878087                5.95775095      105,63653182
                    Dec 32007                    99.49422314                6.54958052      106.04380366
                    Jan 32008                    99.30872098                7.14141008      106.45013106
                    Feb 32008                    99.12384566                5.29151420      104.41535986
                    Mar 3 2008                   98.93897034                5.88334376      104,82231410
                    Apr 3 2008                   98.75409501                6.47517333      105.22926834
                    May 32008                    98.56926001                7.06700289      105.63626290

Participation Agreement (Arnlrak T ~ 5 HS-EDC-[lR])
                                       t               Schedule VI-1
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 87 of 161
                                                                                                SCHEDULE VI TO
                                                                                      PARTICIPATION AGREEMENT

                                   CASUALTY VALUE FACTORS LOCOMOTIVES-
                                       Expressed as percentages of Lessor's Cost


                Casualty Value                                          Rent            Casualty Value
               Determination Date           Casualtv Value           Adiustrnent           Factor
                  Jun 32008                   98.38439840               7.65883246       106.04323085
                   Jul 32008                  98.20550720              8.25066202        106.45616922
                  Aug 32008                   98.00970319              4.18226226        102.19196545
                  Sep 32008                   97.81391288              4.77409182        102.58800471
                  Oct 32008                   97.62410669               5.36592139       102.99002808
                  Nov 32008                   97.43037419               5.95775095       103.38812514
                  Dec 32008                   97.23666927              6.54958052        103.78624979
                  Jan 32009                   97.04896244               7.14141008       104.19037252
                  Feb 32009                   96.85734337               5.36935041       102.22669378
                  Mar 3 2009                  96.66576605               5.961 17997      102.62694602
                  Apr 3 2009                  96.47423077              6.55300954        103.02724030
                  May 32009                   96.28913559              7.14483910        103.43397469
                  Jun 32009                   96.09986069              7.73666866        103.83652935
                  Jul 32009                   95.91704105              8.32849823        104.24553928
                  Aug 32009                   95.71062477              4.1 8226226        99.89288703
                  Sep 32009                   95.50878667              4.77409182        100.28287849
                  Oct 32009                   95.31340410               5.36592139       100.67932549
                  Nov 32009                   95.1 1385736              5.95775095       101.07160831
                  Dec 32009                   94.91438372              6.54958052        101.46396424
                  Jan 32010                   94.72138147              7.14141008        101,86279155
                  Feb 32010                   94.51124478              5.02939633         99.540641 12
                  Mar 3 2010                  94.30976769               5.62122590        99.93099359
                  Apr 3 2010                  94.10835077              6.21305546        100.32140623
                  May 32010                   93.91376667              6.80488503        100.71865170
                  Jun 32010                   93.7147741 1             7.39671459        101.1 1148870
                  Jul 32010                   93.52263061              7.98854416        101.51117477
                  Aug 3 2010                  93.30261688              4.18226226         97.48487913
                  Sep 32010                   93.091741 57             4.77409182         97.86583339
                  Oct 32010                   92.88770119              5.36592139         98.25362257
                  Nov 32010                   92.67925446              5.95775095         98.63700541
                  Dec 32010                   92.47088668              6.54958052         99.02046720
                  Jan 3 2011                  92.26934629              7.14 143444        99.41078073
                  Feb 3 2011                  91.94044231            -13.55700680         78.38343551
                  Mar 3 201 1                 91.62070636            -12.96481191         78.65589445
                  Apr 3 201 1                 91.30103571            -12.37261702         78.92841870
                  May 3 2011                  90.99199913            -1 1,78042213        79.21 157700
                  Jun 32011                   90.67605400            -1 1.18822723        79.48782677
                  Jul 3 2011                  90.37076791            -10.59603234         79.77473557
                  Aug 3 201 1                 90.05792581            -1 1,60166175        78.45626406
                  Sep 3 201 1                 89.74564362            -1 1.00946686        78.73617677
                  Oct 3 201 1                 89.44404502            -10.41727196         79.02677305
                  Nov 3 201 1                 89.13558773             -9.82507707         79.31 051066
                  Dec 3 201 1                 88.82727135             -9.23288218         79.59438917
                  Jan 32012                   88.52092 164            -8.63194380         79.88897784
                  Feb 32012                   88.05183341            -15,21345087         72.83838254

ParticipationAgreement (Amlrak TNst HS-EDC-[1/2])    Schedule VI-1
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 88 of 161
                                                                                                  SCHEDULE VI TO
                                                                                       PARTlC IPATI0N AGREEMENT

                                    CASUALTY VALUE FACTORS LOCOMOTIVES -
                                        Expressed as percentages of Lessor's Cost


                Casualty Value                                        Rent               Casualty Value
               Determination Date             Casualtv Value       Adiustment               Faclor
                   Mar 3 2012                    87.58291303           -14.49010363        73.09280940
                   Apr 3 2012                    87.11416160           -13.76675638        73.34740522
                   May 3 2012                    86.66166512           -13.04340913        73.61825599
                   Jun 32012                     86.19872446           -12.32006189        73.87866257
                   Jul 32012                     85.75207769           -1 1.59671464       74.15536304
                   Aug 32012                     85.29502593           -12.24868003        73.04634590
                   Sep 3 2012                    84.83822269           -1 1.52533278       73.31288991
                   Oct 32012                     84.39775449           -10.80198554        73.59576895
                   Nov 32012                     83.94692271           -10.07863829        73.86828442
                   Dec 32012                     83.49638113             -9.35529105       74.14109009
                   Jan 3 2013                    83.06221656             -8.63194380       74.43027276
                   Feb 32013                     82.58179695           -1 5.42905325       67.15274369
                   Mar 3 2013                    82.10171007           -14.70570601        67.39600406
                   Apr 3 2013                    81.62195815           -13.98235876        67.63959939
                   May 32013                     81.15982875           -13.25901151        67.90081723
                   Jun 32013                     80.68663114           -12.53566427        68.15096687
                   Jul 32013                     80.23109998           -11.81231702        68.41878295
                   Aug 3 2013                    79.76454484           -12.24868003        67.51586481
                   Sep 32013                     79.29841537           -1 1.52533278       67.77308258
                   Oct 32013                     78.84999971           -10.80198554        68.04801417
                   Nov 32013                     78.39060777           -10.07863829        68.31 196948
                   Dec 32013                     77.93168951             -9.35529105       68.57639846
                   Jan 32014                     77.49053340             -8.63194380       68.85858960
                   Feb 32014                     76.99990278           -15.66033454        61.33956824
                   Mar 32014                     76.50979483           -14.93698730        6157280753
                   Apr 3 2014                    76.02021305           -14.21364005        61.80657300
                   May 32014                     75.54973399           -13.49029281        62.05944118
                   Jun 32014                     75.06753064           -12.76694556        62.30058508
                   Jul 32014                     74.60447947           -12.04359832        62.56088116
                   Aug 32014                     74.12975380           -12.24868003        61.88107378
                   Sep 32014                     73.65565741           -1 1.52533278       62.13032462
                   Ocl 32014                     73.20076752           -10.80198554        62.39878199
                   Nov 32014                     72.73425784           -10.07863829        62.65561955
                   Dec 3 2014                    72.26843250             -9.35529105       62.91314145
                   Jan 32015                     71.82186911             -8.63194380       63.18992531
                   Feb 3 2015                    71.32239167           -15.90843494        55.41395672
                   Mar 3 2015                    70.82365475           -15.18508770        55.63856705
                   Apr 3 2015                    70.32566332           -14.46174045        55.86392286
                   May 3 2015                    69.84837677           -13.73839321        56.10998357
                   Jun 32015                     69.35867655           -13.01504596        56.34363059
                   Jul 32015                     68.88973680           -12.29169872        56.59803808
                   Aug 3 2015                    68.40843931           -12.24868003        56.15975928
                   Sep 3 2015                    67.92800420           -1 1.52533278       56.40267142
                   Oct 3 2015                    67.46839165           -10.80198554        56.66640612
                   Nov 3 2015                    66.99648389           -10.07863829        56.91784560

Participation Agreement (Amtrak Trust HS-EDC-[l/Z])    Schedule VI-1
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 89 of 161
                                                                                             SCHEDULE VI TO
                                                                                   PARTICIPATION AGREEMENT

                                                                   -
                                  CASUALTY VALUE FACTORS LOCOMOTIVES

                                      Expressed as percentages of Lessor's Cost


               Casualty Value                                         Rent           Casualty Value
              Determination Date          Casualtv Value           Adiustment            Factor

                  Dec 32015                  66.52550144            -9.35529105        57.17021040
                  Jan 32016                  66.07540492            -8.63194380        57,443461 12
                  Feb 32016                  65.5687 1986          -16.17457756        49.39414230
                  Mar 3 2016                 65.06302432           -15.45123032        49.61 179400
                  Apr 3 2016                 64.55832494           -14.72788307        49.83044187
                  May 32016                  64.07606463           -14.00453582        50.07152881
                  Jun 32016                  63.58066673           -13.28118858        50.29947815
                  Jul 32016                  63.10777026           -12.55784133        50.54992893
                  Aug 32016                  62.62179895           -12.24868003        50.37311892
                  Sep 32016                  62.13695600           -11.52533278        50.61162321
                  Oct 32016                  61 67468522           -10.80198554        50.87269968
                  Nov 32016                  61,19941082           -10.07863829        51.12077253
                  Dec 32016                  60.72533649            -9.35529105        51.37004544
                  Jan 32017                  60.27390650            -8.63194380        51.64196270
                  Feb 32017                  59.77005158           -15.07677800        44.69327358
                  Mar 3 2017                 59.26746986           -14.35343075        44.91403910
                  Apr 3 2017                 58.76616988           -13.63008351        45.13608637
                  May 3 2017                 58.28891726           -12.90673626        45.38218100
                  Jun 32017                  57.79794480           -12.18338902        45.61455578
                  Jul 32017                  57.33108892           -1 1.46004177       45.87104715
                  Aug 32017                  56.85058289           -10.91391654        45.93666636
                  Sep 32017                  56.37150657           -10.19056929        46.18093728
                  Oct 32017                  55.91662657            -9.46722204        46.44940453
                  Nov 3 2017                 55.44817668            -8.74387480        46.70430188
                  Dec 32017                  54.98123731            -8.02052755        46.96070976
                  Jan 32018                  54.5385756 1           -7.29718031        47.24139530
                  Feb 32018                  54.07162452            -7.09672337        46.974901 15
                  Mar 3 2018                 53.61339492            -6.37337612        47.24001881
                  Apr 3 2018                 53.15674435            -5.65002887        47.50671 548
                  May 32018                  52.72444773            -4.92668163        47.79776611
                  Jun 32018                  52.27872772            -4.20333438        48.07539334
                  Jul 32018                  51 ,85743493           -3.47998714        48.37744779
                  Aug 32018                  51.13172429           -12.24868003        38.88304426
                  Sep 32018                  50.59984530           -1 1.52533278       39.07451252
                  Oct 3 2018                 50.091 81604          -10.80198554        39.28983050
                  Nov 3 2018                 49.56985577           -10.07863829        39.49121748
                  Dec 3 2018                 49.04904735            -9.35529105        39.69375631
                  Jan 32019                  48.552 16287           -8.63194380        39.92021907
                  Feb 32019                  47.78126099           -16.41 154149       31.36971949
                  Mar 3 2019                 47.1832831 1          -1 5.68819425       31-49508886
                  Apr 3 2019                 46.58594756           -14.96484700        31.621 10056
                  May 3 2019                 46.01202301           -14.24149976        31.77052326
                  Jun 32019                  45.42372578           -13.51815251        31.go557327
                  Jul 32019                  44.85890012           -12.79480526        32.06409486    .
                  Aug 32019                  44.27976277

Partidpation Agreement (Amtrak TNS~HS-EDC-[IRI)    Schedule VI-I
                                                                   -12.24868003        32.03108274

                                                                                                      P
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 90 of 161
                                                                                                   SCHEDULE VI TO
                                                                                         PARTICIPATION AGREEMENT

                                      CASUALTY VALUE FACTORS LOCOMOTIVES -
                                          Expressed as percentages of Lessor's Cost


                  Casualty Value                                            Rent           Casualty Value
                Determination Date              Casualtv Value           Adiustment           Factor

                    Sep 3 2019                    43.70139403            -1 1.52533278       32.17606124
                    Oct 32019                     43.14656341            -10.80198554        32.34457787
                    Nov 32019                     42.57748809            -10.07863829        32.49884980
                    Dec 3 2019                    42.00924882             -9.35529105        32.65395778
                    Jan 32020                     41.46461558             -8.63194380        32.83267178
                    Feb 32020                     40.66537439            -15.89148262        24.77389177
                    Mar 3 2020                    40.02518572            -1 5.16813538       24.85705034
                    Apr 3 2020                    39.38536182            -14.4447881 3       24.94057369
                    May 32020                     38.76869612            -13.72144088        25.04725524
                    Jun 32020                     38.13735888            -12.99809364        25.13926524
                     Jul 32020                    37.52923672            -12.27474639        25.25449033
                    Aug 32020                     36.89009940            -12.24868003        24.64141937
                    Sep 32020                     36.26226782            -1 1.52533278       24.73693504
                    Oct 32020                     35.65767482            -10.80198554        24.85568928
                    Nov 32020                     35.038491 19           -10.07863829        24.95985290
                    Dec 32020                     34.41 981313            -9.35529105        25.06452209
                    Jan 32021                     33.82443500             -8.63194380        25.19249120
                    Feb 32021                     33.16939099            -13.52013870        19.64925229
                    Mar 3 2021                    32.52573871            -12.79679145        19.72894726
                    Apr 3 2021                    31.88262060            -12.07344421        19.80917639
                    May 32021                     31.26378638            -1 1.35009696       19.91368942
                    Jun 32021                     30.62982192            -1062674972         20.00307220
                     Jul 32021                    30.02020269             -9.90340247        20.1 1680022
                    Aug 32021                     29.37911411             -9.70491925        19.67419486
                    Sep 32021                     28.74951080             -8,98157200        19.76793880
                    Oct 32021                     28.1 4428196            -8.25822476        19.88605720
                    Nov 32021                     27.52401408             -7.53487751        19.98913656
                    Dec 32021                     26.90443710             -6.81153027        20.09290683
                    Jan 32022                     26.30930179             -6.08818302        20.221 11877
                    Feb 32022                     25.68279421             -5.88969980        19.79309441
                    Mar 3 2022                    25.06786963             -5.16635255        19.90151707
                    Apr 3 2022                    24.45367177             -4.44300531        20.01066646
                    May 32022                     23.91662139             -3.71965806        20.19696333
                    Jun 32022                     23.32987578             -2.99631082        20.33356496
                     Jul 32022                    22.82046164             -2.27296357        20.54749807
                    Aug 32022                     22.24513662             -2.07448035        20.17065627
                    Sep 32022                     21.68173767             -1.351 13310       20.33060456
                    Oct 32022                     21.19582668             -0.62778586        20.56804082
                    Nov 32022                     20.66056323              0.09556139        20.75612461
                    Nov 15 2022                   20.00000000              0.38490028        20.38490028




Participation Agreement (Amlrak T N S t HS-EDC-[l/Z])    Schedule VI-I
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 91 of 161
                                                                                                SCHEDULE VI1 TO
                                                                                      PARTICIPATION AGREEMENT

                                  TERMINATION VALUE FACTORS LOCOMOTIVES -
                                          ExDressed as percentages of Lessor’s Cost


                               Termination                                        Rent
                                   Date               Termination Value        Adiustment

                              Dec 32000                    104.43199860          0.00000000
                              Jan 32001                    104.99528312          0.00000000
                              Feb 32001                    105.69318681          0.00000000
                              Mar 3 2001                   106.02265603          0.35509774
                              Apr 3 2001                   106.11696575          0.94692730
                              May 32001                    106.14655559          1.53875687
                              Jun 32001                    106.22149633          2.1 3058643
                              Jul 32001                    106.23158737          2.72241600
                              Aug 32001                    106,28689862          0.61433852
                              Sep 32001                    106.34353134          1.20616808
                              Oct 32001                    106.33519164          1.79799765
                              Nov 32001                    106.37194862          2.38982721
                              Dec 32001                    106.40990271          2.98165678
                              Jan 32002                    106,38275918          3.57348634
                              Feb 32002                    106.40058630          1.46540886
                              Mar 3 2002                   106,41948364          2.05723842
                              Apr 3 2002                   106.43945838          2.64906799
                              May 32002                    106.41611905          3.24089755
                              Jun 32002                    106.42317315          3.83272712
                              Jul 32002                    106.38682657          4.42455668
                              Aug 32002                    106.38078625          2.31647920
                              Sep 32002                    106.37565619          2.90830877
                              Oct 32002                    106.32704377          3.50013833
                              Nov 32002                    106.30865540          4.09196790
                              Dec 32002                    106.29109452          4.68379746
                              Jan 32003                    106.22996796          5.27562703
                              Feb 32003                    106.1 9898158         3.16754955
                              Mar 3 2003                   106.16873824          3.7593791 1
                              Apr 3 2003                   106.1 3924293         4.35120868
                              May 32003                    106.08002099          4.94303824
                              Jun 32003                    106.04167263          5.53486780
                              Jul 32003                    105.97353830          6.12669737
                              Aug 32003                    105.92621781          4.01861989
                              Sep 32003                    105.87953089          4.61044945
                              Oct 32003                    105.80300210          5.20227902
                              Nov 32003                    105.74723089          5.79410858
                              Dec 32003                    105.69203661          6.38593815
                              Jan 32004                    105.60694345          6.97776771
                              Feb 32004                    105,54255045          4.86969023
                              Mar 3 2004                   105.47867659          5.46151980
                              Apr 3 2004                   105.41532535          6.05334936
                              May 32004                    105.33211137          6.64517893
                              Jun 32004                    105.26288295          7.23700849
                              Jul 32004                    105.17375240          7.82883806          1



                                                                                                BJ
                              Aug 32004                    105.08957137          4.18226226

Participation Agreement (Amtrak Trust HS-EDC-[l/Z])    Schedule VII-I
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 92 of 161
                                                                                              SCHEDULE VI1 TO
                                                                                    PARTICIPATION AGREEMENT

                                 TERMINATION VALUE FACTORS LOCOMOTIVES  -
                                        Expressed as percentages of Lessor's Cost


                              Termination                                       Rent
                                                    Termination Value        Adiustment

                              Sep 32004                  105.00583715          4.77409182
                              Oct 32004                  104.90216387          5.36592139
                              Nov 32004                  104.81239932          5.95775095
                              Dec 32004                  104.72304414          6.54958052
                              Jan 32005                  104.61371223          7.1 4141008
                              Feb 32005                  104.51825112          5.08731081
                              Mar 3 2005                 104.42316120          5.67914038
                              Apr 3 2005                 104.32844496          6.27096994
                              May 32005                  104.21404296          6.86279951
                              Jun 32005                  104.11325984          7.45462907
                               Jul 32005                 103.99275029          8.04645864
                              Aug 32005                  103.87523413          4.18226226
                              Sep 32005                  103.75801229          4.77409182
                              Oct 32005                  103.62102478          5.36592139
                              Nov 32005                  103.49757571          5.95775095
                              Dec 32005                  103.374381 18         6.54958052
                              Jan 32006                  103.23138096          7.14141008
                              Feb 32006                  103.10187887          5.15081807
                              Mar 3 2006                 102.97259076          5.74264764
                              Apr 3 2006                 102.84351805          6.33447720
                              May 32006                  102.69496625          6.92630677
                              Jun 32006                  102.55963138          7.51813633
                              Jut 32006                  102.40477543          8,10996589
                              Aug 32006                  102.25176690          4.18226226
                              Sep 32006                  102.09889070          4.774091 82
                              Oct 32006                  101.92645179          5.365921 39
                              Nov 32006                  101.76714562          5.95775095
                              Dec 32006                  101.60792957          6.54958052
                              Jan 32007                  101.42910832          7.14 141008
                              Feb 32007                  101.26337702          5.21 878163
                              Mar 3 2007                 101.09769279          5.81061120
                              Apr 3 2007                 100.93205594          6.40244076
                              May 32007                  100.75959024          6.99427033
                              Jun 32007                  100.59171083          7.58609989
                              Jut 32007                  100.41698753          8.17792946
                              Aug 32007                  100.23471331          4.18226226
                              Sep 32007                  100.05245652          4.77409182
                              Oct 32007                   99.86334072          5.36592139
                              Nov 32007                   99.67878087          5.95775095
                              Dec 32007                   99.49422314          6.54958052
                              Jan 32008                   99.30872098          7.14141008
                              Feb 32008                   99.12384566          5.29151420
                              Mar 3 2008                  98.93897034          5.88334376
                              Apr 3 2008                  98.75409501          6.47517333
                              May 32008                   98.56926001          7.06700289

Participation Agreement (Amtrak TNSI HS-EDC[I/Z])    Schedule VII-1
            Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 93 of 161
                                                                                                SCHEDULE VI1 TO
                                                                                      PARTICIPATION AGREEMENT

                                    TERMINATION VALUE FACTORS LOCOMOTIVES  -
                                          Expressed as percentages of Lessor's Cost


                                Termination                                        Rent
                                                       Termination Value        Adiustment

                               Jun 32008                    98.38439840           7.65883246
                                Jul 32008                   98.20550720           8.25066202
                               Aug 32008                    98.00970319           4.18226226
                               Sep 32008                    97.81391288           4.77409182
                               Oct 32008                    97.62410669           5.36592139
                               Nov 32008                    97.43037419           5.95775095
                               Dec 32008                    97.23666927           6.54958052
                               Jan 32009                    97.04896244           7.14141008
                               Feb 32009                    96.85734337           5.36935041
                               Mar 3 2009                   96.66576605           5.961 17997
                               Apr 3 2009                   96.47423077           6.55300954
                               May 32009                    96.2891 3559          7.14483910
                               Jun 32009                    96.09986069           7.73666866
                                Jul 32009                   95.91704105           8.32849823
                               Aug 32009                    95.71062477           4.18226226
                               Sep 32009                    95.50878667           4.77409182
                               Oct 32009                    95.31340410           5.36592139
                               Nov 32009                    95.1 1385736          5.95775095
                               Dec 32009                    94.91438372           6.54958052
                               Jan 32010                    94.721 38147          7.14141008
                               Feb 32010                    94.51 124478          5.02939633
                               Mar 3 2010                   94.30976769           5.62122590
                               Apr 3 2010                   94.10835077           6.21305546
                               May 32010                    93.91376667           6.80488503
                               Jun 32010                    93,7147741 1          7.3967 1459
                               Jul 32010                    93.52263061           7.98854416
                               Aug 32010                    93.30261688          4.18226226
                               Sep 32010                    93.09174157          4.77409182
                               Oct 32010                    92.887701 19          5.36592139
                               Nov 32010                    92.67925446           5.95775095
                               Dec 32010                    92.47088668          6.54958052
                               Jan 3 201 1                  92.26934629           7.14143444
                               Feb 3 201 1                  91.94044231        -1 3.55700680
                               Mar 3 201 1                  91.I32070636       -12.96481191
                               Apr 3 201 1                  91.30103571        -12.37261702
                               May 3 201 1                  90,99199913        -1 1,78042213
                               Jun 3 2011                   90.67605400        -I 1.18a22723
                               Jul 3 201 1                  90.37076791        -10.59603234
                               Aug 32011                    90.05792581        -1 1.60166175
                               Sep 32011                    89.74564362        -1 1.00946686
                               Oct 3 2011                   89.44404502        -10.41727196
                               Nov 3 2011                   89.13558773         -9.82507707
                               Dec 3 201 1                  88.82727135         -9.23288218
                               Jan 32012                    88.52092 164        -8.63194380
                               Feb 32012                    88.0518334 1

Participation Agreement (Amlrak T N S ~HS-EDC-[l/Z])    Schedule VII-1
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 94 of 161
                                                                                              SCHEDULE VI1 TO
                                                                                    PARTICIPATION AGREEMENT

                                 TERMINATION VALUE FACTORS LOCOMOTIVES  -
                                        Expressed as percentages of Lessor's Cost


                              Termination                                       Rent
                                  pa&               Termination Value        Adiustrnent

                             Mar 3 2012                  87.58291303         -14.4901 0363
                             Apr 3 2012                  87.11416160         -13.76675638
                             May 32012                   86.66166512         -13.04340913
                             Jun 32012                   86.19872446         -12.32006189
                              Jul 32012                  85.75207769         -11.59671464
                             Aug 3 2012                  85.29502593         -12.24868003
                             Sep 32012                   84.83822269         -1 1.52533278
                             Oct 3 2012                  84.39775449         -10.80198554
                             Nov 32012                   83.94692271         -10.07863829
                             Dec 32012                   83.49638113           -9.35529105
                             Jan 32013                   83.06221656           -8.63 194380
                             Feb 32013                   82.58179695         -1 5.42905325
                             Mar 3 2013                  82.10171007         -14.70570601
                             Apr 3 2013                  81.62195815         -13.98235876
                             May 3 2013                  81.15982875         -13.25901151
                             Jun 32013                   80.68663114         -12.53566427
                             Jul 3 2013                  80.23109998         -1 1.81231702
                             Aug 32013                   79.76454484         -12,24868003
                             Sep 32013                   79.29841537         -1 1.52533278
                             Oct 32013                   78.84999971         -10.80198554
                             Nov 3 2013                  78.39060777         -10,07863829
                             Dec 3 2013                  77.93168951           -9.35529105
                             Jan 32014                   77.49053340           -8.63194380
                             Feb 32014                   76.99990278         -1 5.66033454
                             Mar 3 2014                  76.50979483         -14.93698730
                             Apr 3 2014                  76.02021305         -14.21 364005
                             May 32014                   75.54973399         -13.49029281
                             Jun 32014                   75.06753064         -12.76694556
                             Jul 32014                   74.60447947         -12.04359832
                             Aug 32014                   74.12975380         -12,24868003
                             Sep 32014                   73.65565741         -1 1.52533278
                             Oct 32014                   73.20076752         -10.80198554
                             Nov 32014                   72.73425784         -10.07863829
                             Dec 32014                   72.26843250          -9.35529105
                             Jan 32015                   71.8218691 1         -8.63194380
                             Feb 32015                   71.32239167         -1 5.90843494
                             Mar 3 2015                  70.82365475         -1 5.18508770
                             Apr 3 2015                  70.32566332         -14.46174045
                             May 3 2015                  69.84837677         -13.73839321
                             Jun 32015                   69.35867655         -1 3.01 504596
                             Jul 3 2015                  68.88973680         -12.291 69872
                             Aug 32015                   68.40843931         -12,24868003
                             Sep 3 2015                  67.92800420         -1 1.52533278
                             Oct 32015                   67.46839165
                             Nov 3 2015                  66.99648389

Participation Agreement (Amtrak TNSI HS-EDC-[lR])    Schedule VII-I
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 95 of 161
                                                                                              SCHEDULE VI1 TO
                                                                                    PARTICIPATION AGREEMENT

                                  TERMINATION VALUE FACTORS LOCOMOTIVES-
                                        Expressed as percentages of Lessor's Cost


                              Termination                                       Rent
                                                     Termination Value       Adiustment

                              Dec 32015                   66.52550144          -9.35529105
                              Jan 32016                   66.07540492          -8.63194380
                              Feb 32016                   65.56871986        -16.17457756
                              Mar 3 2016                  65.06302432        -15.45123032
                              Apr 3 2016                  64.55832494        -14.72788307
                              May 32016                   64.07606463        - 14.00453582
                              Jun 32016                   63.58066673        -13.28118858
                               Jul 32016                  63.10777026        -12,55784133
                              Aug 32016                   62.62179895        -12.24868003
                              Sep 3 2016                  62.13695600        -1 1.52533278
                              Oct 32016                   6167468522         -10.80198554
                              Nov 32016                   61.19941082        -10.07863829
                              Dec 32016                   60.72533649          -9.35529105
                              Jan 32017                   60.27390650          -8.63194380
                              Feb 32017                   59.770051 58       -15.07677800
                              Mar 3 2017                  59.26746986        -14,35343075
                              Apr 3 201 7                 58.76616988        -13.63008351
                              May 32017                   58.28891726        -12.90673626
                              Jun 32017                   57.79794480        -12.1 8338902
                              Jul 3 2017                  57.33108892        -1 1.46004177
                              Aug 32017                   56.85058289        -10.91 391654
                              Sep 32017                   56.37150657        -10.19056929
                              Oct 3 2017                  55.91662657          -9.46722204
                              Nov 32017                   55.44817668          -8.74387480
                              Dec 32017                   54.98123731          -8.02052755
                              Jan 32018                   54.53857561          -7.29718031
                              Feb 32018                   54.07162452          -7.09672337
                              Mar 3 2018                  53.61339492          -6.37337612
                              Apr 3 2018                  53.15674435          -5.65002887
                              May 32018                   52.72444773          -4.92668163
                              Jun 32018                   52.27872772          -4.20333438
                              Jul 3 2018                  51.85743493          -3.47998714
                              Aug 32018                   51.13172429        -12.24868003
                              Sep 32018                   50.59984530        -1 1.52533278
                              Oct 32018                   50.09181604        -10.80198554
                              Nov 32018                   49.56985577        -10.07863829
                              Dec 32018                   49.04904735          -9.35529105
                              Jan 32019                   48.55216287          -8.63194380
                              Feb 32019                   47.78126099        -16.41 154149
                              Mar 3 2019                  47.1832831 1       -1 5.68819425
                              Apr 3 2019                  46.58594756        -14.96484700
                              May 32019                   46.01202301        -14.24149976
                              Jun 32019                   45.42372578        -13.51815251
                              Jul 32019                   44.85890012        -12.79480526
                              Aug 3 2019                  44.27976277

Participation Agreement (Amtrak TNSI HS-EDC-[l/Z])    Schedule VII-I
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 96 of 161
                                                                                               SCHEDULE VI1 TO   '
                                                                                     PARTICIPATION AGREEMENT

                                  TERMINATION VALUE FACTORS LOCOMOTIVES-
                                         Expressed as percentages of Lessor's Cost


                              Termination                                         Rent
                                  Date               Termination Value         Adiustment

                              Sep 32019                   43.70139403         -1 1.52533278
                              Oct 32019                   43.14656341         -10,80198554
                              Nov 32019                   42.57748809         -10.07863829
                              Dec 32019                   42.00924882           -9.35529105
                              Jan 32020                   41.46461558           -8.63194380
                              Feb 32020                   40.66537439         -15.89148262
                              Mar 3 2020                  40.02518572         -15.16813538
                              Apr 32020                   39.38536182         -14.4447881 3
                              May 32020                   38.76869612         -13.72144088
                              Jun 32020                   38.13735888         -12.99809364
                              Jul 32020                   37.52923672         -12.27474639
                              Aug 32020                   36.89009940         -12.24868003
                              Sep 32020                   36.26226782         -1 1.52533278
                              Oct 32020                   35.65767482         -10.80198554
                              Nov 32020                   35.03849119         -10.07863829
                              Dec 32020                   34.41981313           -9.35529105
                              Jan 32021                   33.82443500           -8.63194380
                              Feb 32021                   33.16939099         -1 3.52013870
                              Mar 3 2021                  32.52573871         -12.79679145
                              Apr 3 2021                  31.88262060         - 12.07344421
                              May 32021                   31.26378638         -1 1.35009696
                              Jun 32021                   30.62982192         -10.62674972
                              Jul 32021                   30.02020269           -9.90340247
                              Aug 32021                   29.37911411           -9.70491925
                              Sep 32021                   28.74951080           -8,98157200
                              Oct 32021                   28.14428196           -8.25822476
                              Nov 32021                   27.52401408           -7.53487751
                              Dec 32021                   26.90443710           -6.81153027
                              Jan 32022                   26.30930179           -6.08818302
                              Feb 32022                   25.68279421           -5.88969980
                              Mar 3 2022                  25.06786963           -5.16635255
                              Apr 3 2022                  24.45367 177          -4.44300531
                              May 32022                   23.91662139           -3.71965806
                              Jun 32022                   23.32987578           -2.99631082
                              Jul 32022                   22.82046164           -2.27296357
                              Aug 32022                   22.24513662           -2.07448035
                              Sep 32022                   21.68173767           -1.35113310
                              Oct 32022                   21.19582668           -0.62778586
                              Nov 32022                   20.66056323            0.09556139
                              Nov 15 2022                 20.00000000            0.38490028




ParticipationAgreement (Amtrak Trust HS-EDC-[1/21)    Schedule VII-1
           Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 97 of 161
                                                                                             SCHEDULE Vlll TO
                                                                                    PARTICIPATION AGREEMENT

                                                                     -
                                      AMORTIZATION SCHEDULE LOCOMOTIVES

                                        Expressed as percentages of Lessor's Cost

        Installment
       Pavment Date                PrinciDal              interest       Debt Service          Balance

       Nov 15 2000                 0.00000000            0.00000000        0.00000000         76.95331467
        Jan 32001                  0.00000000            0.71997521        0.71997521         76.9533 1467
        Jul 32001                  0.00000000            2.69990705        2.69990705         76.95331467
        Jan 32002                  0.00000000            2.69990705        2.69990705         76.95331467
        Jul 32002                  0.00000000            2.69990705        2.69990705         76.9533 1467
        Jan 32003                  0.00000000            2.69990705        2.69990705         76.95331467
        Jul 32003                  0.00000000            2.69990705        2.69990705         76.9533 1467
       Jan 32004                   0.00000000            2.69990705        2.69990705         76.95331467
        Jul 32004                  1.53849832            2.69990704        4.23840536         75,41481635
       Jan 32005                   0.00000000            2.64592883        2.64592883         75.41481635
        Jul 32005                  1.81009711            2.64592883        4.45602594         73.60471924
       Jan 32006                   0.00000000            2.58242157        2.58242157         73.6047 1924
        Jul 32006                  1.93711163            2.58242157        4.51953320         71.66760761
       Jan 32007                   0.00000000            2.51445801        2.51445801         71.66760761
        Jul 32007                  2.07303875            2.51445801        4.58749676         69.59456886
       Jan 32008                   0.00000000            2.44172545        2.44172545         69.59456886
        Jul 32008                  2.21850388            2.44172545        4.66022933         67.37606498
       Jan 32009                   0.00000000            2.36388924        2.36388924         67.37606498
        Jul 32009                  2.15570801            2.36388924        4.51959725         65.22035697
       Jan 32010                   0.00000000            2.28825622        2.28825622         65.22035697
        Jul 32010                  1.67124923            2.28825622        3.95950545         63.54910774
       Jan 3 2011                 18.62110448            2.22962044       20.85072492         44.92800326
        Jul 3 2011                 0.00000000            1.57629899        1.57629899         44.92800326
       Jan 32012                   5.72855532            1.57629900        7.30485432         39.19944794
        Jul 32012                  0.00000000            1.37531263        1.37531263         39.19944794
       Jan 32013                   6.14514407            1.37531263        7.52045670         33.05430387
        Jul 32013                  0.00000000            1. I 5971025      1.15971025         33.05430387
       Jan 32014                   6.59202774            1.I5971025        7.75173799         26.46227613
        Jul 32014                  0.00000000            0.92842896        0.92842896         26.46227613
       Jan 32015                   7.07140943            0.92842896        7.99983839         19.39086670
        Jul 32015                  0.00000000            0.68032856        0.68032856         19.39086670
       Jan 3 2016                  7.58565245            0.68032856        8.26598101         11.80521425
        Jul 32016                  0.00000000            0.4141 8594       0.41418594         11.80521425
       Jan 3 2017                  6.75399550            0.41418595        7.16818145          5.05121875
        Jul 32017                  0.00000000            0.17722201        0.17722201          5.05121875
       Jan 32018                   0.00000000            0.17722201        0.17722201          5.05121875
        Jul 32018                  0.00000000            0.17722201        0.17722201          5.05121875
       Jan 32019                   0.00000000            0.17722201        0.17722201          5.05121875
        Jul 32019                  0.00000000            0.17722201        0.17722201          5.05121875
       Jan 32020                   0.13695749            0.17722201        0.3141 7950         4.91426126
        Jul 32020                  0.00000000            0.17241 686       0.17241686          4.91426126
       Jan 32021                   4.91426126            0.17241686        5.08667812          0.00000000
        Jul 32021                  0.00000000           0.00000000         0.00000000          0.00000000
       Jan 32022                   0.00000000           0.00000000         0.00000000          0.00000000
       Jul 32022                   0.00000000           0.00000000         0.00000000          0.00000000
       Nov 15 2022                 0.00000000           0.00000000         0.00000000          0.00000000    ,
Participation Agreement (Arntrak Trust HS-EDC-[IR])   Schedule VIII-I
Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 98 of 161
                                                                          SCHEDULE IX T O
                                                                PARTICIPATION AGREEMENT

                                      -
                         E 6 0 PRICE LOCOMOTIVES


                    Expressed as percentages of Lessor's Cost


                           €BO                  Rent              Adjusted
      EBO Dates            Price             Adiustment          EBO Price

      Jan 32018         33.32829325           -7.29718031        26.031 11294
      Apr 15 2018        4.52001509            0.00000000         4.52001509
      Jun 152018         4.52001509            0.00000000         4.52001509
      Sep 152018         4.52001509            0.00000000         4.52001 509
      Dec 15 2018        4.52001509            0.00000000         4.52001509    ,
            Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 99 of 161
                                                                                            SCHEDULE X TO
                                                                                 PARTICIPATION AGREEMENT

                                                                -
                                            EQUITY TV AMOUNT LOCOMOTIVES


                                                                       Percentage
                                         Equity TV                     of Lessor’s
                                    Determination Dates                   cosl
                                        Dec 32000                      27.20869322
                                        Jan 32001                      27.32199323
                                        Feb 32001                      28.28988763
                                        Mar 32001                      28.52447008
                                        Apr 3 2001                     28.76062486
                                        May 32001                      28.93205975
                                        Jun 32001                      29.14884555
                                         Jul 32001                     29.30078165
                                        Aug 32001                      29.49793795
                                        Sep 32001                      29.69641573
                                        Oct 32001                      29.82992109
                                        Nov 32001                      30.00852313
                                        Dec 32001                      30.18832227
                                        Jan 32002                      30.30302381
                                        Feb 32002                      30.46269597
                                        Mar 3 2002                     30.62343837
                                        Apr 3 2002                     30.78525818
                                        May 32002                      30.90376390
                                        Jun 32002                      31.05266306
                                         Jul 32002                     31.158161 54
                                        Aug 32002                      31.29396628
                                        Sep 32002                      31.43068127
                                        Oct 32002                      31.52391391
                                        Nov 32002                      31.64737059
                                        Dec 32002                      31.77165477
                                        Jan 32003                      31.85237327
                                        Feb 32003                      31.96323194
                                        Mar 3 2003                     32.07483366
                                        Apr 3 2003                     32.18718341
                                        May 32003                      32.26980653
                                        Jun 32003                      32.37330322
                                        Jul 32003                      32.44701395
                                        Aug 32003                      32.54153852
                                        Sep 32003                      32.63669665
                                        Oct 32003                      32.70201292
                                        Nov 32003                      32.78808677
                                        Dec 32003                      32.87473755
                                        Jan 32004                      32.93148944
                                        Feb 32004                      33.00894150
                                        Mar 3 2004                     33.08691270
                                        Apr 3 2004                     33.16540651
                                        May 32004                      33.22403759
                                        Jun 32004                      33.29665423
                                        Jul 32004                      33.34936873
                                        Aug 32004                      33.41602913
                                        Sep 32004                      33.48313634 1   I
Participation Agreement ( h b a k Trust HS-EDC-[1/2])   Schedule X-1
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 100 of 161
                                                                                     SCHEDULE X TO
                                                                          PARTICIPATION AGREEMENT

                                                         -
                                      EQUITY TV AMOUNT LOCOMOTIVES


                                                                Percentage
                                    Equity TV                   of Lessor's
                               Determination Dates                 cost
                                   Oct 32004                    33.53030449
                                   Nov 32004                    33.59138136
                                   Dec 32004                    33.65286761
                                   Jan 32005                    33.69437713
                                   Feb 32005                    33.74975744
                                   Mar 3 2005                   33.80550894
                                   Apr 3 2005                   33.86163413
                                   May 32005                    33.89807356
                                   Jun 32005                    33.94813186
                                   Jul 32005                    33.97846374
                                   Aug 32005                    34.02237355
                                   Sep 32005                    34.06657768
                                   Oct 32005                    34.09101614
                                   Nov 32005                    34.12899303
                                   Dec 32005                    34.16722448
                                   Jan 32006                    34.1 8565022
                                   Feb 32006                    34.21757410
                                   Mar 3 2006                   34.24971196
                                   Apr 3 2006                   34.28206522
                                   May 32006                    34.29493939
                                   Jun 32006                    34.32103048
                                   Jul 32006                    34.32760051
                                   Aug 32006                    34.34734520
                                   Sep 32006                    34.36722224
                                   Oct 32006                    34.36753655
                                   Nov 32006                    34.38098361
                                   Dec 32006                    34.39452080
                                   Jan 32007                    34.38845277
                                   Feb 32007                    34.39547470
                                   Mar 3 2007                   34.40254370
                                   Apr 3 2007                   34.40966008
                                   May 32007                    34.40994760
                                   Jun 32007                    34.41482142
                                   Jul 32007                    34.412851 36
                                   Aug 32007                    34.41545246
                                   Sep 32007                    34.41807099
                                   Oct 32007                    34.41383052
                                   Nov 32007                    34.41414599
                                   Dec 32007                    34.41446358
                                   Jan 32008                    34.41383675
                                   Feb 32008                    34.4 1383675
                                   Mar 3 2008                   34.41383675
                                   Apr 3 2008                   34.41383675
                                   May 32008                    34.41387707
                                   Jun 32008                    34.41389078
                                   Jul 32008                    34.41987490

Participation Agreemenl (Ambak TNS~HS-EDG[lQ])   Schedule X-1
                                                                               1.1
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 101 of 161
                                                                                         SCHEDULE X TO
                                                                              PARTICIPATION AGREEMENT

                                                             -
                                         EQUITY TV AMOUNT LOCOMOTIVES


                                                                    Percentage
                                       Equity TV                    of Lessor's
                                  Determination Dates                  cost
                                      Aug 32008                     34.42191892
                                      Sep 32008                     34.42397664
                                      Oct 32008                     34.43201847
                                      Nov 32008                     34.43613399
                                      Dec 32008                     34.44027710
                                      Jan 32009                     34.45041830
                                      Feb 32009                     34.45664725
                                      Mar 3 2009                    34.46291 796
                                      Apr 3 2009                    34.46923069
                                      May 32009                     34.48198354
                                      Jun 32009                     34.49055667
                                      Jul 32009                     34.50558505
                                      Aug 32009                     34.29115402
                                      Sep 32009                     34.29976944
                                      Oct 32009                     34.3 1484040
                                      Nov 32009                     34.32574719
                                      Dec 32009                     34.33672707
                                      Jan 32010                     34.35417835
                                      Feb 3 2010                    33.93890810
                                      Mar 3 2010                    33.94788454
                                      Apr 3 2010                    33.95692114
                                      May 32010                     33.97279057
                                      Jun 32010                     33.98425153
                                      Jul 32010                     34.00256157
                                      Aug 3 2010                    33.56416798
                                      Sep 32010                     33.57351883
                                      Oct 32010                     33.58970461
                                      Nov 32010                     33.60148404
                                      Dec 32010                     33.61334242
                                      Jan 3 2011                    33.63205254
                                      Feb 3 201 1                   33.19271574
                                      Mar 3 2011                    33.20245819
                                      Apr 3 201 1                   33.21226593
                                      May 3 201 1                   33.23270773
                                      Jun 3 2011                    33.24624101
                                      Jul 32011                     33.27043331
                                      Aug 3 201 1                   33.26554429
                                      Sep 32011                     33.28274050
                                      Oct 3 201 1                   33.31062029
                                      Nov 3 201 1                   33.331641 40
                                      Dec 3 201 1                   33.35280340
                                      Jan 32012                     33.38467557
                                      Feb 32012                     33,40971582
                                      Mar 3 2012                    33.43492391
                                    . Apr 32012                     33.46030096
                                      May 3 2012

Participation Agreement (Ambak Trust HS-EDC-[1/21)   Schedule X-1
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 102 of 161
                                                                                       SCHEDULE X TO
                                                                            PARTICIPATION AGREEMENT

                                                           -
                                        EQUITY N AMOUNT LOCOMOTIVES


                                                                  Percentage
                                      Equity TV                   of Lessor's
                                 Determination Dates                 cosl
                                     Jun 32012                    33.53312076
                                      Jul 32012                   33.58060247
                                     Aug 32012                    33.61767919
                                     Sep 32012                    33.65500442
                                     Oct 32012                    33.70866469
                                     Nov 32012                    33.75196139
                                     Dec 3 2012                   33.79554829
                                     Jan 32013                    33.85551219
                                     Feb 32013                    33.90515477
                                     Mar 3 2013                   33.95513010
                                     Apr 3 2013                   34.00544039
                                     May 32013                    34.07337319
                                     Jun 32013                    34.13023779
                                      Jul 32013                   34.20476882
                                     Aug 32013                    34.26827589
                                     Sep 32013                    34.33220862
                                     Oct 32013                    34.41385517
                                     Nov 32013                    34.48452543
                                     Dec 32013                    34.55566938
                                     Jan 32014                    34.64457547
                                     Feb 32014                    34.72255394
                                     Mar 3 2014                   34.80105508
                                     Apr 3 2014                   34.88008238
                                     May 32014                    34.97821241
                                     Jun 32014                    35.06461814
                                     Jul 32014                    35.17017606
                                     Aug 32014                    35.26405948
                                     Sep 32014                    35.35857217
                                     Oct 32014                    35.47229137
                                     Nov 32014                    35.57439077
                                     Dec 3 2014                   35.67717452
                                     Jan 32015                    35.79922022
                                     Feb 32015                    35.90970193
                                     Mar 3 2015                   36.02092416
                                     Apr 3 2015                   36.13289188
                                     May 32015                    36.26556449
                                     Jun 32015                    36.38582342
                                     Jul 32015                    36.52684282
                                     Aug 3 2015                   36.65550448
                                     Sep 32015                    36.78502852
                                     Oct 3 2015                   36.93537513
                                     Nov 32015                    37.07342652
                                     Dec 32015                    37.21240323
                                     Jan 32016                    37.37226585
                                     Feb 3 2016
                                     Mar 3 2016
                                                                  37.51989705
                                                                  37.66851777   i(iA
Participation Agreement (Amtrak TNS~
                                   HS-EDC-[l/Z])   Schedule X-1                 J
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 103 of 161
                                                                                        SCHEDULE X TO
                                                                             PARTICIPATION AGREEMENT

                                         EQUITY N AMOUNT -LOCOMOTIVES


                                                                   Percentage
                                      Equity N                     of Lessor's
                                 Determination Dates                  cost
                                     Apr 3 2016                    37.81813464
                                     May 32016                     37.99019059
                                     Jun 32016                     38.14910895
                                      Jul 32016                    38.33052873
                                     Aug 32016                     38.49887367
                                     Sep 32016                     38.66834698
                                     Oct 3 2016                    38.86039245
                                     Nov 32016                     39.03943432
                                     Dec 3 2016                    39.21967624
                                     Jan 3 2017                    39.42256251
                                     Feb 32017                     39.61251782
                                     Mar 3 2017                    39.80374635
                                     Apr 3 2017                    39.99625661
                                     May 32017                     40.21281424
                                     Jun 3 2017                    40.41565202
                                      Jul 32017                    40.64260639
                                     Aug 3 2017                    40.85591061
                                     Sep 3 2017                    41.07064453
                                     Oct 3 2017                    41.30957477
                                     Nov 32017                     41.53493512
                                     Dec 32017                     41.76180600
                                     Jan 32018                     42.01295454
                                     Feb 32018                     41.89414540
                                     Mar 3 2018                    42.12972605
                                     Apr 3 2018                    42.36688572
                                     May 3 2018                    42.62839935
                                     Jun 32018                     42.87648958
                                     Jul 32018                     43.14900703
                                     Aug 3 2018                    33.80228850
                                     Sep 32018                     33.96421976
                                     Oct 32018                     34.15000075
                                     Nov 3 2018                    34.32 185072
                                     Dec 32018                     34.49485255
                                     Jan 3 2019                    34.69177831
                                     Feb 32019                     26.28896374
                                     Mar 3 2019                    26.38479611
                                     Apr 3 2019                    26.48 127080
                                     May 3 2019                    26.60115650
                                     Jun 32019                     26.70666951
                                     Jul 32019                     26.83565410
                                     Aug 3 2019                    26.95032698
                                     Sep 32019                     27.06576849
                                     Oct 32019                     27.20474812
                                     Nov 32019                     27.32948304
                                     Dec 3 2019                    27.45505402
                                     Jan 32020                     27.60423101

Participation Agreement (Ambak Trust HS-EDC[l/Z])   Schedule X-1
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 104 of 161
                                                                                    SCHEDULE X TO
                                                                         PARTICIPATION AGREEMENT

                                                        -
                                     EQUITY TV AMOUNT LOCOMOTIVES


                                                               Percentage
                                   Equity TV                   of Lessor's
                              Determination Dates                 cost
                                  Feb 32020                    19.83089436
                                  Mar 3 2020                   19.88531679
                                  Apr 3 2020                   19.94010400
                                  May 32020                    20.01804940
                                  Jun 32020                    20.08132326
                                   Jul 32020                   20.16781220
                                  Aug 32020                    19.69842196
                                  Sep 32020                    19.76520149
                                  Oct 32020                    19,85521959
                                  Nov 32020                    19,93064706
                                  Dec 32020                    20.0065801 1
                                  Jan 32021                    20.10581308
                                  Feb 32021                    19.64925229
                                  Mar 3 2021                   19.72894726
                                  Apr 3 2021                   19.80917639
                                  May 32021                    19.91368942
                                  Jun 32021                    20.00307220
                                   Jul 32021                   20.11680022
                                  Aug 32021                    19.67419486
                                  Sep 32021                    19.76793880
                                  Oct 32021                    19.88605720
                                  Nov 32021                    19.98913656
                                  Dec 32021                    20.09290683
                                  Jan 32022                    20.221 11877
                                  Feb 32022                    19,79309441
                                  Mar 3 2022                   19.90151707
                                  Apr 3 2022                   20.01066646
                                  May 32022                    20.19696333
                                  Jun 32022                    20.33356496
                                   Jul 32022                   20.54749807
                                  Aug 32022                    20.17065627
                                  Sep 32022                    20.33060456
                                  Oct 32022                    20.56804082
                                  Nov 32022                    20.75612461
                                  Nov 15 2022                  20.38490029




Pa~cipationAgreement (Ambak TNSI HS-EDC-[IR])   Schedule X-1
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 105 of 161



                                                                  SCHEDULE XI TO
                                                                  PARTICIPATION AGREEMENT


                                                  DISCLOSURE


         Amtrak is involved i n various litigation and arbitration proceedings in the nomial course
of business. The proceeding described below may be material and any liability of Amtrak in
connection therewith would not be covered by insurance. While the outcome of any of these
matters, including the proceedings described below, cannot be predicted with certainty, ,it is the
opinion of Amtrak that the disposition of these matters, even if determined adversely to
Amtrak’s interest, will not materially affect Amtrak’s business operations or its ability to satisfy
its obligations under the Operative Doc.uments to which Amtrak is a party.


          Carripbell et nl.    12.   ..lrritrak

        On November 9, 1999, a class action race discrimination complaint was filed against
Amtrak in the. U.S. District Court for the District of Columbia. The lawsuit was subsequently
amended on March 16, 2000 and includes 71 named plaintiffs and one union. Plaintiffs purport
to represent all Amtrak agreement c.overed employees, except Brotherhood of Maintenance of
Way Employees’ employees working in the Northeast Corridor, and applicants to those
positions. The lawsuit alleges race discrimination with regard to promotion, training and
discipline and creating a hostile work environnient. The plaintiffs are seeking unspecified
monetary damages, as well as declaratory and injunctive relief and punitive damages.

       On May 15, 2000, Amtrak filed a Motion to Dismiss and a Motion to Stay Discovery
pending resolution of the Motion to Dismiss. The court has granted Amtrak’s Motion to Stay
Discovery and a hearing on the Motion to Dismiss is sc.heduled for November I , 2000.




Pnrricipnrion Agremwnl (Amrmk Tmrurr HS-EDC-I)    Schedule XI-I                         NV ti28266 v16
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 106 of 161


                                                                       SCHEDULE XI1 TO
                                                                       PARTICIPATION AGREEMENT

                         Tahle: Measurement Test of Operating Self-Sufficiencv


                               ($ in millions; any discrepancy is due to rounding)



                                                                                     Fiscal Year
                                                                                         1999

                GAAP Revenue                                                           $2,032.3

                Adjustment’                                                              (214.3)

                Adjusted Revenue                                                       $1.827.9

                GAAP Expense                                                           $2.734.6

                Operating Profit (Loss)                                                  (9 16.7)

                Capital Funds for Progressive Overhaul and Other’                          103.3

                Depreciation and Other Kon-Cash2                                          337.3
                Budget Result                                                           S(476.1)

                Excess Mandatory Railroad Retirement Taxes                                166.0
                Test for Self Sufficiency’                                              S(310.1)




I
     Excludes Taxpayer Relief Act revenues and related interest income of $214.3 for Fiscal Year 1999 which is
     accounted for on a GAAP basis 3s revenue.
2
     Capital funds for operations. capital funds for progressive overhauls, depreciation and other non-cash expenses
     are included as expenses, because they are considered operating expenses under GAAP. However, under
     Amtrak’s accounting methodology. these expenses are funded from federal capital appropriations and hence
     added back to the operating prolil/(loss) to calculate the budget result.
’    Each of Amtrak’s Business Plans assumes that operational self-sufficiency will be achieved when the amount
     drawn from federal capital appropriations for qualified nuintenance expenses is less than or equal to the value
     of such excess railroad retirement tax payments. The calculation of operational self-sufficiency excludes
     depreciation.

Pnrricipmion Agreenienr I.4mrrak Tmsr HS-EDC-I)   Schedule XII-I                                       NY #’a266 v16
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 107 of 161



                                                                        EXHIBIT A
                                                                        TO THE
                                                                        PARTICIPATION
                                                                        AGREEMENT


                 FORM OF TRANSFEREE ASSUMPTION AGREEMENT


            THIS TRANSFEREE ASSUMPTION AGREEMENT (this “Ameement”) is
made by [Name of Transferee], a          (“Transferee”), and agreed to and
acknowledged by [Name of Transferor], a                  (‘Transferor”), on




               WHEREAS, Transferor is party to that certain Participation Agreement (Amtrak
Trust HS-EDC-I), dated as of November -,           2000, among Transferor, National Railroad
Passenger Corporation (“Lessee“), Amtrak Trust HS-EDC-I, a Delaware business trust (the
“Trust”), all of the activities of which shall be conducted by Wilmington Trust Company, a
Delaware banking corporation, not in its individual capacity but solely as trustee for the Trust,
Wilmington Trust Company, a Delaware banking corporation, in its individual capacity only to
the extent expressly provided therein, Allfirst Bank, as Indenture Trustee, and Export
Development Corporation, as Loan Participant (the “Particiuation Ameement”);

                  WHEREAS, subject to the terms and conditions hereof, pursuant to Section 10.1
of the Participation Agreement, Transferor desires to transfer all (except as provided below) of
its right, title and interest in and to the Trust Estate, the Equipment and the Operative Documents
to which Transferor is a party to Transferee and Transferee desires to acquire [part] [all (except
as provided below)] of such right, title and interest in the Trust Estate, the Equipment and the
Operative Documents;

               WHEREAS, subject to the terms and conditions hereof, pursuant to Section 10.1
of the Participation Agreement .Transferee is required, inter alia, to become a party to the
Participation Agreement and to all of the other Operative Documents to which Transferor is a
party, to provide all of the representations, warranties and agreements set forth in Section 2
hereof and to be bound by all of the terms of, and to undertake all of the obligations of
Transferor contained in, the Operative Documents, except as provided below and Transferor
acknowledges and consents to the assumption of such agreements and obligations by Transferee;

               NOW THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows:

               Section 1.     Definitions.

             Capitalized terms used but not defined herein shall, except as such definitions
may be specifically modified in the body of this Agreement for the purposes of a particular



                                                                                        NY A354815 v4
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 108 of 161



section, paragraph or clause, have the meanings given such terms in Annex A to the Participation
Agreement.

               Section 2.      Aereements.

               (a)     Transfer and Assumption.

                 Transferor hereby sells, transfers and assigns to Transferee all of Transferor’s
right, title and interest in and to the Trust Estate, the Equipment and the Operative Documents
and Transferee hereby (A) purchases and assumes all of such right, title and interest in and to the
Trust Estate, the Equipment and the Operative Documents, (B) confirms that &om and after the
date hereof it shall be deemed a party to the each of the Operative Documents to which
Transferor is a party and (C) fiom and after the date hereof agrees to be bound by all the terms
of, and undertakes all the obligations of Transferor contained in such Operative Documents with
respect to the interest; provided that (x) Transferor’s rights to indemnification under Section 6 of
the Participation Agreement and under the Tax Indemnity Agreement and rights to Excepted
Payments and Excepted Rights to the extent relating to acts, conditions or events occurring or
existing prior to the date hereof shall be retained in full by Transferor, provided, however that the
Transferor shall have the right to direct the Trustee with respect to such rights retained by the
Transferor and that the Transferee shall be entitled to give the Trustee such instructions as are
permitted to be given by the Owner Participant under the Trust Agreement and (y) any
obligations of Transferor arising or accruing prior to the date hereof shall be retained by
Transferor and not assumed by Transferee. The right, title and interest so transferred are
hereinafter called the “Interest”.

                Transferor and Transferee hereby confirm that Transferee shall, with respect to
the Interest, be entitled to all rights and benefits and be subject to all obligations and
responsibilities of Transferor with respect to such Interest under the Operative Documents
(except as described above), and, as between Transferor and Transferee, upon consummation of
the transfer of the Interest, Transferor will be relieved of and Transferee will thereupon assume
all obligations of Transferor with respect to the Interest (except as described above).

               (b)     Representations and Warranties of Transferee.

              Transferee, for the benefit of Trustee, Trust Company, Loan Participant and
Lessee, hereby represents and warrants that:

                       (i)     Transferee is acquiring its interest in the Trust Estate, the
       Equipment and the Operative Documents for investment by it, and not with a view to any
       resale or distribution thereof, other than in compliance with, and in a manner which does
       not require registration or qualification under Applicable Law;

                      (ii)    [no broker’s or finder’s fees or commissions or advisory fees are or
       may become payable as a result of any act or failure to act on Transferee’s part, except
       such as will be paid by Transferee;]

                       (iii) no part of the h n d s to be used by Transferee to acquire the Interest
       constitute assets (within the meaning of ERISA and any applicable rules, regulations and


                                                -2-
                                                                                          NY #354815v4
Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 109 of 161



 court decisions) of an “employee benefit plan” as defined in subsection (3) of Section 3
 of ERISA or to the extent such funds constitute assets of such a plan the ownership of the
 Interest will be exempt from the prohibited transaction provisions of ERISA and Section
 4975 of the Code under the exemption provided by prohibited transaction Class
 Exemption 95-60;

                 (iv) . Transferee is a             duly organized, validly existing and
 in good standing pursuant to the laws of                        ,and has the [corporate]
 power and authority to enter into and perform its obligations under this Agreement and
 the Operative Documents to which it will become a party as a result of the execution and
 delivery of this Agreement;

                (v)     the execution, delivery and performance by Transferee of this
 Agreement and the performance by Transferee of the Operative Documents to which it
 will become a party as a result of the execution and delivery of this Agreement have been
 duly authorized by all necessary [corporate] action on the part of Transferee, do not
 require any stockholder approval, or approval or consent of any trustee or holders of any
 indebtedness or obligations of Transferee except such as have been duly obtained, and
 none of such agreements will contravene in any material respect any applicable law,
 [corporate] charter or by-law, or contravene in any material respect the provisions of, or
 constitute a material default under, any indenture, mortgage, contract or other agreement
 to which Transferee is a party or by which it may be bound or affected provided that no
 representation or warranty is made under this Section 2(b)(v) with respect to ERISA;

                  (vi)   none of the execution and delivery by Transferee of this
 Agreement, the performance by Transferee of the Operative Documents to which it will
 become a party as a result of the execution and delivery of this Agreement, or the
 consummation by Transferee of any of the transactions contemplated hereby or thereby,
 nor the performance by Transferee of the obligations hereunder or under other documents
 contemplated hereby or thereby requires the consent or approval of, the giving of notice
 to, the registration with or the taking of any other action in respect of, any federal, state or
 governmental authority or agency except such as have been obtained and, except for
 filings, if any, made pursuant to any notice reporting requirements applicable to it;

                (vii) this Agreement has been duly executed and validly delivered by
 Transferee and each of this Agreement and each of the Operative Documents to which
 Transferee will- become a party as a result of the execution and delivery of this
 Agreement constitutes the legal, valid and binding obligation of Transferee enforceable
 against Transferee in accordance with the terms hereof and thereof;

                (viii) there are no pending or, to Transferee’s knowledge, threatened
 actions or proceedings before any court or administrative agency which can reasonably
 be expected to materially adversely affect the ability of Transferee to perform its
 obligations under this Agreement or the Operative Documents to which Transferee will
 become a party as a result of the execution and delivery of this Agreement;




                                          -3-
                                                                                     NY #354815 v4
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 110 of 161



                      (ix)     on the date hereof and after giving effect to the transfer of the
       Interest contemplated by Section 2(a) hereof the Trust Estate will be free of Owner
       Participant's Liens attributable to Transferee;

                       (x)    the conveyance contemplated hereby does not violate (a) Section 5
       of the United States Securities Act of 1933, as amended, or (b) any other applicable laws
       (or create a relationship which would be in violation thereof) provided that applicable
       laws shall not include ERISA; and

                      (xi)    [Transferee is an Affiliate of the Transferor which has executed a
       Guaranty in the form of Exhibit B to the Participation Agreement] [Transferee has a
       combined capital, surplus and undivided profits of at least $75,000,000 or has a
       consolidated tangible net worth of at least $75,000,000 or is a direct or indirect
       wholly-owned subsidiary of such a Person which has executed a Guaranty in the form of
       Exhibit B to the Participation Agreement.]

              (c)     Third Party Beneficiaries.

              Transferor and Transferee hereby expressly agree that Lessee, Trust Company,
Trustee and Loan Participant are third-party beneficiaries of this Agreement.

              Section 3.     Miscellaneous.

              (a)     Notices.

              The address of Transferee, for notices and payments under the Operative
Documents, is until further notice, as follows:

              [address]
              [address]
              [address]

              @)      Governing Law.

           THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY THE
LAW OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE WITHOUT REFERENCE TO ANY CONFLICT OF LAW 'RULES
WHICH MIGHT LEAD T O THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

              (c)     Countemarts.

               This Agreement may be executed by the parties hereto in separate counterparts,
each ofwhich when so executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

              (d)     Benefit and Bindine. Effect.




                                              -4-
                                                                                      NY t1354815 v4
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 111 of 161



                The terms of this Agreement shall be binding upon, and shall inure to the benefit
of, Transferor, Transferee and their respective successors and permitted assigns.

               (e)    Entire Agreement.

               This Agreement, together with the agreements, instruments and other documents
required to be executed and delivered in connection herewith, represents the entire agreement
between Transferor and Transferee and supersedes all prior agreements and understanding of
Transferor and Transferee with respect to the subject matter covered hereby.

               (f)    Effective Date.

               This Agreement and the assignment and assumption effected hereby shall be
effective from and after the date first above written.

               (9)    Amendment.

               Neither this Agreement nor any of the terms hereof may be terminated, amended,
supplemented, waived or modified orally, but only by an instrument in writing signed by the
party against which the enforcement of the termination. amendment, supplement, waiver or
modification is sought.

               (h)    Expenses.

               All of the costs and expenses of Trust Company, Trustee, Lessee and Loan
Participant incurred in connection with the assignment and assumption effected hereby
(including, without limitation, the reasonable out-of-pocket expenses of any thereof incurred in
connection with the review, negotiation, execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby and reasonable fees and expenses of
counsel to each thereof) shall be paid promptly by Transferee upon the receipt by Transferee of
copies of invoices relating to such costs, fees and expenses.

               (i)    Certain Assurances.

                Each of Transferor and Transferee shall do, execute, achowledge and deliver, or
shall cause to be done, executed, acknowledged and delivered, all such further acts, conveyances
and assurances as any party to the Participation Agreement shall reasonably require for
accomplishing the purposes of and carrying out obligations of such party under this Agreement
and the other Operative Documents.




                                              -5-
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 112 of 161



                IN WITNESS WHEREOF, the undersigned has caused this Transferee
Assumption Agreement to be duly executed by its officer thereunto duly authorized on the day
and year first above written.

                                                 [Transferee]




                                                 By:
                                                        Name:
                                                        Title:
Agreed to and Acknowledged by
[Transferor] as of this -day of



By:
       Name:
       Title:




                                           -6-
                                                                                 NY $355815 v4
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 113 of 161



                                  Schedule A


[Lessee]

[Trustee]

[Loan Participant]
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 114 of 161



                                                                     EXHIBIT B
                                                                     TO THE
                                                                     PARTICIPATION
                                                                     AGREEMENT


                            JLETTERHEAD OF GUARANTOR1

                                  PARENT GUARANTY


                                                              Dated as of November -,    2000


[Lessee]
[Trustee]
[Loan Participant]
and the holders of the Secured
Notes from time to time

                                         JEquipment]

Ladies and Gentlemen:

               Reference is hereby made to the Participation Agreement (Amtrak Trust HS-
EDC-1) (as f7om time to time amended or supplemented, the “Participation Ameement”), dated
as of November -, 2000, among National Railroad Passenger Corporation (the          “w),
HNB Investment Corp. (“Owner Participant”), Allfirst Bank, as Indenture Trustee, Amtrak Trust
HS-EDC-1, a Delaware business trust (the “Trust”), all of the activities of which shall be
conducted by Wilmington Trust Company, a Delaware banking corporation, not in its individual
capacity, but solely as trustee for the Trust, Wilmington Trust Company, a Delaware banking
corporation, in its individual capacity, only to the extent expressly provided therein, (the
“Trustee” and “ M I ) under the Trust Agreement (Amtrak Trust HS-EDC-I) dated as of
November -, 2000 between the Trustee and Owner Participant (the “Trust Ameement”), and
Export Development Corporation, as Loan Participant. Capitalized terms used herein without
definition have the respective meanings specified in Annex A to the Participation Agreement.

                Pursuant to Section 10.1 of the Participation Agreement and in connection with
the transfer of the Interest (as defined in the Transferee Assumption Agreement dated as of the
date hereof between [Transferor], a                         (“Transferor”), and [Transferee], a
                  (“Transferee”) (the “Assumption Aweement”)) to be consummated as of the
date hereof from Transferor to Transferee, the wholly-owned subsidiary of [                   1
(“Guarantor”), and the execution by Guarantor of the guaranty of Transferee’s obligations as
contemplated by the Assumption Agreement (this “Guaranty”), Guarantor represents and
warrants to, and covenants with, Lessee, Trustee and Loan Participant, as follows:

                 1.    Ownership of Transferee. Guarantor directly or indirectly owns and holds
all of the issued and outstanding shares of capital stock of Transferee.
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 115 of 161



               2.      Additional Representations and Warranties.

                      (i)      Guarantor is a corporation duly organized and validly existing
pursuant to the laws of 1            1, and has the [corporate] power and authority to enter into
and perform this Guaranty.

                     (ii)    The execution, delivery and performance by Guarantor of this
Guaranty has been duly authorized by all necessary corporate action on the part of Guarantor,
does not require any stockholder approval, or approval or consent of any trustee or holders of
any indebtedness or obligations of Guarantor except such as have been duly obtained, and this
Guaranty will not contravene any applicable law or corporate charter or by-law, or contravene
the provisions of, or constitute a default under, any indenture, mortgage, contract or other
agreement to which Guarantor is a party or by which it may be bound or affected.

                        (iii) Neither the execution and delivery by Guarantor of this Guaranty,
nor the consummation of the transactions by Guarantor contemplated hereby, nor the
performance of the obligations hereunder or under any other documents contemplated hereby or
thereby by Guarantor requires the consent or approval of, the giving of notice to, or the
registration with, or the taking of any other action in respect of, any United States Federal, state,
or foreign governmental authority or agency except such as have been obtained and except for
routine reporting requirements applicable to it.

                      (iv)   This Guaranty has been duly executed and validly delivered by
Guarantor and constitutes the legal, valid and binding obligation of Guarantor enforceable
against Guarantor in accordance with its terms.

                     (v)    There are no pending or, to Guarantor’s knowledge, threatened
actions or proceedings before any court or administrative agency which can reasonably be
expected to materially adversely affect the consolidated financial condition, business or
operations of Guarantor, or the ability of Guarantor to perform its obligations under this
Guaranty.

                       (vi)    No broker’s or finder’s fees or commissions or advisory fees are or
may become payable in connection with this Guaranty or the Assumption Agreement or, if any
such fee is payable, such fee will be the responsibility of Guarantor.

                       (vii) On the date hereof and after giving effect to the transfer o f the
Interest under the Assumption Agreement, the Trust Estate will be free of Owner Participant’s
Liens attributable to Guarantor.

                       (viii) Guarantor has a combined capital, surplus and undivided profits of
at least $75,000,000 or has a tangible net worth of at least $75,000,000.

               3      Guaranty.      (a) Guarantor hereby unconditionally and irrevocably
guarantees, not merely as surety but as obligor:

                     (i)    the due and punctual payment of any and all sums which are
       payable by Transferee pursuant to any provision of the Assumption Agreement (and in



                                                -2-
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 116 of 161



       particular, Section 2 thereof) and the Participation Agreement, the Tax Indemnity
       Agreement and any other Operative Document assumed by Transferee pursuant to the
       Assumption Agreement (collectively, the “Guaranteed Aereements”), and

                     (ii)   the due and punctual performance of and compliance with and
       observance of all other obligations, covenants, warranties and undertakings of or
       conditions contained in or arising under the Guaranteed Agreements binding upon or
       made by Transferor and assumed by Transferee under the Assumption Agreement,

in each case, whether or not Guarantor shall have contributed funds to Lessor or Transferee, as
the case may be, for such payment or performance by Lessor or Transferee (such payments and
other obligations guaranteed hereunder hereinafter referred to as the “Obliaations”).

               (b)     Guarantor agrees that this Guaranty is an unconditional and absolute
guaranty of payment and performance (not merely enforceability or collection) and that its
undertakings hereunder are not contingent upon your bringing any action against Transferee or
resorting to any security and hereby expressly waives any claim that its undertakings hereunder
are so contingent.

               (c)      Guarantor hereby waives promptness, diligence, demand and all notices
whatsoever as to the obligations and covenants guaranteed hereby and acceptance of this
Guaranty, and, to the maximum extent permitted by applicable law, waives any other
circumstance which might otherwise constitute a defense available to, or a discharge of, the
undersigned (including, without limitation, release by any beneficiary of any other guaranty,
security or collateral in respect of any of the Obligations), and agrees that it shall not be required
to consent to, or receive any notice of, any amendment or modification of, or waiver, consent or
extension with respect to, the Guaranteed Agreements or any other Operative Document that
may be made or given as provided therein.

               (d)     Guarantor agrees to pay any costs and expenses (including reasonable fees
and disbursements of counsel) that may be paid or incurred by the beneficiaries hereof in
enforcing any rights with respect to, or collecting, any or all of the Obligations andor enforcing
any rights with respect to, or collecting against, Guarantor under this Guaranty.

                (e)    Guarantor understands and agrees that its obligations hereunder shall be
construed as continuing, absolute and unconditional without, to the maximum extent permitted
by applicable law, regard to (i) the validity, regularity or enforceability of any Operative
Document, any of the obligations or any collateral security therefor or guaranty or right of offset
with respect thereto at any time or fiom time to time held by any beneficiary hereof, (ii) any
defense, set-off or counterclaim (other than a defense of payment or performance) that may at
any time be available to or be asserted by Transferee against any beneficiary hereof or (iii) any
other circumstances whatsoever (with or without notice to or knowledge of Transferee or
Guarantor) that constitutes, or might be construed to constitute, an equitable or legal discharge of
Transferee for the Obligations, or of Guarantor under this Guaranty, in bankruptcy or in any
other instance.




                                                 -3-
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 117 of 161



                4.     Ouiet Eniownent. So long as no Lease Event of Default shall have
occurred and be continuing, Guarantor will not permit Transferee to take or cause to be taken
any action contrary to Lessee’s rights under the Lease, including, without limitation, Lessee’s
rights to possession and use of the Equipment in accordance with the terms of the Lease.

                5.      No Discharee. The obligations of Guarantor hereunder are absolute,
unconditional and irrevocable and will not be discharged by, and this Guaranty shall remain in
full force and effect notwithstanding: (a) the assignment, conveyance or other transfer by
Guarantor of any or all of its interest in or capital stock of Transferee, unless such assignment,
conveyance or transfer of all of its interest is to a transferee meeting the requirements set forth in
Section 10.1 of the Participation Agreement and otherwise complies with the requirements for a
transfer as set forth in Section 10.1 of the Participation Agreement, in which event Guarantor
shall be discharged from any and all liabilities arising hereunder (to the extent such liabilities
arise after such transfer); (b) the assignment, conveyance or other transfer by Transferee of any
or all of its interest in the Trust Estate (as defined in the Trust Agreement), unless such
assignment, conveyance or transfer of all of its interest is to a transferee meeting the
requirements set forth in Section 10.1 of the Participation Agreement and otherwise complies
with the requirements for a transfer as set forth in Section 10.1 of the Participation Agreement, in
which event Guarantor shall be discharged from any and all liabilities arising hereunder (to the
extent such liabilities arise after such transfer) unless Guarantor guarantees the obligations of the
transferee under Section 10 of the Participation Agreement; (c) the assignment, conveyance or
other transfer by Lessor of any or all of its interest in the Equipment; (d) any extension or
renewal with respect to any obligation of Transferee or Lessor under the Guaranteed
Agreements; (e) any modification of, or amendment or supplement to, any of the Guaranteed
Agreements; (f) any furnishing or acceptance of additional security or any release of any
security; (8) any waiver, consent or other action or inaction or any exercise or non-exercise of
any right, remedy or power with respect to Transferee or Lessor, or any change in the structure
of Transferee or Lessor; or (h) any insolvency, bankruptcy, reorganization, arrangement,
composition, liquidation, dissolution, or similar proceedings with respect to the Trustee or
Transferee; or any other occurrence whatsoever, except payment in full of all amounts payable
by Transferee under the Guaranteed Agreements and performance in full of all obligations of
Transferee in accordance with the terms and conditions of the Guaranteed Agreements.

               6.      Reinstatement. Guarantor agrees that this Guaranty shall be automatically
reinstated with respect to any payment made prior to any termination of the Guaranty by or on
behalf of Transferee pursuant to the Participation Agreement or the other Operative Documents
to which Transferee is a party if and to the extent that such payment is rescinded or must be
otherwise restored, whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.

               7.      No Subrogation. Notwithstanding any payment or payments made by
Guarantor hereunder or any set-off or application of funds of Guarantor by any beneficiary
hereof, Guarantor shall not be entitled to be subrogated to any of the rights of any beneficiary
hereof against Transferee or any collateral, security or guarantee or right of set-off held by any
beneficiary hereof for the payment of the Obligations, nor shall Guarantor seek or be entitled to
seek any reimbursement from Transferee in respect of payment made by Guarantor hereunder,




                                                -4-
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 118 of 161



until all amounts and performance owing to the beneficiaries hereof by Transferee on account of
the Obligations are paid and performed in full.

               8.     Severability. Any provision of this Guaranty Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

                9.     Miscellaneous. This Guaranty shall: (a) be binding upon Guarantor, its
successors and assigns; (b) inure to the benefit of, and be enforceable by, Lessee, Trustee and
Loan Participant, and their respective successors and assigns and each other holder kom time to
time of any interest in the Equipment or the Operative Documents, but shall not, and is not
intended to, create rights in any other third parties; (c) not be waived, amended or modified
without the written consent of Lessee, Trustee and the Required Note Holders; (d)BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF NEW
YORK, and (e) subject to Section 6 hereof, remain in fill force and effect until, and shall be
terminated upon (1) the paynient in full of all sums payable by Transferee, as the case may be,
under the Guaranteed Agreements, and by Guarantor hereunder, and performance in full of
Transferee, in accordance with the terms and provisions of the Guaranteed Agreements and
Guarantor in accordance with the terms of this Guaranty or (2) the date on which Transferee
shall meet the requirements set forth in Section 10.1 of the Participation Agreement without
benefit of this Guaranty; provided that Guarantor hereby covenants and agrees that if Transferee
shall at any time thereafter (while Transferee shall be Owner Participant under the Participation
Agreement) fail to meet such requirements, Guarantor shall immediately reinstate this Guaranty
or execute and deliver to the addressees of this Guaranty a guaranty substantially identical
hereto. All notices to, or requests of, demands on and other communications with Guarantor
shall be made in writing and shall be personally delivered or sent by registered or certified mail,
postage prepaid, or by telecopier or by prepaid courier service to Guarantor at:


                                                     Very truly yours,

                                                     [GUARANTOR]


                                                     By:
                                                             Name:
                                                             Title:




                                               -5-
                                                                  EXHIBIT
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 119 of 161 C
                                                                  TO THE
                                                                                       PARTICIPATION
                                                                                       AGRED4ENI

THIS GUARANTEE AGREEMENT, dated as of November 6, 2000 (as amended, modilied or
supplemented from time to time in accordance with the teniis hereof. this "Guarantee
Agreement"). between HXB Investment Corp., a Delaware corporation, as Beneficiary (the
"Beiieticiar)"). and Esport Development Corporation: a corporation established by an Act of the
Parlianient of Canada (the "Guarantor").



\\WEREAS, the Manufacturer lias agreed or will agree to sell certain locomotives and IrJinsets
(as more particularly described in the Guarantee Agreement Supplenlents hereto) (collsctively.
the "Equipment") to the French Lessor:

\\'HEREAS, the French Lessor and Amtrak l i a w entered into the French Lease whereby tlie
French Lessor lias agreed to lease the Equipment to hiitrak;

\WEREAS, h i t r a k has sold and assigied or will sell and assign to the Lessor the French
Leasehold Interest i n the Equipment pursuant to the h i t r a k Delegation and the Assignnient of
French Leasehold Interest:

\WEREAS, the Lessor 113s entered into the Participation Ageement, Trust Agreement and the
Lease with respect to tlie Equipment;

\WEREAS. Lessee has requested that the Guarantor provide a guarantee to tlie Beneficiary as
niore specifically set out herein;

WHEREAS: in order to induce tlie Beneficiary to participate i n the transactions contemplated by
tlie Participation Agreement, and to satisfy a condition thereto, the Guarantor is entering into this
Guarantee Agreement and any applicable Guarantee .4greement Supplements n i t h the
Beneficiary:

NOW, THEREFORE. in consideration of tlie premises. the fee arrangement b e t w e n the
Guarantor and the Lessee and tlie mutual covenants lierein contained. tlie panies liereto agree as
follows:

                                            ARTICLE 1

                                          DEFINITIONS

       1.1      Definitions. Capitalized temis and pluasrs used and not otherwise defined herein
shall for a11 purposes of this Guamntee Agreement, including the preceding recitals, have the
respective meaning therefore in Annex A to the Participation Agreement dated as of November
6 , 2000, among National Railroad Corporation, as Lessee, the Beneficiary, Esport Dc\dopnient
Corporation? as Loan Participant, Allfirst Bank, as Indenture Trustee and Wilniiiigton Trust
Company. as Owner Trustee (as amended, modified or supplemented, the "Participation
Agreement"), and the rules of usage set forth i n Annes A to the Participation Agreement shall
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 120 of 161
                                                 2


apply to this Guarantee Agreement. For purposes of this Guarantee Agreenient. the follo\viiiS
tenns shall have the meanings assigned respectively belo\v:

        "Debt Portion of Base Rent" as at any Rent Payment Date on or prior lo the Base Lease
Termination Date shall iiiean, i n respect of the Units delivered on any Closing Date, that pollion
of Base Rent in respect of such Units scheduled to become due and payable on such Rent
Payment Date that is equal to the principal of and accrued interest on the Secured Notes relating
to such Units scheduled to become due and payable on such Rent Payment Date.

        "Dollars". "U.S. Dollars" and "S" shall mean lawful currency of the United States.

         "Eauitv CV Amount" in respect of the Units delivered on any Closing Date. (a) as at any
 Equity CV Detemiination Date shall mean the amount equal to the product of Lessor's Cost in
 respect of such Units (including any Replacement Units) multiplied by the percentage set forth
 on Schedule I to fhe Equity Guarantee Agreement Supplement relaled lo such Units opposile
 such Equity CV Determination Dale. as such Schedule 1 is adjusted from time to time pursuant
 to Section 4.1 hereof, and (b) as at any other date. shall mean the aniount equal to the product of
 Lessor's Cost in respect of such Units multiplied by the Interpolated Percentage as of such other
 date. "Interpolated Percentage" as of any other date shall mean (I) iftlie percentage set forth on
 Schedule 1 to the applicahle Guarantee Agreement Supplement delivered on such Closing Date
 (as such Schedule I is adjusted from time to time pursuant to Section 4.1 hereon opposite the
Equity CV Determination Date nest following such other date (the followi in^ Percentaye") is
.qreater than tlie percentage set forth on Schedule I hereto (as such Schedule 1 is adjusted from
time to time pursuant to Section 4.1 hereof) opposite the Equity CV Detemiination Date next
precedins such other date (the "Preceding Percentage"), the sum of (s) the Preceding Percentage
plus (y) the absolute value of the difference between the Preceding Percentage and the Following
Percentage multiplied by a fraction, the numerator of which is the number of days from and
inc.luding the Equity CV Deterniination Date next preceding such other date to but escluding
such other date and the denominator of which is the nuniher of days from and including the
Equity CV Determination Date next preceding such other date to but escluding the Equity CV
Detemiination Date nest following such other date, (11) if the Follo\ving Percentage is less than
the Preceding Percentage, the sum of (x) the Preceding Percentage minus (y) the absolute value
of the difference between the Preceding Percentage and the Following Percentage multiplied by
a fraclion, rhe numeralor of which is the number of days from and inchding IJE E 4 y CV
Determination Date next preceding such other date to but excluding such other date and tlie
denominator of which is the nuniber of days from and inc.luding tlie Equity C\' Deterniination
Date nest preceding such other date to hut escluding the Equity CV Determination Date nest
following such other date, and (111) if the Following Percentage is equal to the Precediny
Percentage. the Precedins Percentage.

       "Eouitv C\' Determination Date" in respect of the Units delivered on any Closing Date,
shall mean each of the dates set forth on Schedule I to the applicable Guarantre .4~resnient
Supplement delivered on such Closing Date.

       "Guaranteed Aniount" shall have the meaning set forth in Section 2.2 hereof.
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 121 of 161
                                      3

       "Guarantor Pavment Date" shall have the meaning set forth in Section 3 3 a ) hereof.

       "Judernent Currencv" shall have the meaning set forth in Section 6.S hereof.

       "Lessor's Cost", i n respect of the Units delivered on any Closing Date, nieans the
amounts i n Schedule 2 to the Guarantee ASreenient Supplement delivered on such Closing Date,
as such amount may be adjusted from time. to time pursuant to Section 4.1 hereof. Any
Replacement Unit shall be deemed to have the Lessor's Cost of the Unit it replaced.

       "Participation Agreement" shall mean the Participation Agreement defined in the first
sentence of Section 1 . 1 .

       "Trieeerine Event" shall have the meaning set forth in Section 3. I hereof.

        "Unpaid Eauitv Rent Aniount" as of any Rent Payment Date on or prior to the Base
Lease Expiration Date shall mean. in respect of those Units delivered on any Closing Date, the
escess (if any) of (i) the scheduled amount of the installment of Base Rent i n respect of such
Units due on such Rent Payment Date O\'TT (ii) the sum of (s)the Debt Portion of Base Rent in
respect of such Units as at such Rent Payment Date &p          (y) the portion (if any) o f such
installment of Base Rent actually paid by Amtrak and distributed on such Rent Payment Date by
the Indenture Trustee to the Owner Trustee under Section 3.01 of the Indenture for distribution
by the Owner Trustee to the Beneficiary pursuant to the Trust Agreement.

                                          ARTICLE 2

                                      THE GUARANTEE

       ?.I     Guarantee. Subject to the terms and conditions hereinafter set forth, the
Guarantor as primary obligor and not merely as surety hereby guarantees the prompt payment to
the Beneficiary, and undertakes to make payment in accordance with the terms hereof. of the
Guaranteed Amount as such Guaranteed Amount may be varied in accordance w i t h the
provisions of Section 4 hereof.

       2.2      Coveraee of Guarantee. For all purposes of this Guarantee Agreement, the
"Guaranteed Amount" with respect to the Units delivered on any Closins Date shall mean, as at
any particular date, an arriount equal lo the sum (wittiout duplication) of the following:

       (.A)   the Equity CV .4mount for the rele\,ant Units as at such date (less any
corresponding amounts actually received by the Owner Trustee); plus

       (B)     the aggregate amount of the Unpaid Equity Rent Amount for all Rent Payment
Dates on or prior to such date for the relevant Units. plus

       (C)    interest at the Overdue Rate on any amount referred to in Sections ?.?(A) and
2.2(B) hereof not paid when due pursuant to the Lease for the period for \vhich the same shall
    Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 122 of 161



have been overdue. but i n no event shall such interest be paid for   3   period i n excess of sixty-two
(62) days after such due date.

         2.3    Binding Guarantee. The obligations of the Guarantor hereunder shall be
irrevocable, absolute and unconditional, sh311 not be subject to any counterc.laiiii. set-off.
deduction, recoupment, reduction or defense, and shall remain in full force and effect and shall
not i n any nianner be affected by reason of any illegality. unenforceability or invalidity of the
obligations hereunder or under the Lease. or any other Operative Document, any other guarantee
or other obligations? or any other circumstance or condition. including without limitation:

               (i)     any termination, amendment or modification of. or deletion .from, or
       addition or supplement to, or other change in the Lease, or any other Operative Document
       or any other instrument or agreement applicable to any of the parties to such agreements.
       or to any Unit or any part thereof. or any assignment, mortgage. refinancing or transfer of
       any thereof. or of any interest therein, or any leasins or subleasing of any Unit, or any
       furnishing or acceptance of additional security, or any release of any security. for tlie
       obligtions of the Lessee under the Lease or the other OperJtive Documents, or the
       failure of any security or the failure of any Person to perfect or maintain the perfection or
       priority of perfection of any interest i n any collateral or any discharge. disallo\\mce or
       termination of any lien or any purported lien;

              (ii)   any failure. omission or delay on the part of the Lessee. the Beneficiary.
       the Owner Trustee or any other Person to conform or comply with any iemi o r tlie Lease,
       or any other Operative Document;

               (iii)    any waiver of the payment, performance or observance of any of the
       obligations, conditions. covenants or agreements contained in the Lease, or any other
       Operative Document, or any other waiver, consent. extension. indulgence. compromise,
       settlenie~it.release or other ac.tion or inaction under or in respect of the Lease. or any
       other Operative Document, or any obligation or liability of the Lessee, the Beneficiary,
       the Oivner Trustee or any other Person under the Operative Documents, or any exercise
       or nonesercise of any right, remedy, power or privilege under or in respect of the Lease,
       or any other Operative Document or any such obligation or liability;

              (iv) any extension of h i e for payment of Rent under the Lease, or of any other
      obligation thereunder, or of the time for performance of any other obligations, covenants
      or agreements under or arising out of the Lease, or any other Operative Document or the
      extension or the renewal of any thereor;

              (v)    any taking. exchange. surrender, substitution or modification of any
      collateral security for any of the obligations of the Lessee under the Operative
      Documents. or any taking, release or amendment or waiver of or consent IO depaflure
      from any other guaranty of any of obligations of the Lessee. or any manner of application
      of the collateral, or proceeds thereof, to the Lessee's obligations under tlie Operative
      Documents, or any manner of sale or other disposition of any collateral;
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 123 of 161
                                                 5

                (vi)   any voluntary or involuntary bankruptcy. insolvency, reorganization,
        arrangement, readjustment. assignment for tlie benefit of creditors, composition. receiver-
        ship, conservatorship, custodianship, liquidation, marshaling of assets and liabilities or
        similar proceedings with respect to the Lessee, the Beneficiary, the Owner Trustee. the
        Guarantor, any other Person or any of their respectix properties or creditors. or the
        disaffirmanc.e of any of the Operative Documents i n any such proceeding or any action
        taken by any trustee or receiver or by any court in any such proceeding;

               (vii) any limitation on tlie liability or obligations of any party to tlie Operative
        Documents or any discharge, termination, cancellation, frustration. irregularity. iiwalidity
        or unenforceability. in whole or in part. of the Lease, or any other Operative Document or
        any change, impairment or suspension of any right or remedy of any party to the
        Operative Documelits;

                (viii) any defect in the title, compliance with specifications. condition, design,
       operation or fitness for use of, or any damage to or loss or destruction of, any Unit, or any
       interruption or cessation in the use of any Unit or any portion thereof by the Lessee, or
       any other Person for any reason whatsoever (including without limitation any
       governmental or military authority, or any act of God or of tlie public enemy) regardless
       of the duration thereof (even though such duration would othenvise constitute a
       frustration of the Lease: or any other Operati\:e Document), whether or not resulting from
       accident and whether or not without f3ult on the part of the Lessee;

               (is) any change, restructuring or termination of the corporate or other
       structure. or merger or consolidation of any party to the Operative Documents into or
       with any other Person or any sale, lease or other transfer of any o f the assets of any
       Person or any liquidation of any Person or any change in ownership of any Person:

               0;)  any failure by any Person to pay any fee to the Guarantor in respect of this
       Guarantee Agreement; and

               (si) any other c.ondition or circumstance which might othenvise constitute a
       legal or equitable discharge. release or defense of a surety or guarantor. or which might
       otherwise limit recourse against the Guarantor, induding, without limitation, any
       discharge. release, setoff, counterclaim. recoupment, terniination, defense or limitation
       arising out of any l a w of Canada or the United States of America or any Province or
       State thereof which would either esenipt, modify or delay the due or punctual payment
       and perforniance of the obligations of the Guarantor hereunder or the obligations of the
       Lessee under the Operative Documents.

       The obligations of the Guarantor to pay the Guaranteed Amount under this Guarantee
Agreement are due and payable on the date specified in Section 3.2 hereof, and all other aniounts
due and payable by the Guarantor hereunder are payable when due hereunder, i n each case
not~vitlistai~ding
                 that the obligations of the Lessee under the Lease. or any other Operative
Document, are not due and payable at such time.
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 124 of 161
                                      6



        In case any Operative Document sliall be terminated as a result of the rejection or
disaffimiance thereof by any trustee, receiver, liquidator, agent or other represenlative of Lessee
or any other Person or any of its property i n any assignment for the benefit of creditors or in ally
bankruptcy: insolvency, dissolution or similar proceeding: or the exercise of any of the remedies
under such Operative Document is stayed, enjoined or prohibited in any such assignment or
proceeding, the obligations of the Guarantor hereunder shall continue to the same estent as if
such Operative Document had not been so rejected or disaffirmed and as if such exercise had not
been so stayed, enjoined or prohibited. In furtherance of the foregoing, the Guarantor agrees that
nofn~iflisfanding any stay. injunction or prohibition against causing to become due and payable
any obligation of the Lessee under {he Operative Documents, or any failure of the Indenture
Trustee under the Indenture (as assignee of the Owner Tnistee) to declare the Lease in default or
demand payment of Base Rent or Termination Value under the Lease, the same niay for purposes
of this Guarantee Agreement be deemed due and payable, and the Guarantor will pay the
Guaranteed Amount and a11 other amounts due and payable by the Guarantor on and subjecf to
the ternis of this Guarantee Agreement. The Guarantor shall and does hereby waive all rights
and benefits that might accrue to it by reason of any such assiLmient or proceeding, and the
Guarantor agrees that it shall be liable for the full amount of the Guaranteed Amount and a11
other amounts due and payable by the Guarantor. irrespective of and without regard to any
niodification. limitation or discharge or liability of Lessee that may result from or in connection
with any such assignment or proceeding.

        Regardless of whether this Guarantee Agreement is terminated, this Guarantee
Agreement shall continue to be effective, or shall be automatically reinstated \vitliout any notice
or other action on the part of any Person, if at any time any payment, or any pail thereof. of any
of the Guaranteed .l~iiouiitor other amount due and payable hereunder (or any amount of Base
Rent. Temiination Value, Casualty Value, EBO Price or interest a1 the Overdue Rate previously
paid by Lessee during the period in which this Guarantee is in full force and effect and the
Beneficiary is enfitled to make a claim for payment liereunder) is avoided, rescinded or must
othenvise be returned by the Owner Trustee. the Beneficiary or any other Person upon the
insolvency. bankruptcy or reorganization of the Guarantor or any other Person, or othenvise. all
as though such payment had not been made.

        In addition, fhe Gunranfor agrees to remain liable to pay the Guaranfeed Amount that the
Lessee othenvise would be obligated to pay under the Lease or any of the other Operative
Documents, but for any illegality, unenforceability or invalidity of the obligations thereunder or
any other circumstances or condition, including, without liniitafion, those listed i n clauses (i) to
(si)of fhis Section 2.3.

         2.4      Claims Unaffected. Nothing in this Guarantee Agreement shall prohibit the
Guarantor from pursuing in separate and independent actions. any rights and remedies which the
Guarantor niay have against the Owner Tnistee i n its iiidividual capacify or as tnistee or against
the Beneficia? arising out of a breach of any provision of this Guarantee Agreement or of any
other Operative Document; pro\.ided that such rights and remedies shall not creak any defense
to. or riglit of set off against. the obligations of the Guarantor under this Guarantee Agreement.
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 125 of 161



        2.5     Claim Period. Not\vithstanding any provision herein to the contrary, the
Beneficiary may make demands hereunder from time to time automatically (without any further
notice or actipii of any kind by either Beneficiary or any other Person) at any time on or after
October 1. 2002 until the date a Release Event shall have occurred, provided that no Release
Event shall occur if at such time a Lease Default or a Lease Event of Default of the type
described i n Section l3.l(i): (ii). (vi) through (x). (sii), (xiii). (xi\,) (,xv) or (svi) of the Lease
shall have occumed and be continuing.

        For purposes oftliis Section 2.5, the follo\ving ternis have the meanings defined below.

       *'.4mrrd RcJom .4c1," means the Amtrak Reforni and Accountability Act . o f 1997
(Pub. L. No. 105-135 (Dec. 2, 1997)).

        *..4mrmk Refornr CororciT' means the independent c o n i m i ~ ~ i ocreated
                                                                             n      under Section 203
of the Amtrak Reforni Act.

        "Ctwrjicd fi7blc" has the meaning specified i n Aruies A to the Participation Agreement.

       "Fis'isarl l'cor" nieans the 1 2-month accounting period from and including October 1 of
any calendar year through to and including September 30 ofthe following calendar year.

        "hloocfi?k'' means Moody's Investors Service, Inc., and its successors and assigns, and, if
Moody's Investors Servic.e, Inc. and its successors and assigns no longer issues securities ratings,
the term "Moody's" shall include at the option of Amtrak, any other Person that issues
internationally accepted securities ratings designated by Anitrak i n a written notice to the Owner
Participant and reasonably acceptable to the Owner Participant, and. upon the inclusion in this
definition of such other Person, each reference in this Agreement to a rating issued by Moody's
shall be deemed automatically replaced with a refe.rence to the comparable rJting issued by such
Person.

             "Releclsc Ei.rtrr" means the earliest to occur of either of the following events: ( i ) at any
time after September 30, 2002 and before Dec.ember 31, 2002 (but only with respecr to
demonstrating self-sufficiency as of September 30, 2002) and thereafter, at any time after
September 30, 2005, Amtrak (a) has been rated at least BBB- by S&P and at least Baal by
Moody's for the immediately preceding 36 consecutive months ( i n each case so long as there has
been no negative credit watch or negative outluok for such 36-month period) and (b) has been
Self-Sufficient for the immediately preceding 36 consecutive months. and (,ii) at any time after
September 30, 2002 and before December 31. 2002 (but only with respect to demonstrating self-
sufficiency as o f September 30, 2002) and thereafter, at any time after September 30, 2005
Anitr~k(a) is rated at least A+ by SGrP and at least A I by Moody's (in each case with no
negative credit \vatch or negative outlook ) and (b) is Self-Sufficient; provided that in no event
~ 1 1 ~ 1a 1 Release Event occur at any time if (x) on September 30, 2002, Anitrak is rated at or below
BBB- by SGrP or at or below Baa3 by Moody's, or is not, as at such date, Self Sufficient or (y)
Amtrak has not delivered the financials as required under Section 8(i) of the Participation
Agreement and the delivery of the certificate (and all attachments) as required under
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 126 of 161
                                                   S


 Section S(viii) of fhe Participation Agreenienf arid such other inforniation as the Owner
 Participant shall have requested to independentlv verify such Self Sufficiency.
         “ S & F means Standard & Poor‘s Ratings Group. a division of The klcGra\v-Hill
 Companies, Inc.. and its successor and assigns and i f Standard & Poor’s Ratings Group and its
 successor and assigns no longer issues securities ratings. tlie terni “S&P” shall include. at the
 option of .&tntrak: any other Person that issues internationally accepted securities ratings
 designated by .4rntrak in a’writteii notice to the Owner Participant and reasonably acceptable to
 the Owner Participant and, upon the inclusion in this definition of such other Person, each
 reference in this Agreement to a rating issued by S&P shall be deemed automatically replaced
 with a reference to the coniparable rating issued by such Person.

         “Srl/-Si![jcit./it” means, at any date of determination, that (i) the Amtrak Reforni Council
 has made (on or prior to such date of deterniinationj a finding under Section 203 of the Atiitrak
 Reforni Act that (a) .&tiitrak’s business performance meets the financial g o d s set forth in
 Section 141Ol(d) ofTitle 49 Llnited States Code and (bj Amtrak will not require operating grant
 fiinds or ofher operating subsidies (or any similar funds or subsidies by any name or designation
 whatsoever that are intended to subsidize Anitrak for its operating costs) from The United States
 of America for Fiscal Year 2002 (or any Fiscal Year thereafter), (ii) Anitrak has not requested
 operating grant funds or other operating subsidies (or any similar fiinds or subsidies by any name
or designation \\.hatsoever that are intended to subsidize Anitrak for its operating costs) from The
 United States of America (or any State thereof, any municipality or other local governmental
body, or any agency of any thereot) at any time during the preceding 12 consecuti\:e months
(excluding operating subsidies specilically designated to fund tax liabilities under Section 322 1
of the Code that are more than the amount needed for the benefit of individuals ivho retire from
Anitrak and for their beneficiaries and operating subsidies granted to .Anitrak by any State ofThe
United States of Anierica. any municipality or other local govenimental body or any agency of
any thereof, to maintain a particular rail senice in lieu of terniination or reduction of such
service) arid (iii) commencing no earlier tlian Fiscal Year 2002, the line itern titled “Test for Self
Sufficiency“ set forth i n each Certified Table delivered by h i t r a k pursuant to Section S(viii) of
the Participation Agreement prepared for tlie period ending on such date of determination is
equal to or greater than $0, provided that the requirement set forth in this clause (iii) shall not be
have been met unless (w)the calculation and composition of each line item included in each
Certified Table for such fiscal year has been calculated or determined on a basis consistent with
(including methodology, accounting principles and categories) the calculation made for. and the
compositions of such items in, Amtrak’s Fiscal Years 1999 through 2002 (or any Fiscal Year
thereafter, as applicable)! as set forth in such Certilied Table, (xj the numbers set forth in each
Certified Table rellect and are otherwise comprised ofnunibers set forth in the G . A V financials.
(y) the line item titled “ G A M Revenues” i n each Certified Table includes only the net gain
received from the sale of an asset under a sale and leaseback transaction which Amtrak records
as a deferred credit on its balance sheet, and such credit is amortized into inconie over tlie terni
of the leaseback and (z) for purposes of calculating the line item titled “ G A M Revenues” in
each Certified Table, commercial revenues for Fiscal Year ZOO0 do not exceed S73.700,000,
coinmercial revenues for Fiscal Year 2001 do not exceed S77,OOO.OOO and coinmercial revenues
for Fiscal Year 2002 do not exceed SSS.OOO.000. For the avoidance of doubt, the ternis
.I
 operating grant funds” and “operating subsidies” do not include capital grant funds or capital
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 127 of 161
                                      9


subsidies from The United States Federal Government or any capital grant funds or capital
subsidies from any State thereof! any municipality or other local go\wnmental body. or any
agency of any thereof.

        1.6     Reinstatement after Release Date. If after the date of any Release Event, there
shall be required a restatement of any of the financials or components thereof that has (or would
have) the effect of restating any line item or conlponent thereof of any Certified Table on which
the determination of a Release Event was made, and if no Release Event would have occurred
had such Certified Table reflected such restatement, this Guarantee Agreement shall be
reinstated automatically, without any notice or other action on the part of any Person, a11 as
though such Guarantee Agreement had never ceased to be effective.

                                             ARTICLE 3

                         PAYMENT OF THE GUARANTEED AVOUNT

         3.1     Trieeerinc Events. I f an E\:ent of Default as set out i n Section 13.1 (vi), (vii).
(viiij, (is), or (s) of the Lease has occurred prior to October 1 , 2002 or the Lease has been
terniinated prior to October 1 , 1002, this Guarantee shall automatically terniinate, it being
understood and agreed that any demand for payment hereunder can be made only after October
I . 2002. For all purposes of this Guarantee Agreement, each of the follo\ring events shall be a
"Triggering Event":

        (A)    any Lease Event of Default resulting from a failure to pay Base Rent, Terniination
Value or Casualty Value (or amount measured by reference thereto). which shall have occurred
and be continuing (whether or not such Lease Event of Default has been waived (unless such
Lease Event of Dehult has been waived with the written consent of the Beneficiary) or any
failure by Lessee to pay any installment of EBO Price payable under the Lease after the EBO
Date): or

        (B)    within five Business Days after the scheduled due date of any payment of Base
Rent, Terniination Value? Casualty Value (or amount measured by reference thereto) or EBO
Price, the Owner Trustee shall not have received from the Indenture Trustee for distribution by
the Owner Trustee to the Beneficiary pursuant to the Trust Agreement. the portion of any such
payment which, absent the occurrence of a Default or Event of Default under the Indenture,
would be distributable to the Owner Trustee; or

        (C)    any Lease Event of Default specified in Section 13.1 (iv) (but only i n respect of
Lessee's representation in Section 4.1 (six) of the Panicipation Agreement), (v) (but only in
respect of Lesser's obliptions set forth in Section 12.1 of the Lease), (vi), (vii): (viii). (is),(s)or
(si) of the Lease shall have occurred (whether or not such Lease Event of Default has been
waived): or

       (D)    the Secured Notes shall have been declared due and payable pursuant to the
Indenture as the result of a Lease Event of Default, or the Indenture Trustee or the Owner
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 128 of 161
                                     IO


Trustee shall have initiated the exercise of any other material remedies under the Indenture or the
Lease.

         3.2    Demand on the Guarantor. Aher the occurrence and during the continuance of a
Triggering Event the Beneficiary may make a single demand for payment on the Guarantor
under this Guarantee Agreement (it being agreed that a demand for payment that is deemed
withdrawn or not to have been made under this Section 3.2 shall not be deemed a demand
hereunder); provided, however, that i n the event of a Lease Event of Default resulting from a
failure of Lessee to timely pay Base Rent, Guarantor may within 5 Business Days of such Event
of Default, pay the Beneficiary the Unpaid Equity Rent Amount in respect of such Unit. Any
such payment by Guarantor shall be deemed to remedy any Lease Event of Default to the same
extent that like performance by Lessee itself would have remedied such Lease Event of Default
(but any such payment shall not relieve Lessee of its duty to pay all Rent pursuant to the Lease).
If, on the basis specified in the preceding sentence, such Lease Event of Default shall have been
remedied and provided Guarantor or Beneficiary shall have cured the corresponding Indenture
Event of Default (if any) in accordance with Section 4.03 of the Indenture then any demand for
payment pursuant to this Guarantee Agreement, based upon such Lease Event of Default, shall
be deemed rescinded, and Guarantor shall be subrogated to the rights of Owner Participant to
receive such Unpaid Base Rent Amount in respect of such Unit from Lessee (and the payment of
interest on account of such Rent being overdue), and shall be e.ntitled. so long as no other Lease
Event of Default shall have occurred or would result therefrom, to received such payment upon
receipt thereof by Owner Trustee. Guarantor may exercise such cure right described in the
preceding sentence at any time until two years and one day prior to tlie Base Lease Termination
Date; provided however, that the number of cure rights available under this Section 3.2 shall not
exceed the number of cure rights under the Indenture. Any demand on tlie Guarantor must (a) be
made on the Guarantor at the address referred to in Section 6.2 hereof, (b) be made only by the
Beneficiary and (c) identify the Guarantor Payment Date. If a demand for payment hereunder
does not conforni to the requirements of Section 3.2 hereof, the Beneficiary may attempt to
correct any such non-conforming demand for payment (and any such non-conforming demand
for payment will be deemed never to have been made).
        3.3      Payment by the Guarantor. (a) After the Beneficiary has made a demand on the
Guarantor for payment in accordance with Section 3.2 hereof (which shall not have been deemed
withdrawn pursuant to Section 3.2 hereof), the Guarantor will, on the payment date specified in
such demand (the "Guarantor Payment Date", which Guarantor Payment Date shall not be less
than five ( 5 ) Business Days following the date such demand is delivered or received by EDC at
the address specified in Section 6.2), pay to the Beneficiary in Dollars, in ininiediately available
funds, the Guaranteed Amount as at such Guarantor Payment Date, receipt thereof to be
promptly acknowledged by the Beneficiary.

       (b)     In addition, the Guarantor shall pay interest at the Overdue Rate, on demand of
the Beneficiary, in Dollars on any part of the Guaranteed Aniount and any other amount due
hereunder not paid when due until the same shall have been paid i n full.

      (c)   Payments to be made by the Guarantor under this Guarantee Agreement shall be
made lo the Beneficiary at the Beneficiary's account identified in Section 13.2 of the
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 129 of 161
                                     I1


Participation A_ereenient, or to suc.11 other account of the Beneficiary (wliicli account slid1 be iii
tlie United States) requested in a notice by the Beneficiary to the Guarantor at least five ( 5 )
Business Days prior to the date a payment by the Guarantor is due hereunder.

       3.4 Subrocation Ridits after Payment bv the. Guarantor. (a) Upon payment in full of
the Guaranteed Amount in respect of any Unit or Units and all other aniounts due and payable by
the Guarantor under this Guarantee Agreement:

                (i)     the Guarantor shall be subrogated to the full extent of such Guaranteed
       Amount payment made by it, together with interest on the unrec.overed portion thereof at
       the Overdue Rate from tlie date of payment of the Guaranteed Amount until the same is
       recovered. to the rights of the Beneficiary under the Operative Documents with respect
       to such Unit or Units(other than with respect to Esceptional Payments) and the
       Beneficiary shall cause the Owner Trustee to assign to EDC a11 of its rights, title and
       interest i n and to such Unit or Units and tlie Operative Documents with respect to such
       Unit or Units other than Excepted Payments (including. without limitation: the Owner
       Participant's rights with respect to the directing the Owner Trustee and the Trust
       Company with respect to the Equipment and tlie Operative Docunients) and, without
       limiting tlie generality of the foregoing. shall be entitled, subject to the Indenture. to
       pursue a11 remedies available to it with respect to such subrogated rights and to receive
       for its own account payments from any proceeds received by the Indenture. Trustee from
       any sale: lease or description of the Equipment, the lease and the other property of tlie
       Trust Estate; it being agreed and understood, however, that any amounts realized by the
       Guarantor pursuant to subrogation rights granted hereunder that are attributable to any
       sale or disposition of the Units then covered by the Lease sliall be applied pari passu (a)
       to tlie payment of any accrued and unpaid amounts of the type referred to in clauses (i),
       (iv): (vi) and (viii) of the definition of "Excepted Payments" that are payable to the
       Beneficiary or the Owner Trustee in its individual capacity under the Operative
       Documents and (b) to the payment of any corresponding amounts owed to the Guarantor
       after it has been subrogated to the rishts of tlie Beneficiary pursuant to this Section;

               (iij   the Beneficiary agrees that at any time and from time to time upon
       payment of the Guaranteed Aniount and all other aniounts due and payable by the
       Guarantor as aforesaid, upon the written request, and at tlie espense, of the Guarantor. to
       promptly and duly esecute and deliver any and all such fiirther instn~ments and
       documents and take such action as may be required in order to obtain tlie full benefits of
       the subrogation rights contained herein and by action of law; and

                (iii) i n furtherance o f Section 3.4(i:) hereof, upon the Guarantor's payment
       under this Guarantee Agreement of the Guaranteed Amount and all other aniounts due
       and payable as aforesaid, the Beneficiary shall hold in trust for the Guarantor and forward
       promptly to the Guarantor any payment which tlie Beneficiary receives subsequent to
       such payment by the Guarantor from a party other than the Guarantor to which Guarantor
       is entitled by reason of such subrogation or assignment.
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 130 of 161



        3.5      Canadian Taxes. (a) Payments by the Guarantor under this Guarantee Agreement
to any Person will be made free and clear of and without deduction or withholding for or on
accouiit of a11 present or future taxes imposed by Canada or any province thereof or by any
taxing authority thereof or therein (other than taxes which are imposed i n Canada on the basis o f
net tasable income), unless such deduction or withholding is required by law. 111 the event that
any payment by the Guarantor under this Guarantee Agreement to any Person is subject to the
deduction or \\~ithlioldingfor or on account of taxes imposed by Canada or any province thereof
or by any taxing authority thereof or therein (other than taxes which are imposed in Canada on
the basis of net taxable income), the Guarantor will remit to the appropriate taxing authority the
full amount of all such taxes required to be deducted or withheld and shall proniptly provide an
official receipt issued by such taxing authority showing payment thereof and pay such additional
amounts as may be necessary in order that the net amounts received by such Person after all such
deductions or withholdings. including in respec.t of the payments of such additional amounts.
shall equal on an after-tax basis the amount that would have been received for tlie relevant
payment in the absence of such deductions or withholdings. If any taxes required to be deducted
or withheld are not so remitted when due or if required receipts or other docunientay evidence
are not furnished with respect to such remittance, the Guarantor shall indemnify the Beneficiary
and each of them for any incremental taxes, interest or penalties that may become payable by any
of them as a result of any such failure.

       (b)     The Guarantor’s obligations under this Section 3.5 shall sun.ive any termination
of this Guarantee Agreement and the payment of a11 amounts payable under the other provisions
of this Guar3nte.e Agreement.

        3.6     -.       The Guarantor hereby waives diligence, presentment. protest. any right
of set-off and any requirement that the Beneficiary exhaust any right or take any action against or
-
eive notice to the Lessee or tlie Guarantor or any other Person? escept for any demand for
paynient to tlie Guarantor expressly required under Section 3.2 of this Gumntee Agreement.

        3.7    Termination. Escept for (i) any obligations of the Guarantor set for111 in Section
3.3 hereof. based on a demand for the Guaranteed Amount with respect to the Units covered by
by a Guarantee Agreement Supplement delivered prior to the Termination Date with respect to
such Units and (ii) obligations.provided in the penultirnate paragraph of Section 2.3 and in
Section 3.5 hereof. tlie obligations hereunder shall terniinate on the occurrence of the earliest of
the follo\ving (the “Termination Date”):

               (a)    f i l l and final payment o f the Guaranteed Amount and all other amounts
               payable hereunder;

               (b)     the occurrence of a Release Event unless a Lease Event of Default as set
               out in Section 2.5 hereof or a Triggering Event has occurred and is continuing as
               of such date: or

               (c)    the Base Lease Termination Date.
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 131 of 161
                                     13


                                           ARTICLE I

                          Uh73ERT.WNGS OF THE BEXEFICIARY

       4. I    Adiustnients. (a) Schedule 1 to the applicable Guarantee Agreement Supplement
shall be appropriately adjusted from time to time by the Benefic.iary to reflect any adjustments to
Lessor's Cost, Rent Factors, EBO Price, Casualty Value Factors or Termination Value Factors
pursuant to Section 16 of the Participation Agreement. Promptly following any such adjustment.
the Beneficiary shall deliver to the Guarantor a substitute Schedule 1 reflecting any such
adjustments. Promptly following any event referred to i n the second sentence of this Section 4.1
or the delivery of such substitute Sc.hedule I , the Guarantor and the Beneficiary shall enter into
an amendment to the applicable Guarantee Agreement Supplement to reflect the change i n
Lessor's Cost or the substitute Schedule 1, as the case may be, provided that in no event shall the
adjustment to Lessor's Cost or Schedule 1 exceed two (2) per cent.

                 (b)     The Beneficiary shall take all action and steps necessary or required to
ensure that there are no Owner Participant Liens attributable to it and existing at the time of tlie
transfer of title to the Equipmen[ to the Guarantor, provided any breach ofthis covenant shall not
affect in any way the Guarantor's obliytions under Article I1 or Article I l l hereof, including
creatin: any defense or offset to any such obliyations.


                                           ARTICLE 5

     REPRESENTATIONS AND COVENANTS OF THE GUARANTOIUBENEFICIARY

       5.1,    Guarantor's Reoresentations and Warranties. The Guarantor hereby represents
and warrants to the Beneficiary as follows:

              (a)     The Guarantor is a corporation established by an Act of the Parliament of
       Canada, has been duly organized and is validly existing and in good standing under the
       laws of Canada, is an agent of Her Majesty in right of Canada ("Canada") for all
       purposes, and has full power, corporate and otherwise, and authority to enter into and
       perform its obligations under this Guarantee. Agreement.

               (b)    The execution and delivery by tlie Guarantor of. and the performance by
       the Guarantor of its obligations under, this Guarantee Agreement have been duly
       authorized by all necessary corporate action on the part of the Guarantor, and (assuming
       the due authorization, execution and delivery by the Beneficiary) h i s Guarantee
       Agreement constitutes a legal, valid and binding obligation of tlie Gucirantor enforceable
       against the Guarantor i n accordance with its ternis.

               (c)    This Guarantee Agreement and the obligations of the Guarantor hereunder
       are and shall be construed as a conimercial activity.
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 132 of 161
                                                  14


                (d)    The 1999 annual audited financial statements of the Guarantor are
        complete, accurate and fairly represent the financial condition of the Guarantor as of the
        date thereof and the period covered thereby and show a11 material indebtedness and other
        indebtedness of the Guarantor direct or indirect.

                (e)       Neither the execution or delivery by the Guarantor of this Guarantee
        Agreement nor the performance by the Guarantor of its obligations hereunder:
        ( I ) conflicts or will conflict with or violate in any respect any currently existing law or
        governmental regulation or any judgment or order or any judicial or administrative order
        or decree applicable to or binding upon the Guarantor or any of its properties.
        (2) conflicts or will conflict with or violate the articles of incorporation or by-laws of the
        Guarantor, (3) conflicts or will conflict with. or contravene, violate or resull in breach of,
        any indenture. mortgage, loan agreement or any other agreement or instrument to which
        the Guarantor is a party or by which any of its properties is bound, (4)requires or will
        require, on the part of fhe Guarantor, the consent or approval of, the giving o f nolice to,
        the registration with or the taking of any other action i n respect of any govenmiental or
        public. conimission. board, authority or agency, or (5) requires or will require the consent
        or approval of its shareholders or any tnistee or holders of any currently existing
        indebtedness or obligtions of the Guarmtor.

                (0      The obligations of the Guarantor under this Guarantee Agreement constitute
        direct, general, unconditional, unsubordinated and unsecured obligations of the Guarantor
        and as such constitute direct general unconditional. unsubordinated and unsecured
        obligations of Canada.

                 (g)     Under the laws of Canada and the Provinces thereof, the Guarantor is not
        entitled to claim any sovereign or other similar inmiunity fro111 suit in its o\vn courts.

               (11)    There are no actions, suits or proceedings pending. or to the best
       knowledge of the Guarantor, threatened before any c.ourt or by or before any other
       federal. state or local g o \ ~ e m i e n tor public conimissio~i.hoard, authority or agency, or
       any arbitrator, domestic or foreign, which can rensonably by espected to have a
       materially adverse effect.on the Guarantor's ability to perfomi its obligations under this
       Guarantee Agreement or nhich call into question the validity of this Guarantee
       Agreement.

               (i)    The Guarantor is fully aware of the terms and conditions of the
       Participation Agreement. the Lease and the other Operative Documents.

       5.2 Certain Covenants of the Guarantor. The Guarantor shall (a) deliver to the
Beneficiary its annual report when so requested by the Beneficiary and such other financial
infomiation as niay be reasonably requested by the Beneficiary relating to the transactions
contemplated by this Guarantee Agreement. and (b) promptly. and in any event within five
Business Days, notify the Beneficiary if any action is taken that could result i n the obligations of
the Guarantor hereunder ccasing to constitute obligations of Canada.
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 133 of 161
                                                 IS


                                           ARTICLE 6

                                       lvfISCELL.AhT=OUS

      6.1  Proper Law. THIS GUARANTEE AGREEMENT HAS BEEN EXECUTED
AND DELI\’E.RED IN OTTAWA. C.4NADA AND SHALL BE DEEMED TO BE MADE
UNDER AND SHALL BE GO\’ERiiED BY AND CONSTRUED IN ACCORDANCE
\VITH THE LA\\S OF THE PROVINCE OF ONTAFUO AND THE FEDERAL LA\\’S
OF CANADA APPLICABLE THEREIN.

        6.2      Notices. Unless othenvise expressly specified or pemiitted by (he ternis hereof,
notices and other coniniiinications required or permitted to be given or made under the ternis
hereof shall he in writing. .Any such communication or notice shall he deemed lo have be.en duly
made or given (i) \vheri delivered personally. (ii) in the case of inail or courier delivery, upon
receipt, refitsal of deli\.ery or return for failure of the intended recipient to retrieve such
coniiiiunicatioii or ( i i i ) in tlie case of transmission by facsimile. upon telephone and retuni
facsimile confimiation of receipt and, in each case, if addressed to the intended recipient as
follo\\~s(subject to the next sentence ofthis Section 6.2):

               Name of Party                  Address

               Beneficia?                    HhB Investment Corporation
                                             c/o Philip Morris Capital Corporation
                                             200 Stamford Place. Suite 400
                                             Stamford, Connecticut 06902
                                             Attention: Jolui J. Mulligan, VP Portfolio
                                             Facsimile No.: (911) 335-5297

               with a copy to:               The General Counsel
                                             Facsimile No.: (914) 335-SZ56

               Guarantor                     Export Development Corporation
                                             15 1 O C o m o r Street
                                             Otta\va, Canada KIA IK3
                                             Attention: Loans Operations
                                             Facsimile h’o.:(613) 59s-2511

Each party hereto may from time lo tinie designate by notice in writing to the other parties hereto
a different address for comniunications and notices.

        6.3    Further Assurances. The Guarantor agrees that at any time and from time to time
and the Beneliciary agrees at any time and from time to time after the payment of the Guaranteed
Amount, upon the written request and at the expense of the other party hereto, it will promptly
and duly esecute and deliwr any and a11 such further instruments and documents and take such
action as may reasonably be requested by such other party in order lo obtain tlie full benefits of
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 134 of 161
                                                 16


the agreements contained herein, including executing and delivering such instruments and
assurances as may be reasonably necessary or advisable to confirm or evidence the rights
liereunder of the Beneficiary or any successor. transferee or assignee to or of the Beneficiary.

        6.4      Amendments; Succ.essors and Assiens. .Any provision of this Guarantee
Agreement niay be modified or waived only by an instrument or instruments i n writing signed by
the Guarantor and tlie Beneficiary. The Guarantor shall not assign its obligations liereunder
without fhe prior written consent of the Beneficiary? provided that such obligations may be
assigned to a successor of the Guarantor or any department or agency of Her h4ajesty tlic Queen
 in Right of Canada without fhe prior consent of the Beneficiary if (and only if) prior to and as a
condition to any such transfer, ( 1 ) the assignee shall have delivered to the Beneficiary an
agreement satisfactory in form and substance to the Beneficiary pursuant to which such assignee
unconditionally and expressly assumes a11 of the liabilities and obligafions of the Guarantor
hereunder and such obligations continue to constitute tlie direct, general, unconditional.
unsubordinafed and unsecured obligations of Canada, and (2) the Beneficiary shall have
received a favorable opinion in forni and substance and from counsel satisfactory to the
Beneficiary as to the due authorization. execution, delivery and enforceability of tlie agreement
referred to in clause ( 1 ) and as to such other matters as tlie Beneficiary may reasonably request.
The Beneficiary shall not assign or othen\~isetransfer without the prior written consent of the
Guarantor (a) the right to make demand for payment on. and receive payment from. the
Guarantor in accordance with the provisions of Section 3.2 hereof. or (b) any of its other rights.
duties or responsibilities under this Guarantee Agreement, provided that such rights, duties or
obligations referred to i n clauses (a) and (b) niay be assigned or otherwise trmisferred to any
transferee of all or a part of the Beneficiary's rights under tlie other Operative Documents so long
as such assignment or transfer complies with the terms of Section 10.1 of the Participation
Agreement. This Guarantee Agreement shall be binding upon and inure to tlie benefit of the
parties herefo and their respective successors and permitted assigns.

        6.5    Countemarts.       This Guarantee Ayreement may be executed i n separate
counterparts. each of which when so executed shall be deemed to be a n original and all of which
taken together shall constitute one and tlie same agreement.

        6.6     Submission to Jurisdiction. Each of the Guarantor and tlie Beneficiary agrees that
any legal action or proceeding with respect to this Guarantee Agreement. or 10 enforce any
judgment obtained against it in respect of any of the foregoing (a certified or exemplified copy of
which judgment shall be conclusive evidence of the fact and of tlie amount of any indebtedness
therein described), may be brought in the Courts of the Province of Ontario, Canada. and by the
execution and delivery of this Guarantee .4greement, each sucli Person irrevocably consents and
submits lo the non-exclusive jurisdiction of each such court, ackrioivledges its competence and
irrevocably agrees to be bound by a final judgment of such court. Each such Person irrevocably
waives, to tlie fullest extent permitted by applicable law, any objection ivliicli i t niay no\v or
hereafter have to the laying of the venue of any such proceeding broueht in such court and any
claim that any suc11 proceeding brought in such coun has been brought i n an inconvenient forum.
Each such Person hereby further irrevocably consents to the senice of process in any such action
or proceeding by United States or Canadian rezistered or certified i m i l , postaee prepaid, to such
Person 31 the address for notices to such Person provided pursuant to Section 6.2 hereof,
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 135 of 161
                                      17

Nothing herein shall affect the right of any party hereto to bring any action or proceeding against
the other party hereto or their property i n tlie courts of other jurisdictions. either initially or to
enforce a judgment.

     6.7 \\'aiver of Jurv Trial. E.4CH OF THE GUARANTOR A S D THE
BENEFICIARY HEREBY IRREVOCABLY \\'AWES, TO THE FULLEST ESTENT
PERRIITTED BY APPLICABLE LAW, A N Y AND ALL RIGHT T O TRIAL BY JURY
OR RIGHT TO REQUEST A TRIAL BY JURY IN ANY LEGAL PROCEEDING
AMSING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

        6,s    Pavment Currency. (a) The Guarantor agrees that the payment obligations of the
Guarantor hereunder will be paid in U.S. Dollars in immediately available funds. The Guarantor
acknowledges that this is an international transaction and therefore payment in U.S. Dollars is of
the essence and U.S. Dollars shall be the currency ofaccount and payment in all events.

               (b)    If, for the purposes of obtaining judgment in, or enforcing the judgment
       of. any court. it is necessary to convert a sun1 due hereunder in Dollars into another
       currency (the "Judgment Currency"), the rate of exchange used shall be thnt at ivhicli i n
       accordance with nornial banking procedures the Beneliciary could purchase freely
       transferable Dollars in New York or Toronto with the Judgment Currency on the
       Business Day preceding that on which payment is made.

               (c)     The obligation of the Guarantor in respect of any sum due from i t to the
       Beneficiary hereunder shall, not\vithstanding any judgment or order of enforcement in
       such Judgment Currency, be discharged only to the extent that on the Business Day
       following receipt by the Beneficiary of any sun1 adjudged to be so due in the Judgment
       Currency, lhe Beneficiary may in accordance with normal banking procedures purchase
       freely transferable Dollars in New York or Toronto with the Judgment Currency: if the
       aniount of the Dollars so purchased minus the amount of any commissions or other
       expenses incurred by the Beneficiary in connection with such purchase are less than the
       sun1 originally due to the Beneficiary in Dollars, the Guarantor agrees, as a separate
       obligation and notwithstanding any such judgment or order o f enforcement, to indemnify
       the Beneficiary against such loss attributable to any of its obligations hereunder, and if
       the amount of the Dollars so purchased minus the amount of any commissions or other
       expenses incurred by the Beneficiary in connection with such purchase exceed the sum
       originally due to the Beneficiary in Dollars, the Beneficiary shall remit to the Guarantor
       such excess. Any additional amount due from h e Guarantor under this Section 6.S will
       be due as a separate debt and shall not be affected by judgment or order of enforcement
       being obtained for any other sums due under or in respect of this Guarantee .Ayresinent.

       6.9 Certain Exnenses. Each of the Guarantor and, except as provided i n Sections 3.5
and 6.S hereof or in the following sentences of this Section 6.9,the Beneficiary shall pay its own
costs and espenses incurred in connection with the payment of the Guaranteed .4mount. A s
between the Guarantor and tlie Beneficiary, the Guarantor shall be responsible for payment of
any sales, lransfer or other taxes associated with the Guarantor's rights of subrogation
     Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 136 of 161
                                     IS


contemplated by this Guarantee Agreement. The Guarantor s1i:iIl reimburse the Beneficiary on
deniand for any and all costs and expenses (including reasonable fees and disbursements of leg31
counsel) paid or incurred by the Beneficilly i n enforcing any of its n$ts under this Guarantee
Ageenlent.

        6.10 Severability. If any teniis or provisions of this Guarantee ASreerrient or
application thereof to any Person or circumstance shall to any extent be invalid or unenforceable,
the remainder of this Guarantee Agreement, or the application of such temis or provisions to
Persons or circuinstances other than those as to \vhich i t is invalid or unenforceable: sh311 not be
afl'ected thereby. and each tern1 and provision of this Guarantee Agreement shall be valid and
enforceable to the fullest extent pemiitted by law.

        6.1 1 Entire Ageement. This Guaranree A p e m e t i t . together with any and a11
applicable Guarantee Agreement Suppleinents constitute the entire agrement between the
parties hereto with respect to the subject matter hereof and supersedes in their entirety a11 prior
agreements between the parties with respect to the subject matter hereof.

IN WITNESS \\;HEREOF, the parties hereto have caused this Guarantee Agrement lo be duly
executed and delivered as of the date first above written.


       ESPORT DE\'ELOPMENT CORPORATION
    Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 137 of 161



                          ESHlBlT .4 to EDC Guarantee Agreement


                    GUARANTEE AGREEMENT SUPPLEMENT NO. -

This Guarantee Agreement Supplement No. - dated                     , 200- (this “Guarantee
Agreement Supplement“) between Owner Participant, as Beneficiary (“Beneficiary”) and Expori
Development Corporation, a corporation established by an Act of the Parliament of Canada
(“Guarantor”). Unless otherwise provided herein, capitalized ternis used in this Guarantee
Agreement Supplement shall have the meanings set forth in the Guarantee Agreement d!ted as of
November 6. 2000 (“Guarantee Agreement”) between Beneficiary and Guarantor.

1. The Equity CV Aniount applicable for each Unit is set forth on Schedule 1 hereto.

2. The LJnits covered by this Guarantee Agreement Supplement are described on Schedule 2
   hereto.

3 . The Lessor’s Cost for each Unit covered by this Guarantee .4greenient Supplement is set
    forth on Schedule 2 hereto. The total aggregate original Lessor’s Cost for a11 Units covered
    by this Guarantee Agreement Supplement is.-S

For purposed of Section 3.7 of the Guarantee Agreement the Expiry Date w i t h respect to the
Units covered by this Guarantee Agreement Supplement is -.

This Guarantee Ageenlent Supplement may be executed in separate counterparis, each of \rhich
when so executed sliall be deemed to be an original and all of which taken together shall
constitute one and the sanie Agreement.

All of the terms and provisions of the Guarantee Ageement are hereby incorporated by reference
i n this Guarantee Agreement Supplement to the sanie extent as if fully set forth herein.

THIS GUARANTEE AGREEMENT SUPPLEMENT HAS BEEN EXECUTED AND
DELIVERED IN OTTAWA, C.4NADA AND SHALL BE DEEMED TO BE MADE UNDER
Ah’D SHALL BE GOVERh’ED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE PROVmCE OF ONT.AF3O AND THE FEDER4L LAWS OF CANADA
MPLICAI3LE THEREN.
    Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 138 of 161




IN WITNESS WHEREOF, the parlies hereto have caused this Guarantee Agreement Supplement
to be duly esecuted and delivered as of the date first above written.


€,WORT DEVELOPMENT CORPOR4TION


By:
Name:
Title:

By:
Name:
Title:


HNB INVESTMENT COW.,
as Beneficiary



Name:
Title:
    Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 139 of 161




                 SCHEDULE 1 to EDC Guarantee Agreement Supplement


                                    EQUITY CV A\~lOI..iNT

                     Equity CV (espressed as at percentaze of Lessor's Cost)

Determination Date                                                        Eatiitv CV Amount
 Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 140 of 161



             SCHEDULE 2 lo EDC Guarantee Agreement Supplemenl



    DESCRIPTION OF EQUPMENT                      LESSOR'S COST
(IhTLLJDING . b \ I T W ID NUMBERS)
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 141 of 161
                                                                           AMTRAK TRUST HS-EDC-1

                                                                                                 ANNEX A


                                      DEFINITIONS A h 9 RULES OF INTERPRETATION

               1.     The following rules apply to interpretation of the terms defined herein and
any Operative Document to which Annex A is attached or is incorporated by reference or which
uses the terms defined herein:

           (i)         the singular includes the plural and the plural includes the singular;

           (ii)        “or” is not exclusive and “include” and “including” are not limiting;

       (iii)  a reference to any agreement or other contract includes, exhibits, schedules,
supplements and amendments;

       (iv)    unless the context othenvise requires, a reference to a law includes any
amendment or modification to such law and any rules or regulations issued thereunder or any
law enacted in substitution or replacement therefor;

           (v)         a reference to a Person includes its successors and permitted assigns;

        (vi)   a reference herein to an Article, Section, Exhibit, Schedule or Appendix without
further reference is to the relevant Article, Section, Exhibit, Schedule or Appendix of the
Agreement in which it is referenced;

       (vii) unless expressly stated othenvise, any right may be exercised at any time and
from time to time;

           (viii) all obligations are continuing obligations; and

        (ix)    the headings of the Articles, Sections and subsections are for convenience and
shall not affect the meaning of this Agreement.

              2.     The following terms shall have the following meanings for all purposes of
the agreement to which this Annex A is appended:

                       ’‘AAR” means American Association of Railroads.

                       “Acr” means the Interstate Termination Act of    1995 (49 U.S.C. §lOlOl      a.).
               “Acrid Krioivledge” means, with respect to any Person (other than an individual)
as to any event or circumstance, the actual knowledge of a Responsible Officer of such.Person or
receipt by such Person from a party to the Participation Agreement (or any successor or assignee
thereof) of notice of such event or circumstance and the relevance thereof under the Operative
Documents.

              “Additioiiol Iiisirreds” means Trust Company, Owner Trustee, Owner Participant,
Indenture Trustee, Equity Guarantor, Loan Participant, and eac.h Note Holder.


D q X i i o n r IAiitrml: Tmrr HS-EDC-I)                                                         NY 628495 V I 5
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 142 of 161



               “Adjirsred EBO Price” nieans with respect to any Unit the percentage of Lessor’s
Cost applicable to such Unit specified in Schedule VI1 to the Lease Supplement applicable to
such Unit, subject to adjustment in accordance with the tenris of the Operative Documents.

               “Aflliare”, with respect to any Person, nieans any other Person directly or
indirectly controlling or controlled by, or under direct or indirect coninion control with, such
Person. For purposes of this definition, the term “control” (including the correlative meanings of
the temis “controlled by” and ”under coninion control with”), as used with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or cause the direction of
the management policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

                “AJer-Tas Basis” means with respect to any payment to be received (actually or
constructively) by a Person, the amount of such payment plus a further payment or payments so
that the net amount received (actually or construc.tively) by such Person, after deducting from
such payments and such further payments the amount of all Taxes imposed on the Person
receiving (actually or constructively) such payments by any taxing authority with respect to such
payments (net of any current credits, deductions or other Tax benefits arising from the payment
by such Person of any amount, including Taxes, with respect to the payment received or arising
by reason of the receipt or accrual by such Person of the payment received) is equal to the
original payment required to be received (actually or constructively). In making calculations
pursuant to this definition with respect to Owner Participant, it shall be assumed that the Owner
Participant is fully taxable for all income tax purposes at the highest Federal rate and the highest
Virginia state and local rates applicable to corporations in the relevant jurisdiction at the time
such amount is taxable to Owner Participant.

               “Aggregafe Casual!,>Pawem” has the nieaning specified in Section 7.3 of the
Lease.

               **AllParries Agreermrir” means for any Closing Date the All Parties Agreement
delivered in respect of the Units financed on such Closing Date, in each case in substantially the
form delivered on the first Closing Date.

              “.4~rirrak” means ‘National Railroad Passenger Corporation, a corporation
organized under the Rail Passenger Services Act and the laws of the District of Columbia, also
known as Amtrak.

              “Atrirrak Advarice” means with respect to any Closing Date an amount equal to
the Deferred Payment relating to such Closing Date.

                “Atrirrak Bill of Sale” means for any Closing Date the Bill of Sale and Assignment
(Amtrak Trust HS-EDC-I) of Amtrak delivered in respect of the Units financed on such Closing
Date, whereby Amtrak transfers, assigns and conveys certain of its rights and interests, but not its
obligations, in the French Leasehold Interest and in the Units financed on such Closing Date, as
and when acquired by Amtrak, to Owner Trustee, in each case in substantially the form delivered
on the first Closing Date.




                                              Annex A-2
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 143 of 161



               “Aititrak Delegalion” means for any Closing Date the Delegation Agreement
between Anitrak and French Lessor delivered in respect of the Units financed on such Closing
Date, whereby Anitrak delegates French Lessor to Owner Trustee for the performance by French
Lessor of its obligations set forth in Clause 21 of the French Lease, in each case in substantially
the form delivered on the first Closing Date.

              “Aiiitrak Dociriiieiits” means, collectively, the Participation Agreement, the Lease,
each Lease Supplement, each Memorandum of Lease, the Tax Indemnity Agreement, each
Assignment of Warranties, each Termination and Release, each Anitrak Bill of Sale, the Equity
Guarantee Fee Undertaking, each FRA Termination and the French Documents.

               “Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations, licenses and permits of any
Federal, state, county, municipal, foreign, international, regional or other Governmental
Authority, agency, board, body or instrumentality and judgments, decrees, injunctions, writs,
orders or like action of any court, arbitrator or other administrative, judicial or quasi-judicial
tribunal or agency of c.ompetentjurisdiction.

              “Applicable Loconrofives“ means, as of the applicable EBO Date, those
Loc.omotives which are described in the applicable Lease Supplement for such EBO Date.

               “Applicable Trainsets” means, as of the applicable EBO Date, and with respect to
the Trainsets described i n the EBO Purchase Option Notice, those Trainsets which are described
in the applicable Lease Supplement for such EBO Date.

               “Appraiser” means Norman W. Seip 6r Associates.

               “,4ssigm~ieti/(Cessioti)” means for any Closing Date the Assignment (Cession)
delivered in respect of the Units financed on such Closing Date, pursuant to which, Amtrak
assigns and transfers to Lessor, among other things, certain of its rights, title and interests as
lessee under the French Lease and in and to such Units, in each case in substantially the form
delivered on the first Closing Date.

               “.4ssigtiitierif of Warrarities” means for any Closing Date the Assignment of
Warranties (Anitrak Trust HS-EDC-I) between Amtrak and Owner Trustee delivered in respect
of the Units financed on suc.h Closing Date whereby Amtrak assigns certain rights under the
Purchase Agreement to Owner Trustee, and Manufacturer, pursuant to the Consent, consents and
agrees to the ternis and conditions of such assignment, in each case in substantially the form
delivered on the first Closing Date.

               “Assunied Priircipal Ainorrrit” has the meaning specified in Section 18(i) of the
Participation Agreement.

                “Airrhorized Ofjcer” means the President, any Vice President, any Assistant Vice
President, or any other officer of the entity who has been authorized by the Board of Directors or
the Executive Committee of the Board of Directors of such entity to perform the specific act or
duty or to sign the specific document in question, and, with respect to Owner Trustee, any officer
or other authorized person in the Corporate Trust Administration of Trust Company.
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 144 of 161



                   “BarihcprcJJCode” means the Federal Bankruptcy Code (11 U.S.C. $ 101
=.).

               ”Base Lease Coitiitiericeitietir Dare” means for any Unit the Closing Date for such
Unit. as confirmed in the Lease Supplement for such Unit.

                “Base Lease Terni” with respect to any Unit means the period described in the
first sentence of Section 3 of the Lease.

               “Base Lease Tertiiitiofiori Dare” means for any Unit the Base Lease Termination
Date specified in the Lease Supplement applicable to such Unit.

              “Base Rerif” with respect to any Unit (i) as of any Rent Payment Date for such
Unit during the Base Lease Term means the Lessor’s Cost of such Unit n~ultipliedby the Rent
Factor applicable to such Unit for such Rent Payment Date as set forth in Schedule I1 to the
Lease Supplement applic.able to such Unit and (ii) as of any Rent Paynient Date for such Unit
during a Renewal Term means the applicable Renewal Rent then due.

               “Bitsirless D a f ’ means any day other than (i) a Saturday or Sunday and (ii) a day
on which state, provincial or national banking institutions are authorized or obligated by law or
executive order to remain closed in New York City, Wilmington, Delaware, Maryland or the
District of Columbia.

                 “Cusiral~vOccirrrerice” with respect to any Unit means any of the following
events with respect to such Unit: (i) such Unit suffers an actual or constructive total loss
(including any damage to any Unit which results in an insurance settlement on the basis of a total
loss) or shall be or become worn out or shall be destroyed or irreparably damaged, or
uneconomical to repair, or rendered unfit for commercial use from any cause whatsoever during
the Lease Terni or until such Unit is returned pursuant to Section 14 or Section 17 of the Lease,
(ii) title to such Unit shall be taken by any Governmental Authority by condemnation or
othenvise, (iii) use of such Unit shall be taken or requisitioned (a) by the United States
government for a period which shall exceed 12 months (or beyond the end of the remaining
Lease Term, if it first occurs) or (b) any other Governmental Authority for a period which shall
exceed IS0 days (or beyond the end of the remaining Lease Term, if it first occurs), (iv) such
Unit shall be or become lost or stolen for a period in excess of 180 days (or beyond the end of
the remaining Lease Term, if it first occurs), or (v) as a result of any rule, regulation, order or
other action by the United States govemnient or any Instrumentality, the use of such Unit in a
manner consistent with Lessee’s normal business activities shall have been prohibited for a
period of I S consecutive months (or beyond the end of the remaining Lease Term. if it first
occurs).

                   “Casitalp Value‘’ has the meaning specified in Section 7.5 of the Lease.

              “Casualry Valire Dererttiiriarioti Dale” means (i) with respect to any Casualty
Occurrence relating to any Unit, the first monthly Casualty Value Determination Date set forth in
Schedule IV to the Lease Supplement applicable to such Unit that is at least 90 days after such
Casualty Occurrence or (ii) with respect to any calculation under Section 13.2 of the Lease



Dgini,ionr (Ainrmk Tmsr HS-EDC-I)                Annex A-4                                NY 1128495 V I S
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 145 of 161



relating to any Unit, the monthly Casualty Value Determination Date set forth in Schedule IV to
the Lease Supplement applicable to such Units specified in such Section 13.2.

                “Casital!,~k’aliie Factor” with respect to any Unit as of any Casualty Value
Determination Date (i)during the Base Lease Term means the percentage of Lessor’s Cost
applicable to such Unit set forth opposite such Casualty Value Determination Date on
Schedule IV to the Lease Supplement applicable to such Unit, in each case as such Casualty
Value Factors may have been adjusted pursuant to Section 16 of the Participation Agreement or
Section 4.3 of the Lease or (ii) during the Renewal Term nieans the percentage for such Casualty
Value Determination Date determined in accordance with Section 7.5 of the Lease.

               “Certificate   OJ   Tritst” has the meaning specified in Section 2.01(a) of the Trust
Agreement.

               “Certified Table” has the meaning specified in Section 8(viii) of the Participation
Agreement.

               “Cliarige iri Tau Law’’ means any of the following: (i) any addition, amendment,
modification or change in or to the Code (including for this purpose any non-codified provision
of legislation affecting the Code, such as transition rules or effective date provisions, and
including, without limitation, any change in corporate tax rates, or any non-Code provision
otherwise affecting Federal taxation), or in or to Federal tax regulations (including temporary
regulations), or (ii) the enactment of any other statute affecting Federal taxation, or (iii) the
issuance or decision of any ruling, revenue procedure, announcement, notice or other
administrative interpretation. or of any case, in each case adversely affecting the Net Economic
Return of the Owner Participant or the Federal tax treatment of the transaction.

               “Clairm” has the meaning specified in Section 6 . 3 9 of the Participation
Agreement.

             “Closirig Dale” with respect to any Unit nieans the date on or as of which the
French Leasehold Interest with respect to such Unit is purchased by Owner Trustee pursuant to
an Assignment (Cession) and such Unit is leased to Anitrak under and subject to the Lease.

               “Closirig Notice” has the meaning specified in Section 3.1 of the Participation
Agreement.

               “Code” means the Internal Revenue Code of 1 9 8 , as amended.

               “Corrirriitr~ierir”of a Participant for any Closing Date means (i) in the case of
Owner Participant, Owner Participant’s Commitment for such Closing Date, and (ii) in the case
of Loan Participant, Loan Participant’s Commitment for such Closing Date.

              “Coriserir” means for any Closing Date the Consent and Agreement (Amtrak Trust
HS-EDC-I) of Manufacturer delivered in respect of the Units financed on such Closing Date,
whereby Manufacturer consents and agrees to the ternis and conditions of the Assignment of
Warranties relating to such Units, in each case .in substantially the form delivered on the first
Closing Date.


                                                Annex A-5
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 146 of 161



               “Consent fo A s s i g ~ i e ~ i(Cession)”
                                               t         means for any Closing Date each
Acknowledgment and Agreement (Amtrak Trust HS-EDC-1) of the applicable French Lessor
and of the Relevant Parties (as such term is defined therein) delivered in respect of the Units
financed on such Closing Date in connection with the Assignment (Cession) relating to such
Units whereby such French Lessor and such Relevant Parties consent and agree to the terms and
conditions of such Assignment (Cession), in each case in substantially the form delivered on the
first Closing Date.

                “Debt Rate” means with respect to any series of the Secured Notes issued on any
Closing Date, the rate per annum, calculated on the basis of a 360-day year of twelve 30-day
months, as determined in accordance with Section 2.6(ii) of the Participation Agreement, and set
forth in the Indenture Supplement dated the date the Secured Notes of such series are issued.

               “Deferred Paynie/it” has the meaning specified in Section 9.2(v) of the
Participation Agreement.

               “Deferred Payiiieiif Date” has the meaning specified in Section 9 3 v ) of the
Participation Agreement.

               “Dollars”. “U.S. Dollars” and “S” means lawful currency of the United States.

             “E50Dute” means with respect to any Unit the date specified for such Unit in the
Lease Supplement applicable to such Unit or, if such date is not a Business Day, the next
succeeding Business Day.

               “E50 Pitrclirrse Option” means the option to purchase the Equipment set forth in
Section 16.1 ofthe Lease.

              “EDC’ means Export Development Corporation, a corporation established by an
Act of Parliament of Canada.

                 “Eqiripnieiit” means up to (i) Eight (8) Locomotives and (ii) Ten (10) Trainsets, to
the. extent and for so long as they are accepted under and subject to the Lease, together with
related appliances, parts, accessories, appurtenances, additions, improvements and other
equipment or components of any nature installed thereon, as specified in the applicable Lease
Supplement and replacements thereof and substitutions therefor, including any Replacement
Units substituted for Units in accordance with Section 7.2 of the Lease (each Locomotive and
each Trainset are individually referred to as a “Unit” and collectively referred to as the
“Eqiiipiiieiit” or the “Units”).

                 “Eqirity Gitarmitee Agreenied’ means the Guarantee Agreement to be dated the
date of its issuance between Owner Participant and EDC in the form.attached to the Participation
Agreement as Exhibit C. Unless the context otherwise requires, “Equity Guarantee Agreement”
shall include each Equity Guarantee Agreement Supplement.

             “Eqrtiry Girararitee Agreenierii Sirpplenied’ means a supplement to the Equity
Guarantee Agreement adopted in accordance with the ternis thereof.



                                              Annex A-6                                  NY e28495 V I S
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 147 of 161



              “Eqiricv Girarariree Fee Undertaking” means the Equity Guarantee Fee
Undertaking dated as of November 6,2000 between Amtrak and EDC.

                    “Eqtiity Giiuraritor” means EDC.

               “Eqirify TI’ Aniotrd’ means, with respect to any Unit, the Equity TV Amounts
set forth opposite a Determination Date in Schedule I to the Equity Guarantee Agreement
Supplement applicable to such Unit, as such Equity TV Amounts may have been adjusted
pursuant to Section 16 of the Participation Agreement or Section 4.3 of the Lease.

                    “ERISA” means the Employee Retirement Income Security Act of 1974 (29
U.S.C.    s 33 I gt g . ) .
                “Escrow Agreermwf” means for any Closing Date the Escrow Agreement among
Amtrak, French Lessor and Wilmington Trust Company, a Delaware banking corporation,
delivered in respect of the Units financed on such Closing Date, whereby Amtrak and French
Lessor appoint Wilmington Trust Company as escrow agent and Wilniington Trust Company
accepts such appointment and agrees to hold in escrow an undated bill of sale covering such
Units that has been executed by French Lessor, in each case in substantially the form delivered
on the first Closing Date.

                    “Excepted Payrrients” has the meaning specified in Section 1.01 of the Indenture.

                    “Excepted Rights” has the meaning specified in Section 1.01 of the Indenture.

                    “Excess Aniozotf” has the meaning specified in Section 12 of the Participation
Agreement.

               “Excess Pawiejit Coudifiou” has the meaning specified in Section 6.l(xiii) of the
Participation Agreement.

                    ‘%.rchange Acf” means the Securities Exchange Act of 1934 (15 U.S.C.       5 78a gt
s).
                    “E.rpefises”has the meaning specified in Section 8.01 of the Trust Agreement.

                    “Fair Market Renend Term” has the meaning specified in Section 16.4(i)(b) of
the Lease.

                “Fair Market Rerttal” for a Unit means the semi-annual rent that would be
obtained in an arm’s length transaction between an informed and willing lessee and an informed
and willing lessor, in each case under no compulsion to lease. In determining the Fair Market
Rental for a Unit for purposes of Section 16 and 17.4 of the Lease, it shall be assumed that (a)
Lessee has complied with all of the terms, provisions and conditions of the Lease and that such
Unit is in the condition and configuration required upon its return to Lessor as provided therein,
and (b) Lessee is in the railroad passenger business. In determining the Fair Market Rental for a
Unit for purposes of Section 13 of the Lease, such Unit shall be valued “as-is, where is” in its
actual condition and in the available rental market for such Unit. In determining the Fair Market


De/inirionr i.4,nmk Tmrr   HS-EDC-I)             Annex A-7                                 h’Y #I28495 “IS
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 148 of 161



Rental of any Unit the value of, and any enhancement of value attributable to, any severable
improvenients that are not described in Section 12.2(ii) of the Lease shall be disregarded and it
shall be otherwise assumed that such Unit is not subject to the Lease or any other Operative
Document.

                “Fuir Marker Value” for a Unit means the cash price that would be obtained in an
arm’s length transaction between an informed and willing buyerhser under no compulsion to
buy. and an informed and willing seller under no compulsion to sell. In determining the Fair
Market Value for a Unit for purposes of Section 16 of the Lease, it shall be assumed that (a)
Lessee has complied with all of the terms, provisions and conditions of the Lease and that such
Unit is in the condition and configuration required upon its return to Lessor as providedtherein,
and (b) the buyerhser is in the railroad passenger business. In determining the Fair Market
Value for a Unit (or addition. modification or improvement) for purposes of Section 12.2(iii) or
Section 13 of the Lease, such Unit (or addition, modification or improvement) shall be valued
“as-is, where is” in its actual condition and in the available market for such Unit (or addition,
modification or inlprovement). In determining the Fair Market Value of any Unit the value of,
and any enhancement of value attributable to, any severable improvements that are not described
in Section 12.2(ii) of the Lease shall be disregarded and it shall otherwise be assumed that such
Unit is not subject to the Lease or any other Operative Document.

              ”Fiscal Year” means the 12-month accounting period from and including
October 1 of any calendar year through to and including September 30 of the following calendar
year.

                ”Fixed Rate Retiend R e d ‘ with respect to any Unit means an amount equal to
105% of the estimated semi-annual Fair Market Rental for the Fixed Rate Renewal Term for
such Unit as of the Base Lease Termination Date as set forth in the appraisal delivered to Owner
Participant on the first Closing Date; provided, if! in the good faith determination of Owner
Participant, there shall have occurred a clarification prior to the con~lencementof the Fixed
Rate Renewal Terni that lessee renewal options at Fair Market Rental value do not extend the
lease term for purposes of Section 467 of the Code and the regulations thereunder, then “Fired
Rate Retrewal Rent” shall mean, with respect to any Unit, an amount equal to 100% of the
estimated Fair Market Rental Value for such Unit as of the Base Lease Termination Date as set
forth in the appraisal delivered to Owner Participant on the first Closing Date.

               “Fixed Rare Retrend Term” has the meaning specified in Section 16.4(i)(a) of the
Lease.

               “FIL1” means the Federal Railroad Administrator of the Department of
Transportation.

               “FRA Terniinufiou” means for any Closing Date the Termination and Release of
Lien (Amtrak Trust HS-EDC-1) of the FRA delivered in respect of the Units financed on such
Closing Date, in each c.ase in substantially the form delivered by the first Closing Date, whereby
the FRA releases the Lien in its favor created by that certain Security Agreement, dated October
5 , 19S3 between the FRA and Amtrak.




                                             Annex A-S
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 149 of 161



              “French Acrioris” means in respec.t of any Unit (i) service upon the applicable
French Lessor of a copy of the related Assignment (Cession) pursuant to Article 1690 of the
French Civil Code, with such service being effected by a Hussier and (ii) deposit into escrow of
an undated bill of sale executed by such French Lessor covering such Units pursuant to the
Escrow Agreement.

               “ F r e d i Lease” with respect to each Unit means that certain Credit Bail identified
as applying to such Unit as set forth in Schedule I to the Lease Supplement applicable to such
Unit, which French Lease is entered into between the French Lessor identified on such Lease
Supplement, as lessor, and Amtrak, as lessee. Unless the context otherwise requires “French
Lease” shall include each amendment and supplement thereto.

             “ F r e d i Docirnieuts” means each French Lease, each Memorandum of French
Lease, each Lessor Security Agreement, each Assignment (Cession), each Consent to
Assignment (Cession), each Waiver Agreement, each Amtrak Delegation, each Escrow
Agreement, each French Lessor Bill of Sale, each Interim Assignment (Cession), each
Termination of Interim Assignment (Cession), each All Parties Agreement, each Operating
Agreement, each Subordinated Loan Agreement, each Purchase Agreement Assignment and the
PUA Agreement.

                “Fre>ic/iLensehold Iriferesr”means, with respect to any Unit, Amtrak’s rights and
interests, but not its obligations, as lessee, under the French Lease for such Unit.

                “Frejicli Lessor” means with respect to a French Lease identified on a Lease
Supplement, the particular groupement d’interet economique, organized under French law,
identified on such Lease Supplement.

               “ F r e d i Lessor Bill ofSale” means each bill of sale executed (but not dated) by a
French Lessor covering the Units to be financed on a Closing Date and deposited into escrow
pursuant to the Escrow Agreement.

                                            means any federal, state or local government or other
                “Goiwrirtieritrtl Airr/iori~~”
governmental authority in the United States or any foreign government or any political
subdivision or Governmental Authority thereof or any territory or possession of the United States
or any international authority.

               “I~iderwiijiedParries” means for purposes of Sections 6.1 and 6.2 of the
Participation Agreement, Owner Participant, Owner Trustee, Trust Company, Indenture Trustee,
Equity Guarantor, Loan Participant, each Note Holder and their respective successors and
assigns, and the Affiliates, agents, officers, directors, servants and employees of any thereof.
              Party” means any such Person individually.
“lriderri~ii~ed

              “ltideriture” means that certain Trust Indenture and Security Agreement (Amtrak
Trust HS-EDC-1) dated as of November 6, 2000, between Owner Trustee and Indenture Trustee.
Unless the context otherwise requires, “Indenture” shall include each Indenture Supplement.

                “IriderifitreDefairlr” means an event or condition which, after notice or lapse of
time, or both, would become an Indenture Event of Default.


Definitions (Amrmk Tmrr HS-EDC-I)             Annex A-9                                  NY P28495 V I S
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 150 of 161



               ‘%rderitirre Everif ofDefirirlr” means an “Event of Default” as specified in Section
4.02 of the Indenture.

               “lrrderitirre Sirpplenrerir” has the meaning specified in Section 1.01 of the
Indenture.

               “lrideririrre Trirsree” means Allfirst Bank, a Maryland banking corporation.

                 “Itideperiderir” means, when used with respect to any specified Person, such a
Person who (1) is in fac.t independent, (2) does not have any direct financial interest or any
material indirect financial interest in Owner Trustee, Owner Participant, Loan Participant,
Indenture Trustee or Anitrak or in any Affiliate of any of them and (3) is not connected with
Owner Participant, Owner Trustee, Loan Participant, Indenture Trustee or Amtrak or any such
Affiliate as an officer, employee, promoter, trustee, partner, director or person performing
similar functions. Except for purposes of Section 6.1 of the Participation Agreement and the Tax
Indemnity Agreement, whenever it is provided that any Independent Person’s opinion or
certificate shall be furnished to Anitrak or Lessor, such Person shall be appointed by Amtrak and
approved by Lessor in the exercise of reasonable care and such opinion or certificate shall state
that the signer has read this definition and is Independent within the meaning thereof.

               “IrideperiderifAirditors” shall mean KPMG LLC and its successors and assigns, or
any independent accounting firm of national standing and reputation selected by Amtrak, who is
performing its annual audit.

               *‘hidimrive Scheditles” has the meaning specified in Section 2.6(i) of the
Participation Agreement.

               “lrisfcrllriierit Payriietir Dafe” with respect to any Secured Note means each
Installment Payment Date set forth in Annex A to such Secured Note.

             ”*Iris/irit/iorialItivesfor” means a bank, pension fund, insurance company, finance
company. investment company, mutual fund or similar institution.

               ’%is/rirriieri/ali~”nieans a United States governmental agency, instrumentality,
authority, entity or establishment.

               “IrifeririiAssigririienf (Cessiori)” means for any Closing Date (other than the first
Closing Date) the Interim Assignment (Cession) delivered in respect of the Units to be financed
on a Closing Date, pursuant to which, Amtrak assigns and transfers to EDC, as collateral agent,
among other things, certain of its rights, title and interests as lessee under the French Lease
applicable to such Units and in and to such Units.

               “Irivesfnierit Grade” with respect to any Person shall mean that the long-term
unsecured indebtedness of such Person is rated “BBB-” or better by Standard & Poor’s or
“Baa3” or better by Moody’s.




                                             Annex A-10                                  NY X2839S “IS
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 151 of 161



               ‘*Lease”means that certain Lease of Railroad Equipment (Amtrak Trust HS-EDC-
1) dated as of November 6 , 2000, between Owner Trustee, as lessor, and Amtrak, as lessee.
Unless the context othenvise requires, “Lease” shall include each Lease Supplement.

                “Lease Defadt” means any event which with the lapse of time or the giving of
notice, or both, would constitute a Lease Event of Default.

               “Lease Even/ ofDefarrlt” has the meaning specified in Section 13.1 of the Lease.

               ”Lease Strppler?renr” means a supplement to the Lease adopted in accordance with
the terms thereof substantially in the form of Exhibit A to the Lease, entered into between’Lessor
and Lessee (collectively, the “Lease Sirpplenieuts”).

               “Lease Term” with respect to any Unit means the period commencing on the Base
Lease Commencement Date therefor and continuing to and including the Base Lease
Termination Date for such Unit, or if Lessee exercises any renewal options contained in Section
16.4 of the Lease with respect to such Unit. the last day of the last Renewal Term for such Unit,
in each case unless earlier terminated pursuant to the ternis of the Lease.

               “Lessee” means Amtrak.

               ‘*Lessor”means Owner Trustee in its capacity as lessor under the Lease.

                “Lessor Secirriy Agreermd’ means for any Closing Date the Lessor Security
Agreement ( U S . ) delivered in respect of the Units to be financed on such Closing Date, whereby
the French Lessor grants to Amtrak a first priority security interest in all of its right, title and
interest in and to such Units in order to secure its obligations pursuant to Clause 21 of the French
Lease and the Amtrak Delegation, in each case in substantially the forni delivered on the first
Closing Date.

              “Lessor’s Cos(” means, with respect to each Unit, the amount set forth in the
Lease Supplement applicable to such Unit. Any Replacement Unit shall be deemed to have the
Lessor’s Cost of the Unit for which it was substituted in accordance with Section 7.2 of the
Lease.

               “Lessor‘s Liens” means any Lien affecting or in respect of the Equipment, the
Lease, the Trust Estate, the Trust Indenture Estate or the Rent arising as a result of (i) claims by
or against Lessor, or Trust Company, unrelated to the transactions contemplated by the Operative
Documents or (ii) any breach of any covenant or agreement of Lessor, or Trust Company, set
forth in any of the Operative Documents, or (iii)Taxes imposed against Lessor, or Trust
Company, or the Trust Estate which are not indemnified against by Lessee pursuant to the
Participation Agreement.

               “Liabilir?,Ifisto-awe” has the meaning specified in Section S.l(i)(b) of the Lease.

               “Lieji” means any mortgage, pledge, lien, charge, claim, encumbrance. lease,
sublease. sub-sublease or security interest (including, any payments of withholding Taxes in
respect thereof).


                                             Annex A- I 1
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 152 of 161



              “Loarr Participarif” means EDC in its capacity as holder of a Secured Note and
any subsequent holder of a Secured Note from time to time.

               “Loorr Parricipnrrt ’s Coriiiiiitrt~errt”for each Closing Date means the product of the
Lessor’s Cost with respect to the Units to be made subject to the Lease on such Closing Date and
the percentage set forth in Schedule I11 to the Lease Supplement applicable to such Units.

               “Loarr Participarrt ‘s h4avirrirttn Cottirrritttretir” means S302,SSO,OOO.

                “Locornorives” means the dual cab, high-horsepower electric locomotives
identified as such in Schedule I to each Lease Supplement.

               “Loss” has the meaning set forth in Section 5(a) of the Tax Indemnity Agreement.

               “Mojoriry irr Irrrerest of h‘ore Holders” has the meaning specified in Section 1.01
of the Indenture.

               “‘A4aX-eWiole Prerniirnr .4rtroittrt” has the meaning specified    in Section 1.01 of the
Indenture.

              “Mnrrir/acfurer” means the consortium of Bombardier Corporation, an Idaho
corporation and Alsthoni Inc., a New York corporation.

               “Mulerial Civil Liubilirv” with respect to any Indemnified Party or Person, means
any material civil liability in excess of the self insurance allowed Amtrak under Section 8 of the
Lease, against which risk Amtrak has neither obtained third-party insurance nor set aside
reserves and with respect to which, in the reasonable opinion of such Indemnified Party or
Person, exceeds Amtrak’s ability to discharge such liability.

             “12.lernorurrdirrii of Frerrclr Lease” means each Memorandum of Lease of Railroad
Equipment between the applicable French Lessor, as lessor, and Amtrak, as lessee, delivered
with respect to the applicable French Lease. Unless the context otherwise requires
“Memorandum of French Lease” shall include each amendment and supplement thereto.

               “Merriormrdrm of Irrderitrtre” means each Memorandum of Trust Indenture and
Security Agreement (Amtrak Trust HS-EDC-1) between Owner Trustee and Indenture Trustee
delivered on a Closing Date in respect of the Units financed on such Closing Date, substantially
in the form delivered on the first Closing Date.

               “A4eniorandrrr~r of Lease” means each Memorandum of Lease of Railroad
Equipment (Amtrak Trust HS-EDC-1) behveen Owner Trustee, as lessor, and Amtrak, as lessee
delivered on a Closing Date in respect of the Units financed on such Closing Date, substantially
in the fomi delivered on the first Closing Date.

               “A4irrin~uttrNirnrber” means (a) with respect to Locomotives, for purposes of the
exercise of any renewal or voluntary termination or purchase option under the Lease, all or none
of the Locomotives originally subjec.t to the Lease, and (b) with respect to Trainsets, (i) for
purposes of the exercise of the EBO Purchase Option, one or more of the Trainsets originally
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 153 of 161



subject to the Lease, as selected by the Unit Selection Process, and (ii) for purposes of the
exercise of any renewal or voluntary termination or other purchase option under the Lease, all or
none of the Trainsets then subject to the Lease.

                     “12.l004y Y’ means Moody’s Investors Service, Inc., and its successors and assigns,
and, if iMoody’s Investors Service, lnc. and its successors and assigns no longer issues securities
ratings, the term ”Moody’s” shall include at the option of the Lessee, any other Person that issues
internationally accepted securities ratings designated by the Lessee in a written notice to the
Owner Participant and reasonably acceptable to the Owner Participant, and, upon the inclusion in
this definition of such other Person, each reference in the Operative Documents to a rating issued
by Moody’s shall be deemed automatically replaced with a reference to the comparable rating
issued by such Person.

                     “NEC-124sC’ is a joint enterprise behveen Amtrak and the Manufacturer.

                “hkt Ecorrorrric Reritrn” means Owner Participant’s nominal after-tax multiple
investment sinking fund yield and aggregate after-tax cash flow both through the EBO Date and
the full term of the Lease, and not less than 90% of the after-tax cash flow generated by the
transaction in each of the first 5 calendar years ending following the conunencement of the Lease
Term, determined on the same assumptions as the method originally used by Owner Participant
in calculating the Rent Factors originally set forth in Schedule IV to the Participation Agreement.

                    ”‘Newhidenrim“ has the meaning specified in Section lS(iii) of the Participation
Agreement.

                     “New Nores” has the meaning specified in Section 1S(i) of the Participation
Agreement.

                 “NOH-US.Person” means any Person other than (i) a citizen or resident of the
United States, as defined in Section 7701(a)(9) of the Code (for purposes of this definition, the
“United States“). (ii) a corporation, partnership or other entity created or organized under the
laws of the United States or any political subdivision thereof or therein or (iii) any estate or trust
that is subject to United States Federal income taxes regardless of the source of its income.

                     “Note Holder” has the meaning specified in Section 1.01 of the Indenture.

                     “h’ore Register” has the meaning specified in Section 1.01 of the Indenture.

                     “Obligor” with respect to a Secured Note, means Owner Trustee.

                “Of’jcer’s Certrjkate” with respect to any corporation or other entity means a
certificate executed on behalf of such corporation or other entity by its Chief Executive Officer,
President, Chief Financial Officer, one of its Vice Presidents or its Treasurer (including, with
respect to Owner Trustee, any Authorized Officer).

               “Operaring Agreernenr” means for any Closing Date the Operating Agreement
delivered in respect of the Units financed on such Closing Date, in each case in substantially the
fonn delivered on the first Closing Date.


Dcfinirionr I.4nirmk Trurr HS-EDC-I)              Annex A-I3                                 NY #2SJ95 v l 5
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 154 of 161



               “Operative Docririreurs” means, collectively, the Participation Agreement, the
Trust Agreement, the Indenture, each Indenture Supplement, each Memorandum of Indenture,
the Lease. each Lease Supplement, each Memorandum of Lease, the Tax Indemnity Agreement,
the Secured Notes, each Assignment of Warranties, each Consent, each Termination and
Release, each Amtrak Bill of Sale, the Equity Guarantee Agreement, each Equity Guarantee
Agreement Supplement, the Equity Guarantee Fee Undertaking, each FRA Termination, the
French Documents, any Owner Participant Guaranty, and any security agreement behveen
Amtrak and Lessor pursuant to Section 16.1 ofthe Lease.

               “Opinion Addressees” means Loan Participant, Owner Trustee, Trust Company,
Indenture Trustee, Equity Guarantor, Owner Participant, and Amtrak.

               “Oursrandi,rg” with respect to Secured Notes, means, as of the date of
determination, all Secured Notes theretofore delivered under the Indenture, except:

             (i)     Secured Notes theretofore canceled by Owner Trustee or delivered to
Owner Trustee for cancellation; and

               (ii)   Secured Notes in exchange or replacement for which other Secured Notes
shall have been delivered under the Indenture.

                “Overall Transaction” means the arrangements and transactions contemplated by
and reflected in the Operative Documents.

               “Overdue Rare” means a rate of interest equal to the lesser of (i) the higher of (x)
the highest Debt Rate applicable to any Secured Note plus 2% per annum and (y) the Prime Rate
plus I%, and (,ii)the highest rate of interest permitted by Applicable Law.

               “Chvwr Parricipam” means Hh’B Investment Corp., a Delaware corporation,             so
long as such pany shall have any interest in the Trust Estate, and transferees thereof as permitted
by Section 10.1 of the Participation Agreement.

              “Owtier Parriciparrt Docirrnents” means the Trust Agreement, the Participation
Agreement, the Equity Guarantee Agreement, and the Tax Indemnity Agreement.

               “Owrier Parlicipanr Giiararitor” means any party executing an Owner Participant
Guaranty. if any.

               “Oivrier Participant Girarariry” means (i) a parent guaranty executed and
delivered on the first Closing Date, if any, and (ii) a parent guaranty executed and delivered
pursuant to Section IO.l(i)(a) of the Participation Agreement, if any.

               “Owrier Parriciparif ’s Coniririrnrenr” for each Closing Date shall mean the product
of the Lessor’s Cost with respect to the Units to be made subject to the Lease on such Closing
Date and the percentage set forth in Schedule I11 to the Lease Supplement applicable to such
Units.




                                             Annex A-14                                 NY 628495 V I S
         Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 155 of 161



                “Owtier Participant i Lien” means any Lien affecting, on or in respect of the
Equipment. the Lease. the Trust Estate, the Trust Indenture Estate or the Rent arising as a result
of (i) claims against or affecting Owner Participant not related to the transactions contemplated
by the Operative Documents, or (iijany breach of any covenant or agreement of Owner
Participant set forth in any of the Operative Documents, or (iii) Taxes imposed against Owner
Partic.ipant, Lessor or the Trust Estate which are not indemnified against by Lessee pursuant to
the Participation Agreement or under the Tax Indemnity Agreement.

                     “Olvtier Participant   i Mminiirnz Conzniitnied’ means $93,500,000.
                       Trustee” means Wilmington Trust Company, a Delaware banking
                     “Olvtier
corporation, not in its individual capacity but solely as Owner Trustee under the Trust
Agreement, and which terni, unless the context otherwise requires, shall include the Trust.

                     “Prirticipmit” or “Participarits” means Loan Participant and Owner Participant.

              “P~irticipatioriAgreeriierit” means that certain Participation Agreement (Amtrak
Trust HS-EDC-1) dated as of November 6 , 2000, among Antrak, Owner Participant, Indenture
Trustee. Loan Participant, Owner Trustee and Trust Company.

                     “Payrrierit Irisrrircrioris“ with respect to Loan Participant means the payment
instructions set forth in Schedule I to the Participation Agreement.

               “Permitted Iwestmwt” nieans (ij direct obligations of the United States of
America and agencies guaranteed by the United States govemnient having a final maturity of no
more than 90 days froni the date of purchase thereof; (ii) certificates of deposit issued by, or
bankers’ acceptances of, or time deposits with, any bank, trust company or national banking
association incorporated or doing business under the laws of the United States of America or one
of the states thereof having combined capital and surplus and retained earnings as of its last
report of condition of at least $500,000,000 and having a short-term deposit debt rating of A1 by
SgLP or PI by Moody’s (or, if neither such organization shall rate such short-term deposits at any
time, a rating equal to the highest ratings assigned by any nationally recognized rating
organization in the United States of America) and having a final niaturity of no more than 90
days froni date of purchase thereof; (iii) commercial paper of any holding company of a bank,
trust company or national banking association described in clause (ii).and commercial paper of
any corporation or finance company incorporated or doing business under the laws of the United
States of America or any state thereof having a rating assigned to such commercial paper of AI
by S&P or PI by Moody’s (or, if neither such organization shall rate such commercial paper at
any time, a rating equal to the highest ratings assigned by any nationally recognized rating
organization in the United States of America) and having a final maturity of no more than 90
days from the date of purchase thereof; and (iv) any money market or short-term investment fund
investing in or consisting solely of and secured by investments described in clauses (i), (ii) and
(iii) above, including any such fund maintained by the Indenture Trustee (including any
proprietary mutual fund of the Indenture Trustee by which the Indenture Trustee or an affiliate of
the Indenture Trustee serves as investment advisor and receives reasonable compensation
therefor); provided that except for investments described in clause (i) above, no more than the
greater of $10,000,000 or 50% of the principal amount may be invested as ‘‘Permitted


Dcjinirionr (.4nirmk Trust HS-EDC-I)                Annex A-1 5                             N Y 128195 V I S
          Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 156 of 161



Investments” in any one corporation, bank holding company, bank, trust company or national
banking association at any given time. If none of the above investments is available, the entire
amount to be invested may be used to purchase Federal Funds overnight from an entity described
in clause (ii) above.

               “Perriiit/ed Lieru” means (i) Liens for taxes, assessments or governmental charges
or levies in each case not due and delinquent, (ii) inchoate materialmen’s, mechanics’,
worknien’s, repairmen’s or other like Liens arising in the ordinary course of Amtrak’s business
and in each case not delinquent, (iii) the Lien of the Indenture, (iv) Lessor’s Liens, (v) Owner
Participant’s Liens, (vi) subleases or assignments permitted under the Lease and (vii) the rights
of Frenc.h Lessor under the French Lease.

                 “Person” or “Persorrs” means any individual, firm, partnership, corporation,
limited liability company, trust, unincorporated association or joint venture, a government or any
department or agency thereof, or any other entity.

                “Prirrie Rule” shall mean for any day the rate of interest publicly announced from
time to time by Citibank, N.A. (or its successors) at its principal office in New York, New York
as its “base” rate for domestic (United States) coninie.rcial loans in effect on such day.

              “P,iitzafizerf’shall mean, with respect to Amtrak, that Persons other than the
United States government, or its agencies, own more than 50% of voting rights of the stock of
Amtrak.

                        “Property Imrrru/rce” has the meaning specified in Section 8.1(i)(a) of the Lease.

                        “Proposed Climge iri Tux Luiv” means any of the following:

                     (i)    A bill (a) reported out of the Senate Finance Committee or the House
              Ways and Means Committee or (b) passed by the US. Senate or the U.S. House of
              Representatives (including an amendment to a bill separately passed by the Senate or the
              House) or reported out of the Conference Committee for such bill.

                        (ii)        The issuance or amendment of a proposed Treasury Regulation.

                     (iii) A bill (including in the case of item (b), any provision contained in a
              Chairman’s mark) whic.h is (a) introduced, sponsored or co-sponsored in the’ United
              States Congress, or publicly supported or endorsed, by a member of the Senate Finance
              Committee, the Senate Majority Leader, the Senate Minority Leader, a member of the
              House Ways and Means Committee, the House Majority Leader, the House Minority
              Leader or the Speaker of the House, or (b) the subject of a “chairman’s Mark” in the
              House Ways and Means Committee or the Senate Finance Committee.

                      (iv)  A bill or proposal which is introduced, sponsored or co-sponsored or
              publicly supported or endorsed by the Executive Branch or the Treasury.

                        “PLL4 Agreeniem” has the meaning specified therefor in the applicable French
Lease.


Drlinirionr   iAniirnl Tnrrr   HS-EDC-I)                Annex A-16                                 NY #?a495 “15
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 157 of 161



              “Pirrcliase Agreerrie,it” means, collec.tively, the Agreement for Purchase and Sale
of High Speed Rail Equipment and Design and Construction of Maintenance Facilities, dated as
of May I , 1996, between Manufacturer and Lessee and the Agreement for Purchase and Sale of
High Speed Electric Locomotives dated as of May I , 1996 between the Manufacturer and
Lessee.

               “Piocliase Agreer,ien/ Assignr,ient” means for any Closing Date the Purchase
Agreement Assignment among Amtrak, French Lessor and Manufacturer delivered in respect of
the Units financed on such Closing Date, in each case in substantially the form delivered on the
first Closing Date.

                “Rail Passenger Senice Act” means the Rail Passenger Service Act (formerly 49
U.S.C. $ 501 a s ,recodified at 49 U.S.C. $ 24301 a s . pursuant to Public Law No. 103-272,
July 5 , 1994).

              “Redelivet)-Location” has the meaning specified in Section 17.1 of the Lease.

              “Reference Base Lease Terniiria/io/i Date” means the Base Lease Termination
Date applicable to the Units subject to Lease Supplement No. 1.

              “Reference Clositig Dare” means the date of Lease Supplement No. 1.

             “Refererice EBO Dare” nieans the EBO Date applicable to the Units subject to
Lease Supplement No. I .

               “Reference Rewwal Terni” means the end of any Renewal Term for the Units
subject to Lease Supplement No. 1.

              “Reriewal Rerir” means, with respect to a Renewal Term, Fair Market Rental or
Fixed Rate Renewal Rent, as the case may be.

               “Reriewal Term” means a Fair Market Renewal Term or a Fixed Rate Renewal
Term, as the case may be.

              “Reiit” means Base Rent, Renewal Rent and Supplemental Rent, collectively.

               “Retit Factor” for any Rent Payment Date means with respect to any Unit, the
percentage of Lessor’s Cost applicable to such Unit set forth opposite such Rent Payment Date
on Schedule I1 to the Lease Supplement applicable to such Unit, in each case as such Rent
Factors may have been adjusted pursuant to Section 4.3 of the Lease or Section 16 of the
Participation Agreement.

                  “‘RentPaynient Da/e” with respect to any Unit delivered on any Closing Date
means (i) during the Base Lease Term, each Rent Payment Date set forth on Schedule I1 to the
Lease Supple.nient applicable to such Unit and (ii) during any Renewal Term, the semi-annual
dates having the same periodicity as the Rent Payment Dates during the Base Lease Term
applicable to such Unit. A Rent Payment Date shall in any event fall on each Installment
P a p e n t Date.


                                            Annex A-17                                NY P2&195 “15
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 158 of 161



               “Replacetrierif Llrril” for a Unit suffering a Casualty Occurrence means a
Locomotive or Trainset, as the case may be, of the same make and model, or an improved make
and model, having a fair market value, utility and remaining useful life (as determined by an
independent appraiser of recognized standing if requested by Lessor) at least equal to the Unit
being replaced, assuming that the Unit being replaced was in such condition as required by the
terms of the Lease immediately prior to such Casualty Occurrence.

               “Resporisible Officer” of an entity nieans any corporate officer (or in the case of a
non-corporate entity, any corporate authority) of such entity who is designated as the recipient of
a notice pursuant to the provisions of any Operative Document or who, in the normal
performance of such officer’s operational responsibilities, would have knowledge of the matter
at issue and the relevant provisions of any applicable Operative Document. When used with
respect to Owner Trustee or Indenture Trustee, “Responsible Officer” means any officer within
the corporate trust office or the corporate trust administration (or any successor group) thereof
assigned by Trust Company or Indenture Trustee to administer the trust created (as appropriate)
by the Trust Agreement or the Indenture.

               “S&P” nieans Standard 6: Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.. and its successor and assigns and if Standard & Poor’s Ratings Group and its
successor and assigns no longer issues securities ratings, the term “S&P” shall include, at the
option of the Lessee, any other Person that issues internationally accepted securities ratings
designated by the Lessee in a written notice to the Owner Participant and reasonably acceptable
to the Owner Participant and, upon the inclusion in this definition of such other Person, each
reference in the Operative Documents to a rating issued by S&P shall be deemed automatically
replaced with a reference to the comparable rating issued by such Person.

               ”Secretary” means the Secretary of the Department of Transportation.

                “Sectioti 1168 oftlie Bariktwptcy Code” nieans Section 1168 of the Bankruptcy
Code or a successor provision intended to afford lessors of rolling stock equipment and
accessories used on such equipment benefits comparable to those afforded by said Section 1168
as in effect on the date hereof.

               “Secrrred Nore” or “Nore” has the meaning specified in Section 1.01 of the
Indenture.

               “Securities A d ’ means the Securities Act of 1933 (15 U.S.C.    7 7 a g =.).

               “Selj-Sigf/icietir” has the meaning specified therefor in the Equity Guarantee
Agreement.

               “Special Ewir” has the meaning specified in Section 19 of the Participation
Agreement.

               “Specified Aserage Lfe,” has the meaning specified in Section 3.1 of the
Participation Agreement.




                                             Annex A- 18
       Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 159 of 161



                   “Specijkd Defaitlr” means a Lease Default specified in Sections 13.l(i), (ii), (iii),
(vi), (vii), (viii), (is) and (x) of the Lease.

                “SpeciJkd Loan farlicipanf ’s Coniniirnierir” has the meaning specified in
Section 3.1 of the Participation Agreement.

                ”Srare Rare” has the meaning specified in Section 2 ( f ) of the Tax Indemnity
Agreement.

               “STB” means the Surface Transportation Board of the United States Department
of Transportation or any successor agency thereto.

                “Subordinated Loan Agreenietir” means for any Closing Date the Subordinated
Loan Agreement delivered in respect of the Units financed on such Closing Date, in each case in
substantially the fomi delivered on the first Closing Date.

              “Sirpplemwral R e d ’ means any and all amounts, liabilities and obligations (other
than Base Rent or Renewal Rent) which Lessee assumes or agrees to pay to any Person under the
Lease or under the Participation Agreement, including, without limitation, Section 4.2 of the
Lease and Sections 6 and 7 of the Participation Agreement, or under any other Operative
Document, including, without limitation, payments of Adjusted EBO Price, Casualty Value,
Termination Value and amounts measured by reference thereto. indemnity payments and
payments pursuant to the Tax Indemnity Agreement.

              “ T m AJfllinre” means any member of the “lessee group’’ of Lessee as that term is
defined in Revenue Procedure 75-21, 1975-lC.B. 715.

                *‘TmAssuniprions” has the meaning specified in Section 2 of the Tax Indemnity
Agreement.

             “Tm Im’eninity Agreenienr” means that certain Tax Indemnity Agreement
(Amtrak Trust HS-EDC-I) dated as of November 6, 2000, between Owner Participant and
Amtrak.

                “Taws” has the meaning specified in Section 6.l(i) to the Participation
Agreement.

                “Terrnitiario,r atid Release” means for any Closing Date the Termination and
Release (Amtrak Trust HS-EDC-1) of EDC in its individual capacity, or as collateral agent, as
the case may be, delivered in respect of the Units financed on such Closing Date, in each case in
substantially the fomi delivered on the first Closing Date.

                “Terniimriori Dare” has the meaning specified in Section 26.1 of the Lease

               “Termimtiori of hirerivi Assigmierir (Cessio,i)” means for any Closing Date
(other than the first Closing Date) the Temiination of Interim Assignment (Cession) delivered in
respect of the Units to be financed on such Closing Date, in each case in substantially the form
delivered on the second Closing Date.


                                               Annex A-19                                   NY 1128495 v15
      Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 160 of 161



               “TerniirrafioriI’ahte” has the meaning specified in Section 26.5 of the Lease.

               “Terniiriatiori I’ulrre Fucror” with respect to any Unit as of the applicable
Termination Date, means the percentage of Lessor’s Cost set forth under the column labeled
“Termination Value” opposite suc.h Termination Date on Schedule V to the Lease Supplement
applicable to such Unit, as such Termination Value Factors may have been adjusted pursuant to
Section 16 of the Participation Agreement or Section 4.3 of the Lease, subject to adjustment in
accordance with the terms of the Operative Documents.

                “Truiruefs”means the high-speed trainsets, each trainset consisting of one (1) first
class coach car, one (1) bistro car, three (3) coach cars, one (1) end coach car, and two (2) power
cars identified as such in Schedule I to each Lease Supplement.

             “Trarisacfiori” means the transactions contemplated by the Participation
Agreement and the other Operative Documents.

               “Trarisactiori E.xperises” has the meaning specified in Section 7.1 of the
Participation Agreement.

               “Trmsucriori Experises Cup” has the meaning specified in Section 7.1 of the
Participation Agreement.

                 “Trurisjeree” means the Person to whom Owner Participant has transferred its
interest in the Trust Estate in accordance with Section 10 of the Participation Agreement.

                Tr7rsf” means AMTRAK TRUST HS-EDC-1, a Delaware business trust, all of
the activities of which shall be conduc.ted by Owner Trustee on behalf of the Trust.

               T m s fAgreermwf” means that certain Trust Agreement (Amtrak Trust HS-EDC-
1) dated as of November 6,2000, between Owner Participant and Wilmington Trust Company, a
Delaware banking corporation, as Owner Trustee and Trust Company.

               “Tnisf Cor?ipariy” means Wilmington Trust Company, a Delaware banking
corporation, in its individual capacity.

              “Tnrst Estate” means all estate, right, title and interest of Owner Trustee in and to
the Equipment, the French Leasehold Interest, the French Documents and the Lease and any
other property contributed by Owner Participant, including all amounts of Rent, insurance
proceeds and requisition, indemnity or other payments of any kind for or with respect to the
Equipment. Notwithstanding the foregoing, (i) “Trust Estate” shall not include any Excepted
Rights or Escepted Payments, and (ii) “Trust Estate” shall include all property purported to be
covered by the Granting Clause of the Indenture.

               “Tntsf Irideritrrre A d ’ means the Trust Indenture Act of 1939 (15 U.S.C.   5 77aaa
et s).
-
               “Tr7ut lriderrtrrre Esfure” has the meaning specified in Section 1.01 of the
Indenture.


                                             Annex A-20
        Case 1:19-cv-10378-JMF Document 33-7 Filed 02/06/20 Page 161 of 161



                    “UCC’ means the Unifomi Commercial Code, as adopted in the relevant
jurisdiction.

                    “Uriit” and “Urrils” have the meanings set forth under “Equipnrerrr“.

               “Uiiit Selecriori Process” nieans the following proc.edure for selecting Units for
purposes of the exercise of purchase options and renewal options under Section 16 of the Lease,
and the voluntary termination option under Section 26 of the Lease with respect to such Units:
Amtrak shall designate, and Amtrak and Lessor shall attempt to agree on, such Units. If Amtrak
and Lessor are unable to agree within 15 days after Amtrak’s designation, the Units actually
chosen shall be randomly selected on a blind basis by an Independent third party chosen by
Anitrak and Lessor (and if Anitrak and Lessor are unable to select such Independent third party
within 30 days after Amtrak’s designation, by an Independent third patty chosen by the
Anierican Arbitration Association), without regard to the condition of any such Unit.

                    “U.S. Lessor” means the Trust.

               b b V o h r r r nTerniirintiori”
                                 ~              with respect to any Unit means a termination of the
Lease with respect to such Unit pursuant to Section 26 of the Lease.

                ”l+‘nii:er Agreerrrerrr” means for any Closing Date the Waiver Agreement
delivered in respect of the Units financed on such Closing Date, executed by the Procurement
Lenders and the US Lease Parties in favor of, irirer d i n , the Lessor, the Manager and the
Members (as each such party is defined in the French Lease relating to such Units), in each case
in substantially the form delivered on the first Closing Date.

               3.      Capitalized tenns not otherwise defined herein shall have the meanings
assigned thereto in the Indenture.




Definitions IAn!tmk Tmsr HS-EDC-I)               Annex A-21                                 NY f(Z8495 v15
